Exhibit 10.2

EXECUTION COPY

 

 

 

COMMON SECURITY AND ACCOUNT AGREEMENT

among

CHENIERE CORPUS CHRISTI HOLDINGS, LLC,

as Company,

CORPUS CHRISTI LIQUEFACTION, LLC,

CHENIERE CORPUS CHRISTI PIPELINE, L.P., and

CORPUS CHRISTI PIPELINE GP, LLC,

as Guarantors,

THE INITIAL SENIOR CREDITOR GROUP REPRESENTATIVES LISTED IN

SCHEDULE C AND THE SENIOR CREDITOR GROUP REPRESENTATIVES THAT

ACCEDE HERETO FROM TIME TO TIME, FOR THE BENEFIT OF ALL SENIOR

CREDITORS,

SOCIÉTÉ GÉNÉRALE,

as Intercreditor Agent for the Facility Lenders and any Hedging Banks,

SOCIÉTÉ GÉNÉRALE,

as Security Trustee,

and

MIZUHO BANK, LTD.,

as Account Bank,

Dated as of May 13, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1. DEFINITIONS AND INTERPRETATION   1   2. SENIOR DEBT   2   2.1

Senior Debt Secured Hereby

  2   2.2

Incremental Senior Debt

  4   2.3

Payments and Prepayments

  4   2.4

Initial Senior Creditor Group Representative; Replacement or Appointment of
Senior Creditor Group Representative

  9   2.5

Other Intercreditor Agents

  10   2.6

Transfers and Holders of Senior Debt Obligations

  11   2.7

Accession of Senior Creditor Group Representatives

  12   2.8

Changes to Senior Debt Instruments and Permitted Senior Debt Hedging Instruments

  14   2.9

Discharge of Certain Senior Debt Obligations

  15   2.10

Sponsor and its Affiliates

  15   3. SECURITY INTERESTS   16   3.1

Pro Rata First-Ranking Security Interests

  16   3.2

Security Interests to be Granted by the Securing Parties

  16   3.3

Security Interests to be Granted by Holdco

  30   3.4

Direct Agreements

  31   3.5

Perfection and Maintenance of Security Interests

  33   3.6

Rights in Collateral Prior to Security Enforcement Action

  40   3.7

Liability of Securing Parties Under Contracts or Agreements Included in the
Collateral

  41   3.8

Release or Modification of Security Interests

  42   4. CASH FLOW AND ACCOUNTS   43   4.1

General Principles

  43   4.2

Authorized Investments

  45   4.3

Accounts

  47   4.4

Procedures for Deposits and Withdrawals from Accounts

  50    4.5

Deposits and Withdrawals

  52   4.6

Control and Investment of Funds in Accounts

  61   4.7

Cash Waterfall

  64   4.8

Accounts During the Continuance of a Declared Event of Default

  67   4.9

Acceptable Debt Service Reserve LC

  68   4.10

Adequate Instruction; Sufficiency of Funds

  71   5. INSURANCE AND CONDEMNATION PROCEEDS AND PERFORMANCE LIQUIDATED DAMAGES
  72   5.1

Additional Insureds

  72   5.2

Insurance and Condemnation Proceeds

  73   5.3

Performance Liquidated Damages

  79  

 

-i-



--------------------------------------------------------------------------------

6.

SECURITY TRUSTEE ACTION   79   6.1

Security Trustee Action Generally

  79   6.2

Initiation of Security Enforcement Action

  81   6.3

Conduct of Security Enforcement Action

  83   6.4

Incidents of Sale

  87   6.5

Security Trustee May File Proofs of Claim

  90   6.6

Security Trustee May Enforce Claims

  90   6.7

Enforcement Proceeds Account

  91   6.8

Rights of Enforcement under the Security Documents

  92   6.9

Rights of Set-Off

  92  

7.

INTERCREDITOR ARRANGEMENTS   93   7.1

Other Intercreditor Arrangements

  93   7.2

Modification Approval Levels

  94   7.3

Hedging Banks

  98   7.4

Sponsor Voting

  98   7.5

Notice and Consultation

  99   7.6

Intercreditor Agent Indemnity

  100  

8.

THE SECURITY TRUSTEE   101   8.1

Appointment and Duties

  101   8.2

Delivery of Documentation

  103   8.3

Attorney-in-Fact

  103   8.4

Reliance

  107   8.5

Liability

  108   8.6

Consultation with Counsel, Etc.

  109   8.7

Resignation, Removal and Replacement of Security Trustee

  110   8.8

Indemnity

  112   8.9

Compensation and Expenses

  115   8.10

Certificates

  116   8.11

Stamp and Other Similar Taxes

  116   8.12

Information

  117   8.13

Books and Records

  117   8.14

Limitation on Security Trustee’s Duties in Respect of Collateral

  117   8.15

Security Documents

  118   8.16

Exculpatory Provisions

  118   8.17

Own Responsibility

  118   8.18

Merger of the Security Trustee

  119   8.19

Treatment of Senior Creditors by the Security Trustee

  119   8.20

Compliance

  119   8.21

Miscellaneous

  120  

9.

THE ACCOUNT BANK   121   9.1

Appointment and Role of the Account Bank

  121   9.2

Undertakings of the Account Bank

  121   9.3

No Fiduciary Duties

  122  

 

-ii-



--------------------------------------------------------------------------------

9.4 The Account Bank Individually   122   9.5 Rights and Discretions of the
Account Bank   123   9.6 No Responsibility for Documentation   125   9.7
Exclusion of Liability   125   9.8 Indemnities   126   9.9 Resignation, Removal
and Replacement of Account Bank   128   9.10 Notice and Acknowledgment of
Security   130   9.11 Compensation and Expenses   131  

10.

OBLIGATIONS UNDER SECURITY DOCUMENTS   131   10.1 Nature of Obligations   131  
10.2 Suspense Account   135   10.3 Limitation on Recourse   135   10.4 No
Interference; Payment Over; Exculpatory Provisions   137   10.5 Certain
Agreements with Respect to Bankruptcy   138  

11.

GUARANTEES   140   11.1 Guarantor Obligations   140   11.2 Right of Contribution
  141   11.3 Payment by Guarantors   141   11.4 No Subrogation   142   11.5
Amendments, etc. with respect to the Senior Debt Obligations   142   11.6
Guarantee Absolute and Unconditional   143   11.7 Authority of Guarantors or
Company   146   11.8 Bankruptcy   146   11.9 Release   147   11.10 Reinstatement
  147   11.11 Information   147   11.12 Instrument for Payment of Money   148  
11.13 Limitation on Guarantee Obligations   148   11.14 Swap Obligations   148  

12.

MISCELLANEOUS   149   12.1 Termination   149   12.2 Waiver of Immunity   150  
12.3 Judgment Currency   150   12.4 Severability   150   12.5 Entire Agreement  
151   12.6 Confidentiality   151   12.7 Notices   153   12.8 Successors and
Assigns; Benefits of Agreement   157   12.9 Remedies   157   12.10 Execution in
Counterparts   158   12.11 GOVERNING LAW   158   12.12 WAIVER OF JURY TRIAL  
158   12.13 Consent to Jurisdiction   159  

12.14

Amendments   160   

12.15

Conflicts   161   

12.16

Further Assurances   161   

12.17

Survival of Obligations   161   

12.18

Other Indemnities   161   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

A

Common Definitions and Rules of Interpretation

B

Addresses for Notices of the Securing Parties and Holdco

C

List of Senior Creditors, Senior Creditor Group Representatives, Senior Debt
Commitments / Obligations, Senior Debt Instruments / Permitted Senior Debt
Hedging Instruments, Addresses for Notice and Facility Lenders Facility Office

D

Forms of Accession Agreements

D-1

Form of Senior Creditor Group Representative Accession Agreement

D-2

Form of Security Trustee Accession Agreement

D-3

Form of Account Bank Accession Agreement

E

Commercial Tort Claims

F

Form of Holdco Pledge and Security Agreement

G

Forms of Direct Agreement

G-1

Form of Direct Agreement for Material Project Agreements with Affiliates

G-2

Form of Direct Agreement for Material Project Agreements with non-Affiliates

G-3

Form of Direct Agreement for Guarantees

G-4

Form of Direct Agreement for Technology Licensor under the ConocoPhillips
License Agreements

G-5

Form of Direct Agreement for CMI (UK) under the CMI (UK) LNG SPAs

G-6

Forms of Direct Agreement for Contractor, and any Guarantor of such Contractor’s
Obligations, under an Engineering, Procurement and Construction Contract

G-7

Form of Direct Agreement for Tennessee Gas Pipeline under the TGP Precedent
Agreement

H

Details of Initial Accounts

I

Form of Deed of Trust

J

Intellectual Property

K

Form of Withdrawal and Transfer Certificate

L

UCC Filing Offices

M

Restricted Documents

 

-iv-



--------------------------------------------------------------------------------

THIS COMMON SECURITY AND ACCOUNT AGREEMENT, dated as of May 13, 2015 (the
“Common Security and Account Agreement” or this “Agreement”), is made among:

 

  (a) Cheniere Corpus Christi Holdings, LLC, a limited liability company
organized under the laws of the State of Delaware (the “Company”);

 

  (b) Corpus Christi Liquefaction, LLC, a limited liability company organized in
the State of Delaware, Cheniere Corpus Christi Pipeline, L.P., a limited
partnership organized under the laws of the State of Delaware, and Corpus
Christi Pipeline GP, LLC, a limited liability company organized under the laws
of the State of Delaware (each a “Guarantor” and together the “Guarantors” and,
together with the Company, the “Securing Parties”);

 

  (c) The Initial Senior Creditor Group Representatives listed in Schedule C
(List of Senior Creditors, Senior Creditor Group Representatives, Senior Debt
Commitments / Obligations, Senior Debt Instruments / Permitted Senior Debt
Hedging Instruments, Addresses for Notice and Facility Lenders Facility Office)
and each Senior Creditor Group Representative that accedes hereto from time to
time, for its own benefit and the benefit of each such representative’s
respective Senior Creditor Group;

 

  (d) Société Générale, as Intercreditor Agent for the Facility Lenders and any
Hedging Banks;

 

  (e) Société Générale, as Security Trustee; and

 

  (f) Mizuho Bank, Ltd., as Account Bank.

The Parties hereto hereby agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

  (a) In this Agreement and the Schedules hereto, except as otherwise expressly
provided herein, capitalized terms used in this Agreement and its Schedules
shall have the meanings assigned to them in Section 1.3 of Schedule A (Common
Definitions and Rules of Interpretation – Definitions).

 

  (b) In this Agreement and the Schedules hereto, except as otherwise expressly
provided herein, the interpretation provisions contained in Section 1.2 of
Schedule A (Common Definitions and Rules of Interpretation – Interpretation)
shall apply.

 

  (c)

In addition to the foregoing, in this Agreement, the following capitalized terms
shall have the meaning given to them in the UCC (and, if defined in more than
one Article of the UCC, shall have the meaning given in Article 9 thereof):
As-extracted Collateral, Bank, Bank’s Jurisdiction, Certificated Security,
Certificates of Title, Chattel Paper, Continuation Statement, Commercial Tort
Claims, Commodity Account, Deposit Account, Document, Entitlement Holder,

 

-1-



--------------------------------------------------------------------------------

  Entitlement Order, Equipment, Financing Statement, Financial Asset, Fixtures,
General Intangibles, Goods, Instrument, Inventory, Investment Property,
Letter-of-Credit Right, Money, Payment Intangibles, Proceeds, Record, Securities
Account, Security, Securities Intermediary, Securities Intermediary’s
Jurisdiction, Security Entitlement, Software and Supporting Obligations.

 

2. SENIOR DEBT

 

  2.1 Senior Debt Secured Hereby

 

  (a) All Senior Debt Obligations shall be secured by and entitled to the
benefits of this Agreement and to the Security Interests granted by or pursuant
to this Agreement and the other Security Documents, in each case subject to the
terms and conditions of this Agreement.

 

  (b) The Initial Senior Creditors, the Initial Senior Creditor Group
Representatives, the Initial Senior Debt Commitments, the Initial Senior Debt
Instruments and the Initial Permitted Senior Debt Hedging Instruments are each
identified in Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office).

 

  2.2 Incremental Senior Debt

 

  (a) At any time, and from time to time, the Company may incur senior secured
debt that is incremental to the Initial Senior Debt under either sub-clause (i)
or sub-clause (ii) below as follows:

 

  (i) the Company may enter into commitments to incur such additional senior
secured debt as it may be permitted to incur under all Senior Debt Instruments
then in effect and subject to the terms and conditions in such Senior Debt
Instruments to the incurrence of such debt (all such permitted additional senior
secured debt, “Additional Senior Debt”) and the Company’s obligations thereunder
shall, subject to clause (b) below, become Senior Debt Obligations secured by
and entitled to the benefits of this Agreement and the other Security Documents
and the Direct Agreements, upon satisfaction of each of the following conditions
precedent:

 

  (A)

delivery of a certification by the Company to the Security Trustee (with a copy
to each Senior Creditor Group Representative) that such additional senior
secured debt obligations have been incurred in compliance with, and satisfy the
conditions required to be met in order for such debt to be Senior Debt pursuant
to, the relevant provisions of all Senior Debt Instruments then in effect,
including in each case to the extent applicable Sections 6.2 (Working Capital
Debt), 6.3 (Replacement Senior Debt), 6.4 (PDE Senior Debt) or

 

-2-



--------------------------------------------------------------------------------

  6.5 (Expansion Senior Debt), as applicable, of the Common Terms Agreement in
addition to any comparable provision in any other Senior Debt Instruments then
in effect; and

 

  (B) satisfaction of all the requirements of Section 2.7 (Accession of Senior
Creditor Group Representatives); and

 

  (ii) the Company may enter into Permitted Senior Debt Hedging Instruments and
incur senior secured debt obligations thereunder and such obligations shall,
subject to Section 7.3 (Hedging Banks), become Senior Debt Obligations secured
by and entitled to the benefits of this Agreement, the other Security Documents
and the Direct Agreements upon satisfaction of each of the following conditions
precedent:

 

  (A) delivery of a certification by the Company to the Security Trustee (with a
copy to each Senior Creditor Group Representative) that such incremental senior
secured debt obligations incurred under a Permitted Senior Debt Hedging
Instrument have been incurred in compliance with, and satisfy the conditions
required to be met in order for such obligations to be incurred by the Company
pursuant to, the relevant provisions of all Senior Debt Instruments then in
effect, including Section 12.22 (Hedging Arrangements) of the Common Terms
Agreement in addition to any comparable provision in any other Senior Debt
Instrument then in effect; and

 

  (B) satisfaction of all the requirements of Section 2.7 (Accession of Senior
Creditor Group Representatives).

 

  (b) Replacement Senior Debt Senior Noteholders Benefitting from Escrow Account

 

  (i)

In the event any Replacement Senior Debt is incurred pursuant to the issuance of
Senior Notes under any Indenture, and the proceeds of such Indebtedness are held
in escrow in a Senior Note Disbursement Account in accordance with
Section 4.5(a)(iii) (Deposits and Withdrawals – Disbursements of Senior Debt –
Escrow of Senior Notes Issued as Replacement Senior Debt), the senior debt
obligations acquired by the Senior Noteholders who purchase such Senior Notes
shall become Senior Debt Obligations secured by and entitled to the benefits of
this Agreement, the other Security Documents and the Direct Agreements, and such
Senior Noteholders shall become Senior Creditors (A) solely for the limited
purposes set forth in sub-clause (ii) below upon the satisfaction of the
conditions precedent in sub-clause (a)(i) above and (B) for all other purposes
under the Finance Documents, solely upon the later of (1) satisfaction of the
conditions precedent in sub-clause (a)(i) above and (2) the expiration of the
relevant escrow period, to the extent that such

 

-3-



--------------------------------------------------------------------------------

  proceeds are not repaid to such Senior Noteholders at the end of the relevant
escrow period. Accordingly, prior to the date identified in sub-clause (B)
above, such Senior Noteholders shall not be secured by and shall not have
recourse to the Security Interests, the Securing Parties, Holdco or any assets
of the Securing Parties or Holdco (including prior to such date, the Project
Property) or the right to instruct the Security Trustee except as set forth in
sub-clause (ii) below.

 

  (ii) Prior to the expiration of the relevant escrow period, such Senior
Noteholders shall (A) have recourse to the Security Interest granted to the
Security Trustee pursuant to Section 3.2(b)(i) (Security Interests to be Granted
by the Securing Parties – Security Interests – General) over any Senior Note
Disbursement Account, and the cash, Financial Assets and other property credited
thereto or held therein as security for the repayment of such Indebtedness, and
(B) be entitled to instruct the Security Trustee to take action in respect
thereof as a Senior Creditor in accordance with this Agreement.

 

  2.3 Payments and Prepayments

 

  (a) Pro Rata Payment of Senior Debt Obligations

 

  (i) Subject to sub-clause (ii) and sub-clause (b)(ii) (Sharing of Non-Pro Rata
Payments) below, each payment or prepayment of Senior Debt Obligations (other
than with respect to Senior Debt Obligations incurred under a Permitted Senior
Debt Hedging Instrument, which is addressed in clause (f) (Payment of Permitted
Senior Debt Hedging Liabilities) below, and Secured Party Fees) from the
Securing Parties to Senior Creditors shall be made to the Senior Creditors as a
Pro Rata Payment and a Senior Creditor shall not be entitled to receive any
payment or prepayment of any such Senior Debt Obligations that is not made as a
Pro Rata Payment; provided that:

 

  (A) subject to the requirements of any Senior Debt Instrument, any Senior
Creditor may by written notice to the Security Trustee and the other Senior
Creditor Group Representatives waive its right to a Pro Rata Payment hereunder;
and

 

  (B) if a Senior Debt Instrument expressly states that no pro rata payment
thereunder shall be required in respect of a specified mandatory or voluntary
prepayment (or type of pro rata prepayment) made under other Senior Debt
Instruments, then no such pro rata payment shall be required hereby (subject to
compliance with any conditions established by the Senior Debt Instrument waiving
the right to a pro rata prepayment in such circumstances).

 

-4-



--------------------------------------------------------------------------------

For the avoidance of doubt, if at any time at which any Senior Debt Obligations
are due and payable to the Senior Creditors there are insufficient funds to
discharge all the amounts then due and payable to the Senior Creditors in
accordance with Section 4.7 (Cash Waterfall) or Section 4.8 (Accounts During the
Continuance of a Declared Event of Default), as applicable, each Senior Creditor
shall receive a Pro Rata Payment, to be applied in accordance with clause (d)
(Partial Payments) below.

 

  (ii) Notwithstanding sub-clause (i) above:

 

  (A) except as provided in any individual Senior Debt Instrument with respect
to the Senior Creditors under that Senior Debt Instrument, only the following
mandatory prepayments shall be applied pro rata across all Senior Debt, other
than any Working Capital Debt (except in the case of sub-clauses (2) and
(3) below) and Permitted Senior Debt Hedging Instrument:

 

  (1) mandatory prepayments with Insurance Proceeds and Condemnation Proceeds as
described in, and subject to the requirements of, Section 5.2 (Insurance and
Condemnation Proceeds);

 

  (2) a mandatory prepayment triggered by an LNG SPA Prepayment Event as
described in, and subject to the requirements of, Section 3.4(a)(iv) (Mandatory
Prepayments – LNG SPA Payment Events) and Section 8.2 (LNG SPA Mandatory
Prepayment) of the Common Terms Agreement (and any comparable provision in any
other Senior Debt Instrument then in effect); or

 

  (3) a mandatory prepayment pursuant to a mandatory prepayment offer following
the occurrence of a Change of Control;

 

-5-



--------------------------------------------------------------------------------

  (B) no pro rata prepayment of Senior Notes is required to be made in the event
that any Loans are voluntarily paid in accordance with the terms of the
applicable Senior Debt Instrument (including, to the extent applicable,
Section 3.5 (Voluntary Prepayments) of the Common Terms Agreement and any
comparable provision in any other Senior Debt Instrument then in effect with
respect to Loans);

 

  (C) no pro rata prepayment of any Senior Debt is required to be made in the
event that any voluntary or optional prepayment of Senior Debt under an
individual Senior Debt Instrument or Permitted Hedging Instrument is made to
only certain affected Senior Creditors thereunder or only Senior Creditors under
such affected Senior Debt Instruments or Permitted Hedging Instruments as a
result of the applicability of yield protection provisions, increased cost
provisions or additional amounts relating to Taxes, Defaulting Lender,
Non-Consenting Lender or similar provisions, including, in each case, such
provisions as described in Section 3.2 (Right of Repayment and Cancellation in
Relation to a Single Facility Lender) or Section 19.5 (Mitigation Obligations;
Replacement of Lenders) of the Common Terms Agreement and any comparable
provision of any other Senior Debt Instrument or Permitted Senior Debt Hedging
Instrument then in effect; provided that such prepayment is made using (x) the
proceeds of Replacement Senior Debt or (y) cash available at the ninth level of
the cash waterfall in accordance with Section 4.7(a)(ix) (Cash Waterfall);

 

  (D) each of the payments of Breakage Costs and other similar amounts required
to be paid pursuant to an individual Senior Debt Instrument only (as referred to
in Section 3.6 (Prepayment Fees and Breakage Costs) of the Common Terms
Agreement and any comparable provision of any other Senior Debt Instrument then
in effect) and including any cash collateralization of letters of credit
required pursuant to the terms of any Working Capital Debt shall not be required
to be made as a Pro Rata Payment; and

 

  (E) any other payments or prepayments to a Senior Creditor in respect of which
it waives its right to a Pro Rata Payment under its Senior Debt Instrument
(including, in respect of Facility Lenders, the proviso to Section 3.7 (Pro Rata
Payment) of the Common Terms Agreement (and any comparable provision in any
other Senior Debt Instrument then in effect)) which waiver shall be deemed to be
a waiver of its right to receive a Pro Rata Payment in accordance with this
Section 2.3(a) (Payments and Prepayments – Pro Rata Payment of Senior Debt
Obligations) as a result of which such Senior Creditor shall not require a Pro
Rata Payment or prepayment to such Senior Creditor.

 

-6-



--------------------------------------------------------------------------------

  (b) Sharing of Non-Pro Rata Payments

 

  (i) Except to the extent no Pro Rata Payment is required under
sub-clause (a)(ii) (Pro Rata Payment of Senior Debt Obligations) above and as
set out in sub-clause (ii) below, if any Senior Creditor receives any payment,
whether pursuant to enforcement of any Security Interest, as payment of Senior
Debt Obligations following acceleration, through right of set-off or voluntary
or involuntary prepayment or otherwise, other than a Pro Rata Payment made
pursuant to the Finance Documents, such Senior Creditor shall promptly notify
the Company and the Security Trustee and pay an amount equal to such amount to
the Security Trustee for distribution in accordance with this Agreement.

 

  (ii) The following amounts shall not be subject to sharing pursuant to
sub-clause (i) above:

 

  (A) any payment made to a Secured Party as indemnity or reimbursement for any
additional funding cost, tax incurred or withheld or cost, liability or claim
that is the subject of any indemnity, reimbursement or gross-up provision
contained in any Finance Document;

 

  (B) any payment of any fee or premium required by the terms of a Finance
Document and not required by the terms of any other Finance Document to be
shared;

 

  (C) any payment of a Permitted Senior Debt Hedging Liability to a Hedging Bank
made in accordance with Section 4.7 (Cash Waterfall) or Section 4.8 (Accounts
During the Continuance of a Declared Event of Default), as applicable; and

 

  (D) any payment representing capitalized interest in respect of any Finance
Document.

For the avoidance of doubt, any sub-participation arrangement, credit default
swap arrangement, credit derivative transaction, synthetic securitization
transaction, insurance arrangement (including any political risk insurance
arrangement) or any other type of back-to-back arrangement entered into in
connection with a Senior Creditor’s or Senior Creditor Group’s Senior Debt
(other than any such back-to-back arrangement entered into with the Company or
any of its Affiliates (directly or indirectly) resulting in an obligation to
make a payment that relates to a Senior Debt Obligation) shall not be subject to
sharing pursuant to sub-clause (i) above.

 

-7-



--------------------------------------------------------------------------------

  (c) Manner of Payment

All payments to any Secured Party under any Finance Document shall be made in
accordance with the terms of the relevant Finance Document or, in the absence of
any express provisions in that Finance Document, in US Dollars, in immediately
available funds, without set-off or counterclaim and for value on the due date.

 

  (d) Partial Payments

Except as otherwise provided in the relevant Senior Debt Instrument or Permitted
Senior Debt Hedging Instrument, if at any time at which any Senior Debt
Obligations are payable to a Senior Creditor, such Senior Creditor (or the
Security Trustee or Senior Creditor Group Representative on behalf of such
Senior Creditor) receives insufficient funds to discharge all the amounts then
due and payable to such Senior Creditor under the relevant Senior Debt
Instrument or Permitted Senior Debt Hedging Instrument, that payment shall be
applied towards the Senior Debt Obligations owed to that Senior Creditor in the
following order:

 

  (i) first, in or toward payment of any unpaid costs, fees, expenses and all
amounts (other than principal, interest, premia (if any) and Breakage Costs on
the Senior Debt) payable to that Senior Creditor (including any such costs, fees
or expenses of such Senior Creditor in its capacity as the Security Trustee,
Intercreditor Agent, Account Bank, Indenture Trustee or Senior Creditor Group
Representative);

 

  (ii) second, in or toward payment of any post-Event of Default interest on
Senior Debt provided by that Senior Creditor and due but unpaid;

 

  (iii) third, in or toward payment of any other interest on the Senior Debt
provided by that Senior Creditor and due but unpaid;

 

  (iv) fourth, in or toward payment of any principal due but unpaid in respect
of Senior Debt provided by that Senior Creditor; and

 

  (v) fifth, in or toward payment of any other Senior Debt Obligations owed to
that Senior Creditor.

 

  (e) Late Payments

Except as otherwise provided in the relevant provisions of the Senior Debt
Instruments (including, to the extent applicable, Section 3.9 (Late Payments) of
the Common Terms Agreement and any comparable provision in any other Senior Debt
Instrument then in effect) or Permitted Senior Debt Hedging Instruments,

 

-8-



--------------------------------------------------------------------------------

any payment to a Secured Party that is not paid when due under any Finance
Document shall be subject to payment of interest at the Default Rate calculated
from the date such payment was due to the date such payment is unconditionally
and irrevocably paid in full.

 

  (f) Payment of Permitted Senior Debt Hedging Liabilities

Each payment of Senior Debt Obligations under a Permitted Senior Debt Hedging
Instrument shall be made in accordance with Section 4.7 (Cash Waterfall) or
Section 4.8 (Accounts During the Continuance of a Declared Event of Default), as
applicable.

 

  2.4 Initial Senior Creditor Group Representative; Replacement or Appointment
of Senior Creditor Group Representative

 

  (a) Each of the Initial Senior Creditor Group Representatives (other than any
Hedging Banks and any other Senior Creditor which is its own Senior Creditor
Group Representative) hereby represents that it has been duly appointed pursuant
to the relevant Senior Debt Instrument to represent the relevant Senior Creditor
Group and is entitled to vote and give instructions to the Security Trustee on
behalf of the Senior Creditor(s) comprising such Senior Creditor Group.

 

  (b) Each Hedging Bank (if any), and each other Senior Creditor which is its
own Senior Creditor Group Representative (if any), confirms that it is its own
Senior Creditor Group Representative.

 

  (c) Any Senior Creditor Group Representative may be replaced or appointed by a
Senior Creditor Group as provided in the relevant Senior Debt Instrument or
Permitted Senior Debt Hedging Instrument, as applicable, and the Company, the
Security Trustee, the Account Bank, the Intercreditor Agent and each other
Senior Creditor Group Representative shall be notified promptly of any such
replacement or appointment, which shall become effective only:

 

  (i)

in the case of a replacement Senior Creditor Group Representative, upon (A) the
replacement Senior Creditor Group Representative evidencing its incumbency to
the reasonable satisfaction of the Security Trustee and acceding to this
Agreement as a Senior Creditor Group Representative (and, if the Senior Creditor
Group Representative it is replacing was party to the Intercreditor Agreement,
to the Intercreditor Agreement) in accordance with Section 2.7 (Accession of
Senior Creditor Group Representatives) or, if such entity was party to any
Accession Agreement, agreeing in writing to be bound by the Accession Agreement
to which its predecessor Senior Creditor Group Representative was a party; and
(B) the Senior Creditor Group Representative being replaced delivering its
signature of acknowledgment to the Accession Agreement entered into by

 

-9-



--------------------------------------------------------------------------------

  the replacement Senior Creditor Group Representative, which signature of
acknowledgment shall be deemed to constitute the resignation of such Senior
Creditor Group Representative being replaced; and

 

  (ii) in the case of a newly appointed Senior Creditor Group Representative,
upon the appointed Senior Creditor Group Representative acceding to this
Agreement (and, if the Senior Creditor Group Representative represents any
Facility Lender or represents itself as a Hedging Bank, the Intercreditor
Agreement) in accordance with Section 2.7 (Accession of Senior Creditor Group
Representatives).

 

  (d) Unless otherwise expressly provided herein, each reference in this
Agreement to a Senior Creditor Group Representative shall be understood to be a
reference to that Senior Creditor Group Representative acting on behalf of and
for the benefit of the Senior Creditor(s) that have appointed such Senior
Creditor Group Representative.

 

  2.5 Other Intercreditor Agents

 

  (a) Subject to clauses (c) and (d) below, at any time, and from time to time,
any group of Senior Creditor Group Representatives may notify the Company, the
Security Trustee, the Account Bank, the Intercreditor Agent and each other
Senior Creditor Group Representative in writing that such Senior Creditor Group
Representatives have appointed an intercreditor agent to act on their behalf
under this Agreement. Such notice shall specify the effective date upon which
such appointment shall take effect.

 

  (b) With respect to Senior Creditor Group Representatives who have appointed
an intercreditor agent to act on their behalf (prior to any termination or
replacement of such intercreditor agent in accordance with clause (e) below):

 

  (i) the Company, the Security Trustee, the Account Bank, the Intercreditor
Agent and each other Senior Creditor Group Representative shall regard and be
entitled to rely upon any statements, directions or notices from such
intercreditor agent in its appointed capacity as if such statements or notices
were delivered by the Senior Creditor Group Representatives that have appointed
such intercreditor agent and shall be entitled to regard delivery of any
statements or notices to such intercreditor agent as delivery of such statements
or notices to the appointing Senior Creditor Group Representatives; and

 

  (ii) any provisions herein that refer to the approval of, or notice, direction
or statement from or to, any such appointing Senior Creditor Group
Representative shall be deemed to be references to the approval of, or notice,
direction or statement from or to, the intercreditor agent acting on behalf of
such Senior Creditor Group Representative (for the benefit of the relevant
Senior Creditors).

 

-10-



--------------------------------------------------------------------------------

  (c) Each Initial Senior Creditor Group Representative (other than any
Indenture Trustee) has appointed the Intercreditor Agent pursuant to the
Intercreditor Agreement to act as its representative for all matters under this
Agreement pursuant to clause (a) above, effective as of the date hereof. For the
avoidance of doubt, the Intercreditor Agent does not represent or act for any
Indenture Trustee or any Senior Creditor Group Representative that may be
appointed from time to time for any Senior Noteholders.

 

  (d) For so long as the Intercreditor Agreement is effective, no Senior
Creditor Group Representative representing any Facility Lender or representing
itself as a Hedging Bank nor the Facility Lenders nor any Hedging Bank shall
appoint any other intercreditor agent pursuant to this Section 2.5 (Other
Intercreditor Agents). For the avoidance of doubt, the Intercreditor Agent
represents and may act for all Senior Creditor Group Representatives
representing Facility Lenders and/or Hedging Banks and all Facility Lenders
and/or Hedging Banks represented by such Senior Creditor Group Representatives.

 

  (e) At any time and from time to time, any Senior Creditor Group
Representatives that have appointed an intercreditor agent pursuant to this
Section 2.5 (Other Intercreditor Agents) may:

 

  (i) terminate the appointment of such intercreditor agent; and/or

 

  (ii) replace such intercreditor agent,

in each case in accordance with the terms of its intercreditor agreement and by
written notice from such Senior Creditor Group Representatives to the Company,
the Security Trustee, the Account Bank, the Intercreditor Agent and each other
Senior Creditor Group Representative.

 

  2.6 Transfers and Holders of Senior Debt Obligations

 

  (a) For the avoidance of doubt, no participant, beneficial owner or other
Person who is not in each case a Holder pursuant to a Senior Debt Instrument or
Permitted Senior Debt Hedging Instrument shall have or acquire rights greater
than those of the Senior Creditor through which it owns its indirect interest in
the Senior Debt Obligations, and, accordingly, all such participants, beneficial
owners and other Persons having an indirect interest in Senior Debt Obligations
shall be subject to the terms and conditions hereof, notwithstanding that they
are not Senior Creditors.

 

-11-



--------------------------------------------------------------------------------

  (b) Each Senior Debt Obligation may be sold, exchanged, traded, assigned,
novated or otherwise transferred (subject, to the extent applicable, to the
Intercreditor Agreement) as provided in the related Senior Debt Instrument or
Permitted Senior Debt Hedging Instrument, and any Person becoming a Holder
thereof from time to time in accordance with such Senior Debt Instrument or
Permitted Senior Debt Hedging Instrument shall be deemed to be a Senior
Creditor, and each Person ceasing to be a Holder thereof from time to time in
accordance with such Senior Debt Instrument or Permitted Senior Debt Hedging
Instrument shall cease to be a Senior Creditor.

 

  2.7 Accession of Senior Creditor Group Representatives

 

  (a) Any Senior Creditor Group that provides Additional Senior Debt pursuant to
Section 2.2 (Incremental Senior Debt) or any Senior Creditor that enters into a
Permitted Senior Debt Hedging Instrument pursuant to Section 2.2 (Incremental
Senior Debt) shall appoint a Senior Creditor Group Representative (or may act as
its own Senior Creditor Group Representative) that shall enter into an Accession
Agreement (on behalf of such Senior Creditor Group or itself) in accordance with
the provisions hereof.

 

  (b) Each Accession Agreement entered into pursuant to this Section 2.7
(Accession of Senior Creditor Group Representatives) shall be substantially in
the form of Schedule D-1 (Forms of Accession Agreements – Form of Senior
Creditor Group Representative Accession Agreement) in which, among the other
provisions set forth in such form, the relevant Senior Creditor Group
Representative agrees to become a party to this Agreement and to be bound by all
of the terms and conditions of this Agreement (including the pari passu ranking
of all Senior Debt Obligations set forth in Section 3.1 (Pro Rata First-Ranking
Security Interests)) and, if the Senior Creditor Group Representative represents
any Facility Lender or represents itself as a Hedging Bank, to be bound by all
of the terms and conditions of the Intercreditor Agreement. Each and every
agreement expressed to be made herein by a Senior Creditor is made hereunder
(and with respect to a Senior Creditor Group Representative that represents any
Facility Lender or represents itself as a Hedging Bank, each and every agreement
expressed to be made in the Intercreditor Agreement shall be made thereunder) by
the relevant Senior Creditor Group Representative on behalf of each such Senior
Creditor it represents, and each Accession Agreement entered into by a Senior
Creditor Group Representative representing any Senior Creditor other than itself
shall contain a representation that the related Senior Debt Instrument
authorizes such Senior Creditor Group Representative to make such agreements on
behalf of the relevant Senior Creditor(s).

 

  (c) No replacement or newly appointed Senior Creditor Group Representative
shall become a Senior Creditor Group Representative under this Agreement or the
Intercreditor Agreement unless and until:

 

  (i) an Accession Agreement meeting the requirements of this Section 2.7
(Accession of Senior Creditor Group Representatives) shall have been executed
and delivered to the Security Trustee;

 

-12-



--------------------------------------------------------------------------------

  (ii) such Accession Agreement, when delivered to the Security Trustee, shall
be accompanied by one or more certificates as to the due authorization,
execution and delivery of the Accession Agreement and incumbency of the officers
or attorneys-in-fact of the new Senior Creditor Group Representative who
executed the Accession Agreement and shall include notice details for the new
Senior Creditor Group Representative;

 

  (iii) in the case of a Senior Creditor Group Representative appointed by a
Senior Creditor Group that provides Initial Senior Debt or Additional Senior
Debt, each proposed provider of such Initial Senior Debt or Additional Senior
Debt shall have entered into its respective Senior Debt Instrument(s) with the
Company;

 

  (iv) in the case of a Hedging Bank representing itself as a Senior Creditor
Group Representative, such Hedging Bank shall have entered into its Permitted
Senior Debt Hedging Instrument with the Company; and

 

  (v) the Security Trustee has received any documentation reasonably requested
by it in order for it to carry out all necessary “know your customer” or similar
requirements with respect to the new Senior Creditor Group Representative,
including those reasonably required to ensure compliance with anti-money
laundering procedures in its relevant jurisdiction.

 

  (d) Fully executed copies of the related Senior Debt Instruments or Permitted
Senior Debt Hedging Instruments, as applicable, shall be attached to the
Accession Agreement as exhibits and each Accession Agreement shall specify in an
exhibit thereto:

 

  (i) the identity of the related Senior Creditors (which need not include the
Holders of notes or other securities or term loans issued pursuant to an
Indenture);

 

  (ii) the related Senior Debt Commitments; and

 

  (iii) the related Senior Debt Instruments or Permitted Senior Debt Hedging
Instruments.

 

  (e) The Security Trustee shall, as soon as reasonably practicable, after
receiving a duly completed Accession Agreement which appears on its face to
comply with the terms of this Section 2.7 (Accession of Senior Creditor Group
Representatives):

 

  (i) countersign such Accession Agreement by way of acceptance thereof;

 

-13-



--------------------------------------------------------------------------------

  (ii) amend Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office) hereto accordingly; and

 

  (iii) deliver the revised Schedule C (List of Senior Creditors, Senior
Creditor Group Representatives, Senior Debt Commitments / Obligations, Senior
Debt Instruments / Permitted Senior Debt Hedging Instruments, Addresses for
Notice and Facility Lenders Facility Office) to the Intercreditor Agent, the
Company, the Account Bank and each Senior Creditor Group Representative.

 

  (f) Upon the later of:

 

  (i) the date defined in the Accession Agreement as its effective date; and

 

  (ii) the date on which the Security Trustee countersigns the Accession
Agreement by way of acceptance thereof (as contemplated in sub-clause (e)(i)
above),

the Senior Creditor Group Representative shall become (if not already) a party
to this Agreement (and, if the Senior Creditor Group Representative represents
any Facility Lender or represents itself as a Hedging Bank, the Intercreditor
Agreement) and, if applicable and subject to the terms of Section 2.2
(Incremental Senior Debt), the providers of Additional Senior Debt or the
Hedging Bank, as applicable, represented by such Senior Creditor Group
Representative shall become Senior Creditors and such debt obligations provided
by them shall become Senior Debt Obligations.

 

  2.8 Changes to Senior Debt Instruments and Permitted Senior Debt Hedging
Instruments

 

  (a) Each Senior Creditor Group Representative shall notify, as soon as
reasonably practicable, the Security Trustee, the Account Bank and each other
Senior Creditor Group Representative of any proposed amendment, modification or
other change to or under its related Senior Debt Instrument(s) or Permitted
Senior Debt Hedging Instrument(s).

 

  (b) No such amendment, modification or other change shall be permitted or
recognized for any purpose under this Agreement, any other Security Document or
any Direct Agreement, unless it has been adopted and implemented in compliance
with this Agreement in addition to the requirements of any such Senior Debt
Instrument, Permitted Senior Debt Hedging Instrument and any Intercreditor
Agreement applicable thereto, and no such amendment, modification or other
change shall purport to change, or have the effect of changing, the rights and
duties of the Security Trustee or the Account Bank hereunder or under any other
Security Document or any Direct Agreement or otherwise modifying the terms and
conditions of this Agreement or any other Security Document or Direct Agreement.

 

-14-



--------------------------------------------------------------------------------

  2.9 Discharge of Certain Senior Debt Obligations

Subject to Section 10.1 (Nature of Obligations), upon the occurrence of the
Discharge Date with respect to all of the Senior Debt Obligations or with
respect to the Senior Debt Obligations under an individual Senior Debt
Instrument or Permitted Senior Debt Hedging Instrument, as the case may be, in
each case in accordance with the relevant Senior Debt Instrument or Permitted
Senior Debt Hedging Instrument, without further action by the Security Trustee:

 

  (a) the discharged Senior Debt Obligations thereunder shall no longer
constitute Senior Debt Obligations entitled to the benefits hereof and of the
other Security Documents and the Direct Agreements;

 

  (b) the former Senior Creditors thereof shall no longer be Secured Parties;

 

  (c) the related Senior Debt Instruments or Permitted Senior Debt Hedging
Instruments shall no longer be Senior Debt Instruments or Permitted Senior Debt
Hedging Instruments; provided that there are no Senior Creditors who are parties
thereto with outstanding Senior Debt Commitments or to whom Senior Debt
Obligations are owed pursuant to such Senior Debt Instruments or Permitted
Senior Debt Hedging Instruments; and

 

  (d) such related Senior Creditor Group Representative(s) shall no longer be a
party hereto in such capacity.

The relevant Senior Creditor Group Representative shall deliver to the Security
Trustee a certificate stating that the Discharge Date in respect of all such
Senior Debt Obligations shall have occurred.

Any such former Senior Creditor Group Representative in its own capacity (and on
behalf of the relevant former Senior Creditors) shall cooperate with the
Security Trustee, at the expense of the Securing Parties, to make all
modifications and amendments to the Security Documents or execute and deliver
any notice, termination statement, financing statement, continuation statement,
public deed, instrument, document or agreement as may be reasonably necessary or
that may be reasonably requested by the Security Trustee (and the Company may
reasonably request the Security Trustee to make such a request) to create,
preserve, continue, perfect or validate the Security Interests for the benefit
of any remaining Secured Parties.

 

  2.10 Sponsor and its Affiliates

None of the Sponsor nor any of its Affiliates other than the Securing Parties is
a party hereto or to any Security Document as a grantor of any Security Interest
contemplated

 

-15-



--------------------------------------------------------------------------------

hereby, except that Holdco will be party to and grantor under only such of the
Security Documents necessary to create and perfect the Security Interests
referred to in Section 3.3 (Security Interests to be Granted by Holdco).
Anything herein that purports to bind or obligate Holdco shall be construed as
an agreement by the Company to procure that the Holdco shall take the required
action.

 

3. SECURITY INTERESTS

 

  3.1 Pro Rata First-Ranking Security Interests

 

  (a) Except as expressly provided in Section 3.2(c) (Security Interests to be
Granted by the Securing Parties – Security Interests – Individual Senior
Noteholder Shared Accounts), all Security Interests created hereunder, or under
the Security Documents, are a common security package for the benefit of the
Secured Parties, ranking in right of payment and upon enforcement pari passu
with each other without priority or preference by reason of date of incurrence,
currency of payment or otherwise. The Security Interests shall be first-ranking
or first priority security interests, subject only to any Permitted Liens to the
extent specified herein, and all references in the Finance Documents to “first
ranking” or “first priority” shall be construed accordingly. The Security
Interests shall be realized in accordance with the terms and priorities set
forth herein, including Section 6.7 (Enforcement Proceeds Account).

 

  (b) Each reference in this Article 3 (Security Interests) to the Security
Trustee shall be understood to be a reference to the Security Trustee acting for
the benefit of the Secured Parties, unless otherwise explicitly specified.

 

  3.2 Security Interests to be Granted by the Securing Parties

 

  (a) Pledge of Pledged Collateral

As security for the payment in full in US Dollars or the performance in full, as
the case may be, of the Senior Debt Obligations, each Securing Party hereby
collaterally assigns, pledges and grants to the Security Trustee, for the
ratable benefit of the Secured Parties, a first ranking (subject to Permitted
Liens in clause (a) thereof) and continuing Lien on, all of such Securing
Party’s right, title and interest whether now owned or hereafter existing or
acquired in, to and under any and all of the following, except to the extent
falling under clause (g) (Excluded Assets) below (all of the property and assets
described in this clause (a) being hereinafter collectively referred to herein
as the “Pledged Collateral”):

 

  (i) the Guarantor Interests, including all such Securing Party’s capital or
ownership interest (including capital accounts), in any Guarantor owned by such
Securing Party on the date hereof (collectively referred to herein as the
“Pledged Equity Interests”);

 

-16-



--------------------------------------------------------------------------------

  (ii) all rights to receive income, gain, profit, all shares, securities,
membership or partnership interests, moneys or property representing a dividend,
and other distributions or return of capital allocated or distributed to such
Securing Party in respect of, or resulting from a split up, revision,
reclassification or other like change of or otherwise in exchange for all or any
portion of the Pledged Equity Interests;

 

  (iii) all of such Securing Party’s voting rights in, or rights to control or
direct the affairs of, any Guarantor owned by such Securing Party;

 

  (iv) all other rights, title and interest in or to any Guarantor derived from
the Pledged Equity Interests (including all rights of such Securing Party as a
member of such Guarantor under the Constitutional Documents of such Guarantor);

 

  (v) without affecting the obligations of such Securing Party or any Guarantor
owned by such Securing Party under any provision prohibiting that action under
any Finance Document, in the event of any consolidation or merger of such
Guarantor in which such Guarantor is not the surviving entity, (A) all shares,
securities, membership, partnership or ownership interests, as applicable, of
any successor entity formed by or resulting from that consolidation or merger,
including all rights, title, claims or interests associated therewith, if such
shares, securities, membership, partnership or ownership interests are owned by
such Securing Party after such consolidation or merger and (B) all other
consideration (including all personal property, tangible or intangible) received
by the Securing Party for such Collateral;

 

  (vi) all rights of such Securing Party to terminate, amend, supplement,
modify, or cancel the Constitutional Documents of any Guarantor, to take all
actions thereunder and to compel performance and otherwise exercise all remedies
thereunder;

 

  (vii) (A) the debt securities or Indebtedness (including intercompany
Indebtedness) held by such Securing Party on the date hereof or Indebtedness
represented by an instrument or other transferable document and (B) any debt
securities or indebtedness (including intercompany Indebtedness) in the future
issued to or held by such Securing Party (collectively, the “Pledged Debt
Securities”);

 

  (viii) all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of the Pledged Equity Interests and the Pledged Debt
Securities, as applicable;

 

-17-



--------------------------------------------------------------------------------

  (ix) all rights and privileges of such Securing Party with respect to the
securities and other property referred to above, as applicable;

 

  (x) all notes (including promissory notes), certificates and other instruments
representing or evidencing any of the foregoing rights and interests, debt
securities, indebtedness or the ownership thereof from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such rights and interests; and

 

  (xi) all proceeds, products and accessions (including “proceeds” as defined in
Section 9-102(a)(64) of the UCC) and all causes of action, claims and warranties
now or hereafter held by such Securing Party, in respect of any of the items
listed above, of and to the foregoing Collateral, whether cash or non-cash and,
to the extent related to any property described in said clauses or such
proceeds, all books, correspondence, credit files, records, invoices and other
papers, including all tapes, cards, computer runs, programs, printouts,
databases and other computer materials, and documents in the possession or under
the control of such Securing Party.

 

  (b) Security Interests – General

As security for the payment in full in US Dollars or the performance in full, as
the case may be, of the Senior Debt Obligations, each Securing Party hereby
assigns, transfers and grants to the Security Trustee, for the ratable benefit
of the Secured Parties, a first-ranking (subject only to Permitted Liens) and
continuing Lien on all of such Securing Party’s right, title and interest in, to
and under all personal property of such Securing Party (except to the extent
falling within the assets described in clause (g) (Excluded Assets) below). Such
security interests shall be included in the Common Collateral, including the
following, in each case whether now or hereafter existing or in which the
applicable Securing Party now has or hereafter acquires an interest and wherever
the same may be located:

 

  (i) all contracts, agreements and documents, including the following
contracts, agreements and documents, as amended, amended and restated,
supplemented, replaced, renewed or otherwise modified from time to time
(individually, an “Assigned Agreement” and collectively, the “Assigned
Agreements”) and all of each Securing Party’s rights thereunder:

 

  (A) the Material Project Agreements;

 

  (B) the Permitted Hedging Instruments;

 

  (C)

the insurance policies maintained or required to be maintained by or for the
benefit of any Securing Party under any Finance Document or any Material Project
Agreement, including any such

 

-18-



--------------------------------------------------------------------------------

  policies insuring against loss of revenues by reason of interruption of the
operation of the Project Facilities and all proceeds and other amounts payable
to any Securing Party thereunder, and all proceeds from any taking or
condemnation;

 

  (D) all other agreements (including vendor warranties and guaranties and
performance bonds, sureties and security), running to any Securing Party or
assigned to any Securing Party, relating to the construction, maintenance,
improvement, operation or acquisition of the Project Facilities or any part
thereof, or transport of material, equipment and other parts of the Development
or any part thereof;

 

  (E) any and all other agreements to which any Securing Party may be a party
relating to the construction or operation of the Project Facilities or any part
thereof; and

 

  (F) as regards the aforesaid agreements, (1) all rights of any Securing Party
to receive moneys due and to become due thereunder or pursuant thereto, (2) all
rights of any Securing Party to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect thereto, (3) all claims of any Securing Party
for damages for breach thereof or default thereunder, (4) all rights of any
Securing Party to perform thereunder and to compel performance or otherwise
exercise all remedies thereunder, (5) all rights of any Securing Party to
terminate, amend, supplement, or otherwise modify any such agreement or
approval, and (6) all rights of any Securing Party under each such contract or
agreement to make determinations, to exercise any election or option or to give
or receive any notice, consent, waiver, or approval, together with full power
and authority with respect to any contract or agreement to demand, receive,
enforce, collect or provide receipt for any of the foregoing rights or any
property the subject of any of the contracts or agreements, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action which may be necessary or advisable in connection with any of
the foregoing;

 

  (ii) all Securities Accounts and Deposit Accounts (in each case that are not
Individual Senior Noteholder Secured Accounts or Excluded Unsecured Accounts),
and any sub-accounts established therein, in each case together with all funds,
cash, monies, Financial Assets, investments, instruments, certificates of
deposit, promissory notes, and any other property (including any Authorized
Investments and other permitted investments deposited therein or credited
thereto) at any time on deposit therein or credited to any of the foregoing, all
rights to payment or withdrawal therefrom, and all income, profits, gains, and
interest thereon;

 

-19-



--------------------------------------------------------------------------------

  (iii) all escrow accounts established under the EPC Contracts;

 

  (iv) all Instruments;

 

  (v) all Documents;

 

  (vi) all Chattel Paper (whether tangible or electronic);

 

  (vii) all Inventory;

 

  (viii) all Equipment;

 

  (ix) all Fixtures, wherever located and whenever acquired, whether or not of a
type which may be subject to a security interest under the UCC, including all
machinery, tools, engines, appliances, mechanical and electrical systems,
elevators, lighting, alarm systems, fire control systems, furnishings,
furniture, service equipment, building or maintenance equipment, building or
maintenance materials, supplies, goods and property covered by any warehouse
receipts or bills of lading or other such documents, spare parts, maps, plans,
specifications, architectural, engineering, construction or shop drawings, soil
tests, appraisals, route surveys, engineering reports, manuals and similar
documents relating to all or any portion of the Project Facilities and the
Development, and any replacements, renewals or substitutions for any of the
foregoing or additional tangible or intangible personal property hereafter
acquired by any Securing Party;

 

  (x) all Supplies and Raw Materials;

 

  (xi) all Intellectual Property;

 

  (xii) all Rolling Stock (if any);

 

  (xiii) all Goods not covered by the preceding sub-clauses of this
Section 3.2(b) (Security Interests – General);

 

  (xiv) all Letter-of-Credit Rights;

 

  (xv) all Investment Property;

 

  (xvi) all Payment Intangibles, Software and all other General Intangibles
whatsoever not covered elsewhere in this Section 3.2(b) (Security Interests –
General);

 

-20-



--------------------------------------------------------------------------------

  (xvii) all rights and claims of any Securing Party, now or hereafter existing,
under any indemnity, warranty or guaranty in connection with any Equipment;

 

  (xviii) all Receivables, As-extracted Collateral, Commodity Accounts, Money
and Records;

 

  (xix) all Commercial Tort Claims described in Schedule E (Commercial Tort
Claims) hereto and on any supplement thereto received by the Security Trustee
pursuant to Section 3.5(h) (Perfection and Maintenance of Security Interests);

 

  (xx) all Collateral Records;

 

  (xxi) to the extent not otherwise included above, all other tangible and
intangible personal property of the Securing Parties and all accessions, rents
and profits of any and all of the foregoing and all collateral security,
Supporting Obligations and guarantees given by any Person with respect to any of
the foregoing; and

 

  (xxii) to the extent not otherwise included in the foregoing, all Proceeds and
products of any of the foregoing Collateral, whether cash or non-cash, including
(A) all rights of any Securing Party to receive moneys due and to become due
under or pursuant to such Securing Party’s ownership and operation of the
Project Facilities or any part thereof or otherwise related to the Collateral,
(B) all rights of any Securing Party to receive return of any premiums for or
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Collateral described in this Section 3.2(b) (Security Interests – General) or to
receive condemnation proceeds, (C) all claims of any Securing Party for damages
arising out of or for breach of or default under any of the Assigned Agreements
or any other Collateral described in this Section 3.2(b) (Security Interests –
General), (D) all rights of any Securing Party to payment for goods or other
property sold or leased or services performed by such Securing Party, (E) to the
extent not included in the foregoing, all proceeds receivable or received when
any and all of the foregoing Collateral is sold, collected, exchanged or
otherwise disposed of, whether voluntarily or involuntarily, and (F) any and all
additions and accessions to the Collateral, and all proceeds thereof, including
proceeds of the conversion, voluntary or involuntary, of any of the foregoing
into cash or liquidated claims, including all awards, all insurance proceeds,
including any unearned premiums or refunds of premiums on any insurance policies
covering all or any part of the Collateral and the right to receive and apply
the proceeds of any insurance, or of any judgments or settlements made in lieu
thereof for damage to or diminution of the Collateral.

 

-21-



--------------------------------------------------------------------------------

  (c) Security Interests – Individual Senior Noteholder Secured Accounts

The Company hereby assigns and transfers to, and grants to the Security Trustee,
for the benefit solely of the applicable Senior Noteholders:

 

  (i) as security for the Senior Debt Obligations (whether at stated maturity,
by acceleration or otherwise) under Senior Notes of any series that is entitled
to the proceeds of any mandatory prepayment that have been deposited into a
Mandatory Prepayment Senior Notes Account, a first-ranking security interest in
such Mandatory Prepayment Senior Notes Account, and all cash, Financial Assets
or other property now or hereafter credited thereto or held therein, and
investments (including Authorized Investments) made with or arising out of such
funds and all Proceeds of the foregoing; and

 

  (ii) who purchase Senior Notes pursuant to Section 4.5(a)(iii) (Deposits and
Withdrawals – Disbursements of Senior Debt – Disbursements of Senior Debt –
Escrow of Senior Notes Issued as Replacement Senior Debt), a first-ranking
security interest in the proceeds of such Senior Notes and investments
(including Authorized Investments) made with or arising out of such funds that
are held in escrow in a Senior Note Disbursement Account,

(the Accounts in sub-clauses (i) and (ii) above, the “Individual Senior
Noteholder Secured Accounts”).

 

  (d) Provisions Related to Secured Accounts

 

  (i) All funds and other property delivered for credit to any Account shall be
held by the Account Bank and promptly credited to an Account by an appropriate
entry in its records in accordance with this Agreement.

 

  (ii) To the knowledge of the Account Bank, on the date hereof, there is no
Lien on any of the Accounts other than Permitted Liens and the claims and
interest of the parties as provided herein. In the event that the Account Bank
has or subsequently obtains by agreement, operation of Government Rule or
otherwise a security interest in any Account or any security entitlement
credited thereto other than Permitted Liens, the Account Bank hereby agrees that
such security interest shall be fully subordinated in payment and with respect
to any right to exercise remedies to the security interest of the Security
Trustee for the benefit of the Secured Parties.

 

  (iii)

On the date hereof, the Account Bank has no notice of any adverse claim to the
“financial assets” (within the meaning of Section 8-102(a)(9) of the UCC and
including cash) deposited in or credited to the various Accounts

 

-22-



--------------------------------------------------------------------------------

  or to security entitlements with respect thereto other than Permitted Liens
and the claims and interest of the parties as provided herein. If any Person
asserts any Lien (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process, but excluding any Permitted Liens and
the claims and interest of the parties as provided herein) against any Account
or in any Financial Assets deposited in, or credited to, the various Accounts or
to security entitlements with respect thereto, the Account Bank, upon obtaining
actual knowledge thereof, will promptly notify the Security Trustee and the
Company thereof.

 

  (iv) Each Account shall be created and treated by the Account Bank as a
Securities Account unless such Account is not considered to be a Securities
Account (within the meaning of Section 8-501(a) of the UCC) under any applicable
Government Rule. If such Account is not a Securities Account, the Account shall
be created and treated by the Account Bank as a Deposit Account (within the
meaning of Section 9-102(a)(29) of the UCC), which shall be maintained with the
Account Bank acting not as a securities intermediary but as a “bank” (within the
meaning of Section 9-102(a)(8) of the UCC). The Account Bank shall not have
title to the funds on deposit in the Accounts, and shall credit the Accounts
with all receipts of interest, dividends and other income received on the
property held in the Accounts. Until this Agreement terminates in accordance
with its terms, each of the Company, the Account Bank and the Security Trustee
agrees that the Security Trustee shall have sole “control” (within the meaning
of Sections 9-104(a)(2) and (3) of the UCC) of the Accounts. All funds delivered
to the Account Bank pursuant to this Agreement will be promptly credited to the
Accounts. In furtherance of the intentions of the parties hereto, this Agreement
constitutes written notice by the Security Trustee to the Account Bank of the
Security Trustee’s Security Interest (for the benefit of the applicable Secured
Parties) in the Accounts.

 

  (v) Accounts – Deposit Accounts

Solely with respect to any Account that is created and treated as a Deposit
Account, the Company, the Security Trustee and the Account Bank agree that:

 

  (A) the Account Bank shall be a Bank in respect of such Account;

 

  (B) the Company shall be the customer (as defined in the UCC) in respect of
such Account;

 

  (C) the Bank’s Jurisdiction for such Account shall be the State of New York;

 

-23-



--------------------------------------------------------------------------------

  (D) the Security Trustee shall have control (as defined in the UCC) over such
Account;

 

  (E) the Account Bank shall not have title to the funds on deposit in such
Account, and shall credit such Account with all receipts of interest, dividends
and other income received on the property held in such Account;

 

  (F) the Account Bank has not entered into, and agrees that, until the
termination of this Agreement in accordance with the terms hereof, it will not
enter into, any agreement with any Person in respect of any of the Accounts
pursuant to which it would agree to comply with entitlement orders, other orders
or instructions made by such Person (other than this Agreement and any customary
agreement required by the Account Bank of the Company in order to open or manage
the Accounts (including the e-banking agreement contemplated by Section 4.4(d)
(Procedures for Deposits and Withdrawals from Accounts)), provided that a copy
of any such agreement has been delivered to the Security Trustee (and the
Security Trustee shall then deliver a copy to each Senior Creditor Group
Representative) and in the event of any conflict between this Agreement and the
terms of any such other agreements entered into at any time and notwithstanding
any provision of any other agreement that would purport to resolve any conflict
between that agreement and this Agreement in favor of that agreement (including
but not limited to Section 6.9 of the Funds Transfer Agreement, dated as of
March 11, 2015, between the Account Bank and the Company (the “Funds Transfer
Agreement”)), this Agreement shall prevail);

 

  (G) the Company hereby irrevocably directs, and the Account Bank hereby agrees
that the Account Bank will comply with all instructions regarding such Account
originated by the Security Trustee without the further consent of the Company or
any other Person; and

 

  (H) in the case of any conflict between any instruction or order originated by
the Security Trustee and any instruction or order originated by the Company or
any other Person, the instruction or order originated by the Security Trustee
shall prevail.

 

-24-



--------------------------------------------------------------------------------

  (vi) Accounts – Securities Accounts

Solely with respect to any Account that is created and treated as a Securities
Account, the Company, the Security Trustee and the Account Bank agree that:

 

  (A) the Company shall be the Entitlement Holder in respect of the Financial
Assets credited to such Account;

 

  (B) each item of property (including a Security, Security Entitlement,
Investment Property, Instrument or obligation, share, participation, funds,
cash, interest or other property whatsoever) credited to such Account shall to
the fullest extent permitted by law be treated as a Financial Asset and the
right to it shall constitute a Security Entitlement;

 

  (C) the Security Trustee shall have control (as defined in the UCC) of such
Account and the Company’s Security Entitlements with respect to the Financial
Assets credited to such Account;

 

  (D) the Account Bank has not entered into, and agrees that, until the
termination of this Agreement in accordance with the terms hereof, it will not
enter into, any agreement with any Person in respect of any of the Accounts
pursuant to which it would agree to comply with entitlement orders, other orders
or instructions made by such Person (other than this Agreement and any customary
agreement required by the Account Bank of the Company in order to open the
Accounts, provided that a copy of any such agreement has been delivered to the
Security Trustee (and the Security Trustee shall then deliver a copy to each
Senior Creditor Group Representative) and in the event of any conflict between
this Agreement and the terms of any such other agreements entered into at any
time and notwithstanding any provision of any other agreement that would purport
to resolve any conflict between that agreement and this Agreement in favor of
that agreement (including but not limited to Section 6.9 of the Funds Transfer
Agreement), this Agreement shall prevail).

 

  (E) the Company hereby irrevocably directs, and the Account Bank (in its
capacity as Securities Intermediary) hereby agrees, that the Account Bank will
comply with all instructions and orders (including Entitlement Orders) regarding
such Account and any Financial Asset therein originated by the Security Trustee
without the further consent of the Company or any other Person;

 

-25-



--------------------------------------------------------------------------------

  (F) in the case of a conflict between any instruction or order originated by
the Security Trustee and any instruction or order originated by the Company or
any other Person, the instruction or order originated by the Security Trustee
shall prevail;

 

  (G) all Financial Assets or other property in registered form or payable to or
to the order of and credited to such Account shall be registered in the name of,
payable to or to the order of, or endorsed to, the Security Trustee or in blank,
or credited to another account maintained in the name of the Security Trustee,
and in no case will any Financial Assets or other property credited to such
Account be registered in the name of, payable to or to the order of, or endorsed
to, the Company (except to the extent the foregoing have been subsequently
endorsed by the Company to the Security Trustee or in blank);

 

  (H) the Account Bank shall be the Securities Intermediary in respect of such
Account. The Securities Intermediary’s Jurisdiction for such Account shall be
the State of New York; and

 

  (I) all investments of funds in the Accounts shall be credited to the related
Account.

 

  (vii) The Account Bank, in its capacity as Securities Intermediary or Bank, as
applicable: (1) subordinates in favor of each applicable Secured Party any
security interest, Lien, or right of recoupment or set-off it may have or
subsequently obtains by agreement, operation of Government Rule, or otherwise,
now or in the future, against the Accounts and (2) agrees that it will not
exercise any right in respect of such security interest or Lien or any such
right of recoupment or set-off for so long as this Agreement remains in effect,
except for the amount of any returned items and charge-backs either for
uncollected checks or other items of payment and transfers previously credited
to one or more of the Accounts and thereafter returned unpaid or otherwise
reversed for any reason, and the Company and the Security Trustee hereby
authorize and direct the Account Bank to debit the Accounts for such amounts.

 

  (viii) The Security Trustee hereby covenants that, for the benefit of the
Company, it will not originate any instruction or order (including Entitlement
Orders) regarding any Account, any Financial Asset therein or any other amounts
on deposit therein or credited thereto except as set forth in this Agreement.

 

  (ix)

The Account Bank shall not change the name or account number of any Account
without the prior written consent of the Security Trustee and the

 

-26-



--------------------------------------------------------------------------------

  Company (such consent not to be unreasonably withheld or delayed), except for
changes due to internal system modifications (or other internal reorganization
of account numbers by Account Bank), of which the Account Bank shall promptly
notify the Company and the Security Trustee.

 

  (e) Insurance. To the extent the Securing Parties have in place any Texas-law
governed insurance policies and a collateral assignment agreement would be
required under applicable Government Rules to perfect the Security Interest of
the Security Trustee therein, except to the extent falling under the assets
described in clause (g) (Excluded Assets) below, the Company shall execute and
deliver to the Security Trustee, as security for the Senior Debt Obligations, a
collateral assignment agreement, in form and substance reasonably satisfactory
to Securing Parties and the Security Trustee, of any such insurance policies
then required to be in place under the relevant provisions of the Senior Debt
Instruments (including, to the extent applicable, Section 12.28 (Insurance
Covenant) of the Common Terms Agreement and any comparable provision in any
other Senior Debt Instrument then in effect) that are governed by the laws of
the State of Texas, which shall be included in the Common Collateral (for the
avoidance of doubt, title insurance is excluded from this section).

 

  (f) Real Property

 

  (i) By Closing, the Company shall deliver one or more executed deeds of trust
substantially in the form attached as Schedule I (Form of Deed of Trust) (or in
form and substance reasonably acceptable to the Security Trustee), and satisfy
each of the applicable requirements set out in Section 4.1(j) (Conditions to
Closing – Real Property) of the Common Terms Agreement, with respect to all Real
Estate of the Securing Parties, together with all documents and instruments
required under the law of the State of Texas to perfect the Security Interest of
the Security Trustee in such Common Collateral free of any other pledges,
security interests or deeds of trust, except Permitted Liens.

 

  (ii)

The Company shall deliver an executed deed of trust substantially in the form
attached as Schedule I (Form of Deed of Trust) (or in form and substance
reasonably acceptable to the Security Trustee), or otherwise amend an existing
deed of trust to include, and to the extent not already satisfied, to satisfy,
each of the applicable requirements set out in Section 4.1(j) (Conditions to
Closing – Real Property) of the Common Terms Agreement with respect to all Real
Estate of the Securing Parties acquired or otherwise established after Closing
that has a purchase price in excess of $10,000,000 or is otherwise material to
the operation of the Development within (A) 60 days of such

 

-27-



--------------------------------------------------------------------------------

  acquisition or establishment in the case of Real Estate of any Securing Party
other than CCP and (B) in the case of Real Estate of CCP, no later than 60 days
following the acquisition or establishment of the last Real Estate required for
the commissioning of the Corpus Christi Pipeline or, if earlier, the date of
scheduled commissioning of the Corpus Christi Pipeline (or, in each case, such
later period as reasonably agreed in writing by the Security Trustee), together
with all documents and instruments required under the law of the jurisdiction in
which such deed of trust is to be recorded to perfect the Security Interest of
the Security Trustee in such Common Collateral free of any other pledges,
security interests or deeds of trust, except Permitted Liens.

 

  (g) Excluded Assets

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in any of the following assets,
whether now owned or hereafter acquired (collectively, the “Excluded Assets”):

 

  (i) any assets or property rights of the Securing Parties of any nature to the
extent that any applicable law or regulation prohibits the creation of a
security interest thereon (other than to the extent that any such law would be
rendered ineffective pursuant to any other applicable law); provided, however,
that the Collateral shall include (and the Security Interests shall attach and
the definition of Excluded Assets shall not then include) immediately at such
time as the contractual or legal provisions referred to above shall no longer be
applicable and to the extent severable, and the Security Interests shall attach
immediately to any portion of such assets or property rights not subject to the
provisions in this sub-clause (i); provided further that the exclusions referred
to in this sub-clause (i) shall not include any Proceeds of such assets or
property rights;

 

  (ii) any Permit, lease, license, easement, contract or agreement (other than
any Material Project Agreement) to which a Securing Party is a party or any of
its rights or interests thereunder or any property or assets of a Securing
Party, in each case if and only to the extent that:

 

  (A) the grant of a Security Interest hereunder shall constitute or result in a
breach of a term or provision of, the termination or forfeiture of (or ability
of the other party to void or revoke) or a default, under the terms of, such
Permit, lease, license, easement, contract or agreement; or

 

  (B) a grant of security interests therein would require governmental consent,
approval, license or authorization that has not been obtained;

 

-28-



--------------------------------------------------------------------------------

provided, however, that

 

  (1) the Collateral shall include (and such Security Interest shall attach and
the definition of Excluded Assets shall not then include) immediately at such
time as the contractual or legal terms or provisions or governmental consent,
approval, license or authorization referred to above shall no longer be
applicable and to the extent severable, and shall attach immediately to any
portion of such Permit, lease, license, easement, contract, agreement, property
or asset not subject to the provisions specified in this sub-clause (ii); and

 

  (2) such exclusion shall not apply (x) to the extent the prohibition is
ineffective under applicable anti-assignment provisions of the UCC or other
applicable law (including pursuant to Section 9-406, 9-407, 9-408 or 9-409 of
the UCC) or (y) to Proceeds and receivables of the assets referred to in this
sub-clause (ii);

 

  (iii) any “intent-to-use” application for registration of a Trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing
of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

 

  (iv) all segregated Deposit Accounts constituting (and the balance of which
consists solely of funds set aside in connection with) cash collateral accounts
for deposits permitted under the definition of “Permitted Liens”, payroll and
other employee wage and benefit accounts, if any, tax accounts, escrow accounts
and margin accounts for Permitted Hedging Instruments in the ordinary course of
business (excluding any escrow account established under the EPC Contracts and
the funds or other property held in or maintained in any such account, which
shall be subject to Section 3.2(b)(iii)) (collectively, “Excluded Unsecured
Accounts”) and the funds or other property held in or maintained in any such
account;

 

  (v) without duplication of sub-clause (iv) above, property owned by a Securing
Party that is subject to a Permitted Lien pursuant to sub-clauses (b), (c), (but
excluding any escrow account established under the EPC Contracts), (f) (other
than to the extent covered by sub-clause (vi) below) or (k) of the definition
thereof; provided, however that no property owned by a Securing Party shall be
an Excluded Asset solely by reason of being subject to a Permitted Lien unless
such Permitted Lien prohibits the granting pursuant to this Agreement of the
respective security interest in such property;

 

-29-



--------------------------------------------------------------------------------

  (vi) property owned by a Securing Party that is subject to a purchase money
Lien or capital lease permitted under each of the Senior Debt Instruments
(including, to the extent applicable, Section 12.14(g) (Limitation on
Indebtedness) of the Common Terms Agreement and any comparable provision in any
other Senior Debt Instrument then in effect) if the agreement pursuant to which
such Lien is granted (or the document providing for such capital lease)
prohibits, or requires the consent of any Person other than such Securing Party
which has not been obtained as a condition to, the creation of any other Lien on
such property;

 

  (vii) the Securing Party’s right, title and interest, as tenant, subtenant or
assignee under any real property sub-lease or lease, including in respect of any
Fixtures related to such real property, for offices so long as such offices are
not located on the Site;

 

  (viii) insurances covering workers’ compensation and employers’ liability and
any proceeds thereof; and

 

  (ix) those assets as to which the Security Trustee and the Company reasonably
agree from time to time in writing that either (1) the cost of obtaining a
security interest in or perfection thereof, (2) the adverse tax consequences to
the Securing Parties, or (3) the adverse regulatory consequences to the Securing
Parties, the Project Facilities (or, if not yet included therein, the Second
Phase Facilities) or the Development (or, if not yet included therein, the
Second Phase Development) in each case, is or are excessive in relation to the
benefit to the Secured Parties of the security afforded thereby.

 

  3.3 Security Interests to be Granted by Holdco

By Closing, the Company shall cause Holdco to execute, for the benefit of the
Secured Parties, as security for the Senior Debt Obligations and for the
Securing Parties’ other obligations under this Agreement and the other Finance
Documents, a pledge agreement (the “Holdco Pledge Agreement”) in the form
attached hereto as Schedule F (Form of Holdco Pledge and Security Agreement).
The Holdco Pledge Agreement shall provide for a first priority perfected
security interest, subject only to the Permitted Lien described in clause (a) of
the definition thereof, in the right, title and interest of Holdco in all the
limited liability company interests of the Company and the Proceeds thereof, all
as more fully described in the Holdco Pledge Agreement. For the avoidance of
doubt, such Security Interests granted by Holdco shall be included in the Common
Collateral.

 

-30-



--------------------------------------------------------------------------------

  3.4 Direct Agreements

 

  (a) Prior to Closing, the applicable Securing Party that is the party to the
relevant agreement referred to below shall enter into Direct Agreements with the
Security Trustee solely with the following entities and such Direct Agreements
shall be substantially in the forms noted below:

 

  (i) the LNG Buyers under each of the Required LNG SPAs and any guarantors of
such LNG Buyers (substantially in the agreed form attached to the applicable LNG
SPA);

 

  (ii) the EPC Contractor and any guarantor thereof under the EPC Contract
(T1/T2) (substantially in the agreed form attached to such EPC Contract);

 

  (iii) the Sponsor under the CEI Equity Contribution Agreement (substantially
in the form attached hereto as Schedule G-1 (Forms of Direct Agreement – Form of
Direct Agreement for Material Project Agreements with Affiliates));

 

  (iv) the Technology Licensor under the Technology License Agreement (T1/T2)
(substantially in the form attached hereto as Schedule G-4 (Forms of Direct
Agreement – Form of Direct Agreement for Technology Licensor under the
ConocoPhillips License Agreements));

 

  (v) CCP under the CCP Pipeline Precedent Agreement (substantially in the form
attached hereto as Schedule G-1 (Forms of Direct Agreement – Form of Direct
Agreement for Material Project Agreements with Affiliates));

 

  (vi) the Manager, Operator and Supply Manager under the Management Services
Agreements, the O&M Agreements and Gas and Power Supply Services Agreement,
respectively (substantially in the form attached hereto as Schedule G-1 (Forms
of Direct Agreement – Form of Direct Agreement for Material Project Agreements
with Affiliates));

 

  (vii) CMI under the CMI Export Authorization Letter (substantially in the form
attached hereto as Schedule G-1 (Forms of Direct Agreement – Form of Direct
Agreement for Material Project Agreements with Affiliates));

 

  (viii) Tennessee Gas Pipeline Company, L.L.C. under the TGP Precedent
Agreement (substantially in the form attached hereto as Schedule G-7 (Forms of
Direct Agreement – Form of Direct Agreement for Tennessee Gas Pipeline under the
TGP Precedent Agreement)); and

 

  (ix) CMI (UK) under the CMI (UK) LNG SPAs (substantially in the form attached
hereto as Schedule G-5 (Forms of Direct Agreement – Form of Direct Agreement for
CMI (UK) under the CMI (UK) LNG SPAs)).

 

-31-



--------------------------------------------------------------------------------

  (b) Prior to the Second Phase CP Date, the Securing Party that is party to the
relevant agreement below shall enter into a Direct Agreement with the Security
Trustee solely with the following entities and such Direct Agreements shall be
substantially in the forms noted below:

 

  (i) the EPC Contractor and any guarantor thereof under the EPC Contract (T3)
(substantially in the agreed form attached to such EPC Contract);

 

  (ii) the LNG Buyers under each Second Phase Qualifying LNG SPA and any
guarantors of such LNG Buyers (substantially in the agreed form attached to the
applicable LNG SPA); and

 

  (iii) the Technology Licensor under the Technology License Agreement (T3)
(substantially in the form attached hereto as Schedule G-4 (Forms of Direct
Agreement – Form of Direct Agreement for Technology Licensor under the
ConocoPhillips License Agreements)).

 

  (c) After the Closing Date, CCL shall use commercially reasonable efforts to
obtain a Direct Agreement with the Security Trustee and Kinder Morgan under the
Kinder Morgan Intrastate Firm Gas Transportation Agreement in a form reasonably
acceptable to the Security Trustee.

 

  (d) Except as set forth in clause (b) above, with respect to any Qualifying
LNG SPA executed after the Signing Date, on or prior to the date of execution of
such LNG SPA, the Securing Party that is party to the relevant agreement shall
enter into a Direct Agreement with the Security Trustee and the LNG Buyer and
any guarantors of such LNG Buyer (with respect to such LNG Buyer, substantially
in the form attached hereto as Schedule G-2 (Forms of Direct Agreement – Form of
Direct Agreement for Material Project Agreements with non-Affiliates) and with
respect to any guarantor of such LNG Buyer, substantially in the form attached
hereto as Schedule G-3 (Forms of Direct Agreement – Form of Direct Agreement for
Guarantees))).

 

  (e) The Securing Party that is party to the relevant agreement shall use
commercially reasonable efforts to obtain, on or prior to the date of execution:
(i) Direct Agreements with respect to any precedent pipeline agreements that are
Subsequent Material Project Agreements entered into by CCL with Qualified
Transporters, substantially in the form attached hereto as Schedule G-2 (Forms
of Direct Agreement – Form of Direct Agreement for Material Project Agreements
with non-Affiliates), and (ii) the contractor and any guarantor thereof under
any engineering, procurement and construction contract in respect of the Corpus
Christi Pipeline if it is a Subsequent Material Project Agreement, substantially
in the applicable form attached hereto as Schedule G-6 (Forms of Direct
Agreement – Forms of Direct Agreement for Contractor, and any Guarantor of such
Contractor’s Obligations, under an Engineering, Procurement and Construction
Contract), or, in each case of clauses (i) and (ii), in a form reasonably
acceptable to the Security Trustee.

 

-32-



--------------------------------------------------------------------------------

  (f) For the avoidance of doubt, the Securing Parties shall not be required to
obtain Direct Agreements, including from any Qualified Transporters under any
Gas transportation agreements (other than precedent agreements), Gas suppliers
under any Gas supply agreements, LNG Buyers or guarantors of LNG SPAs, in each
case other than those set forth above.

 

  (g) The Security Trustee shall give irrevocable instructions to each LNG Buyer
to make all payments of LNG sales revenues and other payments due to CCL under
any LNG SPA to the Equity Proceeds Account (for payments prior to the Project
Completion Date) and to the Revenue Account (for payments after the Project
Completion Date), which shall be identified in writing by the Security Trustee
to each LNG Buyer in its Direct Agreement, and each LNG Buyer shall confirm its
agreement to do so in the terms of its Direct Agreement.

 

  (h) The Company shall deliver to the Security Trustee executed counterparts of
any Direct Agreements and consents entered into after the date of this Agreement
in accordance with this Section 3.4 (Direct Agreements) by the date stated
herein or, where not stated, as soon as reasonably practicable.

 

  (i) The Security Trustee is hereby authorized and directed by the Secured
Parties to execute each of the Direct Agreements contemplated above without
further action by the Senior Creditors.

 

  3.5 Perfection and Maintenance of Security Interests

 

  (a)     

 

  (i) Subject to any exceptions set forth in this Section 3.5, from and after
Closing, the Securing Parties shall, and shall cause Holdco to, maintain the
Security Interests created by the Security Documents as a perfected security
interest having at least the priority described in Sections 3.2 (Security
Interests to be Granted by the Securing Parties) and 3.3 (Security Interests to
be Granted by Holdco).

 

  (ii)

Subject to any exceptions set forth in this Section 3.5, at any time and from
time to time, upon the reasonable written request of the Security Trustee, the
Securing Parties shall, and shall cause Holdco to, at the Securing Parties’
expense, promptly take all such further actions as reasonably may be requested
by the Security Trustee (including, where applicable, the giving, execution,
filing, authentication and/or recording of any notice, Financing Statement,
Continuation Statement, public deed, deed of trust, instrument, document or
agreement) (A) in order to preserve, continue and perfect (including, where
required, by control) the Security Interests (including, to the extent available
under applicable law, the priority of any such Security Interest) and enable the
Security Trustee for

 

-33-



--------------------------------------------------------------------------------

  the benefit of the Secured Parties to exercise or enforce its rights
hereunder, under any other Security Documents or under the Direct Agreements
with respect to such Security Interest in the manner contemplated hereby and by
the Senior Debt Instruments and any Permitted Senior Debt Hedging Instruments
and at, where applicable, the times indicated in the applicable Security
Documents and Direct Agreements and (B) for the purpose of obtaining or
preserving the full benefits of this Agreement and the other Security Documents
and Direct Agreements and of the rights and powers granted herein and therein.

 

  (b) Collateral in Possession of Bailee; Perfection. If any goods (excluding
Gas) in which any Securing Party owns or has an interest are now or at any time
in the possession of a bailee and the value of such goods in the possession of
such bailee is above $10,000,000:

 

  (i) such Securing Party shall use reasonable efforts to obtain an
acknowledgment from each such bailee, in form and substance reasonably
satisfactory to the Security Trustee as it may request, that each such bailee
holds such Collateral for the benefit of the Security Trustee and, if notice of
the occurrence and continuation of an Event of Default has been provided, such
bailee shall act upon instructions from the Security Trustee, without the
further consent of such Securing Party; and

 

  (ii) if for any reason the Security Trustee does not have a perfected security
interest in such goods in possession of a bailee, then such Securing Party shall
promptly transport such goods to the Project Facilities or to another location
with respect to which the Security Trustee will have a perfected security
interest.

 

  (c)

Electronic Chattel Paper and Transferable Records. With respect to all
electronic chattel paper or any “transferable record”, as that term is defined
in Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction, now or hereafter acquired by or arising in
favor of any Securing Party, such Securing Party shall promptly take such action
as necessary to vest in the Security Trustee “control” (as defined in
Section 9-105 of the UCC) of such electronic chattel paper or “control” under
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. A
Securing Party may arrange, pursuant to procedures that will not result in the
Security Trustee’s loss of control, for such Securing Party to make alterations
to the electronic chattel paper or transferable record permitted under the UCC
or, as the case may be, Section 201 of the Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to make without loss

 

-34-



--------------------------------------------------------------------------------

  of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Securing Party with respect
to such electronic chattel paper or transferable record. Notwithstanding the
foregoing, the requirements set forth in this clause (c) are subject to the
limitations on perfection and method of perfection set forth in clause
(d) below.

 

  (d) The perfection of the security interest granted in Section 3.2(b)(vi)
(Security Interests to be Granted by the Securing Parties – Security Interests –
General) in Chattel Paper (whether tangible or electronic) will, prior to the
occurrence of an Event of Default (and after the occurrence of an Event of
Default unless the Security Trustee has required that further actions in
accordance with the other provisions hereof are taken with respect to the
perfection thereof), be effected solely by filing an appropriate financing
statement under the UCC.

 

  (e) From and after Closing, with respect to any Letter-of-Credit Rights, the
Securing Parties shall ensure that the Security Trustee has control thereof by
ensuring that the Security Trustee takes possession thereof and obtaining a
written consent from each issuer of each related letter of credit to the
assignment of the proceeds of such letter of credit to the Security Trustee,
except for Letter-of-Credit Rights under any letters of credit which, at the
time they are granted to a Securing Party, have a face value of less than
$10,000,000 individually or $40,000,000 in the aggregate.

 

  (f) The perfection of the security interest in motor vehicles and other assets
subject to Certificates of Title shall only be required after the aggregate
value of all motor vehicles and such other assets owned by the Securing Parties
at any given time exceeds $2,500,000 and shall only be required for the motor
vehicles and assets above that threshold.

 

  (g) Intellectual Property Recording Requirements.

 

  (i) Schedule J (Intellectual Property) lists all of the following Intellectual
Property, to the extent owned by a Securing Party, held as of the Signing Date
and material to the business of a Securing Party: (A) issued Patents, pending
Patent applications and Patent Licenses, (B) registered Trademarks, applications
for the registration of Trademarks and Trademark Licenses, and (C) registered
Copyrights, applications for the registration of Copyrights, and Copyright
Licenses. From and after the Signing Date, if the Securing Parties shall at any
time hold or acquire any Intellectual Property of the type described in
sub-clause (A), (B) or (C) above and that is owned by a Securing Party and
material to the business of a Securing Party, the Securing Parties shall
promptly provide the Security Trustee with a supplement to Schedule J
(Intellectual Property), describing such Intellectual Property.

 

-35-



--------------------------------------------------------------------------------

  (ii) From and after Closing:

 

  (A) subject to Section 3.2(g)(iii) (Security Interests to be Granted by the
Securing Parties – Excluded Assets), in the case of any Collateral (whether now
owned or hereafter acquired) consisting of registered Trademarks and
applications therefor, the Securing Parties shall execute and deliver to the
Security Trustee a Trademark security agreement in form and substance reasonably
acceptable to the Security Trustee covering all such registered Trademarks and
applications therefor in appropriate form for recordation with the USPTO with
respect to the Security Interest of the Security Trustee; and

 

  (B) in the case of any Collateral (whether now owned or hereafter acquired)
consisting of (1) registered Patents and applications therefor or (2) registered
Copyrights and exclusive Copyright Licenses, the Securing Parties shall execute
and deliver to the Security Trustee a Patent security agreement or Copyright
security agreement, as applicable in form and substance reasonably acceptable to
the Security Trustee covering all such registered Patents or Copyrights and
applications for Patents and Copyrights and exclusive Copyright Licenses in
appropriate form for recordation with the USPTO or United States Copyright
Office, as applicable, with respect to the Security Interest of the Security
Trustee.

 

  (iii) For the purpose of enabling the Security Trustee to exercise rights and
remedies under Article 6 (Security Trustee Action), following such time as a
Declared Event of Default has occurred and is continuing, and for no other
purpose, the Securing Parties shall give the Security Trustee reasonable access
to all media in which any of the Intellectual Property may be recorded or stored
and to all computer programs used for the compilation or printout thereof. In
the event of a disposition of any of the Intellectual Property by the Security
Trustee hereunder in accordance with the terms of this Agreement, each Securing
Party shall use commercially reasonable efforts to supply the Security Trustee
or the assignee of such Intellectual Property with such know-how and expertise,
and with documents and materials embodying the same, relating to the use of the
disposed Intellectual Property in connection with the Project Facilities.

 

  (iv)

Subject to the provisions of this Agreement and the other Finance Documents that
limit the rights of any Securing Party to dispose of its property and rights and
remedies of the Security Trustee as set forth herein, the Securing Parties shall
otherwise retain all right, title and interest in, to and under the Intellectual
Property now owned or hereafter

 

-36-



--------------------------------------------------------------------------------

  acquired by such Securing Party, including the full right to exploit, use,
enjoy, protect, enforce or take other actions with respect to such Intellectual
Property. To the extent required under applicable law for any Securing Party to
exercise its rights with respect to such Intellectual Property, the Security
Trustee shall, upon the reasonable request of any Securing Party, reasonably
cooperate with such Securing Party and execute and deliver documents so
requested by such Securing Party. The exercise of rights and remedies under
Article 6 (Security Trustee Action) by the Security Trustee shall not terminate
or limit the rights of the holders of any licenses or sublicenses theretofore
granted by such Securing Party in accordance with the first sentence of this
sub-clause (iv).

 

  (v) Notwithstanding anything to the contrary in the Finance Documents
(including clause (a) above), any reference to perfection of Security Interests
with respect to Intellectual Property in any of the Finance Documents shall be
deemed to mean perfection of such Security Interests to the extent perfection
can be obtained by the filing of Patent security agreements and Trademark
security agreements at the USPTO and the filing of Copyright security agreements
at the United States Copyright Office or by the filing of a UCC-1 financing
statement in the relevant jurisdiction.

 

  (h) If the Securing Parties shall at any time hold or acquire a Commercial
Tort Claim with a value in excess of $5,000,000, the Securing Parties shall
promptly provide the Security Trustee with a supplement to Schedule E
(Commercial Tort Claims) hereto, which supplement shall include a summary
description of such claim and grant to the Security Trustee, for the ratable
benefit of the Secured Parties, a Security Interest therein and in the proceeds
thereof, all upon the terms of this Agreement.

 

  (i) With respect to any Collateral hereafter owned or acquired, the Securing
Parties shall comply with the applicable perfection requirements in clauses (a)
through (h) above within 30 days of the Securing Parties acquiring rights
therein, or if such rights are acquired after the date of this Agreement but
prior to Closing, by Closing.

 

  (j) Subject to the limitations, and except as otherwise expressly provided
for, in this Agreement and the other Security Documents, and to the extent
permitted by applicable law, the Security Trustee is authorized to:

 

  (i) file under the UCC of any state of the United States or other applicable
law, Financing Statements, Continuation Statements or other documents relating
to the Collateral;

 

-37-



--------------------------------------------------------------------------------

  (ii) file with the USPTO or United States Copyright Office (or any successor
office), as applicable, such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interests granted by the Company hereunder;

 

  (iii) take any action to ensure that the Security Interests in the Collateral
are enforceable, perfected (including, where possible, by control in addition to
registration) and otherwise effective;

 

  (iv) apply for registration, or give any notification, in connection with the
Security Interests so that such Security Interests have the priority required by
the Secured Parties; and

 

  (v) otherwise exercise the rights of the Secured Parties in connection with
the Security Interests,

in each case without the signature of a Securing Party or Holdco (unless such
signature is required by applicable law) and naming a Securing Party or Holdco
as debtor and the Security Trustee as secured party.

 

  (k) Except as otherwise provided in this Agreement or any other Security
Document, the Security Trustee shall not be responsible for the creation,
perfection, validity, sufficiency or enforceability of any Security Interest
created or intended to be created hereby or pursuant hereto or for the
maintenance or perfection of any such Security Interests; provided that the
Security Trustee shall promptly execute all public deeds or other documents as
required by applicable law and regulation in the various jurisdictions as
reasonably requested by any Senior Creditor Group Representative, to duly create
and register the Security Interests as provided for in this Article 3 (Security
Interests). In the event that the Security Trustee takes any action under this
Section 3.5 (Perfection and Maintenance of Security Interests), the Security
Trustee shall promptly notify the applicable Securing Party thereof following
the taking of such action.

 

  (l) With respect to Pledged Collateral:

 

  (i) each applicable Securing Party agrees to promptly deliver or cause to be
delivered to the Security Trustee any and all Pledged Collateral in which the
applicable Securing Party now has or hereafter acquires an interest (to the
extent represented or evidenced by a certificate, instrument or other
transferable document);

 

  (ii)

upon delivery to the Security Trustee, any certificate, instrument or document
representing or evidencing Pledged Collateral shall be accompanied by undated
membership interest, stock or note powers, as applicable, duly executed in blank
or other undated instruments of transfer

 

-38-



--------------------------------------------------------------------------------

  reasonably satisfactory to the Security Trustee and duly executed in blank and
by other instruments and documents as the Security Trustee may reasonably
request; and

 

  (iii) the Security Trustee, on behalf of the Secured Parties, shall have the
right (in its sole and absolute discretion) to hold the Pledged Collateral in
its own name as pledgee, or in the name of its nominee (as pledgee or as
sub-agent).

 

  (m) The Security Interest granted to the Security Trustee hereunder consisting
of personal property will be perfected (i) with respect to any Collateral that
can be perfected by filing UCC financing statements, upon the filing of UCC
financing statements in the filing offices identified in Schedule L (UCC Filing
Offices), (ii) with respect to any Collateral constituting Securities Accounts
or Deposit Accounts (excluding any escrow account established under the EPC
Contracts) that can be perfected solely by control, upon execution of this
Agreement, and (iii) with respect to any Collateral that can be perfected solely
by possession, upon the Security Trustee receiving possession thereof in
accordance with the requirements of this Agreement or another Security Document.
In each case such security interest will be, as to Collateral perfected as
aforesaid, superior and prior to the rights of all third Persons now existing or
hereafter arising as a result of any Lien, in each case subject only to
Permitted Liens. All of such above-referenced action as is necessary will be
taken on or prior to the Closing Date to the extent so required herein and in
the applicable Senior Debt Instrument to establish and perfect the Security
Trustee’s rights in and to the Collateral and first priority Lien, subject to
Permitted Liens, on the Collateral, including any recordation, filing,
registration, giving of notice or other similar action. No filing, recordation,
re-filing or re-recording other than those listed on Schedule L (UCC Filing
Offices) or otherwise required under the Security Documents is necessary to
perfect (or maintain the perfection of, other than the filing of UCC-3
continuation statements) the Liens of the Security Documents (to the extent the
Security Trustee’s Security Interest can be perfected by filing). For the
avoidance of doubt, in no event shall any control agreements be required in
respect of any escrow accounts established under the EPC Contracts.

 

  (n) The Securing Parties shall not take any action, and shall procure that
Holdco take no action, that would or could reasonably be expected to have a
material adverse effect on the perfection or first-ranking priority of the
Security Interests, subject in each case to Permitted Liens to the extent
specified herein; provided that the Securing Parties shall not be required to
take any action to perfect security interests in Excluded Assets or otherwise
listed as an exception to the perfection requirements of this Section 3.5
(Perfection and Maintenance of Security Interests).

 

-39-



--------------------------------------------------------------------------------

  (o) Fair Labor Standards Act. Each Securing Party represents and warrants to
and in favor of the Security Trustee and each of the other Secured Parties, as
of the date hereof, that any goods now or hereafter produced by the Securing
Party or any of its Subsidiaries included in the Collateral have been and will
be produced in compliance with the requirements in the Fair Labor Standards Act.

 

  3.6 Rights in Collateral Prior to Security Enforcement Action

 

  (a) Subject to the provisions of Section 4.6(a) (Control and Investment of
Funds in Accounts), notwithstanding the Security Interests created, and to be
created, pursuant to the Security Documents, unless otherwise provided in this
Agreement or another Finance Document, or unless the Security Trustee shall have
delivered a Notice of Security Enforcement Action, in each case with respect to
the relevant Collateral, the Securing Parties and Holdco shall retain and be
entitled to exercise all of their respective rights relating to the Collateral
including, and to the extent applicable to the relevant Person (but subject, in
each case, to the terms and conditions of this Agreement and each other Finance
Document), the following:

 

  (i) possessing and using the Project Facilities and other Project Property,
receiving the revenues and profits to be derived therefrom, and altering or
disposing of any part thereof;

 

  (ii) exercising all rights arising from and relating to LNG SPAs, including
amending LNG SPAs and instituting and settling proceedings to enforce their
rights thereunder;

 

  (iii) renewing, amending and cancelling insurance policies, making claims and
instituting and settling proceedings against insurers thereunder;

 

  (iv) transferring (in accordance with the Common Terms Agreement) the
interests of Holdco, receiving the profits to be derived from any interest in a
Securing Party and exercising rights (including voting rights) as a member of
the Company or CCL or CCP GP or a general or limited partner of CCP;

 

  (v) receiving payments of principal and interest on Subordinated Debt where
payable thereunder in compliance with the terms of the applicable subordination
agreement;

 

  (vi) subject to the obligation to deposit the relevant amounts in the
Insurance/Condemnation Proceeds Account under Section 5.2 (Insurance and
Condemnation Proceeds), receiving payment of Insurance Proceeds and Condemnation
Proceeds in respect of the Project Facilities and making claims and instituting
and settling proceedings for the recovery thereof; and

 

-40-



--------------------------------------------------------------------------------

  (vii) exercising all rights arising from and relating to the Material Project
Agreements and amending each of the Material Project Agreements, making waivers
and elections thereunder and instituting and settling proceedings for the
enforcement of rights thereunder.

 

  (b) Subject to the provisions of Section 4.6(a) (Control and Investment of
Funds in Accounts), unless the Security Trustee shall have delivered a Notice of
Security Enforcement Action, the Security Trustee and each Secured Party shall,
at the request and sole cost of the Securing Parties, provide written
confirmations or otherwise take such actions and do such things as may be
reasonably necessary to enable the Securing Parties to exercise rights retained
by them in the relevant Collateral that may be constrained, or perceived as
constrained, by the existence of the Security Interests; provided, in each case,
that no such confirmation, action or filing shall in the determination of the
Secured Parties have any adverse effect on the legality, validity, priority and
perfection of the Security Interests and shall not otherwise adversely affect
the rights and remedies of the Secured Parties under the Finance Documents. The
Secured Parties shall act in respect of the Collateral in accordance with this
Agreement, including with respect to undertaking enforcement procedures in
respect hereof.

 

  3.7 Liability of Securing Parties Under Contracts or Agreements Included in
the Collateral

Notwithstanding any other provision of this Agreement or any other Finance
Document, and subject to applicable law:

 

  (a) each Securing Party shall remain liable under all agreements and contracts
to which it is a party that are included in the Collateral and nothing contained
herein or in any other Finance Document is intended to or shall be a delegation
of duties to the Security Trustee or any Secured Party;

 

  (b) the exercise by any of the Secured Parties of any of their respective
rights under this Agreement or any other Finance Document shall not release any
Securing Party from any of its duties or obligations under any contracts or
agreements that are included in the Collateral, except to the extent provided in
the applicable Direct Agreement; and

 

  (c) none of the Secured Parties shall have any obligation or liability under
any contracts or agreements that are included in the Collateral solely by reason
of this Agreement or any other Finance Document, nor shall any of them thereby
be obligated to:

 

  (i) perform any of the Securing Parties’ or Holdco’s obligations or duties
thereunder;

 

-41-



--------------------------------------------------------------------------------

  (ii) make any inquiry as to the nature or sufficiency of any payment received
by it; or

 

  (iii) take any action or collect or enforce any rights or claim for payment
under any such contract or agreement.

 

  3.8 Release or Modification of Security Interests

 

  (a) The Security Interests granted to the Security Trustee by the Collateral
Parties in any Collateral shall be released, and to the extent permitted under
applicable law, shall be automatically released, in the following events:

 

  (i) in full upon termination of this Agreement pursuant to Section 12.1
(Termination);

 

  (ii) in respect of any Project Property constituting Collateral that is sold,
leased or otherwise disposed of as permitted under the terms of each Senior Debt
Instrument then in effect (including, to the extent applicable, Section 12.17
(Sale of Project Property) of the Common Terms Agreement) and the other Finance
Documents; provided that the proceeds of such sale, lease or disposition, as
applicable, are applied in accordance with the Finance Documents;

 

  (iii) upon any Project Property becoming Excluded Assets;

 

  (iv) in respect of any Disbursement Account, at any time the Disbursement
Account is closed as permitted in this Agreement; provided that no cash,
Financial Assets or other property or investments (including Authorized
Investments) remain on deposit or credited to such Disbursement Account at such
time;

 

  (v) in respect of all cash, Financial Assets or other property credited to or
held in any Senior Note Disbursement Account, investments (including any
Authorized Investments) made with or arising out of such funds and all proceeds
of the foregoing, if any conditions to the disbursement of such cash, Financial
Assets or other property to the Company have not been either satisfied or waived
and such cash, Financial Assets or other property are required, by the terms of
the relevant Senior Debt Instrument, to be returned to the relevant Senior
Noteholders, upon such return;

 

  (vi) in respect of any proceeds of third party liability insurance permitted
to be paid to third parties or proceeds of builder’s risk insurance or marine
cargo permitted to be paid directly to the EPC Contractor pursuant to
Section 5.2 (Insurance and Condemnation Proceeds); and

 

-42-



--------------------------------------------------------------------------------

  (vii) where directed by Requisite Secured Parties pursuant to Section 7.2(a)
(Modification Approval Levels – Modifications to this Agreement).

 

  (b) In connection with any release pursuant to this Section 3.8 (Release or
Modification of Security Interests):

 

  (i) The Security Trustee shall promptly (and the Secured Parties hereby
authorize and direct the Security Trustee to) take such action and execute any
such documents as may be reasonably requested by a Securing Party, at such
Securing Party’s expense, in connection with the release of any Security
Interests created by any Finance Document in respect of such property or asset.

 

  (ii) To the extent a Security Trustee action or Decision is required or
requested in connection with such release of Collateral, the Company shall
deliver to the Security Trustee on or prior to the date of the proposed release
a written request for release identifying the relevant Collateral to be
released, together with a certification by the Company stating (and providing
reasonable detail and other available supporting information) that such
transaction is in compliance with the Finance Documents and that the Proceeds of
such disposition shall be applied in accordance therewith.

 

  (iii) The Secured Parties hereby authorize and instruct the Security Trustee
(at the sole cost and expense of the Securing Parties) to amend the Security
Documents and the Direct Agreements and execute and deliver any instruments,
documents and agreements, and otherwise do all things necessary to accomplish,
evidence and confirm the release of any Collateral pursuant to the foregoing
provisions of this Section 3.8 (Release or Modification of Security Interests),
all without the further consent or joinder of any Secured Party. In the event of
any release of Collateral relating to the Accounts, the Security Trustee shall
notify the Account Bank in writing.

 

4. CASH FLOW AND ACCOUNTS

 

  4.1 General Principles

 

  (a) By Closing the Company shall establish, and shall thereafter maintain, in
the name of the Company, the Accounts in accordance with Section 4.3 (Accounts).

 

  (b)

Each Guarantor hereby irrevocably grants authority to the Company to establish
and maintain such Accounts on its behalf. The initial Accounts details are set
forth in Schedule H (Details of Initial Accounts). For the avoidance of doubt,
(i) the Excluded Unsecured Accounts, if

 

-43-



--------------------------------------------------------------------------------

  established, shall not constitute “Accounts” for purposes of this Agreement or
any other Finance Document and none of the Securing Parties, Holdco, the Sponsor
or any of their respective Affiliates shall be obliged to grant, create or
maintain any Security Interest in relation to such accounts; (ii) the Individual
Senior Noteholder Secured Account need only be established by the Company at the
time amounts are required to be paid into such account in accordance with
Section 4.5(j) (Deposits and Withdrawals – Mandatory Prepayment Senior Notes
Account) or Section 3.2(c)(i) (Security Interests to be Granted by the Securing
Parties – Security Interests – Individual Senior Noteholder Secured Accounts),
as applicable; (iii) the Disbursement Accounts may be closed following the
expiry of the availability period of any Senior Debt Commitments that are to be
disbursed therein; provided that any cash, Financial Assets or other property or
investments (including Authorized Investments) credited to or on deposit in any
Disbursement Account have been transferred to the Construction Account (prior to
the Project Completion Date) or to the Senior Debt Service Reserve Account or
the Revenue Account (after the Project Completion Date) and (iv) any escrow
accounts established under the EPC Contracts shall not constitute “Accounts” for
purposes of this Agreement or any other Finance Document but shall be subject to
the Lien established pursuant to Section 3.2(b)(iii) (Security Interests to be
Granted by the Securing Parties – Security Interests – General), subject to
Section 3.5(n) (Perfection and Maintenance of Security Interests).

 

  (c) Neither the existence of the Accounts, nor the insufficiency of funds in
any of them, nor any inability to apply any funds in them towards the relevant
payment shall affect the obligation of the Securing Parties to make all payments
required to be made to the Secured Parties or any of them on the due date for
such payments in accordance with this Agreement or any other Finance Document.

 

  (d) No sum may be credited to, or withdrawn from, any Account except as
expressly permitted or required by this Agreement.

 

  (e)

The Company may from time to time grant the Manager a power of attorney or
signature authority over the Accounts to administer such accounts on behalf of,
and in the name of, the Company. The Company shall notify the Security Trustee
and the Account Bank in writing of any such grant of authority to administer the
Accounts promptly following such authorization. Without prejudice to any and all
obligations and liabilities of the Company under this Agreement and any other
Finance Document, it is acknowledged by each party hereto that, upon such
written notification to the Security Trustee and the Account Bank, any reference
in the Finance Documents to actions by the Company in respect of the Accounts
shall be deemed to include, and permit, actions in respect of such Accounts by
the Manager if authorized by the Company to administer the Accounts. If the
Manager is authorized by the Company to administer the Accounts, the Company
shall be liable for any such actions taken by the Manager as if the Company took
each such action. Together with any such notice to the Account Bank, the

 

-44-



--------------------------------------------------------------------------------

  Company shall provide an updated duly executed incumbency certificate or other
written instructions showing the names, titles and specimen signatures of the
Persons authorized on behalf of the Manager to take actions and provide
certifications as required hereunder, including the execution and delivery of
any Withdrawal and Transfer Certificate.

 

  (f) From and after Closing, all of the Company’s funds shall be held in
(i) the Accounts; or (ii) to the extent such funds are to be used solely for the
purposes described in the definition thereof, any Excluded Accounts.

 

  (g) From and after Closing, the Company shall not open or maintain accounts in
its name, or cause accounts to be opened or maintained in its name, other than
the Accounts and the Excluded Accounts. For the avoidance of doubt, the Excluded
Accounts are not required to be maintained with the Account Bank.

 

  (h) Notwithstanding anything in this Agreement to the contrary, any payments
and receipts of funds made between or among the Securing Parties shall be
documented as payments and receipts within the books and records of the Securing
Parties but shall not require a transfer of funds within the Accounts.

 

  (i) The Account Bank shall maintain records of all deposits into and transfers
to and from the Accounts and all investment transactions effected by the Account
Bank pursuant to the terms hereof, and any such recordation shall constitute
prima facie evidence of the information recorded. The Account Bank shall
promptly respond (during normal business hours) to requests by the Security
Trustee and the Company for information regarding deposits, withdrawals,
investments and transfers into, in respect of and among Accounts and balances in
the Accounts. The Account Bank shall provide the Security Trustee and the
Company with online access to review all account activities of the Accounts.

 

  4.2 Authorized Investments

 

  (a) Authorized Investments. All funds in the Accounts shall only be invested
in Authorized Investments and all funds in Excluded Accounts shall only be
invested in Authorized Investments, unless otherwise required by applicable law,
in which case such funds shall be invested in accordance with such applicable
law. All references in this Agreement to Accounts and to cash, monies or funds
therein or balances thereof shall include the Authorized Investments in which
such monies are then invested and (without duplication) the proceeds of those
investments.

 

  (b)

Directing the Making of Investments. Pending the application of funds in
accordance with Section 4.7 (Cash Waterfall) or as otherwise permitted, required
or contemplated by this Agreement, any cash held in Accounts maintained
hereunder shall be invested in Authorized Investments from time to time by the

 

-45-



--------------------------------------------------------------------------------

  Account Bank at the expense and risk of the Company as directed in writing by
the Company or the Security Trustee, in accordance with Section 4.6 (Control and
Investment of Funds in Accounts); provided, however, that the Account Bank’s
obligation to invest such amounts is conditioned upon receipt by the Account
Bank of a valid Form W-9 of the Internal Revenue Service of the United States of
America in accordance with clause (c) below. The right of the Company or the
Security Trustee, as applicable, to direct the manner of investment includes the
right (i) to direct the Account Bank to sell any Authorized Investment or hold
it until maturity, (ii) upon any sale of any Authorized Investment, to direct
the Account Bank to reinvest the proceeds thereof, plus any interest received by
the Account Bank thereon, in Authorized Investments or to hold such proceeds and
interest for application pursuant to the terms of this Agreement, and (iii) to
exercise any voting rights with respect to any Authorized Investment. No Secured
Party shall have any liability for any loss resulting from any such investment
other than any such loss caused solely by such Secured Party’s willful
misconduct, fraud or gross negligence as determined by a court of competent
jurisdiction in a final and non-appealable judgment. The Account Bank shall have
no obligation to invest funds in Authorized Investments in the absence of an
instruction from the Company or the Security Trustee. Instructions received
after 12:00 pm New York City time will be deemed received the next Business Day.

 

  (c) Earnings. All earnings on funds in any Account maintained hereunder shall
be credited to the Company for tax reporting purposes. The Company shall provide
the Account Bank with its taxpayer identification number, documented, to the
extent necessary, by an appropriate executed Form W-9, upon execution of this
Agreement. The Form W-9 shall, to the extent necessary, be renewed by the
Company as required by the Internal Revenue Service of the United States of
America and provided to the Account Bank.

 

  (d) Value of Authorized Investments. Authorized Investments credited to any
Account shall be valued at their then-current market value.

 

  (e)

Security Interest in Authorized Investments. Whenever the Company directs the
Account Bank to purchase an Authorized Investment not represented or evidenced
by certificates or instruments capable of possession, the Company shall notify
the Security Trustee in writing of such directed purchase and, upon the request
of the Security Trustee, the Account Bank will deliver such information to the
Security Trustee as may be reasonably necessary to enable the Security Trustee
to take all necessary action, including giving confirmations and notices to
record the Security Trustee’s interest therein, as required by the UCC to
perfect a first priority security interest therein (subject to Permitted Liens)
for the benefit of the Security Trustee (on behalf of the Secured Parties).
Without limiting the foregoing, whenever the Account Bank purchases an
Authorized Investment which is a certificate of deposit, the Account Bank shall
simultaneously or promptly thereafter notify the issuer of the certificate of
deposit in writing as

 

-46-



--------------------------------------------------------------------------------

  follows: Société Générale, as the Security Trustee for the Secured Parties,
has a security interest in and pledge of the certificate(s) of deposit being
purchased this day by Mizuho Bank, Ltd., as the Account Bank and bailee on
behalf of the Security Trustee and the other Secured Parties.

 

  4.3 Accounts

 

  (a) The Company shall from time to time, including as required under this
Agreement, establish and maintain (or cause the Account Bank to establish and
maintain), in the name of the Company, the following segregated, secured, and
non-interest-bearing accounts and any related sub-accounts (the “Accounts”):

 

  (i) one or more Loan Facility Disbursement Accounts into which disbursements
of Loans (other than Initial Senior Debt, which shall be deposited as set forth
in Section 4.5(a)(i)(A) (Deposits and Withdrawals – Disbursements of Senior
Debt)) shall be paid in accordance with Section 4.5(a) (Deposits and Withdrawals
– Disbursements of Senior Debt);

 

  (ii) if Senior Notes are issued, one or more Senior Note Disbursement Accounts
(including any Senior Notes proceeds escrow account used for the purposes
described in Section 4.5(a)(iii) (Deposits and Withdrawals – Disbursements of
Senior Debt – Disbursements of Senior Debt – Escrow of Senior Notes Issued as
Replacement Senior Debt)) (the “Senior Note Disbursement Accounts”) into which
the proceeds of the sale of Senior Notes shall be paid in accordance with
Section 4.5(a) (Deposits and Withdrawals – Disbursements of Senior Debt);

 

  (iii) an Equity Proceeds Account, into which Cash Flow received prior to the
Project Completion Date and Equity Funding shall be deposited in accordance with
Section 4.5(b) (Deposits and Withdrawals – Equity Proceeds Account);

 

  (iv) a Construction Account, into which Equity Funding or Senior Debt received
by the Securing Parties shall be deposited in accordance with Section 4.5(c)
(Deposits and Withdrawals – Construction Account);

 

  (v) a Revenue Account, into which Cash Flows and other income, revenues and
proceeds received by or on behalf of the Securing Parties shall be deposited in
accordance with Section 4.5(d) (Deposits and Withdrawals – Revenue Account);

 

  (vi) an Operating Account, established and operated as provided in
Section 4.5(e) (Deposits and Withdrawals – Operating Account);

 

-47-



--------------------------------------------------------------------------------

  (vii) a Senior Debt Service Reserve Account, established and operated as
provided in Section 4.5(i) (Deposits and Withdrawals – Senior Debt Service
Reserve Account);

 

  (viii) Expansion Accounts (if any), established and operated as provided in
Section 4.5(k) (Deposits and Withdrawals – Expansion Accounts);

 

  (ix) an Insurance/Condemnation Proceeds Account, established and operated as
provided in Section 4.5(f) (Deposits and Withdrawals – Insurance/Condemnation
Proceeds Account);  

 

  (x) a Mandatory Prepayment Senior Notes Account (if required), established and
operated as provided in Section 4.5(j) (Deposits and Withdrawals – Mandatory
Prepayment Senior Notes Account);

 

  (xi) an Additional Proceeds Prepayment Account, established and operated as
provided in Section 4.5(g) (Deposits and Withdrawals – Additional Proceeds
Prepayment Account);  

 

  (xii) [Reserved]; and

 

  (xiii) a Permitted Finance Costs Reserve Account, established and operated as
provided in Section 4.5(l) (Deposits and Withdrawals – Permitted Finance Costs
Reserve Account).

 

  (b) Each Account shall be maintained with the Account Bank in the United
States and shall be denominated in US Dollars.

 

  (c) In respect of such Accounts:

 

  (i) Each Account may include one or more sub-accounts established and
maintained by the Company, subject to the process in sub-clause (ii) below.
References in this Agreement to an Account shall apply equally to any
sub-account under such Account and the restrictions and the Company’s
obligations under this Agreement with respect to any sub-account shall be the
same as its restrictions and obligations with respect to the associated Account.
The Security Trustee shall have the same rights with respect to a sub-account as
the associated Account.

 

  (ii)

Without prejudice to the other requirements of this Section 4.3 (Accounts), it
is acknowledged by each party that although this Agreement refers to
sub-accounts required or permitted to be maintained with

 

-48-



--------------------------------------------------------------------------------

  the Account Bank, each such sub-account shall be a separate account (with its
own unique number) and any reference to any such sub-account shall be construed
accordingly. The sub-accounts shall be established and managed as follows:

 

  (A) the Company shall give the Security Trustee and the Account Bank at least
10 days’ prior written notice (commencing from the date when all information and
forms required by sub-clause (B) below have been provided) of any sub-accounts
that the Company intends to establish and maintain;

 

  (B) as a condition to the establishment of any additional sub-account, the
Company shall provide or complete any customary information or forms required by
the Account Bank;

 

  (C) each sub-account shall be identified with the particular Account to which
it relates and shall be segregated from each other sub-account; and

 

  (D) each sub-account shall be secured in the same manner as the Accounts and
withdrawals and transfers to and from each sub-account and any investments of
cash or other properties and assets therein shall be subject to the same
provisions of this Agreement as the principal Account associated with such
sub-account.

 

  (d) To the extent any of the following Accounts have not already been opened,
the Company hereby instructs the Account Bank to open, as of the Signing Date,
one Loan Facility Disbursement Account as described in clause (a)(i) above and
one of each of the Accounts described in sub-clauses (a)(iii), (iv), (v), (vi),
(vii), (ix), (xi), (xii) and (xiii) above. The Company shall at a later date
instruct the Account Bank to open any of the other Accounts described in clause
(a) above as and when such Account is needed by the Company. The subsequent
(i.e., post-Signing Date) Accounts shall be established and managed as follows:

 

  (i) the Company shall give the Security Trustee and the Account Bank at least
10 days’ prior written notice (commencing from the date when all information and
forms required by sub-clause (ii) below have been provided) of any Account that
the Company intends to establish and maintain; and

 

  (ii) as a condition to the establishment of any additional Account, the
Company shall provide or complete any customary information or forms required by
the Account Bank.

 

-49-



--------------------------------------------------------------------------------

  4.4 Procedures for Deposits and Withdrawals from Accounts

 

  (a) The following procedures shall apply to withdrawals and transfers of
monies from the Accounts:

 

  (i) the Company shall not be entitled to request withdrawals or transfers of
monies from any Account without having provided a Withdrawal and Transfer
Certificate authorizing such withdrawal and/or transfer; provided, that a
Withdrawal and Transfer Certificate shall not be required for any of the
Accounts to be managed as set forth in clause (d)(ii) below;

 

  (ii) each Withdrawal and Transfer Certificate shall request withdrawals and
transfers to and from Accounts in accordance with Section 4.5 (Deposits and
Withdrawals).

 

  (b) The Withdrawal and Transfer Certificate shall:

 

  (i) be delivered to the Security Trustee and Account Bank (A) if delivered
prior to the Project Completion Date, at least two Business Days prior to any
withdrawal or transfer from any Account requested by the Company (or the same
Business Day in the case of the Signing Date, Closing Date or the date of the
Initial Advance) and (B) if delivered on or after the Project Completion Date,
at least three Business Days prior to any withdrawal or transfer from any
Account requested by the Company;

 

  (ii) be duly executed by an authorized signatory of the Company (including any
Person so authorized by the Manager) who has been identified on a duly executed
incumbency certificate or other written instructions showing the names, titles
and specimen signatures of the Persons authorized to act on behalf of the
Company (including any Person so authorized by the Manager) to take actions and
provide certifications as required hereunder, including the execution and
delivery of any Withdrawal and Transfer Certificate; and

 

  (iii) contain the following information:

 

  (A) each Account from which a withdrawal or transfer is requested and, for
transfers, the relevant Account(s) to which, and/or other Person(s) to whom,
such transfer is to be made;

 

  (B) the amount requested to be withdrawn or transferred from each Account;

 

  (C) the relevant date on which such withdrawal or transfer is to be made; and

 

  (D) the purpose for which the amount so withdrawn or transferred is to be
applied (if not evident from the nature of the payment or identity of the
intended payee).

 

-50-



--------------------------------------------------------------------------------

  (c) If, prior to the relevant date of withdrawal or transfer, the Security
Trustee reasonably believes that a Withdrawal and Transfer Certificate contains
an error, the Security Trustee may (but shall have no obligation to do so unless
otherwise instructed in accordance with any Finance Documents) object to such
withdrawal or transfer by notifying the Company and the Account Bank in writing,
following which the Company may make any corrections. If no objections are made,
or if the error to which an objection relates to has been corrected, the Account
Bank shall pay or transfer the amount(s) specified in the previously received
Withdrawal and Transfer Certificate or the corrected Withdrawal and Transfer
Certificate, as applicable, by making such payment or transfer no later than the
close of business New York time on the date set out in such Withdrawal and
Transfer Certificate for such payment, transfer or requested authorization
thereof as applicable; provided that if the Account Bank does not receive the
corrected certificate at least one Business Day prior to such date of withdrawal
or transfer or requested authorization thereof, the Account Bank shall pay or
transfer the amount(s) specified by the close of business New York time on the
next succeeding Business Day following delivery of such Withdrawal and Transfer
Certificate to the Account Bank (except for corrected Withdrawal and Transfer
Certificates delivered on the Signing Date, Closing Date or the date of Initial
Advance, which shall be paid or a transfer shall be made on the same Business
Day as receipt).

 

  (d) The Company may enter into an e-banking, or other similar agreement, with
the Account Bank to enable the Company to directly manage withdrawals from the
Accounts through on-line access (including by electronic wire transfer).

 

  (i) Other than for the Accounts to be managed as set forth in sub-clause
(ii) below, the procedures set forth in clause (a) above shall apply to all
Accounts for which the Company enters into an agreement contemplated by this
clause (d).

 

  (ii) In the case of the Equity Proceeds Account, the Disbursement Accounts,
the Permitted Finance Costs Reserve Account and the Operating Account, the
Company may establish such Accounts with the Account Bank within a system
enabling the Company to directly manage withdrawals from such Account (including
by electronic wire transfer). For the avoidance of doubt, a Withdrawal and
Transfer Certificate shall not be required for withdrawals or transfers from any
account for which a system is established pursuant to this sub-clause (ii).

 

-51-



--------------------------------------------------------------------------------

  4.5 Deposits and Withdrawals

 

  (a) Disbursements of Senior Debt

 

  (i) All disbursements of Senior Debt shall be paid directly (x) to a Loan
Facility Disbursement Account in the case of the Loans (which may include
separate Loan Facility Disbursement Accounts if required under the individual
Facility Agreement) or (y) to a Senior Note Disbursement Account in the case of
any Senior Notes; provided that:

 

  (A) except for disbursements for the purpose of paying interest and commitment
fees during the Availability Period (which shall be disbursed in accordance with
Section 2.01(d) (Term Loans) of the Term Loan Facility Agreement) and
disbursements used to fund the Senior Debt Service Reserve Account or otherwise
to be paid as set forth in Section 2.7 (Senior Debt/Equity Ratio at Project
Completion Date) of the Common Terms Agreement, the Initial Senior Debt shall be
disbursed directly into the Construction Account;

 

  (B) any other Senior Debt may be disbursed directly into the Construction
Account or used directly to pay Permitted Development Expenditures or for other
purposes as are permitted in the Senior Debt Instrument for such other Senior
Debt;

 

  (C) Senior Debt drawn for the purposes set forth in Section 2.7 (Senior
Debt/Equity Ratio at Project Completion Date) of the Common Terms Agreement may
be applied directly for the purposes set forth in Section 2.7 (Senior
Debt/Equity Ratio at Project Completion Date) of the Common Terms Agreement;

 

  (D) any disbursements of Replacement Senior Debt may be applied, in each case
as permitted by each Senior Debt Instrument then in effect, directly to repay
the Senior Debt that such Replacement Senior Debt is replacing and for other
purposes for which such Replacement Senior Debt is permitted to be used under
the Finance Documents; and

 

  (E) Working Capital Debt may be applied directly for the purposes for which it
was incurred.

 

  (ii) The Company shall apply the proceeds of any disbursement of Senior Debt
in accordance (A) in the case of the Initial Senior Debt, with the purposes
permitted in Section 12.1 (Use of Proceeds) of the Common Terms Agreement and
(B) otherwise as permitted in the relevant Senior Debt Instrument.

 

-52-



--------------------------------------------------------------------------------

  (iii) Disbursements of Senior Debt – Escrow of Senior Notes Issued as
Replacement Senior Debt

 

  (A) Notwithstanding any other provision in the Finance Documents, with respect
to any Replacement Senior Debt incurred pursuant to the issuance of Senior Notes
under any Indenture, the Company may at its option hold the proceeds of such
Indebtedness in a Senior Note Disbursement Account in escrow for not more than a
30-day escrow period for the purpose of effecting the Senior Debt replacement.

 

  (B) In connection with such escrow arrangements, the Company shall have the
right, at any time prior to the end of the escrow period, to deposit cash and/or
Authorized Investments into the Senior Note Disbursement Account using funds
available in the Permitted Finance Costs Reserve Account or at the fourth level
of the cash waterfall pursuant to Section 4.7(a)(iv) (Cash Waterfall) to pay (1)
the transaction fees and expenses related to the Senior Note issuance and escrow
arrangement and (2) interest that is due in respect of the escrowed amount from
the date of the deposit until the end of the escrow period or the date the
escrowed amount is withdrawn from the Senior Note Disbursement Account,
whichever is earlier.  

 

  (iv) Such Senior Note Disbursement Account shall be subject to a Lien pursuant
to Section 3.2(c)(ii) (Security Interests to be Granted by the Securing Parties
– Security Interests – Individual Senior Noteholder Secured Accounts) solely for
the benefit of the Senior Noteholders who purchase such Senior Notes (and not
any other Senior Creditors); provided that such proceeds shall be used only to
either effect a disbursement of Replacement Senior Debt and repay existing
Senior Debt or to repay the relevant Senior Noteholders at the end of the
relevant escrow period.

 

  (A) During the relevant escrow period such Senior Noteholders shall not have
recourse to the Security Interests, the Securing Parties or any assets of the
Company (including the Project Property) in respect of repayment of such
Indebtedness, other than in respect of the security granted over the applicable
Senior Notes Disbursement Account into which the proceeds of such issuance are
paid.

 

  (B)

For the avoidance of doubt, during the relevant escrow period, the proceeds of
any such Senior Notes held in such Senior Notes

 

-53-



--------------------------------------------------------------------------------

  Disbursement Account shall not be counted as Indebtedness for the purposes of
determining any ratio under the Common Terms Agreement (including any ratios
required to be met as a condition to the incurrence of such Replacement Senior
Debt) and the Company shall not be in breach of any undertakings set forth in
Article 12 (Loan Party Covenants) of the Common Terms Agreement or trigger any
Loan Facility Event of Default solely as a result of the arrangements
contemplated in sub-clause (iii) (Disbursements of Senior Debt – Escrow of
Senior Notes Issued as Replacement Senior Debt) and this sub-clause (iv).

 

  (b) Equity Proceeds Account

 

  (i) From the Signing Date to the Project Completion Date, Equity Funding and
all other Cash Flow and all other income, revenues and proceeds received by or
on behalf of the Securing Parties and not required to be deposited into another
Account (other than Business Interruption Insurance Proceeds and Delay
Liquidated Damages) received by the Securing Parties shall be deposited in the
Equity Proceeds Account; provided that (A) any portion of the Equity Funding to
be used for payment of any fees and expenses concurrently with the signing of
the Finance Documents, Closing or Initial Advance of Senior Debt, may be paid
directly to the Secured Party entitled thereto pursuant to the terms of the
applicable Finance Documents, (B) amounts in the Equity Proceeds Account may be
transferred directly to the Construction Account to be used in accordance with
clause (c) (Construction Account) below and (C) Equity Funding may be deposited
directly into the Construction Account to be used in accordance with clause
(c) (Construction Account) below.

 

  (ii) On the Project Completion Date, funds held on deposit in the Equity
Proceeds Account shall, subject to Section 4.4 (Procedures for Deposits and
Withdrawals from Accounts), be transferred to the Construction Account to be
distributed in accordance with clause (c) (Construction Account) below.

 

  (iii) Following the Project Completion Date, Equity Funding not otherwise
committed to other expenditure for the Development may be deposited into the
Equity Proceeds Account for transfer into the Construction Account for
application towards Permitted Development Expenditures or otherwise in
connection with the Development; provided, that the Company may deposit Equity
Funding into an Expansion Equity Proceeds Account in accordance with clause
(k) (Expansion Accounts) below.

 

-54-



--------------------------------------------------------------------------------

  (c) Construction Account

 

  (i) From and after the Signing Date, the Company may, from time to time,
deposit Equity Funding and Senior Debt proceeds directly into the Construction
Account (which may be deposited directly or transferred from the Equity Proceeds
Account or a Disbursement Account, as applicable).

 

  (ii) From and after the Signing Date and until the Project Completion Date,
the Company may, from time to time, deposit into the Construction Account
Business Interruption Insurance Proceeds and Delay Liquidated Damages.

 

  (iii) Funds in the Construction Account shall be used for Project Costs and,
prior to the Project Completion Date, may be used to pay any and all Operation
and Maintenance Expenses either directly or by transferring such funds to the
Operating Account (subject, in the case of Senior Debt, to the limitations on
application towards Operation and Maintenance Expenses set forth in the
definition of Project Costs).

 

  (iv) On the Project Completion Date, after leaving sufficient funds in the
Construction Account to cover the Permitted Completion Amount, funds remaining
in the Construction Account shall, subject to Section 4.4 (Procedures for
Deposits and Withdrawals from Accounts), be transferred to the Senior Debt
Service Reserve Account, and any funds remaining after the Senior Debt Service
Reserve Account is fully funded up to the then-applicable Reserve Amount (if
such funds were sufficient to fully fund such Senior Debt Service Reserve
Account) shall then be transferred to the Revenue Account.

 

  (v) Following the Project Completion Date, funds in the Construction Account
may be used for Permitted Completion Costs. If the Company fails to withdraw or
transfer funds to pay Permitted Completion Costs, the Security Trustee is hereby
authorized, but shall not be obligated, to direct, in writing, the Account Bank
to transfer or withdraw amounts from the Construction Account necessary to pay
Permitted Completion Costs that are, from time to time, due and payable and are
not in dispute.

 

  (vi) Following the Project Completion Date, Equity Funding allocated by the
Company for Permitted Development Expenditures, proceeds of PDE Senior Debt, and
other amounts permitted to be used for Permitted Development Expenditures and
allocated by the Company for such expenditures shall be deposited into the
Construction Account for application towards Permitted Development Expenditures
or may be used directly to pay for Permitted Development Expenditures.

 

-55-



--------------------------------------------------------------------------------

  (vii) Following the Project Completion Date, the Construction Account may (but
need not) be closed at the determination of the Company after all Permitted
Completion Costs have been paid and all funds therein have been transferred
first to the Senior Debt Service Reserve Account until fully funded up to the
then-applicable Reserve Amount and second to the Revenue Account. If such
Account is closed as set forth herein by providing written notice to the Account
Bank, the Company may subsequently re-establish an account that is designated as
the Construction Account if required for any of the expenditures described in
sub-clause (vi) above upon satisfaction of the requirements in Sections
4.3(d)(i) and (ii) (Accounts) above.

 

  (d) Revenue Account

 

  (i) Following the Project Completion Date, all Cash Flows and all other
income, revenues and proceeds (including Delay Liquidated Damages and Business
Interruption Insurance Proceeds) received by or on behalf of the Securing
Parties, and not required to be deposited into another Account, shall be paid
into the Revenue Account.

 

  (ii) Funds shall be withdrawn from the Revenue Account as provided in
Section 4.7 (Cash Waterfall) and Section 4.8 (Accounts During the Continuance of
a Declared Event of Default).

 

  (e) Operating Account

 

  (i) The Operating Account shall be funded, prior to the Project Completion
Date, from the Construction Account and, on and after the Project Completion
Date, as provided in Section 4.7 (Cash Waterfall) and Section 4.8 (Accounts
During the Continuance of a Declared Event of Default) and shall be used to pay
Operation and Maintenance Expenses of the Securing Parties that are due and in a
manner consistent with the obligations of the Securing Parties under the Finance
Documents then in effect.

 

  (ii) The Company will use commercially reasonable efforts to limit transfers
made to the Operating Account to twice per month, if required and requested by
the Account Bank, in order to accommodate the operations of the Account Bank.

 

  (f) Insurance/Condemnation Proceeds Account

 

  (i) Insurance Proceeds, Condemnation Proceeds and Performance Liquidated
Damages received by any Securing Party shall be deposited in the
Insurance/Condemnation Proceeds Account.

 

-56-



--------------------------------------------------------------------------------

  (ii) Net Cash Proceeds (other than proceeds from asset sales permitted under
the Senior Debt Instruments, including Section 12.17 (Sale of Project Property)
of the Common Terms Agreement) shall be deposited into the
Insurance/Condemnation Proceeds Account and may be transferred to the Additional
Proceeds Prepayment Account if required as set forth in sub-clause (g)(ii)
below.

 

  (iii) Amounts in the Insurance/Condemnation Proceeds Account shall, subject to
Section 4.4 (Procedures for Deposits and Withdrawals from Accounts), be applied
for the purposes set forth in and in accordance with Section 5.2 (Insurance and
Condemnation Proceeds).

 

  (g) Additional Proceeds Prepayment Account

 

  (i) Performance Liquidated Damages shall be transferred from the
Insurance/Condemnation Proceeds Account to the Additional Proceeds Prepayment
Account in accordance with Section 5.3(c) (Performance Liquidated Damages) to
make a mandatory prepayment pursuant to any Senior Debt Instrument (including
Section 3.4(a)(ii) (Mandatory Prepayments – Performance Liquidated Damages) of
the Common Terms Agreement).

 

  (ii) Net Cash Proceeds (other than proceeds from asset sales permitted under
the Senior Debt Instruments, including Section 12.17 (Sale of Project Property)
of the Common Terms Agreement) shall be deposited in or transferred to the
Additional Proceeds Prepayment Account when required to be used to make
mandatory prepayments pursuant to Section 3.4(a)(vii) (Mandatory Prepayments –
Net Cash Proceeds from the Sale of Project Property) of the Common Terms
Agreement.

 

  (iii) Amounts from an escrow account under the EPC Contracts shall be
transferred to the Additional Proceeds Prepayment Account in accordance with
clause (h) (EPC Escrow Account) below when required to be used to make a
mandatory prepayment in accordance with Section 3.4(a)(iii) (Mandatory
Prepayments – Escrowed Amounts) of the Common Terms Agreement.

 

  (iv) Any amount remaining on deposit in the Additional Proceeds Prepayment
Account in excess of a required mandatory prepayment may be transferred to the
Revenue Account.

 

  (h) EPC Escrow Account

 

  (i)

Any amount remaining on deposit in an escrow account under the EPC Contracts
after the Project Completion Date shall be transferred by the

 

-57-



--------------------------------------------------------------------------------

  Company to the Additional Proceeds Prepayment Account to make a mandatory
prepayment pursuant to Section 3.4(a)(iii) (Mandatory Prepayments – Escrowed
Amounts) of the Common Terms Agreement if required therein or otherwise
transferred to the Revenue Account.

 

  (i) Senior Debt Service Reserve Account

 

  (i) Within six months following the Project Completion Date and otherwise in
accordance with Section 4.7 (Cash Waterfall) or Section 4.8 (Accounts During the
Continuance of a Declared Event of Default), the Company shall cause the Senior
Debt Service Reserve Account to be funded up to the then-applicable Reserve
Amount, from funds in the Construction Account in accordance with
Section 4.5(c)(iv) (Construction Account) above, funds received pursuant to
Section 2.7 (Senior Debt/Equity Ratio at Project Completion Date) of the Common
Terms Agreement or directly from other Cash Flows in accordance with Section 4.7
(Cash Waterfall) or Section 4.8 (Accounts During the Continuance of a Declared
Event of Default) and/or Equity Funding.

 

  (ii) Prior to making any Restricted Payments and on any Payment Date following
the date that is six months after the Project Completion Date, to the extent
there is a Senior Debt Reserve Shortfall, the Securing Parties shall transfer to
the Senior Debt Service Reserve Account from the Revenue Account in accordance
with the fifth level of priority as set forth in Section 4.7 (Cash Waterfall),
an amount equal to such Senior Debt Reserve Shortfall. Other than in respect of
the requirement set forth in sub-clause (i) above, the Securing Parties shall
not be obligated to make any such Senior Debt Reserve Shortfall payment to the
extent the balance of the Revenue Account is insufficient to make such payment
and the failure to make the full amount of such Senior Debt Reserve Shortfall
payment, to such extent and in the circumstances described in this sub-clause
(ii), shall not itself constitute an Event of Default. The Company shall give
the Security Trustee and the Intercreditor Agent prompt notice if less than 100%
of the then-applicable Reserve Amount has been deposited in the Senior Debt
Service Reserve Account on or prior to the applicable date.

 

  (iii) Funds in the Senior Debt Service Reserve Account may be replaced by an
Acceptable Debt Service Reserve LC.

 

  (iv) The Senior Debt Service Reserve Account shall be used to pay Senior Debt
Obligations then due if there would otherwise be no funds available in the
Revenue Account to meet such Senior Debt Obligations in accordance with the
priority set forth in Section 4.7 (Cash Waterfall).

 

-58-



--------------------------------------------------------------------------------

  (v) Funds in the Senior Debt Service Reserve Account in excess of the Reserve
Amount may be transferred to the Revenue Account.

 

  (j) Mandatory Prepayment Senior Notes Account

 

  (i) The Company shall be entitled to establish a segregated account or
accounts, if so required under any Indenture, that are secured solely for the
benefit of Senior Noteholders and into which such Senior Noteholders’ pro rata
share of a mandatory prepayment may be deposited rather than paid to such Senior
Noteholders, any such account a “Mandatory Prepayment Senior Notes Account.”
Such deposits shall be retained in such Mandatory Prepayment Senior Notes
Account during the pendency of any related mandatory redemption offer in respect
of any Senior Notes and as otherwise may be required during the tenor of such
Senior Notes, in each case for prepayment of the applicable Senior Notes to the
extent required by the terms of the relevant Indenture, as applicable. The
establishment of any such Mandatory Prepayment Senior Notes Account shall be
subject to satisfaction of the requirements in Sections 4.3(d)(i) and
(ii) (Accounts) above.

 

  (ii) Only the Senior Noteholders (or their Senior Creditor Group
Representative) of the applicable Senior Debt Obligation secured by a Mandatory
Prepayment Senior Notes Account may direct the Security Trustee with respect to
such Mandatory Prepayment Senior Notes Account.

 

  (k) Expansion Accounts

The Securing Parties may establish Expansion Disbursement Accounts, Expansion
Equity Proceeds Accounts and Expansion Construction Accounts as follows, in each
case subject to satisfaction of the requirements in Sections 4.3(d)(i) and
(ii) (Accounts) above:

 

  (i) Prior to the incurrence of any Expansion Senior Debt and after any
affirmative determination by the Company to fund the development of additional
liquefaction trains through Equity Funding, which is in addition to the Equity
Funding contemplated in the Base Case Forecast in connection with the
development of the first three Trains, the Company may deposit such Equity
Funding into an Expansion Equity Proceeds Account or an Expansion Construction
Account to fund (directly or through a transfer from the Expansion Equity
Proceeds Account to the Expansion Construction Account):

 

  (A) front-end engineering, development and design work; or

 

-59-



--------------------------------------------------------------------------------

  (B) preparation and submission for Permits related to any such expansion.

 

  (ii) When permitted under the Senior Debt Instruments (including Section 7.2
(Expansion Contracts) of the Common Terms Agreement), the Company may deposit
Equity Funding, which is in addition to the Equity Funding contemplated in the
Base Case Forecast in connection with the development of the first three Trains,
into an Expansion Equity Proceeds Account or an Expansion Construction Account
(directly or through a transfer from the Expansion Equity Proceeds Account to
the Expansion Construction Account) to fund an Expansion.

 

  (iii) Upon the incurrence of any Expansion Senior Debt, the Company may
deposit such Expansion Senior Debt into an Expansion Disbursement Account for
transfer into an Expansion Construction Account to fund an Expansion.

 

  (iv) After completion of an Expansion, the Company shall transfer funds from
the Expansion Construction Account to the Revenue Account in a manner similar to
such transfer in relation to the construction of the initial Project Facilities.

 

  (v) Deposits and withdrawals of funds from the Expansion Disbursement
Accounts, Expansion Equity Proceeds Accounts and Expansion Construction Accounts
with respect to the Expansion shall be made consistent with the terms set forth
herein for deposits and withdrawals of funds for Disbursement Accounts, Equity
Proceeds Accounts and Construction Accounts, respectively, with appropriate
changes to reflect the terms of the Expansion.

 

  (l) Permitted Finance Costs Reserve Account

 

  (i) The Permitted Finance Costs Reserve Account shall be funded in accordance
with Section 4.7 (Cash Waterfall) or Section 4.8 (Accounts During the
Continuance of a Declared Event of Default) and shall be used to pay Permitted
Finance Costs of the Securing Parties as and when such amounts may be due and
payable from time to time in accordance with the Company’s regular payment
procedures.

 

  (ii) Amounts on deposit in the Permitted Finance Costs Reserve Account may be
invested in Authorized Investments.

 

-60-



--------------------------------------------------------------------------------

  4.6 Control and Investment of Funds in Accounts

 

  (a) Unless the Security Trustee has received notice as set out in
Section 6.1(b) (Security Trustee Action Generally – Control of Accounts) that a
Loan Facility Declared Default, Indenture Declared Default or any other Declared
Event of Default has occurred and is Continuing, and until a notice is delivered
to the Account Bank pursuant to clause (b) below, the Company shall have the
sole right to take the following actions (on the terms and subject to the
conditions and requirements hereof), including, when required, pursuant to the
instruction to the Account Bank:

 

  (i) to withdraw and transfer any funds in the Accounts in accordance with
Section 4.7 (Cash Waterfall) and the other Sections of this Agreement, including
in each case subject to the satisfaction of Section 4.4 (Procedures for Deposits
and Withdrawals from Accounts); and

 

  (ii) to invest any funds in the Accounts in Authorized Investments (and from
time to time to direct the variation or redemption of any such investments), in
each case subject to the requirements of Section 4.2 (Authorized Investments).

 

  (b) If a Loan Facility Declared Default, Indenture Declared Default or any
other Declared Event of Default has occurred and is Continuing and notification
of such event has been provided in accordance with Section 6.1(b) (Security
Trustee Action Generally – Control of Accounts):

 

  (i) the Security Trustee shall deliver a notice to the Account Bank (with a
copy to the Company and each Senior Creditor Group Representative) directing it
to cease accepting instructions from, and providing management access to, the
Company (and, if relevant, from the Manager to whom the Company has granted a
power of attorney or signature authority over the Accounts as permitted under
Section 4.1(e) (General Principles)) with respect to the Accounts (including
with respect to the withdrawal, transfer and investment of funds (and any
variation or redemption of such investments)) and to accept instructions solely
from the Security Trustee; and

 

  (ii) following delivery of such notice, the Security Trustee shall direct the
Account Bank to:

 

  (A) apply the funds in the Accounts in accordance with Section 4.8 (Accounts
During the Continuance of a Declared Event of Default); and

 

-61-



--------------------------------------------------------------------------------

  (B) invest any funds in the Accounts only in Authorized Investments (at the
risk and the expense of the Company); provided that the Security Trustee is
hereby authorized to direct the Account Bank to liquidate any investment to the
extent that after application of all other funds, liquidation of such investment
is necessary to make such withdrawal or transfer and the Security Trustee shall
use its reasonable efforts to direct the Account Bank in liquidating investments
in a manner that minimizes interest costs and penalties,

in each case until (1) such Declared Event of Default is no longer Continuing
and the Security Trustee has received a Cessation Notice or (2) a Security
Enforcement Action has been initiated in accordance with this Agreement, and the
Security Trustee has been otherwise instructed by Security Enforcement Action
Initiation Requests sufficient to take Security Enforcement Action or the
Security Enforcement Action Representative in accordance with Section 6.3
(Conduct of Security Enforcement Action) and written notice thereof has been
provided by the Security Trustee to the Account Bank.

Without affecting the generality of any other exculpatory provisions in this
Agreement or other Finance Documents, neither the Security Trustee (as such
hereunder) nor the Account Bank shall have any liability with respect to any
withdrawal or investments of funds in the Accounts made pursuant to this
Section 4.6 (Control and Investment of Funds in Accounts), unless arising from
its own gross negligence, fraud or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment.

 

  (c) The Company irrevocably authorizes the Account Bank to comply with any
notice delivered by the Security Trustee pursuant to sub-clause (b)(i) above
even if the Company objects to them in any way, and agrees that the Account Bank
may apply any funds in the Accounts in accordance with such instructions.
Company further agrees that after the Account Bank receives a notice from the
Security Trustee pursuant to sub-clause (b)(i) above, the Company shall not have
access to, and shall not be entitled to instruct the Security Trustee or the
Account Bank with respect to, any Accounts or the funds and Authorized
Investments credited thereto.

 

  (d) Upon the receipt of a Cessation Notice relating to all outstanding
Declared Events of Default, the Security Trustee shall deliver a notice to the
Account Bank with a copy to the Company directing it once again to take
instructions from the Company in accordance with clause (a) above rather than
exclusively from the Security Trustee.

 

-62-



--------------------------------------------------------------------------------

  (e) The Account Bank shall not, under any circumstances:

 

  (i) be responsible for any loss, cost or expense suffered by any Person in
respect of any actions in relation to the acquisition, disposal, deposit or
delivery of the Authorized Investments other than for its own gross negligence,
fraud or willful misconduct as determined by a court of competent jurisdiction
in a final and non-appealable judgment; or

 

  (ii) have any obligation to advise the Company on, or to select, manage,
investigate or monitor, any Authorized Investments or the purchase or sale
thereof.

 

  (f) All documents of title or other documentary evidence of ownership with
respect to the Authorized Investments shall be held in the custody of the
Account Bank, or, if a Declared Event of Default has occurred and is Continuing,
and the Security Trustee so directs, if any such document or other evidence is
then in or thereafter comes into the possession or control of the Account Bank,
the Account Bank shall deliver the same to the Security Trustee. If any
documents of title or other documentary evidence of ownership with respect to
the Authorized Investments comes into the possession and/or control of the
Company, the Company shall immediately hand over such documents to the custody
of the Account Bank or, if a Declared Event of Default has occurred and is
Continuing, and the Security Trustee so directs, the Security Trustee.

 

  (g) The Company and the Security Trustee agree that, as between the Company
and the Security Trustee on the one hand and the Account Bank on the other,
other than for its own gross negligence, fraud or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment, the Account Bank shall have no responsibility whatsoever to ensure
that the amounts deposited in and withdrawn from the Accounts are deposited or
withdrawn in accordance with the terms of this Agreement. For the avoidance of
doubt, the Company and, solely to the extent that it has taken control of and
continues to control the Accounts as permitted hereunder, the Security Trustee
shall be responsible for ensuring that the amounts deposited in and withdrawn
from the Accounts are deposited or withdrawn in accordance with the terms of
this Agreement. As between the Account Bank and the other Parties, the Company
shall be solely responsible for its own filing (or causing the filing) of tax
returns and reports on any transaction in respect of any Authorized Investments
or relating to any Authorized Investment as may be required by any Governmental
Authority or by any authority of any other nation or government or a state or
other political subdivision thereof.

 

  (h) Any reference in this Agreement to “the Company or the Security Trustee,
as the case may be” or words of similar effect means the Company, when it is
entitled to give instructions pursuant to clauses (a) and (c) above, and the
Security Trustee, when, during the Continuance of a Declared Event of Default,
the Account Bank has been instructed to cease accepting instructions from the
Company.

 

-63-



--------------------------------------------------------------------------------

  4.7 Cash Waterfall

 

  (a) Unless a Loan Facility Declared Default, Indenture Declared Default or any
other Declared Event of Default occurred and is Continuing, pursuant to
Section 4.6(a) (Control and Investment of Funds in Accounts), the Company may
request or instruct the Account Bank, at the following times, to withdraw funds
from the Revenue Account and, where contemplated below, the Senior Debt Service
Reserve Account, and shall procure that such funds be applied in the following
order of priority and solely for the following purposes:

 

  (i) first, from time to time, to transfer to the Operating Account for the
payment of Operation and Maintenance Expenses:

 

  (A) the sum of (1) all Operation and Maintenance Expenses then due and unpaid,
if any, and (2) Operation and Maintenance Expenses reasonably estimated at the
time of such transfer by the Company to become due and payable in accordance
with the Company’s regular payment procedures within the next 60 days; less

 

  (B) any funds in respect of such Operation and Maintenance Expenses that are
on deposit in the Operating Account (including its sub-accounts) and available
for the payment of Operation and Maintenance Expenses;

 

  (ii) second, from time to time, for Secured Party Fees then due and payable to
the Secured Parties pursuant to any Finance Document;

 

  (iii) third, on a Payment Date, for payments of Senior Debt Obligations then
due and payable (other than Senior Debt Obligations expressly payable at a
higher or lower level of the cash waterfall pursuant to this Section 4.7(a)
(Cash Waterfall)) on a pro rata basis to all Senior Creditors entitled thereto
(to the extent not funded from funds available in a Disbursement Account or by
“book entry” under a Facility Agreement);

 

  (A) the order of payments of Senior Debt Obligations shall be:

 

  (1) first, for interest payments and costs due and payable on the Senior Debt
Obligations and scheduled payments pursuant to Permitted Hedging Instruments
that are secured by Security Interests and rank pari passu with the Senior Debt
Obligations;

 

-64-



--------------------------------------------------------------------------------

  (2) second, for scheduled principal payments on the Senior Debt Obligations
and Hedging Termination Amounts payable pursuant to Permitted Hedging
Instruments that are secured by the Security Interests and rank pari passu with
the Senior Debt Obligations; and

 

  (3) third, for payment of any other Senior Debt Obligations due and payable;

 

  (B) such payments shall be made from:

 

  (1) first, from the Revenue Account; and

 

  (2) second, from the Senior Debt Service Reserve Account (to the extent of any
deficiency in funds available in the Revenue Account);

 

  (iv) fourth, from time to time, for Permitted Finance Costs then due and
payable; provided that such payments shall also be subject to clause (c) below;

 

  (v) fifth, on any Payment Date following the date that is six months after the
Project Completion Date and on any date on which a Restricted Payment is made,
to satisfy any Senior Debt Reserve Shortfall by making a transfer to the Senior
Debt Service Reserve Account;

 

  (vi) sixth, on a Payment Date, for any mandatory prepayments under any Senior
Debt Instrument not payable out of a specific Account that are then due and
payable and excluding any mandatory prepayments pursuant to Section 3.4(a)(viii)
(Mandatory Prepayments – Restricted Payments) of the Common Terms Agreement;

 

  (A) the order of payments shall be:

 

  (1) first, for any mandatory prepayments made on a pro rata basis to all the
Senior Creditors; and

 

  (2) second, for any individual mandatory prepayments payable on a non-pro rata
basis,

including, in each case, any Permitted Hedging Liabilities associated with such
prepayments;

 

  (vii) seventh, from time to time for any Permitted Payment; provided that such
payments shall also be subject to clause (c) below;

 

-65-



--------------------------------------------------------------------------------

  (viii) eighth, from time to time, to make voluntary prepayments of Loans or
voluntary redemptions of any Senior Notes, including Permitted Hedging
Liabilities associated with such prepayments, in each case in accordance with
the Senior Debt Instruments then in effect (including Section 3.5 (Voluntary
Prepayment) of the Common Terms Agreement); provided that such payments shall
also be subject to clause (c) below; and

 

  (ix) ninth, to make other payments as and when permitted by the Finance
Documents, including for deposit into the Equity Proceeds Account or into the
Expansion Equity Proceeds Account or for Restricted Payments if, in each case,
the conditions for Restricted Payments under each Senior Debt Instrument
(including Section 11.1 (Conditions to Restricted Payments) of the Common Terms
Agreement and any comparable provision in any Senior Debt Instrument then in
effect) are satisfied; provided that if the circumstances set forth in
Section 3.4(a)(viii) (Mandatory Prepayments – Restricted Payments) of the Common
Terms Agreement apply on any Quarterly Payment Date, payments shall be made at
this level of the waterfall as set forth in Section 3.4(a)(viii) (Mandatory
Prepayments – Restricted Payments) of the Common Terms Agreement.

 

  (b) With respect to each level and sub-level of the cash waterfall set forth
in clause (a) above, if the amount available for payment of Senior Debt
Obligations required to be paid at such level or sub-level of the cash
waterfall, is insufficient to pay all amounts then required to be paid, such
payments shall be made on a pari passu, pro rata basis to the applicable Secured
Parties entitled to a payment at such level or sub-level of the cash waterfall.
The Withdrawal and Transfer Certificate provided in respect of any such payment
shall specify the pro rata allocation to be made by the Account Bank to the
applicable Secured Parties.

 

  (c) For so long as any Loans under the Term Loan Facility Agreement are
outstanding and subject to Section 4.4 (Procedures for Deposits and Withdrawals
from Accounts):

 

  (i)

the payment of Permitted Finance Costs pursuant to the fourth level of the cash
waterfall under clause (a)(iv) above shall be made only on a CTA Payment Date;
provided that on any CTA Payment Date, after payment of any Permitted Finance
Costs that are due and payable on such date, the Company may, at its sole
discretion, transfer funds into the Permitted Finance Costs Reserve Account such
that the Permitted Finance Costs Reserve Account has amounts on deposit therein
equal to any Permitted Finance Costs reasonably estimated at the time of such
transfer by the Company to become due and payable in accordance with the
Company’s regular payment procedures prior to the next occurring CTA Payment
Date and, for the avoidance of doubt, the restrictions set forth in
Section 4.7(a) shall not apply to withdrawal of funds from the Permitted Finance

 

-66-



--------------------------------------------------------------------------------

  Costs Reserve Account to pay such Permitted Finance Costs as and when they
become due and payable as set forth in Section 4.5(l) (Deposits and Withdrawals
– Permitted Finance Costs Reserve Account);

 

  (ii) the payment of Permitted Payments pursuant to the seventh level of the
cash waterfall under clause (a)(vii) above shall be made only on a CTA Payment
Date; and

 

  (iii) any voluntary prepayment of Loans or voluntary redemption of any Senior
Notes, and payment of related Senior Debt Obligations, pursuant to the eighth
level of the cash waterfall under clause (a)(viii) above shall be made only on a
CTA Payment Date; provided that, for the avoidance of doubt, voluntary
prepayments or voluntary redemptions made with proceeds of Replacement Senior
Debt shall not be subject to this timing requirement and may be paid directly
from such proceeds or from funds in the applicable Disbursement Account.

 

  4.8 Accounts During the Continuance of a Declared Event of Default

 

  (a) If a Loan Facility Declared Default, Indenture Declared Default or any
other Declared Event of Default has occurred and notification of such event has
been provided to the Security Trustee and prior to any Enforcement Action,
subject to and in accordance with Section 4.6(b) (Control and Investment of
Funds in Accounts) and Section 4.6(c) (Control and Investment of Funds in
Accounts), the Security Trustee shall cause the available funds in the Accounts
(other than the Insurance/Condemnation Proceeds Account) to be applied in
accordance with the order of priority in the first to sixth levels of priority
in the waterfall in Section 4.7 (Cash Waterfall) above.

 

  (b) During the Continuation of a Declared Event of Default, the Company shall
deliver to the Security Trustee and the Independent Engineer at least 10
Business Days prior to the beginning of each calendar month a certificate
setting forth its good faith estimate of the amount of Restricted Operation and
Maintenance Expenses that are expected to become due and payable during such
calendar month. The Security Trustee shall direct the application of funds in
the Secured Accounts (other than the Insurance/Condemnation Proceeds Account) by
delivery of a written instruction to the Account Bank, as provided in such
certificate unless, within eight Business Days after its delivery, the
Independent Engineer, by written notice to the Security Trustee with a copy to
the Company, objects to the proposed application set forth in such certificate
in which case funds shall be applied to Restricted Operation and Maintenance
Expenses as reasonably specified in writing by the Independent Engineer.

 

  (c)

With respect to each level and sub-level of the cash waterfall set forth in
clause (a) above, if the amount available for payment of Senior Debt Obligations

 

-67-



--------------------------------------------------------------------------------

  required to be paid at such level or sub level of the cash waterfall is
insufficient to pay all amounts then required to be paid, such payments shall be
made on a pari passu, pro rata basis to the applicable Secured Parties entitled
to a payment at such level or sub-level of the cash waterfall.

 

  4.9 Acceptable Debt Service Reserve LC

 

  (a) A direct or indirect parent company of the Company (including the Sponsor)
may cause to be delivered to the Security Trustee an Acceptable Debt Service
Reserve LC to replace the cash or Authorized Investments deposited in or
credited to the Senior Debt Service Reserve Account at any time. When an
Acceptable Debt Service Reserve LC is delivered to the Security Trustee to
replace cash or Authorized Investments already deposited in the Senior Debt
Service Reserve Account, the replaced cash or Authorized Investments shall be
transferred directly to such parent company providing such Acceptable Debt
Service Reserve LC upon the satisfaction of the conditions in and pursuant to
clause (c) below.

 

  (b) The Person(s) providing the Acceptable Debt Service Reserve LC shall
provide the Security Trustee notice in writing at least 10 Business Days before
the date on which the Acceptable Debt Service Reserve LC is to be provided and
such notice shall include a final draft of the proposed Acceptable Debt Service
Reserve LC and the stated (face) amount of such Acceptable Debt Service Reserve
LC.

 

  (c) Following provision of the notice referred to in clause (b) above, if the
following conditions are satisfied:

 

  (i) the Acceptable Debt Service Reserve LC satisfies the requirements of the
definition thereof;

 

  (ii) the Person(s) providing such Acceptable Debt Service Reserve LC has
provided the original Acceptable Debt Service Reserve LC to the Security
Trustee; and

 

  (iii) no Event of Default has occurred and is Continuing;

the Account Bank shall, subject to Section 4.4 (Procedures for Deposits and
Withdrawals from Accounts), transfer to (or as directed by) the Person(s)
providing such Acceptable Debt Service Reserve LC from the Senior Debt Service
Reserve Account an amount of cash and/or Authorized Investments equal to the
amount of the Acceptable Debt Service Reserve LC on the later of (x) the date on
which such Person(s) has delivered originals of all documents meeting the
requirements set forth herein (and substantially consistent with the draft
provided under clause (b) above) and (y) the effective date of the Acceptable
Debt Service Reserve LC.

 

-68-



--------------------------------------------------------------------------------

  (d) The Security Trustee shall be allowed to draw down an Acceptable Debt
Service Reserve LC, without consent from any other Person, and deposit the
proceeds thereof into the Senior Debt Service Reserve Account (or, following the
initiation of Security Enforcement Action in accordance with this Agreement,
into such other account identified by the Security Trustee) if:

 

  (i) it is not renewed or replaced with cash from the provider(s) thereof of
equivalent value or other Acceptable Debt Service Reserve LC or if the Security
Trustee has not received notice from the issuing bank of such Acceptable Debt
Service Reserve LC that it shall extend the expiration date or renew it, in each
case by at least 30 days prior to its expiration date;

 

  (ii) the entity issuing the Acceptable Debt Service Reserve LC is downgraded
and no longer qualifies as an Acceptable Bank and the provider(s) thereof does
not, within 15 days following such downgrade, either replace such issuing entity
with an Acceptable Bank or replace the Acceptable Debt Service Reserve LC with
Authorized Investments or cash (which may be cash provided by the provider(s)
thereof or from Restricted Payments that the Company is entitled to make or the
provider(s) of such Acceptable Debt Service Reserve LC is entitled to receive);

 

  (iii) the letter of credit otherwise fails to qualify as an Acceptable Debt
Service Reserve LC and is not replaced with another Acceptable Debt Service
Reserve LC, Authorized Investments or cash (which may be cash provided by the
provider(s) thereof or from Restricted Payments that the Company is entitled to
make or the provider(s) of such Acceptable Debt Service Reserve LC is entitled
to receive);

 

  (iv) to pay any amount that may be paid from the Senior Debt Service Reserve
Account pursuant to Section 4.5(i) (Deposits and Withdrawals – Senior Debt
Service Reserve Account);

 

  (v) the entity issuing the Acceptable Debt Service Reserve LC does not provide
its consent to a transfer of such Acceptable Debt Service Reserve LC to a
replacement Security Trustee and such Acceptable Debt Service Reserve LC is not
replaced prior to the resignation or removal of the Security Trustee in
accordance with Section 8.7 (Resignation, Removal and Replacement of Security
Trustee) becoming effective;

 

  (vi)

without any limitation on the Security Trustee’s right and power to draw on the
Acceptable Debt Service Reserve LC in accordance with this clause (d), unless a
Declared Event of Default is Continuing, the Company shall be entitled to
request the Security Trustee to draw down such Acceptable Debt Service Reserve
LC at any time and deposit cash from

 

-69-



--------------------------------------------------------------------------------

  such drawdown into the Senior Debt Service Reserve Account, whereupon the
Security Trustee shall promptly comply with such request; provided that, in the
event of any conflict between the requirements of the other sub-clauses of this
clause (d) and any request pursuant to this sub-clause (vi), the requirements of
the other sub-clauses shall prevail and control; and

 

  (vii) without limiting any of the foregoing, at any time following delivery of
a Notice of Security Enforcement Action by the Security Trustee pursuant to
Section 6.2(f) (Initiation of Security Enforcement Action – Notice of Security
Enforcement Action).

 

  (e) Subject to Sections 8.1(a) and (b) (Appointment and Duties), 8.20(b)
(Compliance) and any other provision of this Agreement relating to the Security
Trustee’s exercising its rights, powers and discretions hereunder, if any issuer
of any Acceptable Debt Service Reserve LC fails to make payment when due
following a demand from the Security Trustee, the Security Trustee shall, unless
prevented by applicable law, and without prejudice to the provisions of
Article 8 (The Security Trustee), pursue its remedies against such defaulting
issuer to the extent permitted by the terms of the applicable Acceptable Debt
Service Reserve LC. For the avoidance of doubt, payments received by the
Security Trustee under an Acceptable Debt Service Reserve LC pursuant to the
pursuit by the Security Trustee of remedies against a defaulting issuer under
this clause shall be (A) first, applied to pay Senior Debt Obligations then due
and unpaid to the extent there would otherwise be insufficient funds available
from the Revenue Account to meet the Senior Debt Obligations then due and unpaid
and (B) second, to the extent any excess remains, deposited into the Senior Debt
Service Reserve Account.

 

  (f) Once provided, the Acceptable Debt Service Reserve LC shall be maintained
for the benefit of the Senior Debt Service Reserve Account except to the extent
that:

 

  (i) the Acceptable Debt Service Reserve LC is replaced with cash and/or
Authorized Investments or with Restricted Payments that the Company is entitled
to make or that the provider is entitled to receive;

 

  (ii) the Acceptable Debt Service Reserve LC is fully drawn by the Security
Trustee in accordance with clause (d) above; or

 

  (iii) the Acceptable Debt Service Reserve LC (or any part thereof) is replaced
with another Acceptable Debt Service Reserve LC, cash and/or Authorized
Investments in accordance with clause (g) below.

 

  (g)

A Person providing an Acceptable Debt Service Reserve LC may, upon five Business
Days’ prior written notice to the Security Trustee replace (in whole or in

 

-70-



--------------------------------------------------------------------------------

  part) on a dollar-for-dollar basis any Acceptable Debt Service Reserve LC
procured by it with (A) another Acceptable Debt Service Reserve LC or (B) cash
for deposit and/or Authorized Investments for credit into the Senior Debt
Service Reserve Account, which shall be cash and/or Authorized Investments
provided by the provider(s) thereof or from Restricted Payments that the Company
is entitled to make or the provider(s) of such Acceptable Debt Service Reserve
LC is entitled to receive.

Upon delivery to the Security Trustee of the new Acceptable Debt Service Reserve
LC or delivery to the Account Bank of cash for deposit and/or Authorized
Investments for credit into the Senior Debt Service Reserve Account as provided
in this clause (g) in an amount in cash equal to the face (stated) amount of the
replaced Acceptable Debt Service Reserve LC, the Security Trustee shall return
to the relevant provider thereof the Acceptable Debt Service Reserve LC and
related documents so replaced in full.

 

  (h) Upon any changes to the amount, status or nature of any Acceptable Debt
Service Reserve LC, including:

 

  (i) the transfer of cash and/or Authorized Investments from the Senior Debt
Service Reserve Account to the provider of the Acceptable Debt Service Reserve
LC upon the provision of any Acceptable Debt Service Reserve LC in accordance
with clause (c) above;

 

  (ii) the cancellation, return or drawdown of any Acceptable Debt Service
Reserve LC, in each case in accordance with the terms of this Agreement
(including pursuant to any of the events described in clause (f) above); or

 

  (iii) any replacement of any Acceptable Debt Service Reserve LC with another
Acceptable Debt Service Reserve LC, cash and/or Authorized Investments or any
change to the entity providing such Acceptable Debt Service Reserve LC,

the Security Trustee shall notify the Senior Creditor Group Representatives.

 

  4.10 Adequate Instruction; Sufficiency of Funds

 

  (a)

Notwithstanding anything to the contrary contained in this Agreement, in the
event that the Account Bank receives any monies in respect of any Securing Party
or the Development without adequate instruction as to the Account into which
such monies are to be deposited, the Account Bank shall promptly deposit such
monies into (i) on or prior to the Project Completion Date, the Construction
Account (for purposes of this sentence, the Project Completion Date shall be
deemed to have occurred at such time as the Security Trustee so notifies the
Account Bank in writing, which notice the Security Trustee shall promptly
deliver

 

-71-



--------------------------------------------------------------------------------

  upon the occurrence of the Project Completion Date), and (ii) thereafter, the
Revenue Account, keeping such records as may be necessary to adequately
distinguish such monies from other funds held in such Account, and shall
immediately thereafter notify the Company and the Security Trustee of the
receipt of such monies. Upon written instruction from the Company, unless the
Security Trustee has received notice as set out in Section 6.1(b) (Security
Trustee Action Generally – Control of Accounts) that a Loan Facility Declared
Default, Indenture Declared Default or any other Declared Event of Default has
occurred and is Continuing, the Security Trustee or the Account Bank (if
applicable) shall transfer any such monies to the corrected Account specified by
the Company or the Security Trustee in a written notice delivered to the Account
Bank.

 

  (b) Notwithstanding anything to the contrary contained in this Agreement, to
the extent that there are insufficient funds in the relevant Account to make a
payment, transfer or withdrawal requested from such Account, the Account Bank
shall promptly notify the Security Trustee and the Company of such deficiency.
In such event, the Account Bank shall make such payment, transfer or withdrawal
to the extent of the available funds in the specified Account unless it has
received written instructions not to make such payment from the Security Trustee
(or the Company, unless the Security Trustee has received notice as set out in
Section 6.1(b) (Security Trustee Action Generally – Control of Accounts) that a
Loan Facility Declared Default, Indenture Declared Default or any other Declared
Event of Default has occurred and is Continuing).

 

5. INSURANCE AND CONDEMNATION PROCEEDS AND PERFORMANCE LIQUIDATED DAMAGES

 

  5.1 Additional Insureds

 

  (a) To the extent permitted under applicable laws and regulations, from and
after Closing, the Company shall procure that, under all insurance policies
purchased by the Securing Parties (other than any title insurance policies,
terrorism insurance (from any statutory terrorism scheme) or other statutory
insurance and except to the extent otherwise specified in Schedule L (Schedule
of Minimum Insurance) of the Common Terms Agreement and any comparable provision
in any Senior Debt Instrument then in effect):

 

  (i) the Secured Parties and/or the Security Trustee on behalf of and for the
benefit of the Secured Parties shall be named as named insureds and the interest
of the Secured Parties shall be duly noted and endorsed upon all cover notes and
policies issued or to be issued in connection therewith; provided that in
connection with any third party liability insurance and automobile liability
insurance, the Secured Parties and/or Security Trustee shall instead be named as
additional insureds;

 

-72-



--------------------------------------------------------------------------------

  (ii) the Security Trustee shall be a loss payee (other than in respect of
third party liability insurance and automobile liability insurance) and such
loss payable clause shall not be cancelled, varied or amended in any respect;

 

  (iii) all such policies shall require insurers (and brokers), subject to
applicable laws and regulations and to the payment procedures under Attachment O
of the Applicable EPC Contracts, to pay the proceeds (other than payments due to
third parties) to the Insurance/Condemnation Proceeds Account; and

 

  (iv) the Company shall provide to the Security Trustee the notices required
pursuant to Section 10.7 (Insurance Reporting) of the Common Terms Agreement and
any other comparable provision in a Senior Debt Instrument.

 

  5.2 Insurance and Condemnation Proceeds

Insurance Proceeds and Condemnation Proceeds received by any Securing Party
shall be applied as follows:

 

  (a) sums paid to settle any third-party liability shall be paid to the Person
who incurred the liability (or to the insured party if such party previously
paid the claim);

 

  (b) Business Interruption Insurance Proceeds will be deposited in the Revenue
Account and applied in accordance with Section 4.7 (Cash Waterfall);

 

  (c) all other Insurance Proceeds and Condemnation Proceeds shall be deposited
in the Insurance/Condemnation Proceeds Account; provided that for the period
prior to the Project Completion Date, the first $10,000,000 in Insurance
Proceeds under the builder’s risk insurance policy or marine cargo policy shall
be paid directly to the EPC Contractor;

 

  (d) all Insurance Proceeds and Condemnation Proceeds deposited in the
Insurance/Condemnation Proceeds Account shall be transferred to the Revenue
Account and applied in accordance with Section 4.7 (Cash Waterfall); provided
that if the aggregate amount of the Insurance Proceeds or Condemnation Proceeds
for a single loss or related series of losses:

 

  (i)

is less than $75,000,000, such proceeds shall be transferred from the
Insurance/Condemnation Proceeds Account directly for use to repair or replace
the relevant Project Property (or, unless the Insurance Proceeds and
Condemnation Proceeds are required for the repair or replacement, to reimburse
documented amounts contributed to or paid on behalf of the affected Securing
Party by the Sponsor or a parent company of the

 

-73-



--------------------------------------------------------------------------------

  Company for purposes of commencing any such repair or replacement) unless the
Company certifies that failure to repair or replace such Project Property shall
not reduce the annual production capacity or the Project Facilities’ performance
to a level below that which is necessary to meet its then outstanding Senior
Debt Obligations, in which case such proceeds shall be transferred to the
Revenue Account;

 

  (ii) exceeds $75,000,000 but is less than $500,000,000, then such proceeds
shall be applied in accordance with clause (e) below; and

 

  (iii) exceeds in the aggregate $500,000,000, then such proceeds shall be
applied in accordance with clause (f) below; provided that:

 

  (A) the provisions of clause (g) below (and not clause (f) below) shall apply
in the event of a Catastrophic Casualty Event resulting in a mandatory
prepayment offer of the Senior Notes, to the extent an Indenture providing for
such a prepayment upon a Catastrophic Casualty Event is then outstanding; and

 

  (B) if no Loans are outstanding at the time, then clause (e) below (and not
clause (f) below) shall apply in respect of Insurance Proceeds or Condemnation
Proceeds that exceed in the aggregate $500,000,000 in the case where the event
giving rise to such proceeds is not a Catastrophic Casualty Event resulting in a
mandatory prepayment offer of the Senior Notes;

 

  (e) proceeds required to be applied in accordance with this clause (e) shall
be:

 

  (i) transferred from the Insurance/Condemnation Proceeds Account directly to
repair or replace the relevant Project Facilities (or, unless the Insurance
Proceeds and Condemnation Proceeds are required for the repair or replacement,
to reimburse documented amounts contributed to or paid on behalf of the affected
Securing Party by the Sponsor or a parent company of the Company for purposes of
commencing any such repair or replacement) upon receipt by the Security Trustee
of a certificate as set forth below and a Withdrawal and Transfer Certificate to
the Account Bank confirming such certificate has been provided to the Security
Trustee:

 

  (A) the Company, certifying that:

 

  (1) such transferred proceeds shall be used to repair or replace the relevant
Project Facilities;

 

-74-



--------------------------------------------------------------------------------

  (2) such repair or replacement is expected to maintain the annual production
capacity and the Project Facilities’ performance in all material respects;

 

  (3) the affected Securing Party has sufficient funds available (including Cash
Flow permitted to be applied under Section 4.7 (Cash Waterfall) towards repair
and replacement of Project Facilities, Equity Funding commitments and amounts in
the Insurance/Condemnation Proceeds Account) to repair or replace the relevant
Project Facilities according to a restoration plan in order to carry out its
obligations under this sub-clause (A) as well as to pay all Operation and
Maintenance Expenses, Senior Debt Obligations and any other expenditure that is,
or is reasonably likely to be, due to be paid during the period of repair and
replacement;

 

  (4) such repair or replacement shall be completed within 180 days (plus up to
an additional 90 days if the affected Securing Party is exercising commercially
reasonable efforts to complete the improvements, repairs and restorations (and
if the Project Completion Date has not yet occurred, by no later than the Date
Certain);

 

  (5) any Permits necessary for the repair or replacement have been obtained and
are in full force and effect or are expected to be obtained in the ordinary
course by the time they are necessary; and

 

  (B) the Independent Engineer confirming (such confirmation not to be
unreasonably withheld) its concurrence with the certification made pursuant to
sub-clause (A)(2) above;

 

  (ii)

if the Company or the Independent Engineer fails to make any of the
certifications or concurrences required by sub-clause (i) above by 90 days after
the deposit in the Insurance/Condemnation Proceeds Account of the relevant
Insurance Proceeds or Condemnation Proceeds, or to the extent there are any
excess Insurance Proceeds or Condemnation Proceeds remaining in the
Insurance/Condemnation Proceeds Account after the completion of a restoration
undertaken in compliance with sub-clause (i) above and such excess proceeds
exceed $75,000,000, such proceeds shall be applied (A) in accordance with
Section 3.4(a)(i) (Mandatory Prepayments – Insurance and Condemnation Proceeds)
of the Common Terms Agreement to prepay Loans pro rata based on the respective
outstanding principal amounts thereof on the respective Payment Dates for

 

-75-



--------------------------------------------------------------------------------

  payment of principal for such Senior Debt immediately succeeding such 90-day
period, (B) to pay the portion of such amount equal to the pro rata share of the
Senior Debt held by Senior Noteholders as specified in the applicable Indenture
and (C) with respect to paying all remaining proceeds, to the Revenue Account.
For the avoidance of doubt, the Senior Noteholders (if any) shall have no right
to waive or alter the foregoing prepayment obligation other than in respect of
amounts due to such Senior Noteholders under sub-clause (B) above;

 

  (f)     

 

  (i) For so long as the Loans are outstanding, on or before 90 days following
the receipt in the Insurance/Condemnation Proceeds Account of proceeds required
to be applied in accordance with this clause (f), the Company shall deliver to
the Security Trustee and Intercreditor Agent the certification described in
sub-clause (e)(i)(A) above and a plan for the application of such proceeds and
other funds available to the affected Securing Party for the repair or
replacement of the relevant Project Facilities. The Company shall include in
such plan:

 

  (A) a schedule of works required to complete the repair or replacement;

 

  (B) the estimated costs associated with such repair or replacement;

 

  (C) a list of the material contracts entered into or to be entered into to
effect the repair or replacement;

 

  (D) a detailed account of the sources of funds;

 

  (E) the scheduled completion date for the repair and/or replacement works; and

 

  (F) a schedule showing each Senior Debt Obligation payable through such
scheduled completion date for repair and/or replacement showing the source of
funds (available Cash Flow, Equity Funding, insurance proceeds, committed
financings and/or any other resource reasonably acceptable to the Intercreditor
Agent) for each such payment.

 

  (ii)

As soon as reasonably practicable, but in any event within 60 days following
receipt of such plan, if the Security Trustee (based on instruction from the
Intercreditor Agent) notifies the Company (which notification shall be
accompanied by a reasonably detailed explanation) that the Requisite
Intercreditor Parties conclude in their reasonable

 

-76-



--------------------------------------------------------------------------------

  judgment (taking into account the advice, if any, of the Independent Engineer)
that, in light of the nature of the loss, the reasonableness of the plan and the
amount of Senior Debt Obligations then outstanding:

 

  (A) it is reasonably unlikely that, after implementation of the Company’s plan
and any ramp up or similar period, the Company shall be able to meet its Senior
Debt Obligations; or

 

  (B) it is reasonably likely that, after implementation of the Company’s plan
and any ramp up or similar period, a Material Adverse Effect shall occur,

then the Company shall apply such proceeds on a pro rata basis (I) in accordance
with Section 3.7 (Pro Rata Payment) of the Common Terms Agreement to prepay the
Senior Debt held by the Facility Lenders pro rata based on the respective
outstanding principal amounts thereof on the respective Payment Dates for
payments of principal for such Senior Debt immediately succeeding such 60-day
period, (II) to pay the portion of such amount equal to the pro rata share of
the Senior Debt held by Senior Noteholders as specified in the applicable
Indenture and (III) with respect to all remaining proceeds, to the Revenue
Account. For the avoidance of doubt, the Senior Noteholders (if any) shall have
no right to waive or alter the foregoing prepayment obligation other than in
respect of amounts due to such Senior Noteholders under sub-clause (II) above;

 

  (g) Notwithstanding the foregoing provisions of this Section 5.2 (Insurance
and Condemnation Proceeds), in the event of a Catastrophic Casualty Event
resulting in a mandatory prepayment offer of the Senior Notes in accordance with
the terms of the applicable Indenture, the Company shall make a pro rata
mandatory prepayment of the Loans in an amount equal to the amount proportionate
to the principal amount of Senior Notes outstanding that is being prepaid
pursuant to such Catastrophic Casualty Event mandatory prepayment offer.

 

  (h)

Nothing in this Section 5.2 (Insurance and Condemnation Proceeds) shall preclude
the Company from using equity to commence repairs or to replace property subject
to such loss prior to receipt of Insurance Proceeds or Condemnation Proceeds. In
such circumstances, nothing shall prevent the Securing Parties from applying the
Insurance Proceeds or Condemnation Proceeds received and that are not required
for the repair and replacement of property to reimburse documented amounts
contributed to or paid on behalf of the affected Securing Party by the Sponsor
or a parent company of the Company for purposes of commencing any such repair or
replacement to the extent that such Insurance Proceeds or Condemnation Proceeds
could have been applied toward the repair and replacement directly according to
this Section 5.2 (Insurance and Condemnation Proceeds) (provided that such
reimbursed amounts are applied for

 

-77-



--------------------------------------------------------------------------------

  such purpose) and provided, further, that reimbursement shall not be permitted
to the extent that Insurance Proceeds and Condemnation Proceeds were
insufficient for repair or replacement and such equity was certified as
necessary to undertake such repair or replacement).

 

  (i) No later than 45 days following the end of each calendar quarter
(beginning the first calendar quarter following the commencement of any repair
or replacement carried out in connection with a loss for which the Insurance
Proceeds or Condemnation Proceeds exceed $75,000,000 and ending the calendar
quarter during which such repair or replacement is completed), the Company shall
deliver to the Security Trustee, the Intercreditor Agent and the Independent
Engineer a summary of the construction activities required in connection with
any repair or replacement of the affected Project Facilities carried out during
such calendar quarter. Such summary shall include a description of:

 

  (i) the physical progress and expenditures during such calendar quarter;

 

  (ii) cumulative expenditures through to the end of such calendar quarter;

 

  (iii) material variations in physical progress and expenditures from the plan,
together with a summary description of the causes of such variations, and any
steps or actions intended to be taken to minimize such variances in the future;

 

  (iv) the Company’s then-current estimates of:

 

  (A) expenditures for the next quarter; and

 

  (B) the then-scheduled completion date for such works; and

 

  (v) any material developments during such quarter relating to the relevant
repair or replacement.

 

  (j)

From and after Closing, any insurance proceeds that are not required by this
Section 5.2 (Insurance and Condemnation Proceeds) and by the relevant provisions
of any Senior Debt Instruments to be used for the repair and replacement of the
affected Project Property (or to reimburse documented amounts contributed to or
paid on behalf of the affected Securing Party by the Sponsor or a parent company
of the Company for purposes of commencing any such repair or replacement if such
amounts are not required for the repair and replacement of property) or that are
not required for the mandatory prepayment of any Senior Debt Obligations
(including by transfer of the amount of the Pro Rata Payment to prepay Senior
Debt held by Senior Creditors other than the Facility Lenders that would
otherwise have been made as a prepayment to such Senior Creditors to a Mandatory
Prepayment Senior Notes Account), in accordance with

 

-78-



--------------------------------------------------------------------------------

  this Section 5.2 (Insurance and Condemnation Proceeds) or the relevant
provisions of any Senior Debt Instruments, shall be transferred to the Revenue
Account and applied in accordance with Section 4.7 (Cash Waterfall).

 

  5.3 Performance Liquidated Damages

Performance Liquidated Damages received by any Securing Party shall be applied
as follows:

 

  (a) to complete, repair, refurbish or improve the Project Facilities in
respect of which the Performance Liquidated Damages were paid or other Project
Facilities under construction related to the Corpus Christi Terminal Facility or
the Corpus Christi Pipeline;

 

  (b) to repay or reimburse providers of Equity Funding to the extent such
Equity Funding was used to complete, repair, refurbish or improve the Project
Facilities in respect of which the Performance Liquidated Damages were paid or
other Project Facilities under construction related to the Corpus Christi
Terminal Facility or the Corpus Christi Pipeline; and

 

  (c) if at any time Performance Liquidated Damages not used in accordance with
clause (a) or (b) above within 180 days following receipt thereof (or 270 days
if a commitment to complete, repair, refurbish or improve the Project Facilities
is entered within 180 days following the receipt of such proceeds) meet the
criteria for making a mandatory prepayment pursuant to any Senior Debt
Instrument (including Section 3.4(a)(ii) (Mandatory Prepayments – Performance
Liquidated Damages) of the Common Terms Agreement), then the required amount
shall be transferred to the Additional Proceeds Prepayment Account and applied
to such mandatory prepayment.

 

6. SECURITY TRUSTEE ACTION

 

  6.1 Security Trustee Action Generally

 

  (a) Action under Individual Senior Debt Instruments and Permitted Senior Debt
Hedging Instruments—General

 

  (i) Each Senior Creditor Group party to a Senior Debt Instrument shall have
the right to declare an Event of Default under its respective Senior Debt
Instrument, and at any time thereafter:

 

  (A) give any draw-stop notice in accordance with its Senior Debt Instrument;

 

  (B) suspend, cancel or reduce its undrawn Senior Debt Commitments;

 

-79-



--------------------------------------------------------------------------------

  (C) accelerate the outstanding Senior Debt Obligations under its Senior Debt
Instrument; or

 

  (D) take such other actions as are permitted under its Senior Debt Instrument,

in each case as, when and on the terms and conditions provided in its Senior
Debt Instrument and the Intercreditor Agreement (if applicable), as the case may
be. If any of the foregoing actions are taken by any Senior Creditor Group, the
related Senior Creditor Group Representative shall promptly notify the Security
Trustee (who in turn shall promptly notify each other Senior Creditor Group
Representative) of any such action.

 

  (ii) Each Senior Creditor Group party to a Permitted Senior Debt Hedging
Instrument shall have the right to declare an event of default or termination
event under its respective Permitted Senior Debt Hedging Instrument, and at any
time thereafter take such actions as are permitted under its Permitted Senior
Debt Hedging Instrument, in each case as, when and on the terms and conditions
provided in its Permitted Senior Debt Hedging Instrument and, if applicable, the
Intercreditor Agreement (including Section 5.1 (Undertakings of Hedging Banks)
of the Intercreditor Agreement), subject in each case to Section 7.3 (Hedging
Banks). If any such actions are taken by any such Senior Creditor Group, the
related Senior Creditor Group Representative shall promptly notify the Security
Trustee (who in turn shall promptly notify each other Senior Creditor Group
Representative) of any such action.

 

  (b) Control of Accounts

If the Security Trustee receives notice:

 

  (i) from the Intercreditor Agent or any other party to the Intercreditor
Agreement that a Loan Facility Declared Default has occurred and is Continuing;

 

  (ii) from an Indenture Trustee that an Indenture Declared Default has occurred
and is Continuing; or

 

  (iii) from any future acceding intercreditor agent or Senior Creditor Group
Representative (excluding, for the avoidance of doubt, any Senior Creditor Group
Representative which has appointed the Intercreditor Agent as contemplated in
Section 2.5(c) (Other Intercreditor Agents)) that an Event of Default identified
in the relevant Senior Debt Instrument as a “Declared Event of Default” has
occurred and is Continuing,

 

-80-



--------------------------------------------------------------------------------

then the Security Trustee shall take the actions with respect to control and
investment of funds in the Accounts specified in Section 4.6(b) (Control and
Investment of Funds in Accounts).

 

  (c) Security Enforcement Action

Security Enforcement Action shall be taken only:

 

  (i) as provided in Sections 6.2 (Initiation of Security Enforcement Action)
and 6.3 (Conduct of Security Enforcement Action); and

 

  (ii) by the Security Trustee or by another party at the direction of the
Security Trustee.

Accordingly, no Secured Party shall take or purport to take any action to
enforce the Security Interests other than as provided by, and pursuant to, this
Article 6 (Security Trustee Action).

 

  6.2 Initiation of Security Enforcement Action

 

  (a) When permitted under the terms of the relevant Senior Debt Instrument
(and, with respect to the Facility Agreements, the Intercreditor Agreement), and
subject to Section 7.3 (Hedging Banks), any Senior Creditor Group
Representative, or the Intercreditor Agent on behalf of any Senior Creditor
Group Representative, who represents a Senior Creditor Group that previously has
declared an Event of Default under its Senior Debt Instrument that is Continuing
(or any future intercreditor agent duly appointed pursuant to Section 2.5 (Other
Intercreditor Agents)) may deliver to the Security Trustee a written request to
initiate a Security Enforcement Action (a “Security Enforcement Action
Initiation Request”) and the Security Trustee shall deliver a copy thereof to
the Intercreditor Agent, each other Senior Creditor Group Representative and the
Company; provided, however, that failure to deliver a copy thereof to the
Company shall not invalidate any Security Enforcement Action.

 

  (b) Any such Security Enforcement Action Initiation Request shall:

 

  (i) be labelled “Security Enforcement Action Initiation Request” and shall
reference that it is being given pursuant to and for purposes of this
Section 6.2 (Initiation of Security Enforcement Action);

 

  (ii) state the Senior Creditor Group(s) on whose behalf it is being given, and
the amount of outstanding Senior Debt Commitments and/or Senior Debt Obligations
of such Senior Creditor Group(s);

 

-81-



--------------------------------------------------------------------------------

  (iii) state the Declared Event(s) of Default under and in accordance with the
relevant Senior Debt Instrument(s), with specific reference to the relevant
provision(s) of such instrument(s);

 

  (iv) state whether such Declared Event(s) of Default include(s) a Bankruptcy
Default;

 

  (v) state the Security Enforcement Action permitted in the circumstances under
the relevant Security Documents and/or the Direct Agreements that the Security
Trustee is thereby instructed to take (subject to Section 6.1(c) (Security
Trustee Action Generally – Security Enforcement Action)) and can, optionally,
provide instructions regarding the conduct of the Security Enforcement Action as
described in Section 6.3(b) (Conduct of Security Enforcement Action); and

 

  (vi) certify that such instruction has been duly authorized by the taking of
all necessary action by the relevant Senior Creditors on whose behalf such
instruction is being delivered and is duly given, in each case in compliance
with the relevant Senior Debt Instrument (and, as applicable, the Intercreditor
Agreement).

 

  (c) Bankruptcy Default

If any one or more of the Security Enforcement Action Initiation Requests
received by the Security Trustee pursuant to and in compliance with clause (b)
above states that the Declared Event(s) of Default under the relevant Senior
Debt Instrument(s) have included a Loan Facility Event of Default under
Section 15.1(d)(i) (Loan Facility Events of Default – Bankruptcy) of the Common
Terms Agreement (a “Bankruptcy Default”) or its equivalent under any other
Senior Debt Instrument, then such Security Enforcement Action Initiation
Request(s) shall be sufficient (regardless of whether or not the Senior Creditor
Group Representatives giving such directions represent an Initiating Percentage
of the Senior Debt Obligations) to require the Security Trustee to take the
directed Security Enforcement Action.

 

  (d) Other Declared Event(s) of Default – Initiating Percentage

Except as set forth in clause (c) (Bankruptcy Default) above, the Security
Trustee shall only be authorized to initiate the requested Security Enforcement
Action if and when it shall have received Security Enforcement Action Initiation
Requests pursuant to and in compliance with clause (b) above from Senior
Creditor Group Representative(s) representing at such time an Initiating
Percentage of the Senior Debt Obligations.

 

-82-



--------------------------------------------------------------------------------

  (e) Votes Relating to Accounts Secured in Favor of any Individual Groups of
Senior Noteholders

Notwithstanding anything to the contrary in this Agreement, with regard to any
group of Senior Noteholders who benefits from a Security Interest in an
Individual Senior Noteholder Secured Account that secures solely the Senior Debt
Obligations under the Senior Debt Instrument to which such Senior Noteholders
are a party (as provided in Section 3.2(c) (Security Interests to be Granted by
the Securing Parties – Security Interests – Individual Senior Noteholder Secured
Accounts)), for the purposes of (i) calculating whether Security Enforcement
Action Initiation Requests sufficient to take the directed Security Enforcement
Action in respect of Collateral that is secured in favor of all Secured Parties
under this Agreement or any other Finance Document have been received by the
Security Trustee and (ii) calculating any votes relating to the conduct of such
Security Enforcement Action, such Senior Noteholders shall not be entitled to
vote their respective Senior Debt Obligations to the extent of any amounts
standing to the account of such Senior Noteholder Secured Account at the time of
such vote and such Senior Debt Obligations that are not entitled to be voted
shall be disregarded for purposes of the applicable vote.

 

  (f) Notice of Security Enforcement Action

Promptly following receipt of Security Enforcement Action Initiation Requests
sufficient to take the directed Security Enforcement Action pursuant to
clause (c) (Bankruptcy Default) or clause (d) (Other Declared Event(s) of
Default – Initiating Percentage) above, the Security Trustee shall deliver a
notice (a “Notice of Security Enforcement Action”) to each Senior Creditor Group
Representative and the Intercreditor Agent and shall take the directed Security
Enforcement Action, subject to Section 6.3 (Conduct of Security Enforcement
Action) and the other provisions of this Agreement. The Security Trustee shall,
simultaneously with delivery of such notice to the Senior Creditor Group
Representatives and Intercreditor Agent or promptly thereafter, deliver a copy
of such Notice of Security Enforcement Action to the Company; provided, however,
that failure to deliver a copy thereof to the Company shall not invalidate any
Security Enforcement Action.

 

  6.3 Conduct of Security Enforcement Action

 

  (a)

Following the receipt by the Security Trustee of Security Enforcement Action
Initiation Requests sufficient to take Security Enforcement Action in accordance
with Section 6.2 (Initiation of Security Enforcement Action) until such time as
the Security Trustee receives a Cessation Notice with respect to the relevant
Declared Event(s) of Default that resulted in such Security Enforcement Action,
any group of Senior Noteholders who benefits from a Security Interest in an
Individual Senior Noteholder Secured Account that secures solely the Senior Debt

 

-83-



--------------------------------------------------------------------------------

  Obligations under the Senior Debt Instrument to which such Senior Noteholders
are a party (as provided in Section 3.2(c) (Security Interests to be Granted by
the Securing Parties – Security Interests – Individual Senior Noteholder Secured
Accounts)) may, subject to the terms of the applicable Senior Notes, at any time
and at their sole discretion, direct the Security Trustee to take any action to
enforce such Security Interests of such Senior Noteholders in the funds and
investments in such Individual Senior Noteholder Secured Account.

 

  (b) Subject to initiation of a Security Enforcement Action having been duly
authorized pursuant to Section 6.2 (Initiation of Security Enforcement Action)
and clause (h) below, the Security Enforcement Action Representative shall be
entitled to provide subsequent instructions regarding the conduct of the
specified Security Enforcement Action that has previously been initiated
pursuant to Section 6.2 (Initiation of Security Enforcement Action). Such
instructions may:

 

  (i) require the Security Trustee to enforce this Agreement and any other
Finance Documents, either by judicial proceedings for the enforcement of the
payment of Senior Debt Obligations and the enforcement of the Security Interests
created under the Security Documents, the sale of the Collateral or any part
thereof or otherwise or by the exercise of the power of entry and/or sale
conferred pursuant to the Security Documents and the Direct Agreements; and

 

  (ii) direct the time, method and place of conducting any proceeding for any
remedy available to the Security Trustee or exercising any trust or power
conferred upon the Security Trustee hereunder or under any Security Document or
Direct Agreement; provided that:

 

  (A) such direction shall not be in conflict with applicable law nor this
Agreement; and

 

  (B) the Security Trustee may take any other action reasonably incidental to
carrying out any instruction to take any Security Enforcement Action.

For the avoidance of doubt, upon delivery of a Notice of Security Enforcement
Action, the Security Trustee shall conduct such Security Enforcement Action in
accordance with the instructions received as contemplated in Section 6.2(b)(v)
(Initiation of Security Enforcement Action) and shall not be required to wait
for any subsequent instructions that may be provided in accordance with this
Section 6.3 (Conduct of Security Enforcement Action), but in the event
instructions under this Section 6.3 (Conduct of Security Enforcement Action) are
received, then such instructions shall, to the extent so provided by such
instructions, govern the implementation of the Security Enforcement Action to
the extent not already addressed in the Security Enforcement Action Initiation
Request.

 

-84-



--------------------------------------------------------------------------------

  (c) Without limiting the generality of the foregoing, a Security Enforcement
Action by the Security Trustee may include (but only if so instructed by the
Initiating Percentage in a Security Enforcement Action Initiation Request
pursuant to Section 6.2(b)(v) (Initiation of Security Enforcement Action) above
or the Security Enforcement Action Representative following initiation of a
Security Enforcement Action pursuant to Section 6.2 (Initiation of Security
Enforcement Action)) the right, subject to applicable law, to take any other
action as the holder of a security interest may be entitled to take under the
laws in effect in any jurisdiction where any rights or remedies hereunder may be
asserted, including:

 

  (i) requiring any Collateral Party to assemble all or part of the Collateral
as directed by the Security Trustee and make it available to the Security
Trustee at a place to be designated by the Security Trustee that is reasonably
convenient to the Security Trustee and applicable Collateral Party;

 

  (ii) without notice except as specified in Section 6.4(a) (Incidents of Sale)
or under the UCC, sell, assign, lease, license (on an exclusive or non-exclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Security Trustee’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Security Trustee may
deem commercially reasonable; and

 

  (iii) exercising any other right or remedy of a secured creditor under
applicable law, including, without limitation, the UCC, and all other rights
under any Security Document or Direct Agreement.

 

  (d) Other than pursuant to Security Enforcement Action properly taken in
accordance with this Agreement, no Secured Party shall have the right in respect
of the Senior Debt Obligations owed to it or otherwise under this Agreement to
commence any Bankruptcy, judicial or otherwise, against any Collateral Party or
its Affiliates.

 

  (e)

Other than pursuant to Security Enforcement Action properly taken in accordance
with this Agreement or to the extent required to be permitted under non-waivable
Government Rules, no Secured Party shall have the right to commence any
proceeding, judicial or otherwise, to enforce any judgment obtained by it in
respect of the Senior Debt Obligations or otherwise under the Finance Documents
against any Collateral Party or its Affiliates or their assets or properties or
to enforce any provision of this Agreement, any other Finance Document or the
Security Interests created under or pursuant to any such document, it being
understood and intended that no Secured Party shall have any rights in any

 

-85-



--------------------------------------------------------------------------------

  manner whatsoever to affect, disturb or prejudice the Security Interests
created under the Security Documents or the rights of any of the other Secured
Parties, or to obtain or seek to obtain priority or preference over any other
Secured Party or to enforce any rights under this Agreement or any other Finance
Document except in the manner herein provided.

 

  (f) Subject to Section 10.5 (Certain Agreements with Respect to Bankruptcy),
following commencement of any Bankruptcy Proceeding by or against a Collateral
Party, any Senior Creditor may: (i) file a claim or statement of interest with
respect to (and to the extent of) the Senior Debt Obligations (if any) owed by
such person to such Senior Creditor in accordance with the Finance Documents,
(ii) vote on any plan of reorganization and (iii) make other filings, arguments,
objections and motions in connection with such Bankruptcy Proceeding, in each
case in accordance with the terms of the Finance Documents (other than any
requirement for an intercreditor vote to take such action).

 

  (g) Nothing in this Section 6.3 (Conduct of Security Enforcement Action) shall
prevent the Secured Parties through the Security Trustee from taking action with
respect to the Collateral reasonably designed to preserve and protect their
rights in, or to prevent any diminution in the value, utility or condition of,
such Collateral so long as, prior to any Security Enforcement Action being
taken, such action does not materially adversely affect any Collateral Party or
their respective Affiliates’ “quiet enjoyment” or use of the Collateral.

 

  (h) Notwithstanding any provision of this Section 6.3 (Conduct of Security
Enforcement Action) to the contrary (including any requirement to give notice or
otherwise), at any time that the Security Trustee receives a notice from any
counterparty under a Direct Agreement stating that a Securing Party is in
default under a Material Project Agreement, the Security Trustee shall notify
the Company of the receipt of such notice. The Security Trustee may take any
action to cure such default if directed by the Security Enforcement Action
Representative.

 

  (i) The Security Trustee, on behalf of the Secured Parties, acknowledges and
agrees that its right and remedies with respect to certain of the Collateral,
including certain Permits and the Pledged Collateral, may be subject to the
requirements of the statutory rules and regulations applicable to the Permits
held by the Securing Parties. The Security Trustee and Secured Parties further
recognize and acknowledge that (i) the disposition of any such Collateral,
(ii) any direct or indirect change of control of a Securing Party and (iii) any
direct or indirect exercise of management control or other control over a
Securing Party may be subject to regulatory restrictions (including the need to
obtain consent or approval of the applicable regulatory authorities that have
granted Permits to such Securing Party).

 

-86-



--------------------------------------------------------------------------------

  6.4 Incidents of Sale

 

  (a) In addition to exercising the foregoing rights and subject to the terms of
the Intercreditor Agreement, upon the initiation of a Security Enforcement
Action, the Security Trustee may, to the extent permitted by applicable
Government Rules and in a commercially reasonable manner, time and place,
arrange for and sell, lease, assign, pledge or otherwise dispose of all or any
part of the Collateral for cash or for credit or for future delivery (without
thereby assuming any credit risk), at a public or private sale (as the Security
Trustee may elect), which sale may be conducted by an employee or representative
of the Security Trustee. The Security Trustee or any other Secured Party may be
the purchaser of any or all of the Collateral at any public or private sale in
accordance with the UCC. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of the Collateral
Parties, and each Collateral Party hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Parties agree that, to the extent
notice of sale shall be required by law, at least 10 days’ notice to such
Collateral Party of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
The Security Trustee shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Security Trustee may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Collateral Party agrees that
it would not be commercially unreasonable for the Security Trustee to dispose of
the Collateral or any portion thereof by using internet sites that provide for
the auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.

 

  (b) Upon any sale of any of the Collateral by the Security Trustee for the
benefit of the Secured Parties, whether made under the power of sale hereby
given or pursuant to judicial proceedings, to the extent permitted by applicable
law, the Security Trustee may make and deliver, or cause to be made and
delivered, to the purchaser or purchasers a good and sufficient deed, bill of
sale and instrument of assignment and transfer of the property sold and may
substitute one or more Persons with like power (and the Securing Parties hereby
ratify and confirm, and shall procure that Holdco ratify and confirm, all that
their said attorney or such substitute or substitutes shall lawfully do by
virtue of this Agreement; but if so required by the Security Trustee or by any
purchaser, the Securing Parties shall ratify and confirm, and procure that
Holdco ratify and confirm, any such sale or transfer by executing and delivering
to the Security Trustee or to such purchaser or purchasers all proper deeds,
bills of sale, instruments of assignment and transfer and releases as may be
designated in any such request).

 

-87-



--------------------------------------------------------------------------------

  (c) The Securing Parties hereby waive and release to the fullest extent
permitted by law all rights, if any, of marshalling the Collateral and any other
security for the Senior Debt Obligations or otherwise.

 

  (d) For purposes of bidding and making settlement or payment of the purchase
price for all or a portion of the Collateral sold at any such sale made in
accordance with the UCC or other applicable laws, including the Bankruptcy Code,
the Security Trustee, as agent for and representative of the Secured Parties
(but not any Secured Party or Secured Parties in its or their respective
individual capacities unless the Security Trustee shall otherwise agree in
writing), shall be entitled to credit bid and use and apply the Senior Debt
Obligations (or any portion thereof) as a credit on account of the purchase
price for any Collateral payable by the Security Trustee at such sale, such
amount to be apportioned ratably to the Senior Debt Obligations of the Secured
Parties in accordance with their pro rata share of such Senior Debt Obligations;
provided that any such arrangement shall not be undertaken in a manner that is
inconsistent with this Agreement.

 

  (e)

The Security Trustee may release, temporarily or otherwise, to a Securing Party
any item of Collateral of which the Security Trustee has taken possession
pursuant to any right granted to the Security Trustee by this Agreement without
waiving any rights granted to the Security Trustee under this Agreement, any
other Finance Document or any other agreement related thereto. Each Securing
Party, in dealing with or disposing of the Collateral or any part thereof,
hereby waives all rights, legal and equitable, it may now or hereafter have to
require marshaling of assets or to require, upon foreclosure, sales of assets in
a particular order. The Security Trustee may sell the Collateral without giving
any warranties as to the Collateral. The Security Trustee may specifically
disclaim or modify any warranties of title or the like. The foregoing shall not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral. Each Securing Party also waives its right to challenge the
reasonableness of any disclaimer of warranties, title and the like made by the
Security Trustee in connection with a sale of the Collateral. If the Security
Trustee sells any of the Collateral upon credit, such Securing Party will be
credited only with payments actually made by the purchaser, received by the
Security Trustee and applied to the payment of the outstanding Senior Debt
Obligations. In the event the purchaser fails to pay for the Collateral, the
Security Trustee may resell the Collateral, and such Securing Party shall be
credited with the proceeds of the sale. In the event the Security Trustee shall
bid at any foreclosure or trustee’s sale or at any private sale permitted by
applicable Government Rules, this Agreement or any other Finance Document, the
Security Trustee may bid any amount, including more or less than the amount of
the Senior Debt Obligations. To the extent permitted by applicable Government
Rules, the amount of the successful bid at any such sale, whether the Security
Trustee or any other party is the successful bidder, shall, absent fraud or
gross negligence, be conclusively deemed to be the fair market value of the
Collateral and the difference between such bid amount, if less than the amount
of

 

-88-



--------------------------------------------------------------------------------

  the Senior Debt Obligations, and the remaining balance of the Senior Debt
Obligations shall be conclusively deemed to be the amount of the Senior Debt
Obligations.

 

  (f) Each Securing Party recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, applicable state securities
laws or other applicable Government Rules, the Security Trustee or an investment
banker or other expert employed by the Security Trustee may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. Each Securing Party acknowledges that any such private sales may be at
prices and on terms less favorable to the Security Trustee than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that the inclusion of such restriction shall not deem such
private sale to have not been made in a commercially reasonable manner and that
the Security Trustee or an investment banker or other expert employed by the
Security Trustee shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the respective issuer thereof to register it for public sale. Subject
to compliance by the Security Trustee with this Agreement, the Securing Parties
hereby waive any claims against the Security Trustee arising by reason of the
fact that the price at which any Collateral may have been sold at a private sale
was less than the price which might have been obtained at a public sale, even if
the Security Trustee accepts the first offer received and does not offer such
Collateral to more than one offeree.

 

  (g) In respect of any sale of any of the Collateral pursuant to the terms
hereof, the Security Trustee is hereby authorized to comply with any limitation
or restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable Government Rules, or in
order to obtain any required approval of the sale or of the purchaser by any
Governmental Authority or official, and such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Security Trustee be liable or accountable to
any Securing Party for any discount allowed by reason of the fact that such
Collateral is sold in compliance with any such limitation or restriction.

 

  (h) In exercising its right to take possession of the Collateral following the
initiation of a Security Enforcement Action hereunder, the Security Trustee,
personally or by its agents or attorneys, to the fullest extent permitted by
applicable Government Rules, may enter upon any land owned or leased by each of
the Securing Parties without being guilty of trespass or any wrongdoing, and
without liability to any Securing Party for damages thereby occasioned.

 

-89-



--------------------------------------------------------------------------------

  (i) If, in the exercise of any of its rights and remedies under this
Agreement, the Security Trustee shall forfeit any of its rights or remedies,
whether because of any applicable Government Rules pertaining to “election of
remedies” or otherwise, each Securing Party hereby consents to such action by
the Security Trustee and, to the extent permitted by applicable Government
Rules, waives any claim based upon such action, even if such action by the
Security Trustee shall result in a full or partial loss of any rights of
subrogation, indemnification or reimbursement which any Securing Party might
otherwise have had but for such action by the Security Trustee or the terms
herein. Any election of remedies which results in the denial or impairment of
the right of the Security Trustee to seek a deficiency judgment against any
Securing Party shall not, to the extent permitted by applicable Government
Rules, impair any Securing Party’s obligation hereunder.

 

  6.5 Security Trustee May File Proofs of Claim

During the pendency of any Bankruptcy Proceeding in relation to a Collateral
Party or the Collateral, the Security Trustee, irrespective of whether the
principal of the Senior Debt Obligations shall then be due and payable, shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

  (a) to file and prove a claim for the whole amount of the Senior Debt
Obligations owing to the Secured Parties and unpaid and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Security Trustee (including any claim for the reasonable compensation,
disbursements and advances of the Security Trustee, as such hereunder, its
agents and counsel) and of the Secured Parties allowed in such judicial
proceeding; and

 

  (b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, Receiver,
assignee, security trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Secured Party to
make such payments to the Security Trustee.

 

  6.6 Security Trustee May Enforce Claims

All rights of action and claims under this Agreement may be prosecuted and
enforced by the Security Trustee in its own name as Security Trustee of an
express trust; provided, however, that the Security Trustee is also hereby
appointed as agent for the Secured Parties for this and the other purposes of
this Agreement, and the Security Trustee may, if necessary under applicable law,
pursue any such rights of action and/or claims solely as agent for the Secured
Parties and/or delegate the performance of such action to a third Person. Any
recovery of judgment by the Security Trustee shall be for the benefit of the
Secured Parties and deposited in the Enforcement Proceeds Account for
application as provided in Section 6.7 (Enforcement Proceeds Account).

 

-90-



--------------------------------------------------------------------------------

  6.7 Enforcement Proceeds Account

 

  (a) Upon the authorization to commence Security Enforcement Action pursuant to
Section 6.2 (Initiation of Security Enforcement Action), the Security Trustee
shall establish and thereafter maintain in its name a segregated bank account in
the United States (the “Enforcement Proceeds Account”) for the purpose of
depositing therein the proceeds of any Security Enforcement Action (net of costs
and expenses of such action) taken pursuant to this Article 6 (Security Trustee
Action) and all proceeds otherwise received for satisfaction of the Senior Debt
Obligations. The Securing Parties acknowledge and agree that the Enforcement
Proceeds Account shall be the property of the Security Trustee (for the benefit
of the Secured Parties) and the Securing Parties shall not have any legal or
beneficial interest therein at any time.

 

  (b) All monies held in the Enforcement Proceeds Account shall be trust funds
held by the Security Trustee for the benefit of the Secured Parties for the
purpose of making payments in the following order of priority:

 

  (i) first, to payment of that portion of the Secured Party Fees then due and
payable to the Security Trustee, the Account Bank or the Intercreditor Agent, in
their respective capacities as such or any of their respective agents and to
reimbursement of any such fees paid by way of indemnity by any Senior Creditor;

 

  (ii) second, to the payment of that portion of the Secured Party Fees then due
and payable to the Senior Creditor Group Representatives and to reimbursement of
any such fees paid by way of indemnity by any Senior Creditor, in each case
ratably in proportion to the respective Secured Party Fees due and payable to
each Senior Creditor Group Representative;

 

  (iii) third, to the Pro Rata Payment among the holders thereof, of that
portion of the Senior Debt Obligations constituting unpaid interest (including
default interest and any net amounts under any Permitted Hedging Instrument in
respect of interest rates);

 

  (iv) fourth, to the Pro Rata Payment among the holders thereof, of that
portion of the Senior Debt Obligations constituting unpaid principal and Hedging
Termination Amounts;

 

  (v) fifth, to cash collateralize any outstanding letters of credit comprising
Senior Debt Obligations;

 

  (vi) sixth, to the Pro Rata Payment among the holders thereof, of other Senior
Debt Obligations; and

 

-91-



--------------------------------------------------------------------------------

  (vii) seventh, after the payment in full of the amounts in sub-clauses (i)
through (vi) above, the payment of the remainder, if any, to the Securing
Parties or the Securing Parties’ successors (or to Holdco or its applicable
Affiliate, as the case may be), or as a court of competent jurisdiction in the
State of New York may otherwise direct.

 

  (c) In applying any monies towards satisfaction of the Senior Debt
Obligations, the Securing Parties shall be credited only with funds available
for that purpose that actually are received by the Security Trustee. The credit
shall date from the time of receipt of such funds by the Security Trustee. Such
funds shall be apportioned by the Security Trustee as between principal,
interest and other amounts in accordance with the order set forth in
Section 2.3(d) (Payments and Prepayments – Partial Payments). Any such
apportionment by the Security Trustee shall override any apportionment made by a
Securing Party.

 

  6.8 Rights of Enforcement under the Security Documents

Notwithstanding anything in this Agreement, no Security Document or Direct
Agreement shall include rights of enforcement that are inconsistent with those
provided in this Article 6 (Security Trustee Action) or have the effect of
deviating from or changing the rights and obligations of the Parties set forth
in this Agreement and in the other Finance Documents.

 

  6.9 Rights of Set-Off

If a Security Enforcement Action has been previously initiated, each Senior
Creditor and (subject to Section 8.21(e) (Miscellaneous)) the Security Trustee
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law but subject to any other provision of this Agreement and the
other Finance Documents, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Senior Creditor or the Security Trustee,
as applicable, to or for the credit or the account of the Securing Parties
against the Senior Debt Obligations due and payable to such Senior Creditor or
the Security Trustee, as applicable, at the time of such set-off. If the
obligations are in different currencies, the Senior Creditor or the Security
Trustee, as applicable, may convert either obligation at a market rate of
exchange in its usual course of business for the purposes of the set-off. The
rights of each Senior Creditor and (subject to Section 8.21(e) (Miscellaneous))
the Security Trustee under this Section 6.9 (Rights of Set-Off) are in addition
to other rights and remedies (including other rights of set-off) that such
Senior Creditor or the Security Trustee, as applicable, may have. Upon the
exercise or purported exercise of any right of set-off by a Senior Creditor,
such Senior Creditor shall notify its respective Senior Creditor Group
Representative and the Securing Parties forthwith, giving full details in
relation thereto, and such Senior Creditor Group Representative shall promptly
inform the Security Trustee who shall inform the other Senior Creditor Group
Representatives of the same. Upon the exercise or purported exercise of any
right

 

-92-



--------------------------------------------------------------------------------

of set-off by the Security Trustee, it shall notify each Senior Creditor Group
Representative and the Securing Parties forthwith, giving full details in
relation thereto. For the avoidance of doubt, any amounts obtained by set-off by
any Senior Creditor in accordance with the foregoing shall be subject to sharing
as provided in Section 2.3(b) (Payments and Prepayments – Sharing of Non-Pro
Rata Payments).

 

7. INTERCREDITOR ARRANGEMENTS

 

  7.1 Other Intercreditor Arrangements

 

  (a) Each of the Security Trustee and the Senior Creditor Group Representatives
acknowledges that:

 

  (i) the Senior Creditor Group Representative(s) representing any Facility
Lender or representing itself as a Hedging Bank, if any, and the Intercreditor
Agent are entering into the Intercreditor Agreement, pursuant to which such
Senior Creditor Group Representative(s) may consult, meet, vote, act and
instruct the Intercreditor Agent as provided therein;

 

  (ii) the Senior Noteholders (if any) subject to a specific Indenture are bound
by the terms of such Indenture and subject to the terms of such Indenture, and
all Senior Noteholders subject to such specific Indenture shall vote as one
Senior Creditor Group under such Indenture and be represented by the Indenture
Trustee under such Indenture acting as the Senior Creditor Group Representative;
and

 

  (iii) individual Senior Debt Instruments may also provide for the Senior
Creditors thereunder (including parties thereto in the capacity of guarantors or
obligors under credit insurance policies) to vote or act in respect of specified
matters thereunder.

 

  (b) Each of the Security Trustee and the Senior Creditor Group Representatives
agrees that:

 

  (i) each intercreditor agreement or arrangement is for the sole and exclusive
benefit of the Senior Creditors (or represented by any Senior Creditor Group
Representative) party thereto, and no other Senior Creditors shall have rights
thereunder or be entitled to rely thereon;

 

  (ii)

subject to the provisions of Section 2.4 (Initial Senior Creditor Group
Representative; Replacement or Appointment of Senior Creditor Group
Representative) and Section 2.5 (Other Intercreditor Agents), the Security
Trustee and each other Senior Creditor Group Representative shall be entitled to
conclusively rely upon and have no duty to investigate whether any notice,
instruction, direction or action given by a Senior Creditor

 

-93-



--------------------------------------------------------------------------------

  Group Representative, the Intercreditor Agent, or any other intercreditor
agent has been duly authorized or properly given in compliance with such
intercreditor agreements or arrangements; and

 

  (iii) if the need for a decision requiring a vote under the Intercreditor
Agreement comes to their attention, they will promptly notify the Intercreditor
Agent.

 

  7.2 Modification Approval Levels

 

  (a) Modifications to this Agreement.

 

  (i) Except as set forth in sub-clause (ii) below, Modifications to this
Agreement may be made by the Security Trustee with the prior consent of (A) as
long as the Common Terms Agreement is in effect, the Intercreditor Agent based
on approval received pursuant to the terms of the Intercreditor Agreement and
(B) otherwise, a Majority in Interest of the Senior Creditors.

 

  (ii) The following Modifications to this Agreement may not be made without the
consent of each Senior Creditor Group Representative (subject to Section 7.3
(Hedging Banks)) that is then party to this Agreement:

 

  (A) Modifying the ranking of Senior Debt Obligations;

 

  (B) Modifying any pro rata payment or repayment requirements (not including
waiver of the right to receive a pro rata payment or repayment) in Section 2.3
(Payments and Prepayments);

 

  (C) Modifying the order of payments in the cash waterfall in Section 4.7 (Cash
Waterfall), Section 4.8 (Accounts During the Continuance of a Declared Event of
Default) or the order of payments in Section 6.7(b) (Enforcement Proceeds
Account);

 

  (D) Modifying the list of lender actions set out in this sub-clause (ii) in
any way adverse to any Senior Creditor Group or Modifying any other term of this
Agreement that expressly requires the consent or agreement of all Senior
Creditor Group Representatives;

 

  (E) Modifying the definition of “Majority in Interest of the Senior
Creditors”, “Initiating Percentage” or “Security Enforcement Action
Representative” as used in this Agreement; and

 

  (F) Modifying any other thresholds for voting among Senior Creditor Groups in
this Agreement in any way adverse to any Senior Creditor Group.

 

-94-



--------------------------------------------------------------------------------

  (b) Modifications to Other Finance Documents.

 

  (i) Subject to the terms of the Intercreditor Agreement with respect to Loans
and Permitted Senior Debt Hedging Instruments and to the terms in sub-clause
(ii) below, each Senior Creditor Group may agree to a Modification under or to
its own Senior Debt Instruments in accordance with the terms of such Senior Debt
Instruments.

 

  (ii) Each of the Security Trustee and each Senior Creditor Group
Representative hereby agrees that it shall not (and no member of the Senior
Creditor Group represented by such Senior Creditor Group Representative shall)
agree to any Modification of any Finance Document to which such Person is a
party, that has any of the following effects, without the prior consent of all
Senior Creditor Group Representatives:

 

  (A) any shortening of the stated maturity of the Senior Debt outstanding under
any Senior Debt Instrument or Permitted Senior Debt Hedging Instrument; provided
that acceptance of any prepayment required or permitted by any such Senior Debt
Instrument or Permitted Senior Debt Hedging Instrument shall not be considered a
Modification for this purpose; provided further, that the agreement of any
Indenture Trustee with respect to shortening the stated maturity of the Loans
(including through any refinancing thereof) shall not be required where such
change will not result in an Indenture Projected Fixed DSCR calculated pursuant
to the Indenture on a pro forma basis taking into account such change of less
than 1.55:1.00 or, if lower, an Indenture Projected Fixed DSCR of less than the
Indenture Projected Fixed DSCR calculated pursuant to the Indenture on a pro
forma basis made for such purpose within 30 days prior to such change;

 

  (B) any increase in the stated rate of interest payable on the Senior Debt
Obligations outstanding under any Senior Debt Instrument or Permitted Senior
Debt Hedging Instrument; provided, that the agreement of any Indenture Trustee
with respect to an immaterial increase in such rate of interest for the
then-outstanding Loans shall not be required where such change will not result
in an Indenture Projected Fixed DSCR calculated pursuant to the Indenture on a
pro forma basis taking into account such change of less than 1.55:1.00 or, if
lower, an Indenture Projected Fixed DSCR of less than the Indenture Projected
Fixed DSCR calculated pursuant to the Indenture on a pro forma basis made for
such purpose within 30 days prior to such change;

 

-95-



--------------------------------------------------------------------------------

  (C) any shortening of the time for payment of interest due on any Senior Debt;
provided that acceptance of any prepayment required or permitted by any such
Senior Debt Instrument or Permitted Senior Debt Hedging Instrument shall not be
considered a Modification for this purpose; provided, further, that the
agreement of any Indenture Trustee with respect to a change in the time for
payment of interest shall not be required where such change will not result in
an Indenture Projected Fixed DSCR calculated pursuant to the Indenture on a pro
forma basis taking into account such change of less than 1.55:1.00 or, if lower,
an Indenture Projected Fixed DSCR calculated pursuant to the Indenture of less
than the Indenture Projected Fixed DSCR on a pro forma basis made for such
purpose within 30 days prior to such change;

 

  (D) Modifying the currency of any Senior Debt; and

 

  (E) Modifying the list of lender actions set out in this sub-clause (ii) in
any way adverse to any Senior Creditor Group.

 

  (c) Release of Collateral, Security Interests or Guarantees

 

  (i) Except as provided in Section 3.8 (Release or Modification of Security
Interests), Article 11 (Guarantees) or pursuant to any other express provision
hereof, the Security Trustee shall not release or surrender all or any material
portion of the Collateral, Security Interests or the guarantees by the
Guarantors, or agree to the termination of any Security Document or Direct
Agreement or the modification of any Security Document or Direct Agreement that
has the effect of releasing or surrendering all or any material portion of the
Collateral, Security Interests or the guarantees by the Guarantors or modifying
the priority of the Security Interests except upon receipt of a direction to
that effect from each Senior Creditor Group Representative representing those
Senior Creditors that benefit from such relevant Collateral, Security Interest
or guarantee.

 

  (d) Other Security Trustee Actions

 

  (i)

The Security Trustee shall not agree to any Modification of any Finance Document
to which it is a party or take any other action under any Finance Document
except (A) as expressly permitted under this Agreement (including Section 12.14
(Amendments) and this Section 7.2 (Modification Approval Levels)) or in any
other Finance Document, or (B) to the extent that there is no relevant express
provision in this Agreement or in any other Finance Document, in accordance with
the instructions of (x) for so long as the Common Terms Agreement is
outstanding, the Intercreditor Agent and (y) at any other time, the Senior
Creditor Group

 

-96-



--------------------------------------------------------------------------------

  Representatives representing the Majority in Interest of the Senior Creditors,
which in each case shall be deemed to constitute the necessary Requisite Secured
Party instruction.

 

  (ii) If a Declared Event of Default has occurred and is Continuing, and if so
directed by (x) the Majority in Interest of the Senior Creditors and (y) for so
long as the Common Terms Agreement is outstanding, the Intercreditor Agent, the
Security Trustee shall direct a Hedging Bank to terminate its Permitted Senior
Debt Hedging Instruments provided that the Hedging Bank is otherwise permitted
to do so as between it and the relevant Securing Party in accordance with this
Agreement, the Intercreditor Agreement, the Permitted Senior Debt Hedging
Instrument and each relevant Senior Debt Instrument.

 

  (e) Senior Creditor Actions

 

  (i) All action by the Senior Creditors (acting through their respective Senior
Creditor Group Representatives) shall be taken on a “block voting” basis whereby
each Senior Creditor Group Representative shall, with respect to the matters on
which it has the right to vote, act as a unanimous block in respect of all of
the outstanding principal amount of the Senior Debt held by the Senior Creditors
it represents (and, except with respect to the exercise of remedies or where
acceleration or deemed acceleration has occurred with respect to such Senior
Debt, the aggregate principal amount of Senior Debt Commitments).

 

  (ii) For the avoidance of doubt, subject to the terms of any Indenture, all
Senior Noteholders shall act as one Senior Creditor Group and shall be
represented by the Indenture Trustee acting as the Senior Creditor Group
Representative; provided that Senior Noteholders who have the benefit of a
Security Interest in an Individual Senior Noteholder Secured Account shall not
be entitled to vote in relation to any Decision under this Agreement to the
extent of any amounts standing to the credit of that Individual Senior
Noteholder Secured Account (other than in respect of any Decision under this
Agreement or Security Enforcement Action relating to such Individual Senior
Noteholder Secured Account).

 

  (f) No Voting

For the avoidance of doubt, nothing in this Agreement requires Senior Creditors
to meet or vote in order to give any instructions or directions or for any other
purpose. The Security Trustee is entitled to conclusively rely on written
instructions and directions received from all Senior Creditor Group
Representatives or Senior Creditor Group Representative(s) (including the
Intercreditor Agent) acting as Security Enforcement Action Representative or

 

-97-



--------------------------------------------------------------------------------

representing an Initiating Percentage of Senior Debt Obligations, a Majority in
Interest of the Senior Creditors or any other required percentage of Senior Debt
Obligations, or the Intercreditor Agent, as applicable.

 

  7.3 Hedging Banks

 

  (a) Subject to clause (c) below, notwithstanding anything to the contrary in
this Agreement or any other Finance Document, any Senior Creditor Group
Representative representing a Hedging Bank (in its capacity as Senior Creditor
Group Representative of such Hedging Bank) shall not be entitled to vote on or
consent to decisions on any matter under this Agreement or any other Finance
Document or to instruct the Security Trustee except:

 

  (i) with respect to Modifications of its respective Permitted Senior Debt
Hedging Instruments;

 

  (ii) with respect to Modifications of this Section 7.3 (Hedging Banks) and
Section 3.7 (Voting by Hedging Banks) and Section 5 (Agreement of Hedging Banks)
of the Intercreditor Agreement; and

 

  (iii) with respect to a Modification to any Finance Document (other than its
Permitted Senior Debt Hedging Instrument) in a manner that would impact the
rights of such Hedging Bank in a manner materially and adversely different from
the impact on any other Secured Party.

 

  (b) Where permitted to vote, to consent or to instruct in accordance with
clause (a) above or (c) below, the rights of any Senior Creditor Group
Representative representing Hedging Banks shall be determined by reference to
the net positive Hedging Termination Amount due and unpaid from the relevant
Securing Party to such Hedging Banks at such time as calculated pursuant to the
Permitted Hedging Instruments.

 

  (c) Notwithstanding clause (a) above, following the date on which any Senior
Debt Obligations are accelerated in accordance with the Finance Documents, no
Modification shall be made to any Finance Document in a manner that would impact
the rights of a Hedging Bank in a manner materially and adversely different from
the impact on any other Secured Party without the written consent of such
Hedging Bank.

 

  7.4 Sponsor Voting

The Sponsor and its Affiliates shall have no right to consent (or not consent),
otherwise act or direct or require the Intercreditor Agent or any Senior
Creditor Group Representative to take (or refrain from taking) any such action,
and all Senior Debt held by the Sponsor and its Affiliates shall be deemed to be
not

 

-98-



--------------------------------------------------------------------------------

outstanding for all purposes of calculating whether a required voting threshold
has been met, except that no Modification of any Senior Debt Instrument shall,
without the consent of Sponsor or the applicable Affiliate (to the extent they
hold any Senior Debt under such Senior Debt Instrument), (i) deprive Sponsor or
the applicable Affiliate of its pro rata share of any payment to which all
Senior Creditors of the applicable Senior Debt are entitled, (ii) affect Sponsor
or the applicable Affiliate (solely in their capacity as holders of such Senior
Debt) in a manner that is disproportionate to the effect on any Senior Creditor
of the applicable Senior Debt or (iii) change this Section 7.4 (Sponsor Voting).

 

  7.5 Notice and Consultation

 

  (a) Without prejudice to, or in any way limiting, the discretion, rights and
prerogatives of the individual Senior Creditors and Senior Creditor Groups under
their respective Senior Debt Instruments and Permitted Senior Debt Hedging
Instruments and hereunder (or, with respect to the Facility Lenders and any
Hedging Banks, the requirements and operation of the Intercreditor Agreement),
each Senior Creditor Group Representative shall notify the Security Trustee and
each other Senior Creditor Group Representative of:

 

  (i) any refusal or failure to fund a Senior Debt Commitment when requested by
the Company;

 

  (ii) receipt of notice from any Collateral Party (that is not also addressed
to the Security Trustee) of an event which is, or with the giving of notice or
passage of time would become, an event of default under its Senior Debt
Instrument or Permitted Senior Debt Hedging Instrument; and

 

  (iii) receipt of a request from any Collateral Party (that is not also
addressed to the Security Trustee) of a request for an amendment, consent,
approval or waiver under a Senior Debt Instrument or Permitted Senior Debt
Hedging Instrument.

 

  (b) The Intercreditor Agent on behalf of the Facility Lenders and any Hedging
Banks, any Indenture Trustee on behalf of Senior Noteholders, and any future
acceding Senior Creditor Group Representative agree, upon the reasonable request
of any of them, to consult with respect to any of the foregoing; provided that
none of them shall have any liability to the others or to the Loan Parties for
any failure to so consult and none of them shall be obligated to delay or
withhold any declaration, consent, approval, waiver or other action pending such
consultation. Without limiting the generality of the foregoing, such
consultation may take the form of an invitation by the Intercreditor Agent to an
Indenture Trustee to participate in any meeting convened pursuant to the
Intercreditor Agreement.

 

-99-



--------------------------------------------------------------------------------

  7.6 Intercreditor Agent Indemnity

 

  (a) The Securing Parties agree to indemnify (without duplication in respect of
any other indemnity required under Section 12.18 (Other Indemnities) or any
other Finance Document) the Intercreditor Agent in its individual capacity and
its directors, officers, agents and employees for, and to hold each of them
harmless against, any loss, damage, liability, claim, judgment, settlement,
compromise, obligation, damage, penalty, cost, expense or disbursement of any
kind or nature whatsoever (including reasonable attorneys’ fees and expenses)
incurred by the Intercreditor Agent with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the other
Finance Documents, unless arising from the gross negligence, fraud or willful
misconduct of the Intercreditor Agent or the Persons that are seeking
indemnification, as determined by a court of competent jurisdiction in a final
non-appealable judgment, including the costs and expenses of defending itself
against any claim of liability in the premises. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 7.6 (Intercreditor Agent Indemnity) may be unenforceable in whole or in
part because they are violative of any law or public policy, each Securing Party
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all indemnified
liabilities incurred by the Intercreditor Agent and its directors, officers,
agents and employees or any of them.

 

  (b) Without limiting the liability of the Securing Parties under the Finance
Documents, if the Securing Parties fail to comply with their obligations under
clause (a) above, each Senior Creditor shall (based on the proportion of
indebtedness owed to it by the Company relative to the aggregate indebtedness
owed by the Company to all Senior Creditors under the Senior Debt Instruments
and the Permitted Senior Debt Hedging Instruments) indemnify the Intercreditor
Agent, within five Business Days of demand, against any loss, liability, claim,
judgment, settlement, compromise, obligation, damage, penalty, cost, expense or
disbursement of any kind or nature whatsoever (including reasonable attorneys’
fees and expenses) incurred by the Intercreditor Agent with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement and the other Finance Documents, unless arising from the Intercreditor
Agent’s gross negligence, fraud or willful misconduct as determined by a court
of competent jurisdiction in a final non-appealable judgment.

 

  (c) The Securing Parties shall, within five Business Days of demand (but
without duplication of indemnification otherwise received by the Intercreditor
Agent from the Securing Parties), reimburse each Senior Creditor for any payment
properly made by it under clause (b) above upon production of a certificate from
each such Senior Creditor setting out details of such payment, and all such
amounts shall comprise “Senior Debt Obligations.”

 

-100-



--------------------------------------------------------------------------------

  (d) If any indemnity furnished to the Intercreditor Agent for any purpose
shall, in the reasonable opinion of the Intercreditor Agent, be insufficient or
become impaired, the Intercreditor Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided that in no event shall this sentence require
any Senior Creditor to indemnify the Intercreditor Agent against liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Senior Creditor’s pro rata share thereof;
provided further that this sentence shall not be deemed to require any Senior
Creditor to indemnify the Intercreditor Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
arising from the Intercreditor Agent’s gross negligence, fraud or willful
misconduct, as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

  (e) The agreements in this Section 7.6 (Intercreditor Agent Indemnity) shall
survive the resignation or removal of the Intercreditor Agent and the
termination of the other provisions of this Agreement.

 

8. THE SECURITY TRUSTEE

 

  8.1 Appointment and Duties

 

  (a) Each of the Secured Parties hereby irrevocably appoints Société Générale
as the Security Trustee hereunder, and the Security Trustee hereby accepts such
appointment created in this Agreement upon the terms and conditions hereof and
agrees to act as Security Trustee under the Finance Documents, and each Senior
Creditor Group Representative hereby acknowledges and consents to such
appointment. The Secured Parties hereby authorize and direct the Security
Trustee to act as agent on their behalf and to execute, deliver and perform each
Security Document and other Finance Document to which the Security Trustee is a
party (including in which it is expressed to be a party on behalf of or for the
benefit of the Secured Parties), as the same may be amended, supplemented,
revised or renewed from time to time. No party hereto may inquire into the
authority of the Security Trustee to act for any of the Secured Parties. Where
the Security Trustee is required or permitted to act under this Agreement or
under any other Finance Document, the Security Trustee shall, notwithstanding
anything herein or therein to the contrary, (i) be entitled to request
instruction or direction in respect of any such rights, powers and discretions
or clarification of any written instruction received by it, as to whether, and
in what manner, it should exercise or refrain from exercising its rights, powers
and discretions and (ii) unless the terms of the agreement unambiguously mandate
the action, may refrain from acting (and will incur no liability in refraining
to act) until that direction, instruction or clarification is received by it
from the relevant parties or from a court of competent jurisdiction.

 

-101-



--------------------------------------------------------------------------------

  (b) The Security Trustee shall have no duties other than those specifically
set forth or provided for in this Agreement, the Security Documents and other
Finance Documents and no implied covenants or obligations of the Security
Trustee shall be read into this Agreement, the Security Documents, other Finance
Documents or any related agreement to which it is a party, except for an implied
covenant of good faith. The Security Trustee may refrain from acting or
exercising any of its rights, powers and discretions hereunder or under any of
the other Finance Documents unless and until instructed to do so, and as to the
manner of doing so, by the relevant Secured Parties.

 

  (c) Except to the extent that a Security Trustee is acting on express
instructions, the Security Trustee shall exercise such of the rights and powers
vested in it by this Agreement, and use the same degree of care and skill in
their exercise as a prudent Person would exercise or use under the circumstances
in the conduct of his or her own affairs (taking into account the interests of
all the Secured Parties benefiting from this Agreement) and the Security Trustee
shall at all times take such care in dealing with the Collateral as the Security
Trustee would in dealing with his or her own property.

 

  (d) The Security Trustee may not begin any legal action or proceeding in the
name of a Senior Creditor, a Senior Creditor Group or Senior Creditor Group
Representative except as specifically permitted under the terms of the Finance
Documents.

 

  (e) The Security Trustee shall not be liable to the Securing Parties for any
breach by any Secured Party of any Finance Document or be liable to any Secured
Party for any breach by any Collateral Party of the Finance Documents.

 

  (f) The Security Trustee shall not be bound to account to any Secured Party
for any sum or profit element of any sum received by it for its own account.

 

  (g) The Security Trustee is not obliged to, and the Security Trustee shall
not, monitor the performance by any Collateral Party or any Secured Party of
their respective obligations hereunder or under any Finance Document, nor is the
Security Trustee obliged to investigate or inquire into the affairs (financial
or otherwise) of any Collateral Party and/or any Secured Party, and no party
should rely on the Security Trustee for any such investigations or inquiries.

 

  (h) The provisions of this Article 8 (The Security Trustee) are solely for the
benefit of the Security Trustee and the Secured Parties, and the Securing
Parties shall have no rights as a third-party beneficiary of any of the
provisions thereof. Except as otherwise expressly provided herein, in performing
its functions and duties hereunder, the Security Trustee shall act solely as an
agent of the Secured Parties and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
the Securing Parties.

 

-102-



--------------------------------------------------------------------------------

  8.2 Delivery of Documentation

 

  (a) Executed counterparts of this Agreement and the other Finance Documents
(other than any Fee Letter to which it is not a party) have been, or promptly
following execution thereof will be, delivered to the Security Trustee and the
Security Trustee acknowledges receipt thereof.

 

  (b) The Securing Parties and each Secured Party agree to deliver (and the
Securing Party shall procure that any Collateral Party delivers, to the extent
applicable) to the Security Trustee:

 

  (i) executed counterparts of any instrument amending or modifying any
agreement to which it is a party that was previously delivered to the Security
Trustee; and

 

  (ii) executed counterparts of any Accession Agreements, Senior Debt
Instruments and Permitted Senior Debt Hedging Instruments entered into from time
to time.

 

  8.3 Attorney-in-Fact

 

  (a) The Security Trustee or any officer or agent thereof, with full power of
substitution and delegation, is hereby irrevocably appointed as the true and
lawful attorney-in-fact of the Collateral Parties and each Secured Party for the
purpose of carrying out the provisions of this Agreement and any of the other
Finance Documents and taking any action and executing any instruments which the
Security Trustee, at the direction of the Senior Creditor Group Representatives
in accordance with the Finance Documents, and as otherwise permitted in
accordance with the Finance Documents, may deem necessary or advisable to
accomplish the purposes hereof and thereof, which appointment as
attorney-in-fact is coupled with an interest and is irrevocable and, without
limiting the generality of the foregoing, which appointment hereby gives the
Security Trustee the power and right on behalf of or for the benefit of the
Securing Parties and each Secured Party without notice to or assent by any of
the foregoing, to the extent permitted by applicable law, to do the following
when and to the extent it is authorized or directed to do so pursuant to the
terms of this Agreement or any of the other Finance Documents:

 

  (i) in the name of such Collateral Party or its own name to ask for, demand,
sue for, collect, receive and give acquittance for any and all monies due or to
become due with respect to the Collateral (including any insurance proceeds);

 

  (ii)

in the name of such Collateral Party or its own name to receive, take, endorse,
assign and deliver any and all checks, notes, drafts, acceptances,

 

-103-



--------------------------------------------------------------------------------

  any bills of exchange, invoices, freight or express bills, storage or
warehouse receipts, bills of lading, money orders, assignments, verifications,
notices, documents and other negotiable and non-negotiable Instruments and
Chattel Paper or other instruments for the payment of money;

 

  (iii) to commence, file, prosecute, defend, settle, compromise, adjust,
revoke, cancel, annul, move to dismiss or otherwise undo any claim, suit, action
or proceeding with respect to the Security Interests granted for the benefit of
the Secured Parties in the Collateral;

 

  (iv) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, perform any obligation of such Collateral Party
hereunder or under any other Finance Document or any Assigned Agreement, make
payments, submit drawing certificates under any letter of credit, purchase,
contest or compromise any encumbrance, charge or Lien and pay expenses of such
Collateral Party, effect any repairs, process, replace, alter, add, improve,
preserve and/or protect the Collateral or, subject to and in accordance with
Schedule L (Schedule of Minimum Insurance) of the Common Terms Agreement, to
effect any insurance called for by the terms of the Finance Documents and pay
all or any part of the premiums therefor and the costs thereof;

 

  (v) to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof pursuant to the terms and conditions of this Agreement, the
Security Documents and the other Finance Documents;

 

  (vi) proceed to protect and enforce the rights vested in it by this Agreement
and under the UCC;

 

  (vii) foreclose or enforce any agreement or instrument by or under or pursuant
to which the Senior Debt Obligations are issued or secured;

 

  (viii) incur reasonable and documented expenses, including attorneys’ fees,
consultants’ fees and other reasonable costs appropriate to the exercise of any
right or power under this Agreement or under any other Finance Document, which
incurrence shall be in accordance with the terms of Section 23.4 (Expenses) of
the Common Terms Agreement and any comparable provision in any other Senior Debt
Instrument then in effect;

 

  (ix)

in connection with any acceleration and foreclosure, take possession of the
Collateral and of any and all books of account and records of such Collateral
Party relating to any of the Collateral and render it usable and repair and/or
renovate the same without, however, any obligation to do so, and enter upon, or
authorize its designated agent to enter upon, the Project

 

-104-



--------------------------------------------------------------------------------

  Facilities or any other location where the same may be located for that
purpose (including the right, to the extent permitted by Government Rules, of
the Security Trustee to exclude such Collateral Party and all Persons claiming
access through such Collateral Party from any access to the Collateral or to any
part thereof) and the Security Trustee and its representatives are hereby
granted an irrevocable license to enter upon such premises for such purpose, and
to hold, control, manage, operate, rent and lease the Collateral, collect all
rents, issues, profits, fees, revenues and other income from the Collateral and
apply the same as provided for in the Intercreditor Agreement;

 

  (x) subject to Articles 6 (Security Trustee Action) and 7 (Intercreditor
Arrangements), defend any suit, action or proceeding brought against such
Collateral Party with respect to any Collateral;

 

  (xi) subject to Articles 6 (Security Trustee Action) and 7 (Intercreditor
Arrangements), make any reasonable compromise or settlement deemed desirable
with respect to any of the Collateral or any suit, action or proceeding related
thereto and, in connection therewith, extend the time of payment, arrange for
payment installments, or otherwise modify the terms of, any Collateral;

 

  (xii) subject to Articles 6 (Security Trustee Action) and 7 (Intercreditor
Arrangements), secure the appointment of a receiver of the Collateral or any
part thereof, whether incidental to a proposed sale of the Collateral or
otherwise, and all disbursements made by such receiver and the expenses of such
receivership shall be added to and be made a part of the Senior Debt
Obligations, and, whether or not said principal sum, including such
disbursements and expenses, exceeds the indebtedness originally intended to be
secured hereby, the entire amount of said sum, including such disbursements and
expenses, shall be secured by this Agreement and shall be due and payable upon
demand therefor and thereafter shall bear interest in the same manner as Senior
Debt Obligations under the Finance Documents or the maximum rate permitted by
applicable Government Rules, whichever is less;

 

  (xiii) subject to Articles 6 (Security Trustee Action) and 7 (Intercreditor
Arrangements) enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for, the Collateral or any part
thereof;

 

  (xiv) subject to Articles 6 (Security Trustee Action) and 7 (Intercreditor
Arrangements) transfer the Collateral or any part thereof to the name of the
Security Trustee or to the name of the Security Trustee’s nominee;

 

-105-



--------------------------------------------------------------------------------

  (xv) subject to Articles 6 (Security Trustee Action) and 7 (Intercreditor
Arrangements) execute (in the name, place and stead of such Collateral Party)
endorsements, assignments and other instruments of conveyance or transfer with
respect to all or any of the Collateral;

 

  (xvi) to do, at its option and at the expense and for the account of the
Securing Parties, at any time and from time to time, all acts and things which
the Security Trustee deems necessary or advisable to protect or preserve the
Collateral and to realize upon such Collateral (including to file financing
statements, continuation statements and any such documents as may be necessary
or that may be reasonably required by the Security Trustee to evidence the
Security Interests);

 

  (xvii) subject to Articles 6 (Security Trustee Action) and 7 (Intercreditor
Arrangements) make formal application for the transfer of all or any of the
Permits relating to the Collateral or to such Collateral Party’s business to the
Security Trustee or to any assignee of the Security Trustee or to any purchaser
of any of the Collateral;

 

  (xviii) subject to Articles 6 (Security Trustee Action) and 7 (Intercreditor
Arrangements) appoint another Person (who may be an employee, officer or other
representative of the Security Trustee) to do any of the foregoing, or take any
other action permitted hereunder, as agent for or representative of, and on
behalf of, the Security Trustee; or

 

  (xix) subject to Articles 6 (Security Trustee Action) and 7 (Intercreditor
Arrangements) exercise any other or additional rights or remedies granted to the
Security Trustee under any other provision under this Agreement or any Finance
Document, or exercisable by a secured party under the UCC (whether or not the
UCC is in effect in the jurisdiction where the rights and remedies are asserted)
and such additional rights and remedies to which a secured party is entitled
under the laws in effect in any jurisdiction where any rights and remedies
hereunder may be asserted, including the right, to the fullest extent permitted
by applicable law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if the Security Trustee were the sole
and absolute owner thereof (and such Collateral Party agrees to take all such
action as may be appropriate to give effect to such right).

 

  (b) The power of attorney in clause (a) above shall be deemed to have been
issued and delivered in The City of New York, in the State of New York. The
Collateral Parties and each Secured Party agrees to (and the Securing Parties
shall procure that any Securing Party shall), if required by applicable law or
reasonably requested by the Security Trustee, execute and deliver to the
Security Trustee a notarized public deed constituting such power of attorney.

 

-106-



--------------------------------------------------------------------------------

  (c) Each Secured Party and Senior Creditor Group Representative agrees, if
required by applicable law or reasonably requested by the Security Trustee, to
execute and deliver to the Security Trustee a notarized public deed appointing
the Security Trustee and any officer or agent thereof, with full power of
substitution, its attorney-in-fact for purposes of exercising the rights and
remedies of such Secured Party under this Agreement and the other Finance
Documents that the Security Trustee is authorized to take pursuant to this
Agreement.

 

  (d) Other than in the case of fraud, gross negligence or willful misconduct
determined by a court of competent jurisdiction in a final and non-appealable
judgment, any action or decision made by the Security Trustee in accordance with
any Finance Document shall be binding as between the Security Trustee and the
Secured Parties.

 

  8.4 Reliance

 

  (a) The Security Trustee shall be entitled to conclusively rely and to act
upon any notice, certificate, instrument, demand, request, direction,
instruction, waiver, receipt, consent, agreement or other document or
communication furnished hereunder (including, for the avoidance of doubt, any
advice obtained pursuant to Section 8.6 (Consultation with Counsel, Etc.)) or
under the other Finance Documents which it in good faith believes and on its
face appears to be genuine, and it shall be entitled to rely upon the due
execution, validity and effectiveness, and the truth and acceptability, of any
provisions contained therein.

 

  (b) The Security Trustee shall have no requirement or obligation to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Security Trustee, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Security Trustee may assume that no Event of Default and/or default or
termination event under any Permitted Senior Debt Hedging Instrument has
occurred and that no party is in breach of its obligations under any Finance
Document unless the Security Trustee receives specific written notice to the
contrary.

 

  (c)

The Security Trustee shall have no obligation to familiarize itself with and
shall have no responsibility with respect to any agreement or document (other
than this Agreement and any other Finance Document to which the Security
Trustee, in its capacity as such, is party) relating to the transactions
contemplated by the Finance Documents (except such sections of such agreements
or documents referred to herein or therein) nor any obligation to inquire
whether any notice, certificate, instrument, demand, request, direction,
instruction, waiver, receipt, consent, document, communication, statement or
calculation is in conformity with the terms of any such agreement or document,
except those irregularities or errors of

 

-107-



--------------------------------------------------------------------------------

  which the Security Trustee has actual knowledge, and provided that nothing
herein shall constitute a waiver by any Securing Party or the Secured Parties of
any of their rights against the Security Trustee as a result of its gross
negligence, fraud or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment. If any remittance or
communication received by the Security Trustee appears manifestly erroneous or
irregular to the Security Trustee, it shall be under a duty to make prompt
inquiry to the Person originating such remittance or communication in order to
determine whether a clerical error or inadvertent mistake has occurred.

 

  (d) Each Collateral Party, each Secured Party and each Senior Creditor Group
Representative shall deliver to the Security Trustee a list of authorized
signatories, together, in the case of the Collateral Parties, with a certificate
of an officer of such party certifying the names and true signatures of such
authorized signatories who are authorized to sign any notice, certificate,
instrument, demand, request, direction, instruction, waiver, receipt, consent,
agreement or other document or communication furnished to the Security Trustee
hereunder or under the other Finance Documents and the Security Trustee shall be
entitled to rely conclusively on such list until a new list is furnished by a
Collateral Party, a Secured Party or a Senior Creditor Group Representative, as
the case may be, to the Security Trustee.

 

  (e) The Secured Parties shall communicate to the Security Trustee in respect
of the Collateral only through the relevant Senior Creditor Group
Representative.

 

  (f) All communications by a Secured Party to the Collateral Parties in respect
of the relevant Security Interest in connection with the Security Documents or
the Direct Agreements shall be made through the Security Trustee.

 

  8.5 Liability

 

  (a) Neither the Security Trustee nor its directors, officers or employees nor
any authorized representatives, agents, attorneys, Receivers or other Persons
permitted or authorized to act in accordance with or pursuant to the Security
Documents and/or the Direct Agreements shall be liable for any error of judgment
or for any action taken, suffered or omitted by it in good faith or for any
mistake of fact or law, or for any act which it may do or refrain from doing in
good faith and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement (including
actions taken or omitted by the Security Trustee in accordance with a direction
or directions received by it from Senior Creditor Group Representatives
representing the percentage of Senior Debt Obligations required hereby for the
giving of any such direction(s)), except as a result of its own gross
negligence, fraud or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

-108-



--------------------------------------------------------------------------------

  (b) Nothing in any Finance Document shall, in any case in which the Security
Trustee has failed to show the degree of care and diligence required of it as
trustee having regard to the provisions of the Finance Documents conferring on
it any trusts, powers, authorities or discretions, exempt the Security Trustee
from or indemnify it against any liability arising out of its own gross
negligence, fraud or willful misconduct in relation to its duties under the
Finance Documents as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

  (c) Subject to Section 8.6(c) (Consultation with Counsel, Etc.), the Security
Trustee shall not be responsible for the negligence or misconduct of any
representative, agent, attorney, Receiver or any other Person permitted or
authorized to act in accordance with or pursuant to the Security Documents
and/or the Direct Agreements; provided that nothing herein shall constitute a
waiver by any Securing Party or the Secured Parties of any of their rights
against (i) the Security Trustee or (ii) such representative, agent, attorney,
Receiver or other Person, in each case as a result of its gross negligence,
fraud or willful misconduct as determined by a court of competent jurisdiction
in a final non-appealable judgment.

 

  (d) Except as expressly set forth herein and in the other Finance Documents,
the Security Trustee shall have no duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Securing Parties or any
Affiliate of a Securing Party that is communicated to or obtained by the
Security Trustee, or any of its Affiliates, in any capacity.

 

  8.6 Consultation with Counsel, Etc.

 

  (a) The Security Trustee may consult with, obtain and rely on advice or
services from, legal counsel, accountants, investment bankers and other experts,
subject, with respect to legal counsel, to the requirements of clause (b) below
and with respect to the Consultants, to the requirements of Article 13
(Consultants) of the Common Terms Agreement (whether obtained by the Security
Trustee or by any other Secured Party, and with the reasonably incurred cost
thereof in each case at the expense of the Securing Parties), in connection with
the performance of its duties hereunder or under the other Finance Documents
and, notwithstanding any monetary or other limit on liability in respect
thereof, it shall incur no liability and shall be fully protected in acting in
good faith in accordance with the written opinion and advice of such counsel,
accountants and other experts.

 

  (b)

The Security Trustee shall only be entitled to the reimbursement of legal fees
and expenses for the use of only one law firm engaged for all of the Secured
Parties in each relevant jurisdiction unless (i) one or more of the Secured
Parties incurring such fees and expenses reasonably believes that there is a
reasonable likelihood of a conflict of interest between any of them (the
existence of which shall be notified to the Company) necessitating the use of
more than one law firm in any such

 

-109-



--------------------------------------------------------------------------------

  jurisdiction or (ii) one or more of the Secured Parties requests reimbursement
for the use of more than one law firm in each relevant jurisdiction, for any
reason explained in reasonable detail to the Company, and the Company has
consented in advance (such consent not to be unreasonably withheld or delayed).

 

  (c) The Security Trustee shall not be responsible for the negligence or
misconduct of any counsel, accountants and other experts selected by it in good
faith, and shall not be required to make any investigation as to the accuracy or
sufficiency of any such advice or services; provided that nothing herein shall
constitute a waiver by the Collateral Parties or the Secured Parties of any of
their rights against (A) the Security Trustee as a result of its gross
negligence, fraud or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or (B) such counsel,
accountants or other experts.

 

  8.7 Resignation, Removal and Replacement of Security Trustee

 

  (a) Subject to the appointment and acceptance of a successor Security Trustee
as provided below, the Security Trustee may at any time resign as Security
Trustee hereunder and under any other Finance Document to which it is a party
upon giving notice in writing to the Company and each Senior Creditor Group
Representative.

 

  (b) The Security Trustee may be removed as Security Trustee hereunder by an
instrument in writing by (x) for so long as the Common Terms Agreement is
outstanding, the Intercreditor Agent and (y) at any other time, the Senior
Creditor Group Representatives representing the Majority in Interest of the
Senior Creditors.

 

  (c) Upon the resignation or removal of the Security Trustee, a successor
Security Trustee shall be appointed by an instrument in writing executed by
(x) for so long as the Common Terms Agreement is outstanding, the Intercreditor
Agent and (y) at any other time, the Senior Creditor Group Representatives
representing the Majority in Interest of the Senior Creditors, and (unless a
Declared Event of Default is Continuing) such appointment shall be subject to
the consent of the Company (such consent not to be unreasonably withheld or
delayed). Any such successor Security Trustee shall be required to have an
office in the State of New York.

 

  (d) No resignation or removal of the Security Trustee and no appointment of a
successor trustee shall be effective until:

 

  (i) the successor trustee has accepted its appointment and has acknowledged
and accepted its rights and responsibilities hereunder and under the Security
Documents and other Finance Documents;

 

-110-



--------------------------------------------------------------------------------

  (ii) all then due and payable indemnities, compensation and expenses required
by Sections 8.8 (Indemnity), 8.9 (Compensation and Expenses) and 8.11 (Stamp and
Other Similar Taxes) to the existing Security Trustee shall have been paid or
provided for; and

 

  (iii) the Security Trustee shall have executed and delivered, at the Securing
Parties’ expense, to the successor trustee such deeds, delegations of power or
other instruments or documents as are required to transfer its rights and
responsibilities hereunder and under the Security Documents and other Finance
Documents, including the powers of attorney under Section 8.3
(Attorney-in-Fact).

 

  (e) If no successor Security Trustee shall have been so appointed and shall
have accepted such appointment within 60 days after (i) the retiring Security
Trustee gives notice of its resignation or (ii) the date fixed for such removal,
as applicable, the Security Trustee shall, at the expense of the Securing
Parties, petition any court of competent jurisdiction in the United States for
the appointment of a successor Security Trustee. Such court may thereupon, after
such notice, if any, as it may prescribe, appoint a successor Security Trustee.
If no successor Security Trustee shall have been so appointed in accordance with
clauses (a) through (d) above or (A) this clause (e) and shall have accepted
such appointment within 90 days or (B) in the case of this clause (e) if the
Security Trustee, acting reasonably, cannot determine a court of competent
jurisdiction in the United States that will consider the petition contemplated
in this clause (e) within 60 days, in each case after (x) the retiring Security
Trustee gives notice of its resignation or (y) the date fixed for such removal,
as applicable, the Security Trustee may, at the expense of the Securing Parties,
appoint a successor Security Trustee; provided that if no successor Security
Trustee shall have been so appointed by the Security Trustee within 30 days
after the termination of such 90-day period, the Securing Parties may, at their
own expense, appoint a successor Security Trustee with the consent of the
Intercreditor Agent (not to be unreasonably withheld). Any successor Security
Trustee appointed pursuant to this Section 8.7 (Resignation, Removal and
Replacement of Security Trustee) shall be a financial institution of good
standing that has (1) all of the corporate, trust, banking and other powers
necessary to carry out the functions of the Security Trustee under this
Agreement, the other Security Documents and the other Finance Documents and
(2) a combined capital and surplus of at least $1 billion or an affiliate of
such financial institution.

 

  (f)

Any successor Security Trustee shall evidence its acceptance of the appointment
hereunder by executing and delivering to the Company, each Senior Creditor Group
Representative and the Security Trustee an Accession Agreement substantially in
the form of Schedule D-2 (Forms of Accession Agreements – Form of Security
Trustee Accession Agreement) (together with one or more certificates as to the
due authorization, execution and delivery of the

 

-111-



--------------------------------------------------------------------------------

  Accession Agreement and incumbency of the officers or attorneys-in-fact who
executed the Accession Agreement) accepting its appointment as Security Trustee
hereunder and under the Security Documents and the other Finance Documents, and
upon the date defined in the Accession Agreement as its effective date, such
successor Security Trustee, without any further act, deed or conveyance, shall
become vested with all the rights, powers, duties and obligations of its
predecessor hereunder and under the Security Documents and the other Finance
Documents with like effect as if originally named as Security Trustee herein and
therein, and such predecessor shall have no further obligation or liability
thereunder except for liability with respect to its acts or omissions prior to
such succession pursuant to Section 8.5 (Liability). Section 8.8 (Indemnity)
shall continue in effect for the benefit of such predecessor in respect of any
actions taken or omitted to be taken by it while it was acting as Security
Trustee.

 

  (g) The Security Trustee ceasing to act shall, at the expense of the Securing
Parties, execute and deliver instruments transferring to such successor trustee
all rights and powers of the Security Trustee so ceasing to act, including any
such instruments necessary to assign the rights under this Agreement and the
Security Documents and the other Finance Documents and to transfer any Project
Property held by it to such successor trustee, and shall deliver to such
successor trustee all property held by it in trust hereunder.

 

  8.8 Indemnity

 

  (a) The Securing Parties agree to indemnify (without duplication in respect of
any other indemnity required under Section 12.18 (Other Indemnities) or any
other Finance Document) the Security Trustee in its individual capacity and its
directors, officers, agents and employees, and any Receiver properly appointed
under a Security Document or Direct Agreement for, and to hold each of them
harmless against, any loss, liability, claim, judgment, settlement, compromise,
obligation, damage, penalty, cost, expense or disbursement of any kind or nature
whatsoever (including reasonable attorneys’ fees and expenses):

 

  (i) with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the Security Documents and the other Finance
Documents; or

 

  (ii) by reason of any defense, set-off, counterclaim, recoupment or reduction
of liability whatsoever claimed in any suit, proceeding or action brought by the
Security Trustee in its individual capacity by an obligee under any Finance
Document that (A) arises out of a breach by any Collateral Party of any of its
obligations hereunder or thereunder or (B) arises out of any other agreement,
indebtedness or liability at any time owed to such obligee or its successors
from any Collateral Party (which, for the avoidance of doubt, shall be and
remain enforceable against and only against such Collateral Parties, and shall
not be enforceable against the Security Trustee (in its individual or any other
capacity)),

 

-112-



--------------------------------------------------------------------------------

unless arising from the gross negligence, fraud or willful misconduct of the
Security Trustee or the Persons that are seeking indemnification, as determined
by a court of competent jurisdiction in a final non-appealable judgment,
including the costs and expenses of defending itself against any claim of
liability in the premises. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 8.8 (Indemnity) may
be unenforceable in whole or in part because they are violative of any law or
public policy, the Company shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all indemnified liabilities incurred by the Security Trustee and
its directors, officers, agents and employees or any of them.

 

  (b) Without limiting the liability of the Securing Parties under the Finance
Documents, if the Securing Parties fail to comply with their obligations under
clause (a) above, each Senior Creditor shall (based on the proportion of
indebtedness owed to it by the Securing Parties relative to the aggregate
indebtedness owed by the Securing Parties to all Senior Creditors under the
Senior Debt Instruments and Permitted Senior Debt Hedging Instruments) indemnify
the Security Trustee, within five Business Days of demand, against any loss,
liability, claim, judgment, settlement, compromise, obligation, damage, penalty,
cost, expense or disbursement of any kind or nature whatsoever (including
reasonable attorneys’ fees and expenses) incurred by the Security Trustee with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement and the other Finance Documents, unless arising from the
Security Trustee’s gross negligence, fraud or willful misconduct as determined
by a court of competent jurisdiction in a final non-appealable judgment.

 

  (c) The Securing Parties shall, within five Business Days of demand (but
without duplication of indemnification otherwise received by the Security
Trustee from the Securing Parties), reimburse each Senior Creditor for any
payment made by it under clause (b) above upon production of a certificate from
each such Senior Creditor setting out the details of such payment and all such
amounts shall comprise “Senior Debt Obligations.”

 

  (d) If the Security Trustee requests the assistance of a Secured Party:

 

  (i) during a time when an Event of Default or an Unmatured Event of Default
has occurred and is Continuing; or

 

  (ii) otherwise with the Company’s consent,

 

-113-



--------------------------------------------------------------------------------

to consult on behalf of or for the benefit of the Secured Parties with the
Security Trustee, the provisions of Section 8.1(c) (Appointment and Duties) and
Section 8.5 (Liability) shall apply to such Secured Party as though it were the
Security Trustee and such Secured Party shall be entitled to indemnification
under this Section 8.8 (Indemnity). Such Secured Party shall have no
responsibility or obligation to provide such assistance unless it elects to do
so, and upon such election shall have no obligations unless it benefits from the
indemnity and exoneration provisions as contemplated by this clause (d).

 

  (e) If any indemnity furnished to the Security Trustee for any purpose shall,
in the reasonable opinion of the Security Trustee, be insufficient or become
impaired, the Security Trustee may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided that in no event shall this sentence require any Senior
Creditor to indemnify the Security Trustee against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Senior Creditor’s pro rata share thereof; provided further that
this sentence shall not be deemed to require any Senior Creditor to indemnify
the Security Trustee against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement arising from the Security
Trustee’s gross negligence, fraud or willful misconduct, as determined by a
court of competent jurisdiction in a final non-appealable judgment.

 

  (f) The agreements in Section 8.5 (Liability) and this Section 8.8 (Indemnity)
shall survive resignation or removal of the Security Trustee, as the case may
be, and the termination of the other provisions of this Agreement.

 

  (g) Without prejudice to the other provisions of this Section 8.8 (Indemnity),
the Security Trustee and every Receiver, attorney, manager, agent or other
Person appointed by the Security Trustee hereunder or under any other Security
Document or Direct Agreement shall be entitled to be indemnified out of the
Collateral in respect of all liabilities and expenses properly incurred by it or
any one of them in the execution or purported execution of this Agreement or of
any functions vested in it or any one of them pursuant to this Agreement, the
Security Documents and any of the other Finance Documents and against all
actions, proceedings, costs, claims and demands against it by third parties in
respect of any acts or omissions relating to the Collateral, and the Security
Trustee may retain any part of any monies held by it as a result of the
operation or application of this Agreement, the Security Documents and any of
the other Finance Documents constituting all sums necessary to effect such
indemnity and also the remuneration of the Security Trustee.

 

  (h) In no event shall the Security Trustee be liable for any loss of profits,
goodwill, reputation, business, opportunity or anticipated saving, or for
special, punitive or consequential damages, whether or not the Security Trustee
has been advised of the possibility of such loss or damages.

 

-114-



--------------------------------------------------------------------------------

  8.9 Compensation and Expenses

 

  (a) The Security Trustee shall be entitled to such compensation (which shall
not be limited by any provision of law in regard to compensation of a trustee of
an express trust) for all services rendered by the Security Trustee under this
Agreement, the Security Documents and the other Finance Documents payable by the
Securing Parties, as has been agreed from time to time between the Securing
Parties and the Security Trustee in the SG Agency Fee Letter. Fees and expenses
payable to the Security Trustee for its services under this Agreement and
pursuant to the SG Agency Fee Letter shall be paid free and clear of, and
without any deduction or withholding for or on account of, any current or future
taxes, levies, imposts, duties, charges or other deductions or withholdings
levied in any jurisdiction from or through which payment is made, unless such
deduction or withholding is required by applicable law, in which event the
Securing Parties shall pay additional amounts (other than with respect to taxes,
levies, imposts, duties, charges or other deductions or withholdings imposed on
or measured by net income and resulting from a present or former connection of
the Security Trustee to such jurisdiction) so that the Security Trustee will
receive the amount that it would otherwise have received but for such deduction
or withholding after allowing for any deductions or withholding attributable to
additional amounts payable under this Agreement. Any Senior Debt Obligations
paid to the Security Trustee shall be subject to the tax gross-up and indemnity
provisions of the applicable Senior Debt Instrument (including, if applicable,
Article 21 (Tax Gross-Up and Indemnities) of the Common Terms Agreement).

 

  (b) The Security Trustee shall be entitled to reimbursement in its individual
capacity, without duplication in respect of any other indemnity and/or expense
reimbursement required under any other Finance Document, upon receipt by the
Company of reasonable evidence (by invoice or other written evidence), for its
reasonable advances, disbursements and expenses in connection with the
performance of its duties hereunder (including the reasonable fees and expenses
of its agents, any Receiver properly appointed under a Security Document or
Direct Agreement and of counsel, accountants and other experts referred to in
Section 8.6 (Consultation with Counsel, Etc.)) and under the Security Documents
and any other Finance Documents (including (1) for the protection, preservation,
repair or recovery of the Collateral (including payment of Taxes or purchasing
insurance for the Collateral), (2) for the protection of the interest of the
Security Trustee in the Collateral and (3) for the collection of indebtedness
secured hereby and by the other Security Documents or enforcement of the
Security Trustee’s remedies hereunder and under the other Security Documents
following and during the Continuance of an Event of Default), and interest
thereon, from time to time as services are rendered and advances, disbursements
and expenses are incurred.

 

-115-



--------------------------------------------------------------------------------

  (c) The Secured Parties shall have no liability for any fees, expenses or
disbursements of the Security Trustee, but without prejudice to the obligations
of the Secured Parties under Section 8.8 (Indemnity).

 

  8.10 Certificates

Whenever in the performance of its respective duties under this Agreement, the
Security Documents or the other Finance Documents, the Security Trustee in good
faith shall deem it necessary or desirable that a matter be proved or
established in connection with taking or omitting to take any action by the
Security Trustee hereunder, under the Security Documents, or under any other
Finance Document, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may, in the absence of gross negligence, fraud
or willful misconduct on the part of the Security Trustee, as determined by a
court of competent jurisdiction in a final non-appealable judgment, be deemed to
be conclusively proved or established by a written certificate of the relevant
Securing Party, Holdco or the relevant Senior Creditor Group Representative
delivered to the Security Trustee, and the Security Trustee need not call for
further evidence and shall not be responsible for any loss occasioned by acting
on such a certificate.

 

  8.11 Stamp and Other Similar Taxes

 

  (a) The Securing Parties agree to indemnify and hold harmless the Security
Trustee (in its capacity as such hereunder) and each other Secured Party from,
and shall reimburse the Security Trustee and each other Secured Party for, any
present or future claim for liability for any stamp, duty, registration, excise,
property and other similar Taxes, including any penalties, additions, fines,
surcharges or interest relating thereto, which may be assessed, levied or
collected by any jurisdiction in connection with this Agreement, the other
Security Documents and the other Finance Documents, the trust created hereunder
or the attachment or perfection of the Security Interests granted to the
Security Trustee in any Collateral.

 

  (b) The obligations of the Securing Parties under this Section 8.11 (Stamp and
Other Similar Taxes) shall survive the termination of this Agreement.

 

  (c)

Without in any way limiting the Securing Parties’ obligations pursuant to
clause (a) above, each party hereto agrees that it shall undertake in good faith
to avoid bringing, causing to be brought, or knowingly permitting to be brought
any executed part or any copy of this Agreement into any jurisdiction, if as a
result thereof any stamp duty, tax or other like charge would be incurred;
provided that it is understood among the parties and the Securing Parties hereby
expressly acknowledge and agree that the Secured Parties or a Senior Creditor
Group Representative may take any such action (or direct the Security Trustee to
take such action), irrespective of the stamp duty, tax or other charge which may
be incurred as a result thereof if such action, in such Person’s reasonable
judgment,

 

-116-



--------------------------------------------------------------------------------

  is necessary or advisable for the purposes of the enforcement of this
Agreement, the other Security Documents and the other Finance Documents or
compliance with any order or direction of any governmental authority or the
preservation of the Collateral or the rights and remedies of the Secured
Parties.

 

  8.12 Information

The Company agrees that, from time to time upon the reasonable request of the
Security Trustee, it shall deliver to the Security Trustee a list setting forth,
by each Senior Debt Instrument or Permitted Senior Debt Hedging Instrument, as
applicable:

 

  (a) the aggregate principal amount outstanding thereunder; and

 

  (b) the interest rate then in effect thereunder.

 

  8.13 Books and Records

The Security Trustee shall maintain all such accounts, books and records as may
be reasonably necessary to record properly all transactions carried out by it
under this Agreement, the Security Documents, and the other Finance Documents.
If permitted by applicable law and regulation, the Security Trustee shall
provide the Securing Parties with any information or document relevant to such
accounts, books and records as they may reasonably request from time to time.

 

  8.14 Limitation on Security Trustee’s Duties in Respect of Collateral

 

  (a) Beyond its express duties set forth in this Agreement, the Security
Documents or the other Finance Documents as to the custody thereof and the
accounting to the Collateral Parties and the Secured Parties for monies received
hereunder, the Security Trustee shall not have any duty to the Collateral
Parties or the Secured Parties with respect to any Collateral in its possession
or control or in the possession or control of its agent or nominee, any income
thereon, or the priority or preservation of rights against prior parties or any
other rights pertaining thereto.

 

  (b) To the extent that the Security Trustee or an agent or nominee of the
Security Trustee maintains possession or control of any of the Collateral, the
Security Documents or the Direct Agreements at any office of the Security
Trustee, the Security Trustee shall, or shall instruct such agent or nominee to,
grant the Collateral Parties or the Secured Parties and the Senior Creditor
Group Representatives access to such Collateral, Security Documents or Direct
Agreements which they require for the conduct of their businesses, except, in
the case of the Collateral Parties, if and to the extent that the Security
Trustee shall have commenced a Security Enforcement Action.

 

-117-



--------------------------------------------------------------------------------

  8.15 Security Documents

Without prejudice to Section 8.5 (Liability), the Security Trustee shall not be
liable for any failure, omission, or defect in perfecting the Security
Interests, including any failure:

 

  (a) to register the same in accordance with the provisions of any of the
documents of title of a Securing Party (or Holdco, as appropriate) to any of the
property thereby charged;

 

  (b) to make any recordings or filings or re-recordings or re-filings in
connection therewith;

 

  (c) to take, or to require a Securing Party (or Holdco, as appropriate) to
take, any steps to perfect its title to any assets subject to any Security
Documents or to render the Security Interests effective or to secure the
creation of Security Interests under the laws of any jurisdiction;

 

  (d) to give notice to any Person of the execution of any of the Security
Documents or the Direct Agreements; or

 

  (e) to obtain any license, consent or other authority for the creation of the
Security Interests.

 

  8.16 Exculpatory Provisions

The Security Trustee makes no representations as to the value or condition of
the Collateral or any part thereof, or as to the title of any Collateral Party
thereto or as to the rights and interests granted or the security afforded in
this Agreement or any other Finance Document or as to the validity, execution
(except by itself), enforceability, legality or sufficiency of this Agreement,
any Security Document, any other Finance Document or the Senior Debt
Obligations, and the Security Trustee shall incur no liability or responsibility
in respect of any such matters.

 

  8.17 Own Responsibility

Each Secured Party understands and agrees that it has itself been, and will
continue to be, solely responsible for making its own independent appraisal of,
and investigations into, the financial condition, creditworthiness, condition,
affairs, status and nature of each party to each Finance Document and,
accordingly, each such Secured Party warrants to the Security Trustee that it
has not relied on, and will not rely on, the Security Trustee:

 

  (a) to check or inquire on its behalf into the adequacy, accuracy or
completeness of any information provided by any Person under or in connection
with any Finance Document (whether or not such information has been, or is,
circulated to such Person by the Security Trustee);

 

-118-



--------------------------------------------------------------------------------

  (b) to assess or review on its behalf the financial condition, solvency,
creditworthiness, condition, affairs, status or nature of any Person; or

 

  (c) to assess or make any investigation as to the right or title of any person
in or to, or the value or sufficiency of, any part of the Collateral, the
priority of any of the Collateral or the existence of any Security Interest
affecting the Collateral.

 

  8.18 Merger of the Security Trustee

 

  (a) Any corporation into which the Security Trustee in its individual capacity
shall be merged, or with which it shall be consolidated, or any corporation
resulting from any merger or consolidation to which the Security Trustee (in its
individual capacity) shall be a party, shall be the Security Trustee under this
Agreement, the Security Documents, and any other Finance Document, without the
execution or filing of any paper or any further act on the part of the parties
hereto; provided that such party shall meet the requirements of Section 8.7
(Resignation, Removal and Replacement of Security Trustee).

 

  (b) The Security Trustee shall provide the Company and the Senior Creditor
Group Representatives with prompt notice of a merger pursuant to clause (a)
above.

 

  8.19 Treatment of Senior Creditors by the Security Trustee

 

  (a) The Security Trustee may treat the Holders of the Senior Debt Obligations
as the absolute owners thereof for all purposes unless the Security Trustee
shall receive notice to the contrary.

 

  (b) Only the Intercreditor Agent and the Senior Creditor Group Representatives
designated in accordance with this Agreement shall act as the duly authorized
representatives of Senior Creditors with authority to act as such in connection
with any matters pertaining to this Agreement, any Security Document, or any
other Finance Document or the Collateral.

 

  8.20 Compliance

 

  (a) None of the provisions of this Agreement, the Security Documents or the
other Finance Documents shall be construed to require the Security Trustee to do
anything which may be illegal or contrary to law or regulation. The Security
Trustee may do anything which, in its reasonable opinion, is necessary or
desirable to comply with any law or regulation. The Security Trustee may refrain
from doing anything that, in its reasonable opinion, is contrary to any Finance
Document.

 

  (b)

The Security Trustee shall be under no obligation to exercise any of the rights
or powers vested in it in this Agreement, the Security Documents or the other
Finance Documents, at the request or direction of any Securing Party or any

 

-119-



--------------------------------------------------------------------------------

  Senior Creditor or Senior Creditor Group Representative, unless the Security
Trustee shall have been offered security or indemnity and/or pre-funding
reasonably satisfactory to it against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction (including
interest thereon from the time incurred until reimbursed).

 

  (c) The Security Trustee shall not be liable for any failure or delay in the
performance of its obligations under this Agreement, the Security Documents or
any other Finance Documents if it is prevented from so performing by an act of
God or any other force majeure event.

 

  8.21 Miscellaneous

 

  (a) The rights, powers, entitlements and authorities of the Security Trustee
arising under this Agreement, any Security Document or any other Finance
Document shall be in addition to any such rights, powers, entitlements and
authorities arising by applicable law.

 

  (b) The Security Trustee shall have the right at any time to seek instructions
concerning the administration of this Agreement from any court of competent
jurisdiction in the United States.

 

  (c) If the Security Trustee is also a Senior Creditor or Senior Creditor Group
Representative, the Security Trustee shall have the same rights and powers under
this Agreement, any Security Document, and any other Finance Document as any
other Senior Creditor or Senior Creditor Group Representative, as the case may
be, and may exercise those rights as though it were not the Security Trustee.

 

  (d) The Security Trustee may in its individual capacity (or for any parent,
subsidiary or associated Person) accept deposits from, lend money to, and
generally engage in any kind of banking or other business with, any Collateral
Party, any other Secured Party, the Account Bank, or any of their Affiliates,
and retain any profits or remuneration in connection with its activities under
the Finance Documents or in relation to any of the foregoing, without affecting
the right to enforce any Senior Debt Obligations or other right to payment or
Security Interest created hereunder or pursuant hereto as freely as if it were
not the Security Trustee hereunder. The Security Trustee shall notify the
Company and each Senior Creditor Group Representative at any time it believes it
has any interest conflicting with its obligations hereunder.

 

  (e) The Security Trustee in its individual capacity hereby waives any right of
banker’s lien, set-off or counterclaim in respect of any assets contained in the
Accounts or otherwise that are held by the Security Trustee as Security Trustee
hereunder.

 

-120-



--------------------------------------------------------------------------------

  (f) Except to the extent that this Agreement, any Security Document and any
other Finance Document expressly contemplates that the Security Trustee is
allowed to act through agents or other third parties, the Security Trustee shall
not delegate, assign or otherwise transfer any of its obligations, duties or
responsibilities hereunder without the prior written consent of (x) for so long
as the Common Terms Agreement is outstanding, the Intercreditor Agent and (y) at
any other time, the Senior Creditor Group Representatives representing the
Majority in Interest of the Senior Creditors; provided that no such consent
shall be required in connection with the enforcement of remedies hereunder on
behalf of or for the benefit of the Senior Creditors and no such consent shall
be unreasonably withheld or delayed. The Security Trustee shall not be
responsible for the acts or omissions of any such agents or third parties
selected by it in good faith; provided that nothing herein shall constitute a
waiver by the Collateral Parties or the Secured Parties of any of their rights
against (A) the Security Trustee as a result of its gross negligence, fraud or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment or (B) such agents or third parties appointed by the
Security Trustee.

 

  (g) The Security Trustee may, in the absence of any instructions to the
contrary, take such action in the exercise of any of its powers and duties under
the Finance Documents which it considers reasonably necessary or advisable for
the protection and benefit of the Secured Parties.

 

9. THE ACCOUNT BANK

 

  9.1 Appointment and Role of the Account Bank

 

  (a) As of the date of this Agreement, the Company has appointed Mizuho Bank,
Ltd. as the Account Bank and Mizuho Bank, Ltd. hereby accepts such appointment
and agrees to act as the Account Bank under the express terms of this Agreement.
The Security Trustee and each Senior Creditor Group Representative hereby
acknowledge and consent to such appointment.

 

  (b) The parties hereby agree that the Account Bank shall only be responsible
for performing the functions expressly set forth in this Agreement as being
those of the Account Bank.

 

  9.2 Undertakings of the Account Bank

 

  (a) The Account Bank shall, in relation to each Account:

 

  (i) comply with all instructions given to it and provide such information as
may be required from it in relation to the Accounts pursuant to the provisions
of Article 4 (Cash Flow and Accounts);

 

-121-



--------------------------------------------------------------------------------

  (ii) not permit any Account to be closed without the prior consent of the
Security Trustee (acting upon instructions from each Senior Creditor Group
Representative);

 

  (iii) act upon any instruction given by the Security Trustee in accordance
with this Agreement; and

 

  (iv) in the event of any conflict between the terms of this Agreement and any
mandate or any other agreements entered into with the Company at any time and
notwithstanding any provisions of such mandates and agreements that would
purport to resolve any conflict between that mandate or agreement and this
Agreement in favor of that mandate or agreement (including but not limited to
Section 6.9 of the Funds Transfer Agreement), treat this Agreement as taking
precedence.

 

  (b) Subject to the rights reserved to the Account Bank in Section 3.2(d)(vii)
(Security Interests to be Granted by the Securing Parties – Provisions Related
to Secured Accounts), the Account Bank in its individual capacity hereby waives
any right of banker’s lien, set-off or counterclaim in respect of any assets
contained in the Accounts or otherwise that are held by the Account Bank
hereunder.

 

  9.3 No Fiduciary Duties

Nothing in this Agreement constitutes the Account Bank as a trustee or fiduciary
of any other Person. The Account Bank shall not be bound to account to any other
Secured Party for any sum or the profit element of any sum received by it for
its own account.

 

  9.4 The Account Bank Individually

 

  (a) If it is also a Senior Creditor, the Account Bank shall have the same
rights and powers under this Agreement and each other Finance Document as any
other Senior Creditor and may exercise those rights and powers as though it were
not the Account Bank.

 

  (b) The Account Bank may:

 

  (i) accept deposits from, lend money to, and generally engage in any kind of
banking or other business with, any Collateral Party, any other Secured Party or
any of their Affiliates; and

 

  (ii) retain any profits or remuneration in connection with its activities
under the Finance Documents or in relation to any of the foregoing.

 

-122-



--------------------------------------------------------------------------------

  9.5 Rights and Discretions of the Account Bank

 

  (a) The Account Bank may conclusively rely on:

 

  (i) any representation, notice or other document which it in good faith
believes to be genuine and correct and to have been signed by, or with the
authority of, the proper Person; and

 

  (ii) any statement made by a director, authorized signatory or employee of any
Person regarding any matters which may reasonably be assumed to be within his or
her knowledge or within his or her power to verify.

 

  (b) The Account Bank may assume (unless it has received notice to the contrary
in its capacity as Account Bank) that any right, power, authority or discretion
vested in any Person or any group thereof has been validly exercised.

 

  (c) Notwithstanding any other provision of any Finance Document to the
contrary, the Account Bank is not obliged to do or omit to do anything if it
would or might (in its reasonable opinion) constitute a breach of any law or
duty, including the duty of confidentiality.

 

  (d) Notwithstanding anything to the contrary expressed or implied in any
Finance Document, the Account Bank shall not:

 

  (i) be bound to monitor or inquire as to whether or not any representation
made or deemed to be made by any Collateral Party thereof is true or as to the
occurrence or otherwise of any Event of Default, the occurrence of the Project
Completion Date, or any other event or occurrence;

 

  (ii) be under any obligations other than those which are specifically provided
for in this Agreement, and no implied duties or covenants shall be read against
the Account Bank (other than any obligations that are not waivable under any
applicable laws); or

 

  (iii) be bound to exercise any right, power or discretion vested in it under
any of the Finance Documents unless instructed or otherwise required to do so in
accordance with this Agreement.

 

  (e) Upon receiving instructions from the Company or the Security Trustee, as
the case may be, to make payments out of an Account, the Account Bank may assume
that all conditions specified in this Agreement and in any other Finance
Documents to the making of any payment out of any Account have been satisfied
unless it has actual knowledge or actual notice to the contrary in its capacity
as Account Bank.

 

-123-



--------------------------------------------------------------------------------

  (f) The Account Bank may assume (unless it has received a notice from the
Security Trustee pursuant to Section 4.6(b)(i) (Control and Investment of Funds
in Accounts)) that no Event of Default has occurred and that any proposed
withdrawal is permitted by this Agreement and the other Finance Documents, but
shall not be obliged to give effect to any notice of withdrawal if to give such
notice effect would or might (in its reasonable opinion) breach the terms of
this Agreement.

 

  (g) If the Account Bank receives a notice from the Security Trustee pursuant
to Section 4.6(b)(i) (Control and Investment of Funds in Accounts), the Account
Bank will disregard any conflicting directions, notices or other documents it
receives from the Company until a notice is delivered by the Security Trustee to
the Account Bank pursuant to and in accordance with Section 4.6(c) (Control and
Investment of Funds in Accounts) with respect to the relevant Declared Event(s)
of Default.

 

  (h) The Account Bank shall have no obligation to familiarize itself with and
shall have no responsibility with respect to any agreement or document (other
than the terms of this Agreement relating to the rights and duties of the
Account Bank) relating to the transactions contemplated by the Finance Documents
nor any obligation to inquire whether any notice, certificate, instrument,
demand, request, direction, instruction, waiver, receipt, consent, document,
communication, statement or calculation is in conformity with the terms of such
agreement or document, except those errors manifestly apparent on the face of
such document or of which the Account Bank has actual knowledge; provided that
nothing herein shall constitute a waiver by the Company or the Secured Parties
of any of their rights against the Account Bank as a result of its gross
negligence, fraud or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment. If any remittance or
communication received by the Account Bank appears manifestly erroneous to the
Account Bank in the judgment of the Account Bank, the Account Bank may make an
inquiry to the Person originating such remittance or communication in order to
determine whether a clerical error or inadvertent mistake has occurred.

 

  (i) The Account Bank may consult with, and obtain and rely on advice or
services from, legal counsel, accountants and other experts, subject, with
respect to legal counsel, to the same requirements as those set forth with
respect to legal counsel of the Security Trustee in Section 8.6(b) (Consultation
with Counsel, Etc.) and with respect to the Consultants, to the requirements of
Article 13 (Consultants) of the Common Terms Agreement (whether obtained by the
Account Bank or by any other Secured Party, and with the reasonably incurred
cost thereof in each case at the expense of the Securing Parties), in connection
with the performance of its duties hereunder or under the other Finance
Documents and, notwithstanding any monetary or other limit on liability in
respect thereof, it shall incur no liability and shall be fully protected in
acting in good faith in accordance with the written opinion and advice of such
counsel, accountants and other experts.

 

-124-



--------------------------------------------------------------------------------

  9.6 No Responsibility for Documentation

The Account Bank is not responsible for:

 

  (a) the execution (other than its own execution of this Agreement),
genuineness, validity, adequacy, enforceability, admissibility in evidence or
sufficiency of any Finance Document or any other document;

 

  (b) the collectability of amounts payable under any Finance Document; or

 

  (c) the adequacy, accuracy and/or completeness of any statements (whether
written or oral) made in, or in connection with, any Finance Document, with the
exception of any statements made by the Account Bank in this Agreement with
respect to itself.

 

  9.7 Exclusion of Liability

 

  (a) The Account Bank shall not be liable to any other party for any action
taken or not taken by it under, or in connection with, this Agreement or any
other Finance Document unless directly caused by its gross negligence, fraud or
willful misconduct, as determined by a court of competent jurisdiction in a
final non-appealable judgment. The Account Bank shall not otherwise be liable or
responsible for any liabilities or inconvenience which may result from anything
done or omitted to be done by it in connection with this Agreement. Liabilities
arising under this clause shall be limited to the amount of the Securing
Parties’ actual loss (such loss shall be determined as at the date of default of
the Account Bank or, if later, the date on which the loss arises as a result of
such default) but without reference to any special conditions or circumstances
not known to the Account Bank at the time of entering into the Agreement, or at
the time of accepting any relevant instructions, which increases the amount of
the loss. In no event shall the Account Bank be liable for any loss of profits,
goodwill, reputation, business opportunity or anticipated saving, or for
special, punitive or consequential damages, whether or not the Account Bank has
been advised of the possibility of such loss or damages.

 

  (b) None of the provisions of this Agreement, the Security Documents, or the
other Finance Documents shall be construed to require the Account Bank to do
anything which may (i) be illegal or contrary to law or regulation or (ii) cause
it to expend or risk its own funds or otherwise to incur any financial liability
in the performance of any of its duties hereunder or thereunder if it shall have
reasonable grounds for belief that repayment of such funds or indemnity against
such risk or liability is not reasonably assured to it. The Account Bank shall
be excused from taking any action hereunder in the circumstances described in
the preceding sentence.

 

-125-



--------------------------------------------------------------------------------

  9.8 Indemnities

 

  (a) The Securing Parties agree to indemnify (without duplication in respect of
any other indemnity required under Section 12.18 (Other Indemnities) or any
other Finance Document) the Account Bank in its individual capacity and its
directors, officers, agents, employees and Affiliates for, and to hold each of
them harmless against, any loss, liability, claim, judgment, settlement,
compromise, damage, penalty, cost, expense or disbursement of any kind or nature
whatsoever (including reasonable attorneys’ fees and expenses) with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement, the Security Documents and the other Finance Documents, unless
arising from the gross negligence, fraud, or willful misconduct of the Account
Bank or the Persons that are seeking indemnification as determined by a court of
competent jurisdiction in a final non-appealable judgment, including the costs
and expenses of defending itself against any claim of liability in the premises.
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this Section 9.8 (Indemnities) may be unenforceable in whole or in
part because they are violative of any law or public policy, the Securing
Parties shall contribute the maximum portion that such parties are permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
indemnified liabilities incurred by the Account Bank and its directors,
officers, agents and employees or any of them.

 

  (b) Without limiting the liability of the Securing Parties under the Finance
Documents, if the Securing Parties fail to comply with their obligations under
clause (a) above, each Senior Creditor shall (based on the proportion of
indebtedness owed to it by the Company relative to the aggregate indebtedness
owed by the Company to all Senior Creditors under the Senior Debt Instruments
and Permitted Senior Debt Hedging Instruments) indemnify the Account Bank (and
its directors, officers, agents, employees and Affiliates), within five Business
Days of demand, against any loss, liability, claim, judgment, settlement,
compromise, obligation, damage, penalty, cost, expense or disbursement of any
kind or nature whatsoever (including reasonable attorneys’ fees and expenses)
incurred by the Account Bank or such related Persons with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement and the other Finance Documents, unless arising from the Account
Bank’s or such Person’s gross negligence, fraud, or willful misconduct, as
determined by a court of competent jurisdiction in a final non-appealable
judgment.

 

  (c)

The Securing Parties shall, within five Business Days of demand (but without
duplication of indemnification otherwise received by the Account Bank or a

 

-126-



--------------------------------------------------------------------------------

  Senior Creditor from the Company), reimburse each Senior Creditor for any
payment properly made by it under clause (b) above upon production of a
certificate from each such Senior Creditor setting out the details of such
payment.

 

  (d) The provisions of Section 9.7 (Exclusion of Liability) and this
Section 9.8 (Indemnities) shall survive the resignation of the Account Bank
pursuant to Section 9.9 (Resignation, Removal and Replacement of Account Bank)
and the termination of the other provisions of this Agreement.

 

  (e) The Company agrees that, subject to Article 4 (Cash Flow and Accounts) and
the other terms of this Article 9 (The Account Bank), the Account Bank may act
upon any instruction, including any telex, facsimile or email instructions, that
are received by the Account Bank from Persons that are or which are reasonably
believed by the Account Bank to be authorized by the Company, the Manager or the
Security Trustee, as the case may be. The Securing Parties agree to indemnify
and hold the Account Bank (and its directors, officers, agents, employees and
Affiliates) harmless from any claims by virtue of the Account Bank’s acting upon
any instruction, such as any telex, facsimile or email instructions, as such
instructions were understood by the Account Bank, except for claims relating
solely from the Account Bank’s or such Person’s gross negligence, fraud or
willful misconduct, as determined by a court of competent jurisdiction in a
final non-appealable judgment. The Account Bank shall not be liable for any
errors in the transmission or the illegibility of any telexed, telecopied or
emailed documents. In the event the Company sends the Account Bank a manually
signed confirmation of the previously sent telex, facsimile or email
instructions, the Account Bank shall have no duty to compare it against the
previous instructions received by the Account Bank nor shall the Account Bank
have any responsibility should the contents of the written confirmation differ
from the telex, facsimile or email instructions acted upon by the Account Bank.

 

  (f)

In no event shall the Account Bank be liable for any claims, losses,
liabilities, damages, costs, expenses and judgments (including legal fees and
expenses) sustained by any party arising to it from receiving or transmitting
any data from the Company or any Person authorized to act on behalf of the
Company (including the Manager and any Person so authorized by the Manager) or
the Security Trustee, as the case may be, via any non-secure method of
transmission or communication, such as, but without limitation, by facsimile or
email, except for any such claims relating solely from the Account Bank’s gross
negligence, fraud, or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment. The Company accepts that some
methods of communication are not secure, and the Account Bank shall incur no
liability for receiving instructions from Persons purporting to be, or which
instructions appear to be authorized by, the Company or the Security Trustee, as
the case may be, via any such non-secure method. The Account Bank is authorized
to comply with and rely upon any such notice, instructions or other
communications purported to have

 

-127-



--------------------------------------------------------------------------------

  been sent by a Person authorized by the Company or the Security Trustee, as
the case may be. The Company shall use all reasonable endeavors to ensure that
instructions transmitted to the Account Bank pursuant to this Agreement are
complete and correct. Any such instructions shall be conclusively deemed to be
valid instructions from the Company or the Security Trustee, as the case may be,
to the Account Bank for the purposes of this Agreement. The Account Bank has no
duty or obligation to investigate the authenticity or correctness of the matters
stated in any instruction, notice or other document from the Company or the
Security Trustee, or to confirm that the signatories on the instruction, notice
or document were properly appointed.

 

  (g) If any indemnity furnished to the Account Bank for any purpose shall, in
the reasonable opinion of the Account Bank, be insufficient or become impaired,
the Account Bank may call for additional indemnity and cease, or not commence,
to do the acts indemnified against until such additional indemnity is furnished;
provided that in no event shall this sentence require any Senior Creditor to
indemnify the Account Bank against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Senior Creditor’s pro rata share thereof; provided further that this sentence
shall not be deemed to require any Senior Creditor to indemnify the Account Bank
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement arising from the Account Bank’s gross
negligence, fraud or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

  (h) The Account Bank shall not be liable for any failure or delay in the
performance of its obligations under this Agreement, the Security Documents or
any other Finance Documents if it is prevented from so performing by an act of
God or any other force majeure event.

 

  9.9 Resignation, Removal and Replacement of Account Bank

 

  (a) (i) Subject to the appointment and acceptance of a successor Account Bank,
the Account Bank may resign as Account Bank hereunder by giving written notice
to the Company and each Senior Creditor Group Representative or (ii) so long as
no Event of Default has occurred and is Continuing, the Company may remove the
Account Bank as Account Bank hereunder by giving not less than 30 days’ written
notice to the Account Bank and each Senior Creditor Group Representative.

 

  (b) Any successor Account Bank shall be approved by (x) for so long as the
Common Terms Agreement is outstanding, the Intercreditor Agent, and (y) at any
other time, the Senior Creditor Group Representatives representing the Majority
in Interest of the Senior Creditors.

 

-128-



--------------------------------------------------------------------------------

  (c) If no successor Account Bank shall have been so appointed in accordance
with clauses (a) and (b) above and shall have accepted such appointment within
60 days after (i) the retiring Account Bank has given notice of its resignation
or (ii) the date fixed for such removal, as applicable, the Account Bank may, at
the expense of the Securing Parties, petition any court of competent
jurisdiction in the United States for the appointment of a successor Account
Bank. Such court may thereupon, after such notice, if any, as it may prescribe,
appoint a successor Account Bank. If no successor Account Bank shall have been
so appointed in accordance with clauses (a) and (b) above or (A) this clause (c)
and shall have accepted such appointment within 90 days or (B) in the case of
this clause (c) if the Account Bank, acting reasonably, cannot determine a court
of competent jurisdiction in the United States that will consider the petition
contemplated in this clause (c) within 60 days, in each case after (x) the
retiring Account Bank gives notice of its resignation or (y) the date fixed for
such removal, as applicable, the Account Bank may, at the expense of the
Securing Parties, appoint a successor Account Bank; provided, that if no
successor Account Bank shall have been so appointed by the Account Bank within
30 days after the termination of such 90-day period, the Company may, at the
expense of the Securing Parties, appoint a successor Account Bank with the
consent of the Intercreditor Agent (not to be unreasonably withheld, taking into
account the requirements applicable to an Account Bank). Any successor Account
Bank appointed pursuant to this clause (c) shall be a bank meeting the criteria
in the definition of Account Bank.

 

  (d) The retiring or removed Account Bank shall, at the Company’s cost and
expense, make available to the successor Account Bank such documents and records
and provide such assistance as the successor Account Bank may reasonably request
for the purposes of performing its functions as Account Bank under the Finance
Documents, and any amounts standing to the credit of the Accounts maintained by
the retiring or removed Account Bank shall be transferred to the corresponding
accounts opened on the books of the successor Account Bank.

 

  (e) The resignation or removal of the Account Bank and the appointment of the
successor Account Bank shall become effective only upon the execution and
delivery, to the Company and the Security Trustee, by the successor Account Bank
of:

 

  (i) an Accession Agreement substantially in the form of of Schedule D-3 (Forms
of Accession Agreements – Form of Account Bank Accession Agreement) acceding to
this Agreement;

 

  (ii) one or more certificates as to the due authorization, execution and
delivery of the Accession Agreement and incumbency of the officers or
attorneys-in-fact who executed the Accession Agreement; and

 

-129-



--------------------------------------------------------------------------------

  (iii) such acknowledgements and other documentation as may be necessary or
that may be reasonably required by the Security Trustee to maintain the Security
Interests.

 

  (f) Upon the effective succession of a successor Account Bank, the retiring
Account Bank shall have no further obligation or liability hereunder or under
any Finance Document except for liability with respect to the acts or omissions
of such retiring Account Bank prior to such succession. Section 9.7 (Exclusion
of Liability) shall continue in effect for the benefit of the retiring Account
Bank in respect of any actions taken or omitted to be taken by it while it was
acting as Account Bank. The successor Account Bank and each of the other parties
shall have the same rights and obligations amongst themselves as they would have
had if such successor Account Bank had been an original party.

 

  (g) The Account Bank agrees that it shall, if so requested in writing by any
Senior Creditor Group Representative or the Company following the Account Bank’s
ceasing to meet the requirements to be an Account Bank (as specified in the
definition of “Account Bank”), tender its resignation in accordance with this
Section 9.9 (Resignation, Removal and Replacement of Account Bank).

 

  (h) Any corporation or financial institution into which the Account Bank in
its individual capacity shall be merged, or with which it shall be consolidated,
or any corporation or financial institution resulting from any merger or
consolidation to which the Account Bank (in its individual capacity), or any
corporation or financial institution succeeding to the corporate trust (or
similar) business of the Account Bank shall be the Account Bank under this
Agreement, the Security Documents, and any other Finance Document, without the
execution or filing of any paper or any further act on the part of the parties
hereto; provided that such party shall meet the requirements of this Section 9.9
(Resignation, Removal and Replacement of Account Bank).

 

  9.10 Notice and Acknowledgment of Security

 

  (a) Each Securing Party hereby gives notice to the Account Bank that it has
charged to the Security Trustee all of its right, title and interest in the
Accounts, and all cash, Financial Assets or other property now or hereafter
credited thereto, or held therein, and investments (including any Authorized
Investments) made with or arising out of such funds, and all proceeds of the
foregoing, as provided in Section 3.2(a) (Security Interests to be Granted by
the Securing Parties – Pledge of Pledged Collateral), Section 3.2(b) (Security
Interests to be Granted by the Securing Parties – Security Interests – General)
and Section 3.2(c) (Security Interests to be Granted by the Securing Parties –
Security Interests – Individual Senior Noteholder Secured Accounts).

 

-130-



--------------------------------------------------------------------------------

  (b) The Account Bank acknowledges the notice of grant of a Security Interest
from the Securing Parties set forth herein in respect of each Account and
acknowledges that it has not prior to the date hereof received notice of any
previous assignments of Liens over or trusts in respect of such Accounts.

 

  9.11 Compensation and Expenses

 

  (a) The Account Bank shall be entitled to such compensation for all services
rendered by the Account Bank under this Agreement, the Security Documents and
the other Finance Documents, payable by the Company, as may be agreed from time
to time between the Company and the Account Bank.

 

  (b) The Account Bank shall be entitled to reimbursement in its individual
capacity, without duplication in respect of any other indemnity and/or expense
reimbursement required under any other Finance Document, upon receipt by the
Company of reasonable evidence (by invoice or other written evidence), for its
reasonable advances, disbursements and expenses in connection with the
performance of its duties hereunder and under the Security Documents and any
other Finance Documents, from time to time as services are rendered and
advances, disbursements and expenses are incurred.

 

  (c) The Secured Parties shall have no liability for any fees, expenses or
disbursements of the Account Bank, except to the extent provided for in
Section 9.8 (Indemnities).

 

10. OBLIGATIONS UNDER SECURITY DOCUMENTS

 

  10.1 Nature of Obligations

 

  (a) This Agreement and the Senior Debt Obligations shall continue to be
effective or be automatically reinstated, as the case may be, if (and to the
extent that) any payment or performance of the Senior Debt Obligations by the
Company or any discharge given by a Secured Party (whether in respect of the
obligations of the Company or any security for those obligations or otherwise)
is rescinded, avoided, voidable, liable to be set aside, reduced or otherwise
not properly payable to, or must be returned or restored by the Security Trustee
or any other Secured Party (i) as a result of Bankruptcy, insolvency,
reorganization with respect to the Company or any Collateral Party, (ii) upon
the dissolution of, or appointment of any intervenor, conservator, trustee or
similar official for the Company, any Collateral Party or for any substantial
part of the Company’s or any other such Person’s assets, (iii) as a result of
any settlement or compromise with any Person (including the Company) in respect
of such payment or otherwise, or (iv) as a result of any similar event or
otherwise and, in such case:

 

  (i) the liability of the Company shall continue as if the payment or discharge
in the amount so rescinded, reduced, restored or returned had not occurred;

 

-131-



--------------------------------------------------------------------------------

  (ii) such Senior Debt Obligations shall be reinstated on the same terms and
conditions applicable thereto prior to the payment of the rescinded, reduced,
restored or returned amount, and shall be deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned; and

 

  (iii) each Secured Party shall be entitled to recover the value or amount of
that security or payment from the Company as if the payment or discharge in the
amount so rescinded, reduced, restored or returned had not occurred.

 

  (b) Subject to Article 11 (Guarantees), the obligations of the Collateral
Parties under this Agreement and the other Finance Documents shall not be
affected by any act, omission, matter or thing which, but for this Section 10.1
(Nature of Obligations), would reduce, release or prejudice any of such
obligations (whether or not known to it or to any Secured Party), including:

 

  (i) any change in the time, manner or place of payment of, or in any other
term of the Senior Debt Obligation (including any increase in the amount
thereof);

 

  (ii) any rescission; waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Finance Documents or any agreement
or instrument executed pursuant thereto, or of any other guaranty or security
for the Senior Debt Obligations, in each case whether or not in accordance with
the terms hereof or such Finance Document or any agreement relating to such
other guaranty or security;

 

  (iii) the release of any other Person under the terms of any agreements or
arrangement with any creditor;

 

  (iv) any exchange, surrender, release or non-perfection of any Collateral, or
any exchange, surrender, release, non-perfection, amendment or waiver or
addition of or consent to departure from any other security interest held by any
Secured Party or of any Lien on other collateral for all or any of the Senior
Debt Obligations or any avoidance of any Lien;

 

  (v) any change in the corporate existence, structure or ownership of the
Collateral Parties, or any Bankruptcy of the Collateral Parties;

 

-132-



--------------------------------------------------------------------------------

  (vi) any unenforceability, illegality or invalidity of any Finance Document,
Senior Debt Obligation, Security Interest or any other agreement or instrument
relating thereto;

 

  (vii) any other circumstance whatsoever which may in any manner or to any
extent vary the risk of any Collateral Party as an obligor in respect of the
Senior Debt Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Collateral Party for the
Senior Debt Obligations, or of such Collateral Party under this Agreement or any
other Finance Document or of any other Security Interest granted by any
Collateral Party, whether in a Bankruptcy Proceeding or in any other instance;

 

  (viii) the exercise by any Secured Party of any remedy, power or privilege
contained in any Finance Document or available at law, equity or otherwise;

 

  (ix) any action by the Security Trustee to take and hold security or
Collateral for the payment of the Senior Debt Obligations, or to sell, exchange,
release, dispose of, or otherwise deal with, any property pledged, mortgaged or
conveyed, or in which the Security Trustee has been granted a Lien, to secure
any indebtedness to the Security Trustee of any Securing Party, any of its
Affiliates or any other Person party to a Transaction Document;

 

  (x) any reduction, limitation, impairment or termination of any of the Senior
Debt Obligations for any reason other than payment or the written agreement of
the Secured Parties to reduce, limit or terminate such Senior Debt Obligations
and each Securing Party hereby waives any right to or claim of, any defense or
setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence (other than the occurrence
of the Discharge Date) affecting, any Senior Debt Obligation of any Securing
Party, any Affiliate of such Securing Party or otherwise;

 

  (xi) the application of payments received from any source (other than payments
received pursuant to the Finance Documents or from the proceeds of any security
for the Senior Debt Obligations to the payment of indebtedness other than the
Senior Debt Obligations), even though any Secured Party might have elected to
apply such payment to any part or all of the Senior Debt Obligations;

 

  (xii) any Bankruptcy of any Securing Party or any other Person;

 

-133-



--------------------------------------------------------------------------------

  (xiii) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Securing Party (other than the defense of
payment); or

 

  (xiv) any failure or omission to assert or enforce, or agreement or election
not to assert or enforce, delay in enforcement, or stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of
any claim or demand or any right, power, remedy (whether arising under any
Senior Debt Instrument, any Permitted Senior Debt Hedging Instrument, at law, in
equity or otherwise) with respect to the Senior Debt Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Senior Debt Obligations.

For the avoidance of doubt, this clause (b) is not intended to vitiate any
express provision or written waiver granted by the Senior Creditors under and in
accordance with the Finance Documents, in each case in accordance with the
express terms (and subject to any conditions or limitations) of such provisions
or waivers.

 

  (c) Each Securing Party waives, to the maximum extent permitted by applicable
Government Rules:

 

  (i) any right it may have of first requiring any Secured Party (or any trustee
or agent on its behalf) to proceed against or enforce any other rights or
security or claim payment from any Person, any security which the Security
Trustee may hold or any other remedy before making a claim on the Company or any
other Securing Party;

 

  (ii) all rights under any law limiting remedies under an obligation secured by
a mortgage or deed of trust on real property if the real property is sold under
a power of sale contained in such mortgage or deed of trust;

 

  (iii) all rights to require the Security Trustee to give any notices of any
kind, including notices of nonpayment, nonperformance, protest, dishonor,
default, delinquency or acceleration, or to make any presentments, demands or
protests, except as expressly set forth herein or as expressly provided in the
Common Terms Agreement or other Finance Documents; and

 

  (iv) all defenses based on the disability or lack of authority of a Securing
Party or any Person, the repudiation of the Finance Documents by Securing Party
or any Person, the failure by the Security Trustee or the Secured Parties to
enforce any claim against such Securing Party, or the unenforceability in whole
or in part of any Finance Documents.

 

-134-



--------------------------------------------------------------------------------

  (d) Until all amounts which are due and payable by the Company to a Secured
Party under or in connection with each Finance Document have been irrevocably
paid in full, each such Secured Party (and any trustee or agent on its behalf)
may:

 

  (i) refrain from applying or enforcing any other monies, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
otherwise as it sees fit (whether against those amounts or otherwise), and the
Company shall not be entitled to the benefit of the same; and

 

  (ii) hold in an interest-bearing suspense account any monies received from the
Company or on account of the Company’s liability under the Finance Documents.

 

  (e) Until all amounts which may be, or become, payable by the Company under or
in connection with the Finance Documents have been irrevocably paid in full and
unless each of the Senior Creditor Group Representatives otherwise directs, a
Securing Party shall not exercise any rights which it may have by reason of
performance by it of its obligations under the Finance Documents to take the
benefit (in whole or in part and whether by way of subrogation or otherwise) of
any rights of the Secured Parties under the Finance Documents or of any other
guarantee or security taken pursuant to, or in connection with, the Finance
Documents by any Secured Party.

 

  (f) Each Securing Party acknowledges that, subject to the terms of this
Agreement and the other Finance Documents, its liability and recourse to it and
its assets hereunder and under such other Finance Documents shall include any of
its assets, wheresoever located.

 

  10.2 Suspense Account

Unless instructed to the contrary in accordance with Section 6.3 (Conduct of
Security Enforcement Action) and subject to Section 6.7 (Enforcement Proceeds
Account), all monies received, recovered or realized by the Security Trustee
under the Finance Documents (including prior to or following any conversion of
currency) may, in the discretion of the Security Trustee, be credited to a
suspense account and held therein for so long as the Security Trustee may
reasonably determine pending their conversion into another currency and/or
application from time to time in or towards satisfaction of the Senior Debt
Obligations in accordance with the terms of this Agreement.

 

  10.3 Limitation on Recourse

 

  (a)

The Senior Debt Obligations are full recourse obligations of the Securing
Parties, but are non-recourse to all Affiliates of the Securing Parties and
their respective

 

-135-



--------------------------------------------------------------------------------

  direct and indirect members (including the Sponsor and its respective
Affiliates), controlling Persons, directors, officers, employees or agents
(collectively, the “Non-Recourse Persons”) except as set forth in clause (b)
below.

 

  (b) Each Secured Party acknowledges and agrees that it shall have no claim
against or recourse to any of the Non-Recourse Persons for the payment or
performance of the Senior Debt Obligations or other obligations of the Securing
Parties under the Finance Documents, except for (i) Holdco, but solely to the
extent of its obligations under the Security Documents and Direct Agreement(s)
to which it is party and (ii) any claim against a Non-Recourse Person for the
recovery of any payment made to such Non-Recourse Person in breach of any of the
Finance Documents. This clause (b) is not intended to impair any contractual
obligations that any Non-Recourse Person has undertaken for the benefit of any
Senior Creditors under any Finance Document.

 

  (c) Nothing in this Section 10.3 (Limitation on Recourse) shall:

 

  (i) affect or diminish or constitute a waiver, release or discharge of any of
the Senior Debt Obligations, or of any of the terms, covenants, conditions or
provisions of this Agreement or any other Finance Document, and the same shall
continue until the Discharge Date or, if reinstated in accordance with
Section 10.1(a) (Nature of Obligations), until fully paid in US Dollars,
discharged, observed or performed;

 

  (ii) limit or restrict the right of the Secured Parties to name a Securing
Party or any other Person as a defendant in any action or suit for a judicial
foreclosure or for the exercise of any remedy under or with respect to this
Agreement or any other Finance Document, or for injunction or specific
performance, so long as no judgment in the nature of a deficiency judgment shall
be enforced against any Non-Recourse Person except as set forth in this
Section 10.3 (Limitation on Recourse);

 

  (iii) prevent the commencing of any action, suit or proceeding in respect of,
or causing legal papers to be served upon any Person for the purpose of
obtaining jurisdiction over, a Securing Party or any other Person;

 

  (iv) in any way limit or restrict any right or remedy of the Secured Parties
with respect to, and each of the Non-Recourse Persons shall remain fully liable
to the extent that it would otherwise be liable for, its own acts in connection
with any fraud, gross-negligence or willful misappropriation of any earnings,
revenues, rents, issues, profits or proceeds from the Collateral that should or
would have been paid as provided in this Agreement or any other Finance Document
or paid or delivered to a Secured Party towards any payment required under this
Agreement or any other Finance Document; or

 

-136-



--------------------------------------------------------------------------------

  (v) affect or diminish or constitute a waiver, release or discharge of any
specific written obligation, covenant or agreement in respect of any security
interest granted by a Non-Recourse Person in a Finance Document to which any
Non-Recourse Person is a party or as security for the obligations of the
Securing Parties.

 

  10.4 No Interference; Payment Over; Exculpatory Provisions

 

  (a) Each Senior Creditor agrees that:

 

  (i) it shall not challenge or question or support any other Person in
challenging or questioning in any proceeding the validity or enforceability of
any Senior Debt Obligations or any Finance Document or the validity, attachment,
perfection or priority of any Lien under any Finance Document or the validity or
enforceability of the priorities, rights or duties established by other
provisions of this Agreement or the Security Documents; provided, that nothing
in this Agreement shall be construed to prevent or impair the rights of any
Senior Creditor from challenging or questioning the validity or enforceability
of any Senior Debt Obligations constituting unmatured interest or the validity
of any Lien relating thereto pursuant to Section 502(b)(2) of the Bankruptcy
Code;

 

  (ii) it shall not take or cause to be taken any action the purpose or intent
of which is, or could be, to interfere, hinder or delay, in any manner, whether
by judicial proceedings or otherwise, any sale, transfer or other disposition of
the Collateral by the Security Trustee;

 

  (iii) except as provided herein and in the other Security Documents, it shall
have no right to and shall not otherwise (A) direct the Security Trustee or any
other Senior Creditor to exercise any right, remedy or power with respect to any
Common Collateral or (B) consent to, or object to, the exercise by, or any
forbearance from exercising by, the Security Trustee or any other Senior
Creditor represented by it of any right, remedy or power with respect to any
Collateral;

 

  (iv) it shall not institute any suit or assert in any suit, Bankruptcy
Proceeding or other proceeding any claim against the Security Trustee or any
other Senior Creditor represented by it seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to any
Collateral; and

 

  (v)

it shall not attempt, directly or indirectly, whether by judicial proceedings or
otherwise, to challenge the enforceability of any provision of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the Security Trustee or any other

 

-137-



--------------------------------------------------------------------------------

  Senior Creditor (A) to enforce this Agreement and the other Finance Documents
or (B) to contest or support any other Person in contesting the enforceability
of any Lien purporting to secure obligations not constituting Senior Debt
Obligations.

 

  (b) Each Senior Creditor hereby agrees that if it shall obtain possession of
any Common Collateral or shall realize any proceeds or payment in respect of any
Common Collateral pursuant to any Security Document or by the exercise of any
rights available to it under applicable law or in any insolvency or liquidation
proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), at any time prior to the discharge of the Senior Debt
Obligations in accordance with Section 12.1 (Termination), it shall hold such
Common Collateral, proceeds or payment in trust for the other Senior Creditors
having a Security Interest in such Common Collateral and promptly transfer any
such Common Collateral, proceeds or payment, as the case may be, to the Security
Trustee, to be distributed by the Security Trustee in accordance with the
provisions of Section 6.7 (Enforcement Proceeds Account) hereof; provided,
however, that the foregoing shall not apply to any Common Collateral purchased
by any Senior Creditor for cash pursuant to any exercise of remedies permitted
hereunder.

 

  (c) None of the Security Trustee, Intercreditor Agent, Account Bank, Senior
Creditor Group Representatives or any Senior Creditor shall be liable for any
action taken or omitted to be taken by the Security Trustee, Intercreditor
Agent, Account Bank, Senior Creditor Group Representatives or any Senior
Creditor with respect to any Collateral in accordance with the provisions of
this Agreement.

 

  10.5 Certain Agreements with Respect to Bankruptcy

 

  (a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any Bankruptcy Proceeding or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law by or against any Collateral
Party.

 

  (b) If any Collateral Party shall become subject to a Bankruptcy Proceeding
and shall, as debtor(s)-in-possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or the use of cash collateral under
Section 363 of the Bankruptcy Code, each Senior Creditor (other than any
Controlling Claimholder) agrees as follows:

 

  (i) adequate notice to a Senior Creditor for such DIP Financing or use of cash
collateral shall be deemed delivered to such Senior Creditor if such Senior
Creditor receives notice five Business Days prior to the hearing to approve such
DIP Financing or use of cash collateral on an interim basis and at least fifteen
days in advance of the hearing to approve such DIP Financing or use of cash
collateral on a final basis; and

 

-138-



--------------------------------------------------------------------------------

  (ii) it will not raise any objection to any such financing or to the Liens on
the Common Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Common Collateral, unless the Controlling
Claimholders shall then oppose or object to such DIP Financing or such DIP
Financing Liens or use of cash collateral (and (A) to the extent that such DIP
Financing Liens are senior to the Liens on any such Common Collateral for the
benefit of the Controlling Claimholders, each Non-Controlling Claimholder will
subordinate its Liens with respect to such Common Collateral on the same terms
as the Liens of the Controlling Claimholders (other than any Liens of any Senior
Creditors constituting DIP Financing Liens) are subordinated thereto, and (B) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Common Collateral granted to secure the Senior Debt Obligations of the
Controlling Claimholders, each Non-Controlling Claimholder will confirm the
priorities with respect to such Common Collateral as set forth herein), in each
case so long as (w) the Senior Creditors retain the benefit of their Liens on
all such Common Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other Senior Creditors (other than any Liens of the
Senior Creditors constituting DIP Financing Liens) as existed prior to the
commencement of the Bankruptcy Proceeding, (x) the Senior Creditors are granted
Liens on any additional collateral pledged to any Senior Creditors as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, with the same priority vis-à-vis the Senior Creditors as set forth
in this Agreement (other than any Liens of any Senior Creditors constituting DIP
Financing Liens), (y) if any amount of such DIP Financing or cash collateral is
applied to repay any of the Senior Debt Obligations, such amount is applied
pursuant to Section 6.7 (Enforcement Proceeds Account) of this Agreement, and
(z) if any Senior Creditors are granted adequate protection with respect to the
Senior Creditors subject hereto, including in the form of periodic payments, in
connection with such use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 6.7 (Enforcement Proceeds Account) of
this Agreement; provided that the Senior Creditors shall have a right to object
to the grant of a Lien to secure the DIP Financing over any Collateral subject
to Liens in favor of the Senior Creditors that shall not constitute Common
Collateral; provided further that the Senior Creditors receiving adequate
protection shall not object to any other Senior Creditor receiving adequate
protection comparable to any adequate protection granted to such Senior
Creditors in connection with a DIP Financing or use of cash collateral.

 

-139-



--------------------------------------------------------------------------------

Nothing in this Section 10.5(b) limits or impairs the rights of the Senior
Creditors to object to any motion regarding DIP Financing (including a DIP
Financing proposed by one or more Senior Creditors) or cash collateral to the
extent that (1) the objection could be asserted in a Bankruptcy Proceeding by
unsecured creditors generally, is consistent with the other terms of this
Section 10.5(b), and is not based on the status of a Senior Creditor as holder
of a Lien, or (2) the DIP Financing does not meet the conditions of this
Section 10.5(b).

 

  (c) If any Senior Creditor is granted adequate protection (A) in the form of
Liens on any additional collateral, then each other Senior Creditor shall be
entitled to seek, and each Senior Creditor will consent and not object to,
adequate protection in the form of Liens on such additional collateral with the
same priority vis-à-vis the Senior Creditors as set forth in this Agreement,
(B) in the form of a superpriority or other administrative claim, then each
other Senior Creditor shall be entitled to seek, and each Senior Creditor will
consent and not object to, adequate protection in the form of a pari passu
superpriority or administrative claim or (C) in the form of periodic or other
cash payments, then the proceeds of such adequate protection must be applied to
all Senior Debt Obligations pursuant to Section 6.7 (Enforcement Proceeds
Account).

 

11. GUARANTEES

 

  11.1 Guarantor Obligations

Each of the Guarantors hereby, jointly and severally, as a primary obligor and
not merely as a surety, unconditionally and irrevocably, guarantees to the
Security Trustee, for the ratable benefit of each Secured Party and their
respective successors and permitted endorsees, transferees and assigns, the
prompt and complete payment and performance by the Company when due (whether at
the stated maturity, by acceleration or otherwise) of the Senior Debt
Obligations under the Facility Agreements and other Finance Documents (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code or any equivalent provision in any
applicable jurisdiction).

 

  (a) [Reserved].

 

  (b) Each Guarantor agrees that the Senior Debt Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article 11 (Guarantees) or
affecting the rights and remedies of any Secured Party hereunder.

 

-140-



--------------------------------------------------------------------------------

  (c) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 7.2(c) (Modification Approval Levels – Release of
Collateral, Security Interests or Guarantees), the guarantee contained in this
Article 11 (Guarantees) shall remain in full force and effect, with respect to
each Secured Party, until all Senior Debt Obligations and the obligations of
each Guarantor under the guarantee contained in this Article 11 (Guarantees)
shall have been satisfied by payment in full. Each Guarantor hereby irrevocably
waives any right to revoke this guarantee in respect of obligations under future
transactions that constitute Senior Debt Obligations.

 

  (d) No payment made by any of the Securing Parties, any other guarantor or any
other Person or received or collected by any Secured Party from any of the
Securing Parties, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Senior Debt
Obligations under the Finance Documents shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of such Senior Debt Obligations or any payment received or
collected from such Guarantor in respect of such Senior Debt Obligations),
remain liable for such Senior Debt Obligations up to the maximum liability of
such Guarantor hereunder until such Senior Debt Obligations are paid in full.

 

  11.2 Right of Contribution

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.4 (No Subrogation) below. The provisions of this
Article 11 (Guarantees) shall in no respect limit the obligations and
liabilities of any Guarantor to the Secured Party, and each Guarantor shall
remain liable to such Secured Party for the full amount guaranteed by such
Guarantor hereunder.

 

  11.3 Payment by Guarantors

Subject to Section 11.2 (Right of Contribution), each Guarantor hereby jointly
and severally agrees, in furtherance of the foregoing and not in limitation of
any other right which any Secured Party may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Company to pay any of
the Senior Debt Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)
or any equivalent provision in any applicable

 

-141-



--------------------------------------------------------------------------------

jurisdiction), each Guarantor will upon demand pay, or cause to be paid, in
cash, to the Security Trustee for the ratable benefit of Secured Parties, an
amount equal to the sum of the unpaid principal amount of all Senior Debt then
due as aforesaid, accrued and unpaid interest on Senior Debt Obligations
(including interest which, but for the Company becoming the subject of a case
under the Bankruptcy Code or other similar legislation in any jurisdiction,
would have accrued on such Senior Debt Obligations, whether or not a claim is
allowed against the Company for such interest in the related bankruptcy case)
and all other Senior Debt Obligations then owed to the Secured Parties as
aforesaid.

 

  11.4 No Subrogation

Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by any Secured Party, no Guarantor shall
be entitled to be subrogated to any of the rights of any Secured Party against
the Company or any other Guarantor or any collateral security or guarantee or
right of offset held by any Secured Party for the payment of the Senior Debt
Obligations under any Senior Debt Instrument, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Company or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Secured Parties by the Company on account of the Senior
Debt Obligations are paid in full (as shown by payoff letter pursuant to
Section 12.1 (Termination)). If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Senior Debt
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Security Trustee, on behalf of the Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to Security Trustee in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Security Trustee, if
required), to be applied against the Senior Debt Obligations, whether matured or
unmatured, in such order as the Security Trustee may determine pursuant to
Section 2.3 (Payments and Prepayments).

 

  11.5 Amendments, etc. with respect to the Senior Debt Obligations

Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor:

 

  (a) any demand for payment of any of the Senior Debt Obligations made by the
Security Trustee may be rescinded by the Security Trustee in accordance with the
Finance Documents and any such Senior Debt Obligations continued;

 

  (b) the Senior Debt Obligations, or the liability of any other Person upon or
for any part thereof, or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered, substituted or released by the Security Trustee or any Secured
Party; and

 

-142-



--------------------------------------------------------------------------------

  (c) this Agreement and the other Finance Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part pursuant to their terms, and any
collateral security, guarantee or right of offset at any time held by any
Facility Agent or Facility Lender for the payment of such Senior Debt
Obligations may be sold, exchanged, waived, surrendered or released.

 

  11.6 Guarantee Absolute and Unconditional

 

  (a) The Senior Debt Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Article 11 (Guarantees); and all
dealings between the Company and any of the Guarantors, on the one hand, and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Article 11 (Guarantees). Each Guarantor waives:

 

  (i) any and all notice of the creation, renewal, extension or accrual of any
of the Senior Debt Obligations and notice of or proof of reliance by any Secured
Party upon the guarantee contained in this Article 11 (Guarantees) or acceptance
of the guarantee contained in this Article 11 (Guarantees);

 

  (ii) diligence, presentment, protest, demand for payment, protest for
nonpayment and notice of default or nonpayment to or upon any of the Securing
Parties with respect to such Senior Debt Obligations;

 

  (iii) each and any right to require any Secured Party, as a condition of
payment or performance by such Guarantor, to (A) proceed against the Company,
any other guarantor (including any other Guarantor) of the Senior Debt
Obligations or any other Person, (B) proceed against or exhaust any Security
Interest, any such other guarantor or any other Person, (C) proceed against or
have resort to any balance of any Account or credit on the books of any Secured
Party in favor of any Securing Party or any other Person, or (D) pursue any
other remedy in the power of any Secured Party whatsoever;

 

  (iv) any defense arising by reason of the lack of authority or any disability
or other defense of the Company or any other Guarantor including any defense
based on or arising out of the lack of validity or the unenforceability of the
Senior Debt Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of the Company or any other Guarantor
from any cause other than payment in full of the Senior Debt Obligations;

 

-143-



--------------------------------------------------------------------------------

  (v) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

 

  (vi) any defense based upon any Secured Party’s errors or omissions in the
administration of the Senior Debt Obligations, except behavior which amounts to
fraud, gross negligence or bad faith;

 

  (vii) (A) any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (B) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, and (C) promptness, diligence and any requirement that any
Secured Party protect, secure, perfect or insure any security interest or lien
or any property subject thereto;

 

  (viii) notices, demands, presentments, protests, notices of protest, notices
of dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, under any Finance Documents or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Senior Debt Obligations or any agreement related thereto, notices of any
extension of credit to the Company and notices of any of the matters referred to
in clause (c) below and any right to consent to any thereof; and

 

  (ix) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.

 

  (b) Each Guarantor understands and agrees that the guarantee contained in this
Article 11 (Guarantees) shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to:

 

  (i) the validity or enforceability of this Agreement or any other Finance
Document, any of such Senior Debt Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Secured Party;

 

  (ii) any defense, set-off, recoupment or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Company or any other Person against any Secured Party; or

 

  (iii)

any other circumstance whatsoever (with or without notice to or Knowledge of the
Company or such Guarantor) which constitutes, or

 

-144-



--------------------------------------------------------------------------------

  might be construed to constitute, an equitable or legal discharge of the
Company for such Senior Debt Obligations, or of such Guarantor under the
guarantee contained in this Article 11 (Guarantees), in a Bankruptcy Proceeding
or in any other instance.

 

  (c) The obligations of each Guarantor hereunder are independent of the
obligations of the Company and the obligations of any other guarantor (including
any other Guarantor) and a separate action or actions may be brought and
prosecuted against such Guarantor, whether or not any action is brought against
the Company or any of such other guarantors and whether or not the Company is
joined in any such action or actions. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Security Trustee may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as it may have against any of
the Securing Parties or any other Person or against any collateral security or
guarantee for such Senior Debt Obligations or any right of offset with respect
thereto, and any failure by the Security Trustee or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any other Securing Party or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any other Securing Party or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

  (d) In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

 

  (i) The Security Trustee may enforce this guarantee upon the occurrence of a
Declared Event of Default notwithstanding the existence of any dispute between
the Company and any Secured Party with respect to the existence of such Declared
Event of Default; and

 

  (ii)

The Security Trustee, on instructions of the Secured Parties as provided herein,
upon such terms as it deems appropriate, without notice or demand and without
affecting the validity or enforceability hereof or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guarantor’s liability
hereunder, from time to time may (A) subject to the provisions of this Agreement
and the other Finance Documents, enforce and apply any Security Interest now or
hereafter held by or for the benefit of the Secured Party in respect hereof or
the Senior Debt Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Secured Party may have against any
such Security

 

-145-



--------------------------------------------------------------------------------

  Interest, in each case as such Secured Party in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such Security Interest pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Securing Party or any Security Interest for the Senior Debt
Obligations; and (B) exercise any other rights available to it under the Finance
Documents.

 

  11.7 Authority of Guarantors or Company

It is not necessary for any Secured Party to inquire into the capacity or powers
of any Guarantor of the Company or the officers, directors or any agents acting
or purporting to act on behalf of any of them.

 

  11.8 Bankruptcy

 

  (a) So long as any Senior Debt Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Security Trustee acting pursuant
to the instructions of Requisite Secured Parties, commence or join with any
other Person in commencing any Bankruptcy Proceeding of or against the Company
or any other Guarantor. Notwithstanding the foregoing, in any Bankruptcy
Proceeding the Guarantors may file a proof of claim or statement of interest
with respect to the Senior Debt Obligations. The obligations of the Guarantors
hereunder shall not be reduced, limited, impaired, discharged, terminated or,
subject to the applicability of a stay in connection with a Bankruptcy
Proceeding, deferred or suspended by any Bankruptcy of any other Securing Party
or by any defense which any other Securing Party may have by reason of the
order, decree or decision of any court or administrative body resulting from any
Bankruptcy Proceeding.

 

  (b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Senior Debt Obligations which accrues after the commencement of any
Bankruptcy of any Securing Party (or, if interest on any portion of such Senior
Debt Obligations ceases to accrue by operation of law by reason of the
commencement of such Bankruptcy Proceeding, such interest as would have accrued
on such portion of such Senior Debt Obligations if such Bankruptcy Proceeding
had not been commenced) shall be included in such Senior Debt Obligations. The
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay the
Security Trustee or any other Secured Party, or allow the claim of the Security
Trustee or any other Secured Party in respect of, any such interest accruing
after the date on which such Bankruptcy Proceeding is commenced.

 

-146-



--------------------------------------------------------------------------------

  (c) If acceleration of the time for payment of any amount payable by the
Company under this Agreement or any other Finance Document is stayed upon the
Bankruptcy of the Company, all such amounts otherwise subject to acceleration
under the terms of this Agreement or any other Finance Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Security Trustee subject to the applicability of any stay in connection
with a Bankruptcy Proceeding.

 

  11.9 Release

 

  (a) Notwithstanding anything to the contrary contained herein or in any other
Finance Document, the guarantees in this Article 11 (Guarantees) are
automatically released on the Discharge Date in respect of all Senior Debt
Obligations and the Security Trustee is hereby irrevocably authorized by each
Secured Party (without requirement of notice to or consent of any Secured Party
except as expressly required by this Agreement) to take any action requested by
the Company having the effect of releasing any guarantee of a Guarantor to
the extent necessary to permit consummation of any transaction not prohibited by
any Finance Document or that has been consented to in accordance with
Section 7.2(c) (Modification Approval Levels – Release of Collateral, Security
Interests or Guarantees).  

 

  (b) If all of the Guarantor Interests of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, then the guarantee of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any other Person effective as of the time
of such asset sale.

 

  11.10 Reinstatement

Each Guarantor agrees that the guarantee contained in this Article 11
(Guarantees) shall continue to be effective, or be reinstated, as the case may
be, if at any time any payment, or any part thereof, of any of the Senior Debt
Obligations is rescinded or must otherwise be restored or returned by any
Secured Party upon the Bankruptcy of any Securing Party or in any of the
circumstances described in Section 10.1(a) (Nature of Obligations), all as
though such payments had not been made.

 

  11.11 Information

Each Guarantor assumes all responsibility for being and keeping itself informed
of the other Securing Parties’ financial condition and assets and of all other
circumstances bearing upon the risk of nonpayment of the Senior Debt Obligations
and the nature, scope and extent of the risks that such Guarantor assumes and
incurs hereunder, and agrees that no Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks or to disclose or discuss with any

 

-147-



--------------------------------------------------------------------------------

Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of the Company. Any Advance may be made to the Company or continued
from time to time, and any Permitted Senior Debt Hedging Instruments may be
entered into from time to time, in each- case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the Company
at the time of any such grant, continuation or Advance, or at the time such
Permitted Senior Debt Hedging Instrument is entered into, as the case-may be.
Each Guarantor has adequate means to obtain information from the Company on a
continuing basis concerning the financial condition of the Company and its
ability to perform its obligations under the Finance Documents, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Company and of all circumstances bearing upon the
risk of nonpayment of the Senior Debt Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Secured Party to disclose any
matter, fact or thing relating to the business, operations or conditions of the
Company now known or hereafter known by any Secured Party.

 

  11.12 Instrument for Payment of Money

Each Guarantor hereby acknowledges that the guarantee in this Article 11
(Guarantees) constitutes an instrument for the payment of money, and consents
and agrees that the Security Trustee, on behalf of the Secured Parties, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

 

  11.13 Limitation on Guarantee Obligations

In any action or proceeding involving any state corporate, limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor hereunder and under the
other Finance Documents would otherwise be held or determined to be void,
voidable, invalid or unenforceable or subordinated to the claims of any other
creditors, on account of the amount of its liability hereunder or under any of
the other Finance Documents), then, notwithstanding any other provision to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, any other Securing Party or any other Person, be automatically
limited and reduced to the highest amount (after giving effect to the right of
contribution established in Section 11.2 (Right of Contribution)) that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

  11.14 Swap Obligations

 

  (a) Excluded Swap Obligations. Notwithstanding anything to the contrary in
this Agreement, but after taking into account clause (b) below, no Securing
Party shall be obligated to provide a guarantee or grant security in respect of
an Excluded Swap Obligation.

 

-148-



--------------------------------------------------------------------------------

  (b) Keepwell. Each Qualified ECP Party hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Securing Party to
honor all of its obligations under this Agreement and otherwise under the
Finance Documents in respect of Swap Obligations; provided, however, that each
Qualified ECP Party shall only be liable under this clause (b) for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this clause (b), or otherwise under this Agreement and
otherwise under the Finance Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The obligations of each Qualified ECP Party under this clause (b) shall remain
in full force and effect until the Discharge Date. Each Qualified ECP Party
intends that this clause (b) constitute, and this clause (b) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Securing Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

12. MISCELLANEOUS

 

  12.1 Termination

 

  (a) Subject to reinstatement as provided in Section 10.1 (Nature of
Obligations), upon delivery by each Senior Creditor Group Representative to the
Security Trustee of the certificate required under Section 2.9 (Discharge of
Certain Senior Debt Obligations) hereunder stating that the Discharge Date with
respect to all of the Senior Debt Obligations shall have occurred, this
Agreement and the Security Interests and rights created by or pursuant to this
Agreement, any Security Document or any Direct Agreement shall automatically
terminate (to the extent permitted by applicable law), and the Senior Creditors
and their respective attorneys-in-fact shall, at the expense of the Securing
Parties, promptly execute and deliver a termination statement, pay-off letter
and such instruments of satisfaction, discharge and release of security in
respect of all Collateral as may be reasonably requested by the Company or
Holdco, the Security Trustee shall deliver to Holdco any Guarantor Interests and
any other securities held by it, and the Account Bank shall (upon receipt of
written instruction (which may be a payoff letter or other instrument of
satisfaction, discharge or release of the Collateral) from the Security Trustee)
assign, transfer and deliver to or to the order of the Company all funds and
investments in the Accounts.

 

  (b) Subject to reinstatement as provided in Section 10.1 (Nature of
Obligations), if any Senior Debt Obligations shall be discharged as provided in
clause (a) above, the former Holders (and their respective Senior Creditor Group
Representatives) shall no longer have any rights hereunder save for the
provisions which by their terms expressly continue.

 

-149-



--------------------------------------------------------------------------------

  12.2 Waiver of Immunity

To the extent that any party hereto has or hereafter may acquire, or be entitled
to claim for itself or its assets, any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment in aid
of execution, execution or otherwise) with respect to itself or its assets, it
hereby irrevocably agrees not to claim and hereby irrevocably waives such
immunity in respect of its obligations under the Finance Documents to which it
is a party and all other documents to be executed and delivered in connection
with the Finance Documents to which it is a party and the transactions
contemplated thereby and, without limiting the generality of the foregoing,
hereby agrees that the waivers set forth in this Section 12.2 (Waiver of
Immunity) shall be effective to the fullest extent permitted under applicable
law.

 

  12.3 Judgment Currency

In respect of any judgment or order given or made for any amount due under this
Agreement or any other Finance Document that is expressed and paid in a currency
(the “Judgment Currency”) other than US Dollars, the Securing Parties shall
indemnify each Secured Party against any loss incurred by it as a result of any
variation as between (a) the rate of exchange at which the US Dollar amount is
converted into the Judgment Currency for the purpose of such judgment or order
and (b) the rate of exchange on the Business Day following receipt by such
Secured Party of any sum adjudged to be due under the Finance Documents, as
quoted by the Security Trustee or by a known dealer in the Judgment Currency
that is designated by the Security Trustee, at which such Secured Party is able
to purchase US Dollars with the amount of the Judgment Currency actually
received by such Secured Party. The foregoing indemnity shall constitute a
separate and independent obligation of the Securing Parties and shall survive
any termination of this Agreement and the other Finance Documents, and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid. The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with the purchase of or conversion into US
Dollars.

 

  12.4 Severability

Any term or provision of this Agreement or the application thereof to any
circumstance that is illegal, invalid, prohibited or unenforceable (to any
extent) in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such illegality, invalidity, prohibition or unenforceability,
without invalidating or rendering unenforceable the remaining terms or
provisions hereof or the application of such term or provision to circumstances
other than those to which it is held illegal, invalid, prohibited or
unenforceable. Any such illegality, invalidity, prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such term or
provision in any other jurisdiction and the parties hereto shall enter into good
faith negotiations to replace the invalid, illegal, prohibited, or unenforceable
term or provision with a view to obtaining the same commercial effect as this
Agreement would have had if such term or

 

-150-



--------------------------------------------------------------------------------

provision had been legal, valid, and enforceable. To the extent permitted by
applicable laws, the parties hereto waive any provision of law that renders any
term or provision of this Agreement illegal, invalid, prohibited or
unenforceable in any respect.

 

  12.5 Entire Agreement

This Agreement (including Schedules), the Security Documents and the other
Finance Documents (together with any other agreements or documents referred to
or incorporated by reference therein) constitute the entire agreement and
understanding, and supersede all prior agreements and understandings (both
written and oral), between or among any of the parties hereto relating to the
transactions contemplated hereby or thereby.

 

  12.6 Confidentiality

 

  (a) Each of the Secured Parties agrees to maintain the confidentiality of the
Confidential Information and all information disclosed to it concerning this
Agreement and the other Finance Documents, except that the Confidential
Information and such other information disclosed to a Secured Party may be
disclosed:

 

  (i) to its Related Parties, including accountants, legal counsel and other
advisers, on a need-to-know basis;

 

  (ii) to any insurer or guarantor of Senior Debt Obligations;

 

  (iii) to any rating agency in connection with the rating of a Secured Party or
Securing Party;

 

  (iv) to the extent requested or required by any governmental agency, court,
regulatory body or other supervisory authority having jurisdiction over such
party; provided that:

 

  (A) in the reasonable opinion of such party, such agency, court or other
authority has the authority to request or require such disclosure;

 

  (B) such disclosure is made in accordance with such agency’s, court’s or other
authority’s request and is kept to the minimum necessary (in the reasonable
judgment of such party and its counsel) for the purpose for which it is made
and, to the extent practicable, made subject to an appropriate protective order;
and

 

  (C)

other than with respect to disclosures made to (I) the Federal Reserve or any
other central bank in connection with a pledge by such party of Loans in favor
of the Federal Reserve or such central bank and (II) disclosures made to
regulatory authorities in the course of routine supervisory audits or reviews,
such party shall,

 

-151-



--------------------------------------------------------------------------------

  subject to legal and regulatory restrictions, have given, as soon as
reasonably practicable after receiving such a request, written notice to the
party or parties to whom the information relates prior to such disclosure and
received its or their views in relation to such requested disclosures to the
extent such views are received within the time period that it has to make the
requested disclosure;

 

  (v) to the extent required by applicable laws or regulations;

 

  (vi) to any other party hereto;

 

  (vii) in connection with the exercise of any duties or remedies under any of
the Finance Documents or any suit, action or proceeding relating to the Finance
Documents or the enforcement of rights under any of the Finance Documents;

 

  (viii) subject to the execution of an agreement containing provisions
substantially the same as those of this Section 12.6 (Confidentiality), to any
permitted assignee or transferee of, or permitted sub-participant in, or any
prospective permitted assignee or transferee or permitted sub-participant in,
any of its rights or obligations under this Agreement or any other Finance
Document or to any Person with whom such Senior Creditor enters into or
reasonably expects to enter into a merger, amalgamation, acquisition or similar
arrangement;

 

  (ix) with the written consent of the Company;

 

  (x) to the extent such Confidential Information or such other information
referred to in this Section 12.6 (Confidentiality):

 

  (A) becomes publicly available other than as a result of a breach of the
obligations contained in this Section 12.6 (Confidentiality); or

 

  (B) becomes available to a party on a non-confidential basis from a source
other than any other party or an Affiliate thereof; or

 

  (xi) in the case of any information disclosed to it in connection with “know
your customer” or other similar checks:

 

  (A) if required under a binding order of a Governmental Authority or any
procedure for discovery in any proceedings; or

 

  (B) if required under any law or any administrative or regulatory guideline,
directive, request or policy, whether or not having the force of law, and, if
not having the force of law, with which responsible bankers or financial
institutions similarly situated normally would comply.

 

-152-



--------------------------------------------------------------------------------

  (b) Any Persons to whom disclosure is made in accordance with this
Section 12.6 (Confidentiality) (other than sub-clause (a)(x) above) shall be
informed of the confidential nature of that Confidential Information or such
other information referred to in this Section 12.6 (Confidentiality) and, other
than for disclosure made pursuant to sub-clauses (a)(iii), (iv), (v), (vi),
(vii) or (xi) above, instructed to keep all such information confidential.

 

  (c) Additionally, disclosure of any confidential document that contains
confidentiality restrictions that require any Securing Party, or the Sponsor or
any of their Affiliates, as applicable, to comply with a restricted procedure
(each such document, along with those documents listed in Schedule M (Restricted
Documents), a “Restricted Document”) shall only be permitted subject to
compliance with the procedures in this clause (c). Restricted Documents may be
disclosed to the Intercreditor Agent and the applicable Consultant or legal
advisor (to the extent required by such Consultant or legal advisor in order to
deliver reports required pursuant to any Finance Document) only (subject, in the
case that such Restricted Document contains pricing and/or technical
information, to the Intercreditor Agent and the applicable Consultant or legal
advisor complying with procedures related to such disclosure agreed with the
Securing Parties and, if requested, the counterparty to such Restricted
Document, which procedures may require disclosing such Restricted Document only
to the common legal counsel of the relevant Finance Parties and not directly to
the Intercreditor Agent or such Consultant) and may redact the specific pricing
information and/or technical information (in the case of technical information
(but not pricing information), to the extent that such technical information is
subject to a confidentiality obligation that prevents the Securing Parties or
the Sponsor or their Affiliates, as applicable, from providing it to any Finance
Party) from any other copies thereof to be provided to any other Finance Party
unless such other Finance Party also agrees to comply with confidentiality
arrangements that may be required by the counterparty to such Restricted
Document.

 

  12.7 Notices

 

  (a) Except in the case of notices and other communications expressly permitted
to be given by telephone (which shall be in English language), all notices and
other communications provided for herein shall be in writing in the English
language (or, if not available in the English language, accompanied by an
English language translation of such document) and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile transmission with return receipt or by email to the address, facsimile
number and/or email address of the party to whom notice is being sent set forth
below:

 

  (i) with respect to the Securing Parties and Holdco, the corresponding address
and other notice information set forth in Schedule B (Addresses for Notices of
the Securing Parties and Holdco);

 

-153-



--------------------------------------------------------------------------------

  (ii) with respect to each Senior Creditor (excluding any Holders of notes or
other securities issued pursuant to an Indenture) and Senior Creditor Group
Representative, to the corresponding address and other notice information set
forth in Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office);

 

  (iii) with respect to the Intercreditor Agent, to:

Société Générale

245 Park Avenue

New York, NY 10167

Attention: Ellen Turkel

Telephone: (212) 278-6437

Fax: (212) 278-6136

Email: ellen.turkel@sgcib.com

with a copy to:

245 Park Avenue

New York, NY 10167

Attention: Ed Grimm

Telephone: (212) 278-6450

Fax: (212) 278-6136

Email: edward.grimm@sgcib.com

 

  (iv) with respect to the Account Bank, to:

Mizuho Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attention: Project Finance

Telephone: 212-282-4869 / 212-282-3552

Fax: 212-282-3618

Email: stephen.hughes@mizuhocbus.com;

hiroe.nikaido@mizuhocbus.com;

and

 

-154-



--------------------------------------------------------------------------------

  (v) with respect to the Security Trustee, to:

Société Générale

245 Park Avenue

New York, NY 10167

Attention: Ellen Turkel

Telephone: (212) 278-6437

Fax: (212) 278-6136

Email: ellen.turkel@sgcib.com

with a copy to:

245 Park Avenue

New York, NY 10167

Attention: Ed Grimm

Telephone: (212) 278-6450

Fax: (212) 278-6136

Email: edward.grimm@sgcib.com

 

  (b) Any notice, demand, consent or approval or communication given
electronically by the Security Trustee in connection with a Finance Document may
be given to any Secured Party that has expressly agreed that it will accept
communication of information by this method by means of the “Debt Domain
Website” established by the Security Trustee and the Intercreditor Agent (the
“Debt Domain Website”), access to which is restricted to the parties to the
Finance Documents, or by other electronic means in a manner and subject to rules
established by the Security Trustee and the Intercreditor Agent and agreed with
the Company; provided that the Intercreditor Agent may set access protocols as
reasonably needed to communicate confidentially with the other Secured Parties
at its sole discretion.

 

  (c) Any party may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties. All notices
and other communications given to any party in accordance with the provisions of
this Agreement shall be deemed to have been received: (i) in the case of a
letter, when delivered personally or five days after it has been put into the
post; (ii) in the case of a fax, when a complete and legible copy is received by
the addressee; (iii) in the case of email, upon receipt by the sender of a
return receipt message (provided that, in the case of sub-clauses (ii) and
(iii) above, if the date of dispatch is not a Business Day or the time of
dispatch is after 17:00 in the location of dispatch, it shall be deemed to have
been received at the opening of business on the next Business Day); and (iv) in
the case of a notice contemplated by clause (b) above, on the later of (x) a
notice being posted on the Debt Domain Website and (y) receipt by the Security
Trustee of a return receipt message in respect of an email the Security Trustee
has sent to the relevant party’s email address (as notified to the Security
Trustee in writing at least five days before any email is sent by the Security
Trustee or notice posted on the Debt Domain Website) notifying that the notice
has become available on the Debt Domain Website.

 

-155-



--------------------------------------------------------------------------------

  (d) Communication by one party to any other party may, at the election of each
such party, be by electronic mail. For the purpose of the Finance Documents, an
electronic communication shall be treated as being in writing. Inclusion of an
email address or addresses in the notice details for a party shall indicate that
such party elects to receive and send communications by email subject to any
particular requirements relating thereto of which it has notified each other
party. The absence of the notification of an email address shall indicate that
such party does not elect to receive or send communication by email, and any
email communication to it shall be deemed not to have been delivered.

 

  (e) Each of the Securing Parties and the other parties to this Agreement:

 

  (i) consents to the inclusion in the Debt Domain Website of its name, its logo
and a link to its website, if any;

 

  (ii) acknowledges that the Security Trustee will issue Access Information to
the Collateral Parties and the other parties to this Agreement;

 

  (iii) undertakes to ensure that all Access Information issued to it by the
Security Trustee is kept secure and confidential in accordance with Section 12.6
(Confidentiality);

 

  (iv) acknowledges that the Debt Domain Website is provided “as is” and “as
available” and that the Security Trustee does not warrant the accuracy or
completeness of communications provided through the Debt Domain Website or the
adequacy of the Debt Domain Website and expressly disclaims liability for errors
or omissions in communications provided through the Debt Domain Website;

 

  (v) acknowledges that no warranty of any kind, express implied or statutory,
including any warranty of merchantability, fitness for a specific purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Security Trustee in connection with communications
provided through the Debt Domain Website or the Debt Domain Website; and

 

  (vi)

agrees that neither the Security Trustee nor any of its officers, directors,
employees, agents, advisors or representatives is liable for damages of any
kind, including direct or indirect, special, incidental or consequential, or any
losses or expenses (whether in tort, contract or otherwise) incurred or suffered
by it or any other Person as a result of its access or use of the Debt Domain
Website or inability to access or use the Debt Domain

 

-156-



--------------------------------------------------------------------------------

  Website, other than in the case of the gross negligence, fraud, or willful
misconduct of the Security Trustee as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

  12.8 Successors and Assigns; Benefits of Agreement

 

  (a) This Agreement shall be binding upon and inure to the benefit of each of
the Parties hereto and their subsequent respective successors, permitted
transferees and permitted assigns, and nothing in this Agreement, in any Senior
Debt Instrument, in any Permitted Senior Debt Hedging Instrument, or in any
other Finance Document, express or implied, shall give to any other Person
(other than any Collateral Party or Secured Parties claiming through the parties
hereto to the extent expressly contemplated hereby) any benefit or any legal or
equitable right or remedy under this Agreement.

 

  12.9 Remedies

 

  (a) Other than as stated expressly herein or therein, no remedy under this
Agreement or any other Finance Document conferred upon the Secured Parties is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder, under the Security Documents or under any other Finance Document, or
now or hereafter existing at law or in equity or by statute or otherwise.

 

  (b) Subject to Section 6.3 (Conduct of Security Enforcement Action), the
amounts payable by the Securing Parties at any time under a Senior Debt
Instrument or a Permitted Senior Debt Hedging Instrument shall each be a
separate and independent debt and each Senior Creditor, except as otherwise
specifically provided in this Agreement or any other Finance Document, shall be
entitled to protect and enforce its rights arising out of this Agreement, its
Senior Debt Instrument or a Permitted Senior Debt Hedging Instrument, the
Security Documents or any other Finance Document, and its right, pursuant to
such Senior Debt Instrument or a Permitted Senior Debt Hedging Instrument, to
cancel or suspend its commitment to provide Senior Debt Obligations and to
accelerate the maturity of amounts due under its Senior Debt Instrument or a
Permitted Senior Debt Hedging Instrument, and, except as aforesaid, it shall not
be necessary for any other Senior Creditor to consent to, or be joined as an
additional party in, any proceedings for such purposes.

 

  (c)

Except as otherwise specifically provided in this Agreement or any other Finance
Document, no failure on the part of any Secured Party to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power, or
privilege under this Agreement or any other Finance Document shall operate as a
waiver thereof nor shall any single or partial exercise of any right, power or
privilege under any such document preclude any other or further exercise thereof
or the

 

-157-



--------------------------------------------------------------------------------

  exercise of any other right, power or privilege. Neither the Security Trustee
nor any Secured Party shall be responsible for the failure of any other Secured
Party to perform its obligations hereunder or under any Finance Document.

 

  (d) In case any Secured Party or the Security Trustee on behalf of or for the
benefit of the Senior Creditors shall have proceeded to enforce any right,
remedy or power under and in accordance with this Agreement or any other Finance
Document and the proceeding for the enforcement thereof shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to such Secured Party, then and in every such case the Securing Parties and the
Secured Party shall, subject to any effect of or determination in such
proceeding, severally and respectively be restored to their former positions and
rights hereunder and under the other Finance Documents, and thereafter all
rights, remedies and powers of the Senior Creditors shall continue as though no
such proceeding had been taken.

 

  (e) The rights of each Secured Party (i) may be exercised as often as
necessary, (ii) are cumulative and not exclusive of its rights under general
law, and (iii) may be waived only in writing and specifically.

 

  12.10 Execution in Counterparts

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all the counterparts shall
together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
format (i.e., “pdf” or “tif”) shall be as effective as delivery of a manually
executed counterpart of this Agreement.

 

  12.11 GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

 

  12.12 WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE FINANCE DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

-158-



--------------------------------------------------------------------------------

  12.13 Consent to Jurisdiction

 

  (a) The parties to this Agreement (and the Senior Creditor Group
Representatives on behalf of their respective Senior Creditors) consent to the
non-exclusive jurisdiction of the courts of the State of New York (except as
otherwise specifically provided herein).

 

  (b) Each party hereto:

 

  (i) hereby irrevocably consents and agrees for the benefit of the Secured
Parties that the federal or state courts in the Borough of Manhattan, The City
of New York in the State of New York shall have jurisdiction over any legal
action, suit or proceeding against it with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Agreement and any other Finance Documents;

 

  (ii) irrevocably waives any objection it may now or hereafter have to the
laying of venue of any action or proceeding in any such court and any claim it
may now or hereafter have that any action or proceeding has been brought in an
inconvenient forum; and

 

  (iii) irrevocably consents and agrees that the submission to the jurisdiction
of the federal or state courts in the Borough of Manhattan, The City of New York
in the State of New York shall not limit the rights of the Senior Creditor Group
Representatives (on behalf of the Senior Creditors) to bring any action or
proceeding in any other court of competent jurisdiction nor shall the bringing
of any action or the taking of any proceedings in any other jurisdiction
(whether concurrently or not) limit such rights, in each case, to the extent
permitted by applicable law.

 

  (c) Without prejudice to any other mode of service allowed under any relevant
law, each Securing Party:

 

  (i) agrees that failure by a process agent to notify it of the process will
not invalidate the proceedings concerned;

 

  (ii) shall maintain a duly appointed and authorized agent for service of
process in relation to any proceedings before the federal or state courts in the
Borough of Manhattan, The City of New York in the State of New York in
connection with this Agreement and shall keep the Security Trustee advised of
the identity and location of such agent and acknowledge that the Securing
Parties shall appoint Corporation Service Company at its registered office
(being, on the date of this Agreement, at 1180 Avenue of the Americas, Suite
210, New York, NY 10036);

 

-159-



--------------------------------------------------------------------------------

  (iii) hereby irrevocably authorizes the Security Trustee to appoint an agent
for service of process on its behalf should it at any time fail to maintain in
full force and effect a process agent in accordance with this Section 12.13
(Consent to Jurisdiction), and the Security Trustee shall promptly notify it of
any such appointment; and

 

  (iv) agrees that service of process in respect of it upon such agent, together
with notice of such service given to it in the manner provided in Section 12.7
(Notices) shall be deemed to be effective service of process upon it in any such
proceeding.

 

  (d) Each of the parties agrees that upon service of process to a Securing
Party’s agent for service of process appointed for such purpose under clause (c)
above, a copy of such process shall be delivered to such Securing Party with the
procedure for notices set forth in Section 12.7 (Notices); provided that the
non-delivery of such copy will not affect the enforceability of such process
validly served upon such agent.

 

  12.14 Amendments

 

  (a) Except with regard to any waivers as expressly provided in this Agreement,
this Agreement may be Modified by an agreement in writing signed by the Security
Trustee, based on the instructions described in Section 7.2(a) (Modification
Approval Levels – Modifications to this Agreement) and each Securing Party;
provided this Agreement may not be Modified in a manner adverse to, or that
would otherwise impact the rights or obligations of, the Account Bank or the
Security Trustee, in each case in their capacity as such, without the consent of
the Account Bank or the Security Trustee, as applicable.

 

  (b)

The agreement contemplated in clause (a) above shall not be required for (i) a
successor Security Trustee to accede to this Agreement in accordance with
Section 8.7(f) (Resignation, Removal and Replacement of Security Trustee), for a
successor Account Bank to accede to this Agreement in accordance with
Section 9.9(e) (Resignation, Removal and Replacement of Account Bank); (ii) a
successor Intercreditor Agent to accede to this Agreement; (iii) the Security
Trustee to make entries on (1) Schedule B (Addresses for Notices of the Securing
Parties and Holdco) pursuant to a transfer permitted by the Finance Documents
and (2) Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office) pursuant to Section 2.7 (Accession of Senior Creditor
Group Representatives); or (iv) the Securing Parties to make entries on or
updates to (A) Schedule E (Commercial Tort Claims) pursuant to Section 3.5(g)(v)
(Perfection and Maintenance of Security Interests – Intellectual Property
Recording Requirements) and on Schedule J (Intellectual Property) pursuant to
Section 3.5(e) (Perfection and Maintenance of Security Interests), (B) prior to
Closing,

 

-160-



--------------------------------------------------------------------------------

  Schedule H (Details of Initial Accounts) or (C) Schedule M (Restricted
Documents) pursuant to Section 12.6 (Confidentiality).

 

  12.15 Conflicts

In case of any conflict or inconsistency between this Agreement and (a) any
Senior Debt Instrument or a Permitted Senior Debt Hedging Instrument, with
respect to the rights and obligations of the parties prior to enforcement and
the conditions and terms on which Security Interests may be enforced; or (b) any
Security Document or Direct Agreement, this Agreement shall control. For the
avoidance of doubt, no party may take action to enforce any Security Interest
except as permitted in this Agreement.

 

  12.16 Further Assurances

The Securing Parties shall deliver (and shall procure that the other Collateral
Parties deliver) to the Security Trustee each of the instruments, agreements,
documents and opinions as the Security Trustee may reasonably request to perfect
and maintain the Security Interests granted hereunder and under any Security
Document.

 

  12.17 Survival of Obligations

The provisions of Section 7.4 (Sponsor Voting), Section 8.5 (Liability),
Section 8.8 (Indemnity), Section 8.11 (Stamp and Other Similar Taxes),
Section 9.7 (Exclusion of Liability), Section 9.8 (Indemnities), Section 10.3
(Limitation on Recourse), Section 12.6 (Confidentiality), Section 12.11
(GOVERNING LAW), Section 12.12 (WAIVER OF JURY TRIAL) and Section 12.13 (Consent
to Jurisdiction) shall survive the termination of this Agreement.

 

  12.18 Other Indemnities

 

  (a) The Securing Parties shall, within ten Business Days of demand, indemnify
each Secured Party, and any applicable Related Parties with respect to each such
Party (without duplication of any indemnity furnished to any such parties by any
Securing Party under any other Finance Document), against, and hold each such
Party harmless from, any claim, cost, loss, expense (including reasonable legal
fees and expenses), damage or liability, sustained or incurred by or asserted
against them that arises by reason of their execution and delivery of,
performance of their obligations under or participation in the transactions
contemplated by any of the Transaction Documents any agreement or instrument
contemplated thereby, including with respect to:

 

  (i) the occurrence of any Loan Facility Event of Default or Unmatured Loan
Facility Event of Default;

 

-161-



--------------------------------------------------------------------------------

  (ii) any rescission, reduction, restoration or return of any payment or
performance of the Senior Debt Obligations by the Company or any discharge given
by a Secured Party (whether in respect of the obligations of the Company or any
security for those obligations or otherwise) as set forth in Section 10.1(a)
(Nature of Obligations);

 

  (iii) the Intercreditor Agent, the Security Trustee or any Facility Agent
investigating any event which it reasonably believes is a Loan Facility Event of
Default or Unmatured Loan Facility Event of Default; or

 

  (iv) the payment of insurance premia by the Intercreditor Agent or the
Security Trustee in accordance with Section 11 (Failure to Maintain Insurance)
of Schedule L (Schedule of Minimum Insurance) of the Common Terms Agreement and
any comparable provision in any Senior Debt Instrument then in effect,

provided that no Securing Party shall be liable to any Secured Party or any
applicable Related Parties with respect to each such Party under this
Section 12.18 (Other Indemnities) to the extent any cost, loss, expense, damage
or liability thereon (A) is incurred as a result of the gross negligence, fraud
or willful misconduct of such Person as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) results from any claims,
actions, suits, inquiries, litigations, investigations or proceedings between or
among the Secured Parties or other indemnified Persons not arising out of any
act or omission of any Securing Party or any of its Affiliates (other than, in
the case of this sub-clause (B), any cost, loss, expense, damage or liability
incurred by or asserted against each Facility Agent, the Intercreditor Agent,
the Security Trustee or the Account Bank, which shall remain the liability of
the Securing Parties). For the avoidance of doubt, any payment made by a
Securing Party under this Section 12.18 (Other Indemnities) shall be subject to
any withholding tax gross-up provision applicable to such payment under the
related Senior Debt Instrument.

 

  (b) Notwithstanding anything to the contrary in this Agreement, the
indemnification obligations of the Securing Parties in respect of any cost,
loss, expense, damage or liability under this Agreement or any other Finance
Document shall not, under any circumstances, be construed to include any loss of
profits (but not so as to exclude claims for contractual interest and fees),
goodwill, reputation, business opportunity or anticipated saving, or special,
indirect, consequential or punitive damages.

[Signatures follow]

 

-162-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

CHENIERE CORPUS CHRISTI HOLDINGS, LLC, as the Company By:

/s/ Michael J. Wortley

Name: Michael J. Wortley Title: Chief Financial Officer

 

CORPUS CHRISTI LIQUEFACTION, LLC, as Guarantor By:

/s/ Michael J. Wortley

Name: Michael J. Wortley Title: Chief Financial Officer

 

CHENIERE CORPUS CHRISTI PIPELINE, L.P., as Guarantor By: Corpus Christi Pipeline
GP, LLC, its general partner By:

/s/ Michael J. Wortley

Name: Michael J. Wortley Title: Chief Financial Officer

 

CORPUS CHRISTI PIPELINE GP, LLC, as Guarantor By:

/s/ Michael J. Wortley

Name: Michael J. Wortley Title: Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on the date first written above.

 

SOCIÉTÉ GÉNÉRALE, as Security Trustee, Intercreditor Agent and Term Loan
Facility Agent By:

/s/ Roberto S. Simon

Name: Roberto S. Simon Title: Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on the date first written above.

 

MIZUHO BANK, LTD., as Account Bank By:

/s/ Junji Hasegawa

Name: Junji Hasegawa Title: Senior Vice President



--------------------------------------------------------------------------------

CONFIDENTIAL

SCHEDULE A

COMMON DEFINITIONS AND RULES OF INTERPRETATION

 

1.1 Amendments

No amendment to any definition or rule of interpretation in this schedule shall
be effective for purposes of any individual Finance Document unless such
amendment has complied with the requirements for amendments to that Finance
Document.

 

1.2 Interpretation

In this Agreement and in the Appendices, Exhibits and Schedules hereto, except
to the extent that the context otherwise requires:

 

  (i) the Table of Contents and headings are for convenience only and shall not
affect the interpretation of this Agreement;

 

  (ii) unless otherwise specified, references to Articles, Sections, clauses,
Appendices, Exhibits and Schedules are references to Articles, Sections and
clauses of, and Appendices, Exhibits and Schedules to, this Agreement;

 

  (iii) references to any document or agreement shall be deemed to include
references to such document or agreement as amended (however fundamentally),
supplemented or replaced from time to time in accordance with its terms and
(where applicable) subject to compliance with the requirements set forth herein
and therein; provided that with respect to any references to the Equator
Principles III, such references shall be deemed to refer to such documents in
effect as of the Signing Date, without regard to any amendments, supplements or
replacements thereof after such date;

 

  (iv) references to any party to this Agreement or any other document or
agreement shall include its successors and permitted transferees and assigns;

 

  (v) an “authorization” includes an authorization, consent, approval,
resolution, license, exemption, filing, registration and notarization;

 

  (vi) a “month” is a reference to a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar
month, except that, if there is no numerically corresponding day in the month in
which that period ends, that period shall end on the last day in that month;

 

  (vii) words importing the plural include the singular and vice versa;

 

  (viii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

  (ix) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;



--------------------------------------------------------------------------------

  (x) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

 

  (xi) “law” shall be construed as any law (including common or customary law),
statute, constitution, decree, judgment, treaty, regulation, directive, by-law,
order, ordinance or any other legislative measure of any government,
supranational, local government, statutory or regulatory body or court, in each
case having the force of law;

 

  (xii) unless as otherwise provided, any reference to assignment of a person’s
rights and/or obligations shall be construed to refer to assignment, transfer or
novation of those rights and/or obligations;

 

  (xiii) any reference to the actions or omissions of agents, representatives or
authorized persons shall refer only to actions or omissions taken in connection
with the agency, representation or authorization (so that, for example, an
action or omission of a contractor for any Loan Party shall be the action of an
agent, representative or authorized person of the Loan Parties only if taken in
connection with the performance of its work under its contract with any Loan
Party involving work related to the Development, and shall not be the action or
omission of an agent, representative or authorized person of the Loan Parties if
taken under another contract with persons other than the Loan Parties involving
work unrelated to the Development);

 

  (xiv) the omission of the word “any” or the phrase “if any” with respect to
anything shall not imply that the thing exists or is required, notwithstanding
the inclusion of such word or phrase (for clarity) in other provisions;

 

  (xv) any reference to an action being taken “pursuant to” an agreement or
document, or any specified provision thereof, shall be construed to mean
“pursuant to and in compliance with” the requirements of such agreement,
document or provision;

 

  (xvi) in some instances, a word or reference that, pursuant to these rules of
interpretation, is not necessary (for example, inclusion of both the singular
and plural), may be included for emphasis or clarity, and any such usage shall
not give rise to any negative implication in relation to any other usage, which
other usage shall nonetheless be interpreted strictly in accordance with the
rules of interpretation set forth herein;

 

  (xvii) unless the contrary indication appears, a reference to a time of day is
a reference to the time of day in New York, New York, United States; and

 

  (xviii) the words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

 

2



--------------------------------------------------------------------------------

1.3 Definitions

“Abandonment” means any of the following shall have occurred:

 

  (a) the abandonment, suspension or cessation of all or substantially all of
the activities related to the Development or the abandonment, suspension or
cessation of operations the Project Facilities, in each case, for a period in
excess of 60 consecutive days (other than as a result of force majeure so long
as the Borrower is diligently attempting to restart the Development or the
Project Facilities); provided that if this is not accompanied by a formal,
public announcement by the Borrower of its intentions as set forth in clause
(b) below, such abandonment, suspension or cessation shall not have occurred
unless, within 45 days following notice to the Borrower from the Security
Trustee (who may be instructed by any Senior Creditor Group to deliver such
notice) requesting the Borrower to deliver a certificate to the effect that it
will resume construction or operation as soon as is commercially reasonable, the
Borrower has not delivered such certificate or resumed such activities or, if
such certificate is delivered, the Borrower has nevertheless not resumed such
activities within 90 days following receipt of the notice from the Security
Trustee;

 

  (b) a formal, public announcement by the Borrower of a decision to abandon,
cease or indefinitely defer or suspend the Development for any reason; or

 

  (c) the Borrower shall make any filing with FERC giving notice of the intent
or requesting authority to abandon the Development for any reason.

For the avoidance of doubt, the Second Phase Development shall not be part of
the Development and the Second Phase Facilities shall not be part of the Project
Facilities for purposes of the Finance Documents unless and until the Second
Phase CP Date has occurred or the Second Phase Development has been undertaken
pursuant to an Expansion otherwise permitted under the Finance Documents.

“Acceptable Bank” means a bank whose long-term unsecured and unguaranteed debt
is rated at least A- (or the equivalent rating) from S&P or Fitch or at least
A-3 (or the equivalent rating) from Moody’s, and, in any case, with a combined
capital surplus of at least $1 billion.

“Acceptable Debt Service Reserve LC” means an irrevocable, standby letter of
credit issued by an Acceptable Bank for the benefit of the Security Trustee that
includes the following material terms:

 

  (i) an expiration date no earlier than 364 days following its issuance date;

 

  (ii) allows the Security Trustee to make a drawdown of up to the stated amount
in each of the circumstances described in Section 4.9(d) (Acceptable Debt
Service Reserve LC) of the Common Security and Account Agreement; and

 

  (iii) the reimbursement and other payment obligations with respect to such
letter of credit are not for the account of any Loan Party.

 

3



--------------------------------------------------------------------------------

“Acceptable Lender” means any Sponsor or its Affiliate or a bank, financial
institution, multilateral agency, development financial institution, trust,
Approved Fund, insurance company, investment or mutual fund or other entity that
is an “accredited investor” (as defined in Regulation D under the Securities
Act) or any Senior Creditor (other than the Senior Noteholders that are not
otherwise Acceptable Lenders) or any Affiliate of a Facility Lender or any other
entity or Person, that in each case is regularly engaged in or established for
the purpose of making, purchasing or investing in loans, securities or other
financial assets (including credit derivatives) in the ordinary course of
business; provided that, in the case of trusts and funds that are not Approved
Funds, such entity shall be experienced in the financing of energy and natural
resource projects.

“Accession Agreement” means any accession agreement contemplated under the
Finance Documents, the form of which is included in either Schedule D (Forms of
Accession Agreements) to the Common Security and Account Agreement or Schedule P
– 1 (Replacement Facility Agent Accession Agreement) and Schedule P – 2 (New
Facility Agent Accession Agreement (Additional Senior Debt)) to the Common Terms
Agreement.

“Access Information” has the meaning given in Section 23.9(f)(ii) (Notices) of
the Common Terms Agreement.

“Account Bank” means, initially, Mizuho Bank, Ltd. acting in its capacity as
such (with any replacement to the initial Account Bank having a then-current
credit rating at appointment by S&P at least equivalent to A+ or by Moody’s at
least equivalent to A1 and being subject to receipt of consent in accordance
with Section 9.9(b) (Resignation, Removal and Replacement of Account Bank) of
the Common Security and Account Agreement).

“Account Bank Fee Letter” means the fee letter entered into between the Company
and the Account Bank in respect of the fees payable to the Account Bank in
respect of its services to be performed as more fully described in the Common
Security and Account Agreement and the other Security Documents.

“Accounts” has the meaning given in Section 4.3(a) (Accounts) of the Common
Security and Account Agreement.

“Additional Proceeds Prepayment Account” is the account described in
Section 4.3(a)(xi) (Accounts) of the Common Security and Account Agreement.

“Additional Senior Debt” has the meaning given in Section 2.2(a)(i) (Incremental
Senior Debt) of the Common Security and Account Agreement.

“Advance” means a borrowing of a loan, issuance of or drawing upon a letter of
credit or the issuance of debt securities pursuant to any Senior Debt
Instrument.

 

4



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person and “Affiliated” shall be construed
accordingly.

“Agreement” in each case where used means only the agreement in which the term
is used. For the avoidance of doubt, (a) any reference to an individual Senior
Debt Instrument which is a Facility Agreement shall be deemed to include
reference to the Common Terms Agreement; and (b) references to an Indenture, or
to any individual Senior Debt Instrument that is an Indenture, shall be deemed
not to include reference to the Common Terms Agreement.

“Amortization Schedule”, with respect to a Facility Agreement, has the meaning
given in such Facility Agreement.

“Anti-Terrorism and Money Laundering Laws” means any of the following
(a) Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (Title 12, Part 595 of the US Code of Federal Regulations),
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the US Code of Federal Regulations), (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the US Code
of Federal Regulations), (e) the USA Patriot Act of 2001 (Pub. L. No. 107-56),
(f) the US Money Laundering Control Act of 1986, (g) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq., (h) Laundering of Monetary Instruments, 18 U.S.C.
section 1956, (i) Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957, (j) the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations
(Title 31 Part 103 of the US Code of Federal Regulations), (k) any other similar
federal Government Rule having the force of law and relating to money
laundering, terrorist acts or acts of war, and (l) any regulations promulgated
under any of the foregoing.

“Applicable Anti-Corruption Laws” means the Foreign Corrupt Practices Act of
1977 and the rules and regulations thereunder and all laws, rules, and
regulations of any jurisdiction applicable to the Borrower, the Borrower’s
Subsidiaries or any Guarantor at the relevant time concerning or relating to
bribery or corruption.

“Applicable EPC Contract” means (a) unless and until the Second Phase CP Date
has occurred, the EPC Contract (T1/T2) and (b) on or following the Second Phase
CP Date, all of the EPC Contracts.

“Applicable PDE Assets” has the meaning given in Section 6.4(a)(vi) (PDE Senior
Debt) of the Common Terms Agreement.

 

5



--------------------------------------------------------------------------------

“Approved Fund” means any Fund administered or managed by (a) a Facility Lender,
(b) an Affiliate of a Facility Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Facility Lender.

“Assigned Agreements” has the meaning given in Section 3.2(b)(i) (Security
Interests to be Granted by the Securing Parties – Security Interests – General)
of the Common Security and Account Agreement. 

“Authorized Investments” means any US Dollar denominated investments that are:

 

  (a) direct obligations of, or obligations the principal and interest on that
are unconditionally guaranteed by, the United States of America (or any
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;

 

  (b) investments in marketable general obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof in each case maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of “A” or higher from S&P or from Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of such other nationally recognized
rating agency as shall be approved by the Security Trustee in its reasonable
judgment);

 

  (c) commercial paper or tax exempt obligations having one of the two highest
ratings obtainable from Moody’s or S&P (or if at such time neither is issuing
ratings, then a comparable rating of such other nationally recognized rating
agency as shall be approved by the Security Trustee in its reasonable judgment)
and, in each case, maturing within one year of acquisition thereof;

 

  (d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing or putable within one year from the date of acquisition
thereof issued or guaranteed or placed with, and money market deposit accounts
issued or offered by, any domestic office of (i) a commercial bank organized
under the laws of the United States of America or any state thereof or (ii) a
licensed branch of a foreign bank organized under the laws of any member country
of the Organization for Economic Co-Operation and Development, in either case,
that has a combined capital and undivided surplus and undivided profits of at
least $500 million;

 

  (e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (d) of
this definition; or

 

  (f)

money market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 (or any successor rule) under the Investment

 

6



--------------------------------------------------------------------------------

  Company Act of 1940; (ii) are rated either AAA by S&P and Aaa by Moody’s or at
least 95% of the assets of which constitute Authorized Investments described in
clauses (a) through (e) of this definition and/or US Dollars; and (iii) have
portfolio assets of at least $500 million.

“Authorized Officer” means: (a) with respect to any Person that is a
corporation, the chairman, president, senior vice president, vice president,
chief financial officer, chief operating officer, treasurer, assistant
treasurer, attorney-in-fact, secretary or assistant secretary of such Person,
(b) with respect to any Person that is a partnership, the chairman, president,
senior vice president, vice president, chief financial officer, chief operating
officer, treasurer, assistant treasurer, attorney-in-fact, secretary or
assistant secretary of such Person or a general partner of such Person and
(c) with respect to any Person that is a limited liability company, the
chairman, president, senior vice president, chief financial officer, chief
operating officer, vice president, treasurer, assistant treasurer,
attorney-in-fact, secretary or assistant secretary, the manager, the managing
member or a duly appointed officer of such Person.

“Availability Period” means, with respect to the Term Loans, the Term Loan
Availability Period, and with respect to any other Loans, the period commencing
on the date of first disbursement of such Loans and ending on the date of the
termination or cancellation of all remaining Facility Debt Commitments pursuant
to the terms of the corresponding Facility Agreement.

“Bankruptcy” means with respect to any Person, the occurrence of any of the
following events, conditions or circumstances:

 

  (a) such Person shall file a voluntary petition in bankruptcy, or shall file
any petition or answer or consent seeking any reorganization, arrangement,
adjustment, composition, insolvency, liquidation, receivership, dissolution or
similar relief for itself under the Bankruptcy Code or any present or future
applicable federal, state or other statute or law relating to bankruptcy,
insolvency, reorganization or other relief for debtors generally, or shall apply
for or consent to the appointment of any trustee, receiver, conservator or
liquidator of such Person or of all or any substantial part of its properties;

 

  (b) a case or other proceeding shall be commenced against such Person in a
court of competent jurisdiction without the consent or acquiescence of such
Person seeking any reorganization, arrangement, adjustment, composition,
insolvency, liquidation, receivership, dissolution or similar relief with
respect to such Person or its debts under the Bankruptcy Code or any present or
future applicable federal, state or other statute or law relating to bankruptcy,
insolvency, reorganization or other relief for debtors generally, or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed or unstayed for a period of 60
consecutive days;

 

7



--------------------------------------------------------------------------------

  (c) a court of competent jurisdiction shall enter an order, judgment or decree
approving a petition with respect to such Person seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Bankruptcy Code, or any other present or future applicable
federal, state or other statute or law relating to bankruptcy, insolvency,
reorganization or other relief for debtors, and such Person shall consent to the
entry of such order, judgment or decree or such order, judgment or decree shall
remain undischarged, unvacated or unstayed for 90 days (whether or not
consecutive) from the date of entry thereof, or any trustee, receiver,
conservator or liquidator of such Person or of all or any substantial part of
its property shall be appointed without the consent of such Person and such
appointment shall remain undischarged, unvacated and unstayed for an aggregate
of 90 days (whether or not consecutive);

 

  (d) such Person shall admit in writing its inability to pay its debts as they
mature or shall generally not be paying its debts as they become due;

 

  (e) such Person shall make a general assignment for the benefit of creditors
or take any other similar action for the protection or benefit of creditors; or

 

  (f) such Person shall take any corporate or partnership action for the purpose
of effecting any of the foregoing.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 and
codified as 11 U.S.C. Section 11 et seq.

“Bankruptcy Default” has the meaning given in Section 6.2(c) (Initiation of
Security Enforcement Action – Bankruptcy Default) of the Common Security and
Account Agreement.

“Bankruptcy Proceeding” means:

 

  (a) any case, action or proceeding before any court or other governmental
authority in relation to a Bankruptcy; or

 

  (b) a general assignment under clause (e) of the definition of Bankruptcy,

in each case of (a) and (b) above, undertaken under applicable US federal, state
or foreign law, including the Bankruptcy Code.

“Base Case Forecast” means the base case forecast attached as Schedule R (Base
Case Forecast) to the Common Terms Agreement, as may be updated from time to
time in accordance with the Common Terms Agreement.

“Base Committed Quantity” means (a) unless and until the Second Phase CP Date
has occurred, not less than 398,697,500 MMBtu per annum, being the quantity of
LNG contracted to be sold at plateau production pursuant to the Initial LNG SPAs
as at the

 

8



--------------------------------------------------------------------------------

Closing Date and (b) on and following the Second Phase CP Date, not less than
547,500,000 MMBtu per annum, being the quantity of LNG contracted to be sold at
plateau production pursuant to the Initial LNG SPAs and the Second Phase
Qualifying LNG SPAs as at the occurrence of the Second Phase CP Date; provided,
in each case, that following the full payment of the required amount upon any
LNG SPA Mandatory Prepayment, the Base Committed Quantity will be reduced to the
quantity of LNG contracted to be sold at plateau production pursuant to the
Qualifying LNG SPAs used to calculate the amount of Senior Debt that the
Borrower is not required to repay upon an LNG SPA Prepayment Event under
Section 3.4(a)(iv) (Mandatory Prepayments – LNG SPA Payment Events) of the
Common Terms Agreement.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 0.50%, (b) the prime rate
published in The Wall Street Journal for such day; provided that if The Wall
Street Journal ceases to publish for any reason such rate of interest, “Base
Rate” shall mean the prime lending rate as set forth on the Bloomberg page
PRIMBB Index (or successor page) for such day (or such other service as
determined by the Intercreditor Agent from time to time for purposes of
providing quotations of prime lending interest rates) and (c) the LIBOR for an
interest period of one month plus 1%. Each change in the Base Rate shall be
effective on the date the change in the relevant benchmark in this definition
becomes effective.

“Bcf” means billions of cubic feet.

“Borrower” means Cheniere Corpus Christi Holdings, LLC, a limited liability
company organized under the laws of the State of Delaware. The Borrower is also
referred to as the “Company” under the Common Security and Account Agreement.

“Breakage Costs” under a Facility Agreement has the meaning given in such
Facility Agreement.

“Btu” means the amount of heat equal to 1,055.056 joules.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
generally authorized to be open for business:

 

  (a) in relation to any determination of the LIBOR required under the Finance
Documents, London; and

 

  (b) in all other cases, The City of New York.

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to the Schedule of Minimum Insurance or otherwise
obtained with respect to the Loan Parties or the Project Facilities insuring the
Loan Parties against business interruption or delayed start-up.

 

9



--------------------------------------------------------------------------------

“Cash Flow” means, with respect to any period, all funds received or, as
applicable in the relevant context, projected to be received by the Loan Parties
during such period, including:

 

  (a) fees and other amounts received by CCL under the LNG SPAs;

 

  (b) earnings on funds held in the Secured Accounts (excluding interest and
investment earnings that accrue on the amounts on deposit in any of the Senior
Debt Service Reserve Account or any account established to prefund interest on
any Senior Debt, if any, in any case, that are not transferred to the Revenue
Account pursuant to the Common Security and Account Agreement);

 

  (c) any amounts deposited in the Insurance/Condemnation Proceeds Account to
the extent applied to the payment of Operation and Maintenance Expenses or
Project Costs in accordance with Article 5 (Insurance and Condemnation Proceeds
and Performance Liquidated Damages) of the Common Security and Account
Agreement;

 

  (d) all cash paid to the Loan Parties during such period as Business
Interruption Insurance Proceeds;

 

  (e) proceeds from the transfer, sale or disposition of assets or rights of the
Loan Parties in the ordinary course of business in accordance with Section 12.17
(Sale of Project Property) of the Common Terms Agreement (other than as set
forth in sub-clause (iii) below) to the extent such proceeds have been or will
be used to pay Operation and Maintenance Expenses;

 

  (f) amounts paid under any Material Project Agreement;

 

  (g) amounts received under Permitted Hedging Instruments other than in respect
of interest rates; and

 

  (h) solely with respect to calculation of the Historical DSCR for purposes of
compliance with Section 12.25 (Historical DSCR) of the Common Terms Agreement,
all cash paid to the Borrower during the applicable period from any direct or
indirect owner of the Borrower by way of Equity Funding (in each case as
otherwise permitted pursuant to the terms of the Finance Documents),

but excluding, in each case:

 

  (i) all amounts required to be deposited in the Insurance/Condemnation
Proceeds Account used to reimburse Equity Funding;

 

  (ii) proceeds of third-party liability insurance;

 

  (iii) proceeds of the sale of assets permitted by Section 12.17(c) or
(l) (Sale of Project Property) of the Common Terms Agreement unless and until
applied to procure a replacement for such assets;

 

10



--------------------------------------------------------------------------------

  (iv) proceeds of Senior Debt and other Indebtedness (and corresponding amounts
received by the Loan Parties pursuant to any guarantees) permitted by
Section 12.14 (Limitation on Indebtedness) of the Common Terms Agreement other
than amounts received under Permitted Hedging Instruments included under clause
(g) above; and

 

  (v) except as provided in clause (h) above, Equity Funding received from the
Sponsor or any direct or indirect holders of equity interests of the Borrower;
and any cash deposited into the Additional Proceeds Prepayment Account.

“Cash Flow Available for Debt Service” means, for any period, the amount that is
equal to (a) Cash Flow minus (b) Operation and Maintenance Expenses, in each
case for such period; provided that Operation and Maintenance Expenses included
in the calculation of Historical DSCR and Fixed Projected DSCR will exclude
(i) that portion of Operation and Maintenance Expenses arising prior to the
Project Completion Date that are Project Costs, (ii) that portion of Operation
and Maintenance Expenses that are Required Capital Expenditures and
(iii) Operation and Maintenance Expenses arising from and after the Project
Completion Date relating to expenditure on items that were, as of the Project
Completion Date, outstanding or punch list items under the Applicable EPC
Contracts that are paid out of Senior Debt or Equity Funding.

“Catastrophic Casualty Event” has the meaning given in any Indenture.

“CCL” means Corpus Christi Liquefaction, LLC, a limited liability company
organized under the laws of the State of Delaware, which will own and operate
the Corpus Christi Terminal Facility.

“CCP” means Cheniere Corpus Christi Pipeline, L.P., a limited partnership
organized under the laws of the State of Delaware, which will own and operate
the Corpus Christi Pipeline.

“CCP Construction Contract” has the meaning given in Section 12.5(g) (Material
Project Agreements) of the Common Terms Agreement.

“CCP GP” means Corpus Christi Pipeline GP, LLC, a limited liability company
organized under the laws of the State of Delaware, which will be the general
partner of CCP.

“CCP Pipeline Precedent Agreement” means the transportation precedent agreement,
dated July 21, 2014, as amended on May 13, 2015, between CCP and CCL pursuant to
which firm transportation capacity is secured through the Corpus Christi
Pipeline.

“CEI Equity Contribution Agreement” means the Equity Contribution Agreement,
dated as of May 13, 2015, entered into between the Borrower and the Sponsor.

 

11



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. section 9604, et seq.) and rules and regulations issued
thereunder.

“Cessation Notice” has the meaning given in Section 15.3 (Cessation of Loan
Facility Declared Default) of the Common Terms Agreement.

“Change in Law” means the occurrence, after the Signing Date, of any of the
following:

 

  (a) the adoption or taking effect of any law, rule, regulation or treaty;

 

  (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority; or

 

  (c) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any governmental authority;

provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the Sponsor and its Affiliates (a) until one year
after the Project Completion Date, shall fail to own, directly or indirectly in
the aggregate, more than 50% of the ownership interests in the Borrower or
control, directly or indirectly, voting rights of more than 50% of the votes of
all classes in the Borrower or (b) more than one year after the Project
Completion Date, shall fail to own, directly or indirectly in the aggregate,
more than 25% of the ownership interests in the Borrower or control, directly or
indirectly, voting rights of more than 25% of the votes of all classes in the
Borrower.

“Change Order” has the meaning given in the Applicable EPC Contracts.

“Change Order Confirming Certificate” has the meaning given in
Section 9.1(a)(i)(A) (Prohibited Actions under EPC Contracts) of the Common
Terms Agreement.

“Cheniere” has the same meaning as is given to “Sponsor” below.

 

12



--------------------------------------------------------------------------------

“Closing” means the satisfaction or waiver of all the conditions precedent set
forth in Section 4.1 (Conditions to Closing) of the Common Terms Agreement with
respect to the Initial Senior Debt.

“Closing Conditions Certificate” has the meaning given in Section 4.5(a)
(Satisfaction of Conditions) of the Common Terms Agreement.

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.1 (Conditions to Closing) of the Common Terms Agreement have been
satisfied or waived.

“Closing Notice” has the meaning given in Section 4.5(a) (Satisfaction of
Conditions) of the Common Terms Agreement.

“CMI” means Cheniere Marketing, LLC, a limited liability company organized under
the laws of the State of Delaware.

“CMI Export Authorization Letter” means the letter agreement, dated as of May
13, 2015, between CMI and CCL.

“CMI (UK)” means Cheniere Marketing International LLP, a limited liability
partnership organized under the laws of the United Kingdom.

“CMI (UK) LNG SPAs” mean the (a) Amended and Restated Base LNG Sale and Purchase
Agreement (FOB), dated as of November 28, 2014, between CCL and CMI (UK) and
(b) Amended and Restated Foundation Customer LNG Sale and Purchase Agreement
(FOB), dated as of November 28, 2014 between CCL and CMI (UK), in each case in
the form delivered to the Intercreditor Agent prior to or on the Signing Date or
in such other form as may be approved by the Intercreditor Agent.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any property right or interest subject to a Security
Interest.

“Collateral Parties” means the Securing Parties and Holdco, and “Collateral
Party” shall have a corresponding meaning.

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer software and related documentation, computer printouts, tapes, disks
and other electronic storage media and related data processing software and
similar items that at any time evidence or contain information relating to any
of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

 

13



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Common Collateral” means any property right or interest subject to a Security
Interest granted or purported to be created by or pursuant to Section 3.2(a)
(Security Interests to be Granted by the Securing Parties – Pledge of Pledged
Collateral), Section 3.2(b) (Security Interests to be Granted by the Securing
Parties – Security Interests – General) or Section 3.2(f) (Security Interests to
be Granted by the Securing Parties – Real Property) of the Common Security and
Account Agreement or pursuant to any Security Document other than the Common
Security and Account Agreement.

“Common Security and Account Agreement” means the Common Security and Account
Agreement, dated as of May 13, 2015, among the Borrower, the Guarantors, each
Senior Creditor Group Representative on its own behalf and on behalf of the
relevant Senior Creditor Group, the Intercreditor Agent, the Security Trustee
and the Account Bank.

“Common Terms Agreement” means the Common Terms Agreement, dated as of May 13,
2015, among the Borrower, the Guarantors, the Term Loan Facility Agent and each
other Facility Agent on behalf of its respective Facility Lenders, and the
Intercreditor Agent providing common representations, warranties, undertakings
and events of default. For the avoidance of doubt, (i) any reference to an
individual Senior Debt Instrument which is a Facility Agreement shall be deemed
to include reference to the Common Terms Agreement; and (ii) references to an
Indenture, or to any individual Senior Debt Instrument that is an Indenture,
shall be deemed not to include reference to the Common Terms Agreement.

“Company” means Cheniere Corpus Christi Holdings, LLC, a limited liability
company organized under the laws of the State of Delaware. The Company is also
referred to as the “Borrower” in certain Finance Documents and the “Issuer” in
other Finance Documents.

“Condemnation Proceeds” means any amounts and proceeds of any kind (including
instruments) payable in respect of any Event of Taking.

“Confidential Information” means all information received from a Loan Party,
Holdco, the Sponsor or any of their respective Affiliates or on their behalf
relating to any of such entities, their businesses, the Project Facilities or
the Development, including at all times the Second Phase Development.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“ConocoPhillips” means ConocoPhillips Company, a corporation incorporated in the
State of Delaware.

 

14



--------------------------------------------------------------------------------

“Constitutional Documents” means certificates of formation, limited liability
company agreements, partnership agreements, certificates of incorporation,
bylaws or any similar entity organizational or constitutive document.

“Construction Account” is the account described in Section 4.3(a)(iv) (Accounts)
of the Common Security and Account Agreement.

“Construction Budget and Schedule” means (a) the budget delivered pursuant to
Section 4.1(g) (Conditions to Closing – Project Development) of the Common Terms
Agreement (which shall be substantially in the form of budget attached as
Schedule D-1 (Construction Budget and Schedule – Construction Budget) to the
Common Terms Agreement), setting forth, on a monthly basis, the timing and
amount of all projected payments of Project Costs through the date that is 90
days after the projected date of Substantial Completion of the last Subproject
to be completed under and as defined in the Applicable EPC Contracts and (b) the
schedule delivered pursuant to Section 4.1(g) (Conditions to Closing – Project
Development) of the Common Terms Agreement (which shall be substantially in the
form of schedule attached as Schedule D-2 (Construction Budget and Schedule –
Construction Schedule) to the Common Terms Agreement), setting forth the
proposed engineering, procurement, construction and testing milestone schedule
for the Project Facilities’ development through the date that is 90 days
following the projected date of Substantial Completion of the last Subproject to
be completed under the Applicable EPC Contracts; and in each of cases (a) and
(b) as may be amended, supplemented, or otherwise modified (x) to take into
account any Change Orders permitted under Section 9.1 (Prohibited Actions under
EPC Contracts) of the Common Terms Agreement and (y) upon the occurrence of the
Second Phase CP Date as set forth in Section 4.3 (Conditions to Second Phase
Expansion) of the Common Terms Agreement. It is acknowledged and understood that
the “Construction Budget and Schedule” will be comprised of a budget and
schedule in respect of the Corpus Christi Terminal Facility and a budget and
schedule in respect of the Corpus Christi Pipeline and that all references in
the Finance Documents to the “Construction Budget and Schedule” shall be to such
budgets and schedules collectively or to the budget and schedule applicable to
the Project Facilities that are the subject of the applicable provision, as the
context may require.

“Consultants” has the meaning given in Section 13.1 (Appointment of Consultants)
of the Common Terms Agreement.

“Continuing” (including, with its corresponding meaning, the terms “Continuance”
and “Continuation”) means:

 

  (a) with respect to any Loan Facility Declared Default, Indenture Declared
Default or other comparable event of default under any other Senior Debt
Instrument, that such default has occurred without the need for declaration, or
been declared by required Senior Creditor action, in each case in conformity
with the requirements of the Common Terms Agreement or such other Senior Debt
Instrument, as the case may be, and no Cessation Notice shall have been given
with respect thereto;

 

15



--------------------------------------------------------------------------------

  (b) with respect to any Unmatured Loan Facility Event of Default, Unmatured
Indenture Event of Default or other unmatured default under any other Senior
Debt Instrument, that such unmatured default has occurred and has not been
waived or cured; and

 

  (c) with respect to any Loan Facility Event of Default, Indenture Event of
Default or other event of default under any other Senior Debt Instrument, that
such event of default has occurred and has not been declared, waived or cured.

“Contract Price” has the meaning given in the Applicable EPC Contracts.

“Control” of a Person means the power to direct the management and policies of
that Person, directly or indirectly, whether through the ownership of voting
securities, by operation of law, by contract (including pursuant to a
partnership or similar agreement) or otherwise; and the terms “Controlling” and
“Controlled” have corresponding meanings to the foregoing.

“Controlling Claimholders” means Senior Creditor Group Representatives
representing a Majority in Interest of the Senior Creditors.

“Copyright Licenses” means any and all agreements, licenses and covenants
providing for the granting of any right in or to any Copyright or otherwise
providing for a covenant not to sue for infringement or other violation of any
Copyright (whether a Loan Party is licensee or licensor thereunder) including
each agreement required to be listed in Schedule J (Intellectual Property) to
the Common Security and Account Agreement under the heading “Copyright Licenses”
(as such schedule may be amended or supplemented from time to time).

“Copyrights” means all United States, and foreign copyrights (whether or not the
underlying works of authorship have been published), including copyrights in
software and all rights in and to databases, all designs (including but not
limited to industrial designs, Protected Designs within the meaning of 17 U.S.C.
1301 et. seq. and Community designs), and all Mask Works (as defined under 17
U.S.C. 901 of the US Copyright Act), whether registered or unregistered, as well
as all moral rights, reversionary interests, and termination rights, and, with
respect to any and all of the foregoing:

 

  (a) all registrations and applications therefor including the registrations
and applications required to be listed in Schedule J (Intellectual Property) to
the Common Security and Account Agreement under the heading “Copyrights” (as
such schedule may be amended or supplemented from time to time);

 

16



--------------------------------------------------------------------------------

  (b) all extensions, renewals and restorations thereof;

 

  (c) all rights to sue or otherwise recover for any past, present and future
infringement or other violation thereof;

 

  (d) all proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto; and

 

  (e) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Corpus Christi Pipeline” means the 23-mile-long, 48-inch-diameter
bi-directional Gas pipeline and related compressor stations, meter stations and
required interconnects, originating at the Corpus Christi Terminal Facility and
terminating north of the City of Sinton, Texas, and related facilities, as such
facilities may be improved, replaced, modified, changed or expanded in
accordance with the Finance Documents.

“Corpus Christi Terminal Facility” means the facilities in San Patricio County
and Nueces County in the vicinity of Portland, Texas, on the La Quinta Channel
in the Corpus Christi Bay comprising:

 

  (a) unless and until the Second Phase CP Date has occurred, a liquefaction
facility comprised of two Trains, each with a nominal production capacity of
approximately 4.5 mtpa, two LNG storage tanks, each with a working capacity of
160,000 cubic meters, and a marine berth; and

 

  (b) on and following the Second Phase CP Date, a liquefaction facility
comprised of three Trains, each with a nominal production capacity of
approximately 4.5 mtpa, three LNG storage tanks, each with a working capacity of
160,000 cubic meters, and two marine berths,

in each case (i) with related onsite and offsite utilities and supporting
infrastructure and (ii) as such facilities may be improved, replaced, modified,
changed or expanded in accordance with the Finance Documents.

“CP Deadline” has the meaning given in the applicable LNG SPA.

“CP Fulfillment Date” has the meaning given in the applicable LNG SPA.

“CTA Payment Date” means (i) each Quarterly Payment Date, (ii) the date for
payment of Senior Debt Obligations (including payment dates for the payment of
interest) under or pursuant to any Facility Agreement, including the Common
Terms Agreement, and (iii) the scheduled Final Maturity Date under each Facility
Agreement.

 

17



--------------------------------------------------------------------------------

“Date Certain” means (a) unless and until the Second Phase CP Date has occurred,
the EDF LNG SPA DFCD Deadline and (b) on and following the Second Phase CP Date,
the last DFCD Deadline to occur under any of the Qualifying LNG SPAs delivered
pursuant to the conditions precedent in Section 4.3(b)(i) (Conditions to Second
Phase Expansion – Second Phase Qualifying LNG SPAs; Material Project Documents;
Direct Agreements) of the Common Terms Agreement, which shall have been notified
to the Intercreditor Agent pursuant to Section 4.3(b)(ii) (Conditions to Second
Phase Expansion – Second Phase Qualifying LNG SPAs; Material Project Documents;
Direct Agreements) of the Common Terms Agreement.

“Date of First Commercial Delivery” or “DFCD” has the meaning given in the
applicable LNG SPA.

“Debt Domain Website” has the meaning given in Section 12.7(b) (Notices) of the
Common Security and Account Agreement.

“Decision” means any notice, consent, decision, approval, instruction, judgment,
direction, objection or Modification.

“Declared Event of Default” means an Event of Default that has been declared or
is otherwise deemed to have been declared by a Senior Creditor Group
Representative under its Senior Debt Instrument (acting on behalf of the Senior
Creditors under, and in accordance with, such Senior Debt Instrument) or
otherwise is deemed to have been declared in accordance with the terms of the
relevant Senior Debt Instrument.

“Default Rate” means a rate per annum equal to the rate that would otherwise be
applicable plus 2%, or if there is no applicable interest rate, a rate per annum
equal to the highest interest rate applicable to any then-outstanding Senior
Debt plus 2%.

“Defaulting Lender”, with respect to a Facility Agreement, has the meaning given
in such Facility Agreement.

“Defect Correction Period” has the meaning given in the Applicable EPC
Contracts.

“Delay Liquidated Damages” means any liquidated damages resulting from a delay
with respect to the Project Facilities that are required to be paid by the EPC
Contractor or any other counterparty to a Material Project Agreement for or on
account of any delay.

“Development” means the financing, development, acquisition, ownership,
occupation, construction, equipping, testing, repair, operation, maintenance and
use of the Project Facilities and the purchase, storage and sale of Gas and the
storage and sale of LNG, the export of LNG from the Project Facilities (and, if
the Borrower so elects, the import of LNG to the extent any Loan Party has all
necessary Permits therefor), the transportation of Gas to the Project Facilities
by third parties, and the sale of other services or other

 

18



--------------------------------------------------------------------------------

products or by-products of the Project Facilities and all activities incidental
thereto, in each case in accordance with the Transaction Documents. “Develop”
and “Developed” shall have corresponding meanings.

For the avoidance of doubt, the Second Phase Development shall not be part of
the Development and the Second Phase Facilities shall not be part of the Project
Facilities for purposes of the Finance Documents unless and until the Second
Phase CP Date has occurred or the Second Phase Development has been undertaken
pursuant to an Expansion otherwise permitted under the Finance Documents.

“Development Expenditures” means, for any period, the aggregate amount of all
expenditures of the Loan Parties payable during such period that, in accordance
with GAAP, are or should be included in “purchase of property, plant and
equipment” or similar items reflected in the consolidated statement of cash
flows of the Loan Parties.

“DFCD Deadline” means the date, under each of the Qualifying LNG SPAs, that is
60 days prior to the date on which each LNG Buyer would have the right to
terminate its respective LNG SPA for any failure to achieve the DFCD by such
date, as extended by any waivers, modifications or amendments to its respective
LNG SPA in accordance with Section 8.3 (Amendment of LNG SPAs) of the Common
Terms Agreement, but without giving effect to cure rights under any agreement
between the Security Trustee and such LNG Buyer. “DFCD Deadlines” shall have a
corresponding meaning.

“DIP Financing” has the meaning given in Section 10.5(b) (Certain Agreements
with Respect to Bankruptcy) of the Common Security and Account Agreement.

“DIP Financing Liens” has the meaning given in Section 10.5(b)(ii) (Certain
Agreements with Respect to Bankruptcy) of the Common Security and Account
Agreement.

“DIP Lenders” has the meaning given in Section 10.5(b) (Certain Agreements with
Respect to Bankruptcy) of the Common Security and Account Agreement.

“Direct Agreements” are the agreements described in Section 3.4 (Direct
Agreements) of the Common Security and Account Agreement, and “Direct Agreement”
shall have a corresponding meaning.

“Disbursement Account” means the account(s) of that name required to be
established pursuant to Section 4.3 (Accounts) of the Common Security and
Account Agreement.

“Disbursement Request” means a drawdown notice, substantially in the form set
forth in Schedule B (Disbursement Request Form) to the Common Terms Agreement
(or equivalent under another Senior Debt Instrument), given by the Borrower
requesting an Advance with respect to a Loan in accordance with the terms of
Section 2.3 (Disbursement Procedures) of the Common Terms Agreement and/or the
applicable Facility Agreement.

 

19



--------------------------------------------------------------------------------

“Disbursement Endorsement” means endorsement(s) to the Title Policy (dated not
earlier than two Business Days prior to the date of the requested Advance, as
applicable), indicating that since the effective date of the Title Policy (or
the date of the last preceding endorsement(s) to the Title Policy, if later),
(1) there has been no change in the state of the title to the insured estates or
interests covered by the Title Policy (other than matters constituting Permitted
Liens or matters otherwise approved by the Security Trustee), and (2) complying
with Procedural Rule P-9.b.4 of The Basic Manual of Rules, Rates and Forms for
the Writing of Title Insurance in the State of Texas, and which endorsement(s)
shall extend the effective date of the Title Policy to the date of such
endorsement(s) and increase the coverage of the Title Policy by an amount equal
to the Advance then being made by stating the amount of coverage then existing
under the policy, and with respect to the endorsement to be delivered for the
occurrence of the Project Completion Date in Section 14.1(f) (Conditions to
Occurrence of the Project Completion Date – Survey and Title Policy Endorsement)
of the Common Terms Agreement, the “Liability” paragraph and the exception in
Schedule B of the Title Policy for liens arising by reason of unpaid bills or
claims for work performed or materials furnished in connection with improvements
placed, or to be placed, upon the subject land shall be eliminated from the
policy by the issuance of the promulgated endorsement form containing the
applicable promulgated language covering said elimination as provided in
Procedural Rule P-8.b.2 of The Basic Manual of Rules, Rates and Forms for the
Writing of Title Insurance in the State of Texas. Such Disbursement Endorsement
will be substantially in a form to be agreed and attached to the Common Terms
Agreement.

 

  “Discharge Date” means:

 

  (a) with respect to the Senior Debt Obligations under a Senior Debt
Instrument, the date on which such Senior Debt Obligations thereunder shall have
been unconditionally paid or discharged in full in US Dollars (other than Senior
Debt Obligations thereunder that by their terms survive and with respect to
which no claim has been made by the applicable Senior Creditor), the Senior Debt
Commitments thereunder shall have been terminated, expired or been reduced to
zero and all letters of credit thereunder (if any) shall have been terminated or
collateralized in accordance with the provisions of such Senior Debt Instrument;

 

  (b) with respect to the Senior Debt Obligations under a Permitted Senior Debt
Hedging Instrument, the date on which such Senior Debt Obligations thereunder
shall have been unconditionally paid or discharged in full in US Dollars (other
than Senior Debt Obligations thereunder that by their terms survive and with
respect to which no claim has been made by the applicable Senior Creditor) and
such Permitted Senior Debt Hedging Instrument shall have terminated or expired;
and

 

20



--------------------------------------------------------------------------------

  (c) with respect to all Senior Debt Obligations, collectively, the date on
which each of the above shall have occurred with respect to each then-existing
Senior Debt Instrument and Permitted Senior Debt Hedging Instrument and any
other Senior Debt Obligations owing to the Intercreditor Agent, Facility Agents,
Security Trustee or other Secured Parties shall have been unconditionally paid
or discharged in full in US Dollars (other than Senior Debt Obligations that by
their terms survive and with respect to which no claim has been made by the
applicable Secured Party).

“DOE” means the US Department of Energy.

“DSCR” means either Historical DSCR or Fixed Projected DSCR.

“EDF” means Électricité de France, S.A., a French utility company that is an
Initial LNG Buyer.

“EDF LNG SPA” means the LNG SPA between CCL and EDF, dated July 17, 2014, as
amended on February 24, 2015.

“EDF LNG SPA DFCD Deadline” means the date that is 60 days prior to the date on
which EDF is permitted to terminate the EDF LNG SPA for any failure to achieve
the DFCD by such date, as extended by any waivers, modifications or amendments
to the EDF LNG SPA in accordance with Section 8.3 (Amendment of LNG SPAs) of the
Common Terms Agreement, but without giving effect to cure rights under any
agreement between the Security Trustee and EDF.

“EDP” means EDP Energias de Portugal S.A., a Portuguese utility company that is
an Initial LNG Buyer.

“EDP LNG SPA” means the LNG SPA between CCL and EDP, dated as of December 18,
2014, as amended from time to time.

“El Campesino” means Central El Campesino S.A., a Chilean sociedad anónima.

“El Campesino Contingent LNG SPA” means the LNG SPA between CCL and El
Campesino, dated November 28, 2014, pursuant to which CCL will sell LNG to El
Campesino in the event of a termination of the LNG SPA between CMI (UK) and El
Campesino for certain reasons specified therein, in the form delivered to the
Intercreditor Agent prior to or on the Signing Date or in such other form as may
be approved by the Intercreditor Agent.

“Endesa” means Endesa S.A., a Spanish utility company that is an Initial LNG
Buyer.

 

21



--------------------------------------------------------------------------------

“Enforcement Action” has the meaning given in Section 16.1(a) (Facility Lender
Remedies for Loan Facility Declared Events of Default – Enforcement Action) of
the Common Terms Agreement.

“Enforcement Proceeds Account” has the meaning given in Section 6.7(a)
(Enforcement Proceeds Account) of the Common Security and Account Agreement.

“Environmental Affiliate” means any Person, to the extent the Borrower could
reasonably be expected to have liability as a result of the Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of the Borrower’s obligation
is by contract or operation of Government Rule.

“Environmental and Social Standards” means Environmental Laws and the Equator
Principles III.

“Environmental Claim” means any administrative, regulatory or judicial action,
suit, judgment or other legal action (collectively, a “claim”) by any Person
alleging or asserting liability for investigatory costs, response, cleanup or
other remedial costs, legal costs, environmental consulting costs, governmental
environmental response costs, damages to natural resources or other property,
personal injuries, fines or penalties arising out of (a) the presence, Release
or threatened Release into the environment, of any Hazardous Material at any
location, whether or not owned by the Person against whom such claim is made, or
(b) any violation of any Environmental Law. The term Environmental Claim will
include any claim by any Person or Governmental Authority for enforcement,
cleanup, removal, response, remedial action or damages pursuant to any
Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
under any Environmental Law.

“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments (including all tort causes of action), orders or
decrees, in each case as modified and supplemented and in effect from time to
time concerning the regulation, use or protection of the environment, coastal
resources, protected plant and animal species, human health and safety as it
relates to Hazardous Material exposure or to Releases or threatened Releases of
Hazardous Materials into the environment, including ambient air, soil, surface
water, groundwater, wetlands, coastal waters, land or subsurface strata, or
otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials
but excluding, for the avoidance of doubt, any laws relating to matters
regulated by FERC, DOE, Department of Transportation or OFAC. “Environmental
Law” shall have a corresponding meaning.

“EPC Change in Law” means “Change in Law” as defined in the Applicable EPC
Contracts.

 

22



--------------------------------------------------------------------------------

“EPC Contracts” means the EPC Contract (T1/T2) and the EPC Contract (T3), each
an “EPC Contract.”

“EPC Contract (T1/T2)” means the fixed price separated turnkey engineering,
procurement and construction contract between CCL and the EPC Contractor, dated
as of December 6, 2013 for Train One and Train Two pursuant to which the Corpus
Christi Terminal Facility will be constructed, as modified from time to time
based on permitted changes.

“EPC Contract (T3)” means the fixed price separated turnkey engineering,
procurement and construction contract between CCL and the EPC Contractor, dated
as of December 6, 2013 for Train Three pursuant to which the Corpus Christi
Terminal Facility will be constructed, as modified from time to time based on
permitted changes.

“EPC Contractor” means Bechtel Oil, Gas and Chemicals, Inc.

“EPC Force Majeure” means “Force Majeure” as defined in the Applicable EPC
Contracts.

“EPC Guarantor” means the “Guarantor” as defined in the Applicable EPC
Contracts.

“EPC Letter of Credit” means “Letter of Credit” as defined in the Applicable EPC
Contracts.

“Equity Funding” means contributions made to the Borrower in the form of
(a) Subordinated Debt, equity funding and payment of costs incurred by the Loan
Parties prior to the Signing Date and Cash Flow that are applied or committed to
be applied towards pre-Project Completion Date Project Costs, and, following the
Project Completion Date, towards other capital expenditures in respect of the
Project Facilities; provided that such Cash Flows following the Project
Completion Date would qualify to be distributed as Restricted Payments based on
meeting the conditions set forth in Section 11.1 (Conditions to Restricted
Payments) of the Common Terms Agreement or are otherwise eligible to be used for
Required Capital Expenditures, and (b) in-kind contributions of real property up
to $51 million as set forth in an appraisal provided by the Loan Parties.

“Equity Proceeds Account” is the account described in Section 4.3(a)(iii)
(Accounts) of the Common Security and Account Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any Person, or trade or business that is a member of any
group of organizations: (a) described in Section 414(b), (c), (m) or (o) of the
Code of which the

 

23



--------------------------------------------------------------------------------

Borrower is a member and (b) solely for purposes of potential liability under
Section 302(b) of ERISA and Section 412(b) of the Code and the lien created
under Section 303(k) of ERISA and Section 430(k) of the Code, described in
Section 414(m) or (o) of the Code of which a Loan Party is a member.

“ERISA Event” means:

 

  (a) any “reportable event,” as defined in Section 4043 of ERISA or the
regulations issued thereunder with respect to a Plan, other than events for
which the 30-day notice period has been waived by current regulation under PBGC
Regulation Subsections .27, .28, .29 or .31;

 

  (b) the failure with respect to any Plan to meet the minimum funding
requirements of Section 412 or 430 of the Code or Section 302 or 303 of ERISA,
whether or not waived;

 

  (c) the filing pursuant to Section 412(c) of the Code or Section 303 of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan;

 

  (d) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;

 

  (e) the filing of notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA;

 

  (f) the institution of proceedings to terminate a Plan by PBGC or to appoint a
trustee to administer any Plan;

 

  (g) the withdrawal by a Loan Party or any of its ERISA Affiliates from a
multiple employer plan (within the meaning of Section 4064 of ERISA) during a
plan year in which it was a “substantial employer,” as such term is defined
under Section 4064 of ERISA, upon the termination of a Multiemployer Plan or the
cessation of operations under a Plan pursuant to Section 4062(e) of ERISA;

 

  (h) the incurrence by a Loan Party or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan;

 

  (i) the attainment of any Plan of “at risk” status within the meaning of
Section 430 of the Code or Section 303 of ERISA;

 

  (j) the receipt by a Loan Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from a Loan Party or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization or in critical, endangered or seriously endangered status, within
the meaning of the Code or Title IV of ERISA;

 

24



--------------------------------------------------------------------------------

  (k) the failure of a Loan Party or any ERISA Affiliate to pay when due any
amount that has become liable to the PBGC, any Plan or trust established
thereunder pursuant to Title IV of ERISA or the Code;

 

  (l) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 436(f) of the Code;

 

  (m) a Loan Party engages in a “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 of ERISA that is not otherwise exempt by
statute, regulation or administrative pronouncement; or

 

  (n) the imposition of a lien under ERISA or the Code with respect to any Plan
or Multiemployer Plan.

“Escrowed Amounts” has the meaning given in each Applicable EPC Contract.

“Event of Default” means a Loan Facility Event of Default, an Indenture Event of
Default or any comparable Loan Party event of default under any other Senior
Debt Instrument entered into after the date of the Common Security and Account
Agreement.

“Event of Taking” means any taking, seizure, confiscation, requisition, exercise
of rights of eminent domain, public improvement, inverse condemnation,
condemnation or similar action of or proceeding by any Governmental Authority
relating to all or any part of the Project Facilities, any equity interests in
the Loan Parties or any other part of the Security Interests.

“Excluded Accounts” means Excluded Unsecured Accounts and any escrow account
established under the EPC Contracts.

“Excluded Unsecured Accounts” has the meaning given in Section 3.2(g)(iv)
(Security Interests to be Granted by the Securing Parties – Excluded Assets) of
the Common Security and Account Agreement.

“Excluded Assets” has the meaning given in Section 3.2(g) (Security Interests to
be Granted by the Securing Parties – Excluded Assets) of the Common Security and
Account Agreement.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with

 

25



--------------------------------------------------------------------------------

respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

“Excluded Tax” means any of the following Taxes imposed on or with respect to a
Finance Party or required to be withheld or deducted from a payment to a Finance
Party:

 

  (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Finance Party being organized under the laws of, or having its principal
office or, in the case of any Facility Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes;

 

  (b) in the case of a Facility Lender, US federal withholding tax imposed on
amounts payable to such Facility Lender pursuant to a law in effect at the time
such Facility Lender becomes a party to a Facility Agreement or designates a new
lending office (other than pursuant to an assignment or new lending office
designation request by the Borrower), except to the extent that such Facility
Lender (or its assignor, if any) was entitled, at the time of such designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to the Facility Agreement
provisions described in Section 21.1 (Withholding Tax Gross-Up) of the Common
Terms Agreement;

 

  (c) Taxes attributable to a Facility Lender’s failure to comply with the
provisions described in Section 21.5 (Status of Facility Lenders and Facility
Agents) of the Common Terms Agreement; or

 

  (d) US federal withholding Taxes imposed under FATCA.

“Existing Facility Lender” has the meaning given in Section 19.6 (Transfers by a
Facility Lender) of the Common Terms Agreement.

“Expansion” has the meaning given in Section 7.2(a) (Expansion Contracts) of the
Common Terms Agreement (or equivalent provision in any other Senior Debt
Instrument).

“Expansion Equity Proceeds Account” has the meaning given in Section 4.5(k)
(Deposits and Withdrawals – Expansion Accounts) of the Common Security and
Account Agreement.

“Expansion Senior Debt” has the meaning given in Section 6.5 (Expansion Senior
Debt) of the Common Terms Agreement.

 

26



--------------------------------------------------------------------------------

“Export Authorization” means a long-term, multi-contract authorization issued by
the DOE to export LNG from the Corpus Christi Terminal Facility, including the
FTA Authorization and Non-FTA Authorization.

“Export Authorization Remediation” has the meaning given in
Section 8.2(a)(ii)(A) (LNG SPA Mandatory Prepayment) of the Common Terms
Agreement.

“Facility Agent” means the facility agent under any Facility Agreement.

“Facility Agreements” means the Term Loan Facility Agreement and any individual
loan facility agreements (not including any Indenture or facility agreement for
a “term loan B” financing that the Borrower has elected to treat as an
Indenture) evidencing permitted Replacement Senior Debt, Working Capital Debt,
PDE Senior Debt and Expansion Senior Debt (and for which the Facility Agents
have acceded to the Common Terms Agreement and to the Common Security and
Account Agreement), in each case as required thereby, and “Facility Agreement”
shall have a corresponding meaning.

“Facility Debt Commitment” means the aggregate principal amount of Loans and
letters of credit any Facility Lender is committed to disburse to or issue on
behalf of the Borrower under any Facility Agreement.

“Facility Lenders” means the Term Lenders and the lenders under any other
Facility Agreements entered into after the Signing Date, and “Facility Lender”
shall have a corresponding meaning.

“Fair Labor Standards Act” means the Fair Labor Standards Act of 1938. 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Signing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the nearest 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Intercreditor Agent from three federal funds brokers of
recognized standing selected by it.

“Federal Reserve Bank” means each of the 12 Reserve Banks under the United
States Federal Reserve System, or any successor thereto.

 

27



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letters” means the SG Agency Fee Letter, the Account Bank Fee Letter and
any other similar fee letter, fee agreement or other fee arrangement between a
Securing Party and a Facility Agent, or between a Securing Party and any of the
Account Bank, Intercreditor Agent or Security Trustee, that may be entered into
from time to time after the date of the Common Security and Account Agreement.

“FERC” means the US Federal Energy Regulatory Commission.

“FERC Order” means the Order Granting Authorization Under Section 3 of the
Natural Gas Act and Issuing Certificates (149 FERC ¶ 61,283 (2014)) issued
December 30, 2014 by FERC pursuant to Section 3 and Section 7 of the Natural Gas
Act, granting the applications filed on August 31, 2012, in Docket No.
CP12-507-000 and Docket No. CP12-508-000 to site, construct and operate the
Corpus Christi Terminal Facility and to construct and operate the Corpus Christi
Pipeline.

“Final Completion” has the meaning given in each Applicable EPC Contract.

“Final Information Memorandum” means the project information memorandum of
February 2015, or if it is supplemented, amended or replaced with a later
version, in each case in writing delivered to the Intercreditor Agent prior to
Closing Date, the form of such memorandum as it exists on the Closing Date.

“Final Maturity Date” means, with respect to each of the Facility Agreements,
the date on which all Senior Debt under such Facility Agreement comes due,
whether upon acceleration or otherwise.

“Finance Documents” means, together, each of the following documents:

 

  (a) the Common Terms Agreement;

 

  (b) the Common Security and Account Agreement;

 

  (c) the individual Facility Agreements;

 

  (d) any Indenture;

 

  (e) the Security Documents;

 

  (f) the Direct Agreements;

 

  (g) the Senior Notes;

 

28



--------------------------------------------------------------------------------

  (h) the Intercreditor Agreement;

 

  (i) any fee letters with parties providing financing (other than any Equity
Funding);

 

  (j) any Permitted Senior Debt Hedging Instrument; and

 

  (k) any other document the Intercreditor Agent (acting on the instructions of
the Requisite Intercreditor Parties) designates, with the consent of the
Borrower (such consent not to be unreasonably withheld), a Finance Document;

provided that when used with respect to the Facility Lenders, such term shall
not include any Indenture or Senior Notes and when used with respect to the
Senior Notes, such term shall not include the Common Terms Agreement, Facility
Agreement or any other Finance Document to which the Indenture Trustee is not a
party or under which security is not intended to be granted for the benefit of
the Senior Notes.

“Finance Party” means each Facility Lender, the Intercreditor Agent, the
Security Trustee, each Senior Creditor Group Representative (in its own right
and in its capacity as agent), each Hedging Bank and the Account Bank.

“First LNG Cargo” means the First LNG Cargo as described in Schedule A-1 (Scope
of Work) of each Applicable EPC Contract.

“First Phase Facility Debt Commitments” has the meaning given in Exhibit A
(Definitions) of the Term Loan Facility Agreement.

“First Repayment Date”, with respect to the Term Loan Facility Agreement, has
the meaning given in Section 3.01(b) (Repayment of Term Loan Borrowings) of the
Term Loan Facility Agreement.

“First Tier Equity Funding” means funding in the form of equity irrevocably
committed or otherwise contributed to the Borrower in an amount equal to
(a) unless and until the Second Phase CP Date has occurred, $1,499 million plus
(b) on and following the Second Phase CP Date, the Phase Two First Tier Equity
Funding Amount. The First Tier Equity Funding shall not be funded as
Subordinated Debt.

 

  “Fitch” means Fitch Ratings Ltd. or any successor thereto.

 

29



--------------------------------------------------------------------------------

“Fixed Projected DSCR” means, for each Quarterly Payment Date during the
applicable period beginning no earlier than the First Repayment Date, the ratio
of:

 

  (a) the Cash Flow Available for Debt Service projected for such period,
calculated solely with respect to the fixed price component under Qualifying LNG
SPAs then in effect, which, for the avoidance of doubt, shall not take into
account variable costs of the Development related to the variable price
component under such Qualifying LNG SPAs; to

 

  (b) Senior Debt Obligations projected to be paid in such period (other than
(i) pursuant to voluntary prepayments or mandatory prepayments, (ii) Senior Debt
due at maturity, (iii) Working Capital Debt, (iv) LC Costs, (v) interest in
respect of Senior Debt or net amounts under any Permitted Hedging Instrument in
respect of interest rates, in each case projected to be paid prior to the end of
the Term Loan Availability Period and (vi) Hedging Termination Amounts).

“Flood Certificate” has the meaning given in Section 4.1(w)(i) (Conditions to
Closing - Flood Insurance) of the Common Terms Agreement.

“Flood Program” has the meaning given in Section 4.1(w)(i)(C) (Conditions to
Closing - Flood Insurance) of the Common Terms Agreement.

“FOB” means “free on board.”

“FTA Authorization” means the DOE/FE Order No. 3164 (2012), as amended by DOE/FE
Order No. 3164-A (2014), granting CMI and CCL a long-term, multi-contract Export
Authorization to export LNG by vessel from the Corpus Christi Terminal Facility
to any country which has, or in the future develops, the capacity to import LNG
via ocean-going vessels and with which the United States has, or in the future
enters into, a free trade agreement requiring national treatment for trade in
natural gas.

“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit.

“Funds Transfer Agreement” has the meaning given in Section 3.2(d)(v)(F) of the
Common Security and Accounts Agreement.

“GAAP” means generally accepted accounting principles in the jurisdiction in
which the relevant party’s financial statements are prepared or International
Accounting Standards/International Financial Reporting Standards, as in effect
from time to time.

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting essentially of
methane and other paraffinic hydrocarbons and non-combustible gases in a gaseous
state.

“Gas and Electricity Hedging Instruments” means Gas and electricity swaps,
options contracts, futures contracts, options on futures contracts, caps,
floors, collars or any other similar arrangements entered into by any Loan Party
related to movements in Gas and electricity prices.

 

30



--------------------------------------------------------------------------------

“Gas and Power Supply Services Agreement” means the gas and power supply
services agreement dated May 13, 2015, between CCL and Cheniere Energy Shared
Services, Inc., pursuant to which Cheniere Energy Shared Services, Inc. serves
as the Supply Manager in respect of power and Gas requirements of the
Development.

“Gas Hedge Provider” means any party (other than the Loan Parties or their
Affiliates) that is a party to a Hedging Instrument described in clause (b) of
the definition thereof pertaining to Gas that is secured pursuant to the
Security Documents.

“Gas Natural Fenosa” means Gas Natural Fenosa LNG SL, a Spanish utility company
that is an Initial LNG Buyer.

“Government Rule” means any statute, law, regulation, ordinance, rule, judgment,
order, decree, directive, requirement of, or other governmental restriction or
any similar binding form of decision of or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority, including all common law, which is applicable to any Person, whether
now or hereafter in effect.

“Governmental Authorities” means all supra-national, federal, state and local
authorities or bodies including in each case any and all agencies, branches,
departments and administrative and other subdivisions thereof, and all
officials, agents and representatives of each of the foregoing, and
“Governmental Authority” shall have a corresponding meaning.

“Guaranteed Substantial Completion Date” has the meaning given in the Applicable
EPC Contract.

“Guarantor Interests” means the limited liability company interests in CCL and
CCP GP and the limited and general partnership interests in CCP.

“Guarantors” means CCL, CCP and CCP GP, each of which is a direct or indirect
wholly owned subsidiary of the Borrower and operated together with the Borrower
as a single unit.

“Hazardous Materials” means:

 

  (a) petroleum or petroleum byproducts, flammable materials, explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls;

 

31



--------------------------------------------------------------------------------

  (b) any chemicals, other materials, substances or wastes that are now or
hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants,” “pollutants” or words of similar import under any Environmental
Law; and

 

  (c) any other chemical, material, substance or waste that is now or hereafter
regulated under or with respect to which liability may be imposed under
Environmental Laws.

“Hedging Arrangements” has the meaning given in Section 4.2(f) (Conditions to
Initial Advance – Hedging Agreements) of the Common Terms Agreement.

“Hedging Bank” means a hedging bank that has entered into a Permitted Hedging
Instrument and that has entered into or that accedes to the Common Security and
Account Agreement, and that:

 

  (a) as of the date of execution or assignment of any Permitted Hedging
Instrument, any of the following: (i) any Senior Creditor as of the date of the
Common Terms Agreement or (ii) any Affiliate of any Person listed in the
foregoing sub-clause (a)(i) of this definition; or

 

  (b) as of the date of execution or assignment of any Permitted Hedging
Instrument, any of the following: (i) any Person who becomes a Senior Creditor
after the date of the Common Terms Agreement or (ii) any Affiliate of any Person
listed in the foregoing sub-clause (b)(i) of this definition, in each case, with
a credit rating (or a guarantee from a Person with a credit rating) of at least
A- from S&P or Fitch or at least A-3 from Moody’s.

“Hedging Excess Amount” has the meaning given in Section 12.22(c) (Hedging
Arrangements) of the Common Terms Agreement.

“Hedging Instruments” means:

 

  (a) Interest Rate Hedging Instruments;

 

  (b) Gas and Electricity Hedging Instruments; and

 

  (c) such other derivative transactions of a similar nature that any Loan Party
enters into to hedge risks of any commercial nature.

“Hedging Termination Amount” means any Permitted Hedging Liability falling due
as a result of the termination of a Permitted Hedging Instrument or of any other
transaction thereunder.

 

32



--------------------------------------------------------------------------------

“Historical DSCR” means for any period of up to twelve months ending on a
Quarterly Payment Date, first measured as of the First Repayment Date, the ratio
of:

 

  (a) the Cash Flow Available for Debt Service for such period; to

 

  (b) Senior Debt Obligations incurred or paid in such period, including on the
Payment Date that is the last day of such Historical DSCR period (other than
(i) pursuant to voluntary prepayments or mandatory prepayments, (ii) LC Costs,
(iii) interest in respect of the Senior Debt or net amounts under any Permitted
Hedging Instrument in respect of interest rates, in each case paid prior to the
end of the Term Loan Availability Period, (iv) Hedging Termination Amounts and
(v) Working Capital Debt; provided that for any DSCR calculation performed prior
to the first anniversary of the First Repayment Date the calculation will be
based on the number of months elapsed since the First Repayment Date).

“Holdco” means Cheniere CCH HoldCo I, LLC.

“Holdco Pledge Agreement” has the meaning given in Section 3.3 (Security
Interests to be Granted by Holdco) of the Common Security and Account Agreement.

“Holder” of a Senior Debt Obligation shall be determined by reference to the
provisions of the relevant Senior Debt Instrument or Permitted Senior Debt
Hedging Instrument, as applicable, setting forth who shall be deemed to be
lenders, creditors, holders or owners of the debt obligation governed thereby.

“Iberdrola” means Iberdrola, S.A., a Spanish utility company that is an Initial
LNG Buyer.

“Illegality Event” has the meaning given in Section 19.5(b) (Mitigation
Obligations; Replacement of Lenders) of the Common Terms Agreement.

“Impairment” means, with respect to any Permit:

 

  (a) the rescission, revocation, staying, withdrawal, early termination,
cancellation, repeal or invalidity thereof or otherwise ceasing to be in full
force and effect;

 

  (b) the suspension or injunction thereof; or

 

  (c) the inability to satisfy in a timely manner stated conditions to
effectiveness.

“Impair” and “Impaired” shall have a corresponding meaning.

 

33



--------------------------------------------------------------------------------

“Indebtedness” of any Person, at any date, means:

 

  (a) all obligations to repay borrowed money;

 

  (b) all obligations to pay money evidenced by bonds, debentures, notes,
banker’s acceptances, loan agreements or other similar instruments;

 

  (c) all obligations to pay the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business);

 

  (d) all capital lease obligations of such Person;

 

  (e) all obligations, contingent or otherwise, issued for the account of such
Person, in respect of letters of credit, bank guarantees, surety bonds, letters
of guarantee and similar instruments;

 

  (f) all obligations in respect of any Hedging Arrangement, including any
Hedging Termination Amounts;

 

  (g) all guarantees by such Person of Indebtedness of others;

 

  (h) any obligations of such Person to purchase or repurchase securities or
other property which arises out of or in connection with the sale of the same or
substantially similar securities or property;

 

  (i) all obligations under conditional sale or other title retention agreements
related to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of property or are otherwise limited in recourse);

 

  (j) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

 

  (k) all obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any equity interests of such Person or any other Person or
any warrants, rights or options to acquire such equity interests, which in the
case of redeemable preferred interests, being valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

  (l) all Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Loan
Party under or in connection with any Finance Document (other than any Indenture
or Senior Notes) and (b) to the extent not otherwise described in clause (a) of
this definition, Other Taxes.

 

34



--------------------------------------------------------------------------------

“Indenture” means any indenture to be entered into between the Borrower and the
Indenture Trustee pursuant to which one or more series of Senior Notes will be
issued, or, at the Borrower’s option, a facility agreement for a “term loan B”
financing, pursuant to which Senior Debt will be incurred. No reference in any
Finance Document to an Indenture or the Senior Notes or a “term loan B” shall
mean or imply that entry into an Indenture or issuance of the Senior Notes or
entry into a “term loan B” is required. For the avoidance of doubt, if at any
time Senior Notes have not been issued or are not outstanding and there is no
“term loan B”, any reference to satisfaction of the requirements of any
Indenture or Senior Notes or the “term loan B” (and any reference to an
Indenture Trustee) shall be ignored.

“Indenture Declared Default” means an Indenture Event of Default which is
declared by the Indenture Trustee (acting on behalf of the Senior Noteholders in
accordance with such Indenture) to be an event of default under an Indenture or
is otherwise deemed to have been declared to be an event of default in
accordance with the terms of the Indenture.

“Indenture Event of Default” means any of the events of default set out in an
Indenture and defined as “Indenture Events of Default.”

“Indenture Permitted Payment” has the meaning given to the term “Permitted
Payment” in any Indenture pursuant to which Senior Notes are issued; provided
that if any Loans are then outstanding, such Senior Notes have been issued at
arm’s length in a series of at least $100 million and which is, together with
the issuance of any such Senior Notes thereunder, consistent with Loan Facility
Permitted Payments or otherwise expressly permitted pursuant to the terms of the
Common Terms Agreement.

“Indenture Projected Fixed DSCR” has the meaning assigned in the applicable
Indenture.

“Indenture Trustee” means any trustee appointed in the role of indenture trustee
under any Indenture or, with respect to a “term loan B” financing that the
Borrower has elected to be treated as an Indenture, any administrative or other
facility agent.

“Independent Accountants” means any independent firm of accountants of
recognized standing in the relevant jurisdiction.

“Independent Engineer” means Lummus Consultants International Limited or any
independent replacement environmental and social and engineering consulting firm
selected in accordance with Section 13.2 (Replacement and Fees) of the Common
Terms Agreement.

 

35



--------------------------------------------------------------------------------

“Individual Senior Noteholder Secured Accounts” has the meaning given in
Section 3.2(c) (Security Interests to be Granted by the Securing Parties –
Security Interests – Individual Senior Noteholder Secured Accounts) of the
Common Security and Account Agreement.

“Industry Standards” means the technical standards promulgated by the American
Petroleum Institute, the American Gas Association, the American Society of
Mechanical Engineers, the ASTM (formerly the American Society for Testing and
Materials), or the National Fire Protection Association (NFPA).

“Initial Advance” means the first Advance made following the occurrence of the
Initial Advance CP Date with respect to the Initial Senior Debt.

“Initial Advance Certificate” has the meaning given in Section 4.5(b)(i)
(Satisfaction of Conditions) of the Common Terms Agreement.

“Initial Advance CP Date” means the date on which the conditions precedent in
Sections 4.2 (Conditions to Initial Advance) and 4.4 (Conditions to Each
Advance) of the Common Terms Agreement have been satisfied or waived in full, in
accordance with the provisions in Section 4.5 (Satisfaction of Conditions) of
the Common Terms Agreement.

“Initial Advance Notice” has the meaning given in Section 4.5(b)(i)
(Satisfaction of Conditions) of the Common Terms Agreement.

“Initial Development” means (a) unless and until the Second Phase CP Date has
occurred, two Trains, and (b) following the Second Phase CP Date, three Trains,
and in each case the facilities related thereto, including loading,
transportation and storage facilities.

“Initial LNG Buyers” means Pertamina, Endesa, Iberdrola, Gas Natural Fenosa,
Woodside and EDF.

“Initial LNG SPAs” means the following LNG SPAs entered into between CCL and the
Initial LNG Buyers on or before the Signing Date:

 

  (a) the amended and restated LNG SPA between CCL and Pertamina, dated
March 20, 2015;

 

  (b) the LNG SPAs between CCL and Endesa, dated April 1, 2014 and dated
April 7, 2014;

 

  (c) the LNG SPA between CCL and Iberdrola, dated May 30, 2014;

 

  (d) the LNG SPA between CCL and Gas Natural Fenosa, dated June 2, 2014;

 

36



--------------------------------------------------------------------------------

  (e) the LNG SPA between CCL and Woodside, dated June 30, 2014; and

 

  (f) the EDF LNG SPA.

“Initial Permitted Senior Debt Hedging Instrument” means each Permitted Senior
Debt Hedging Instrument identified as such in Schedule C (List of Senior
Creditors, Senior Creditor Group Representatives, Senior Debt Commitments /
Obligations, Senior Debt Instruments / Permitted Senior Debt Hedging
Instruments, Addresses for Notice and Facility Lenders Facility Office) to the
Common Security and Account Agreement as of the Signing Date.

“Initial Second Phase Advance” means the first Advance of Senior Debt made
following the occurrence of the Second Phase CP Date and the availability of
Advances against the full Second Phase Facility Debt Commitments.

“Initial Second Phase Advance Certificate” has the meaning given in
Section 4.5(d)(i) (Satisfaction of Conditions) of the Common Terms Agreement.

“Initial Second Phase Advance Notice” has the meaning given in Section 4.5(d)(i)
(Satisfaction of Conditions) of the Common Terms Agreement.

“Initial Senior Creditor” means each Senior Creditor under an Initial Senior
Debt Instrument or an Initial Permitted Senior Debt Hedging Instrument as set
forth in Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office) to the Common Security and Account Agreement as of the
Signing Date.

“Initial Senior Creditor Group Representative” means a Senior Creditor Group
Representative that is a party to the Common Terms Agreement as of the date of
its execution and which is identified as such on Schedule C (List of Senior
Creditors, Senior Creditor Group Representatives, Senior Debt Commitments /
Obligations, Senior Debt Instruments / Permitted Senior Debt Hedging
Instruments, Addresses for Notice and Facility Lenders Facility Office) to the
Common Security and Account Agreement.

“Initial Senior Debt” means the Senior Debt Obligations owing under the Term
Loan Facility Agreement. For the avoidance of doubt, the Initial Senior Debt
shall not include the Senior Debt that would have been incurred pursuant to the
Second Phase Facility Debt Commitments unless and until the Second Phase CP Date
has occurred.

“Initial Senior Debt Commitments” means the Senior Debt Commitments identified
as such in Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office) to the Common Security and Account Agreement as of the
Signing Date. For the avoidance of doubt, the Initial Senior Debt Commitments
shall not include the Second Phase Facility Debt Commitments unless and until
the Second Phase CP Date has occurred.

 

37



--------------------------------------------------------------------------------

“Initial Senior Debt Instrument” means each Senior Debt Instrument identified as
such in Schedule C (List of Senior Creditors, Senior Creditor Group
Representatives, Senior Debt Commitments / Obligations, Senior Debt Instruments
/ Permitted Senior Debt Hedging Instruments, Addresses for Notice and Facility
Lenders Facility Office) to the Common Security and Account Agreement as of the
Signing Date.

“Initial Senior Debt Obligations” means the Senior Debt Obligations under the
Initial Senior Debt Instruments.

“Initiating Percentage” means Senior Creditor Group Representatives representing
the following percentages of the principal amount of Senior Debt Obligations
outstanding during the following periods (or, if no Senior Debt is outstanding,
commitments in respect thereof):

 

  (a) with respect to any Payment Default:

 

  (i) at least 66.7% prior to 30 days following the occurrence of a Payment
Default or the declaration thereof, as the case may be;

 

  (ii) greater than 50% on or after 30 days and prior to 120 days following the
occurrence of a Payment Default or the declaration thereof, as the case may be;
and

 

  (iii) the percentage held by any individual Senior Creditor Group, on or after
120 days following the occurrence of a Loan Facility Event of Default or an
Indenture Event of Default (as applicable) or the declaration thereof, as the
case may be; and

 

  (b) with respect to any other Event of Default:

 

  (i) at least 66.7% on or prior to 30 days following the occurrence of a Loan
Facility Event of Default or an Indenture Event of Default (as applicable) or
the declaration thereof, as the case may be;

 

  (ii) greater than 50% on or after 30 days and prior to 180 days following the
occurrence of a Loan Facility Event of Default or an Indenture Event of Default
(as applicable) or the declaration thereof, as the case may be; and

 

  (iii) the percentage held by any individual Senior Creditor Group, on or after
180 days following the occurrence of a Loan Facility Event of Default or an
Indenture Event of Default (as applicable) or the declaration thereof, as the
case may be.

 

38



--------------------------------------------------------------------------------

“Insurance” shall mean (a) all insurance policies covering any or all of the
Collateral (regardless of whether the Security Trustee is the loss payee
thereof) and (b) any key man life insurance policies.

“Insurance Advisor” means Aon Risk Services or any independent replacement
insurance consulting firm to be selected in accordance with Section 13.2
(Replacement and Fees) of the Common Terms Agreement.

“Insurance/Condemnation Proceeds Account” is the account described in
Section 4.3(a)(ix) (Accounts) of the Common Security and Account Agreement.

“Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to the Schedule of Minimum Insurance or otherwise obtained with respect
to the Development that are paid or payable to or for the account of the Loan
Parties as loss payee (other than Business Interruption Insurance Proceeds and
proceeds of insurance policies relating to third party liability).

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under the
United States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
Trade Secrets, and Trade Secret Licenses, and all rights to sue or otherwise
recover for any past, present and future infringement, dilution,
misappropriation, or other violation or impairment thereof, including the right
to receive all proceeds therefrom, including license fees, royalties, income,
payments, claims, damages and proceeds of suit, now or hereafter due and/or
payable with respect thereto.

“Intercreditor Agent” means the intercreditor agent appointed pursuant to the
Intercreditor Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of May 13,
2015, among the Intercreditor Agent and each Senior Creditor Group
Representative representing Facility Lenders and Hedging Banks, setting forth
the appointment of the Intercreditor Agent and setting forth voting and certain
intercreditor arrangements among all Facility Lenders and Hedging Banks.

“Interest Rate Hedging Instrument” means interest rate swaps, option contracts,
futures contracts, options on futures contracts, caps, floors, collars or any
other similar arrangements entered into by the Borrower related to movements in
interest rates.

“International LNG Terminal Standards” means, to the extent not inconsistent
with the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the design, construction, equipment,
operation or maintenance of LNG receiving, exporting, liquefaction and
regasification terminals, established by the

 

39



--------------------------------------------------------------------------------

following (such standards to apply in the following order of priority): (a) a
Governmental Authority having jurisdiction over any Loan Party, (b) the Society
of International Gas Tanker and Terminal Operators (“SIGTTO”) (or any successor
body of the same) and (c) any other internationally recognized non-governmental
agency or organization with whose standards and practices it is customary for
reasonable and prudent operators of LNG receiving, exporting, liquefaction and
regasification terminals to comply. In the event of a conflict between any of
the priorities noted above, the priority with the alphabetical priority noted
above shall prevail.

“International LNG Vessel Standards” means, to the extent not inconsistent with
the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the ownership, design, equipment,
operation or maintenance of LNG vessels established by: (a) the International
Maritime Organization, (b) the Oil Companies International Marine Forum,
(c) SIGTTO (or any successor body of the same), (d) the International Navigation
Association, (e) the International Association of Classification Societies, and
(f) any other internationally recognized agency or non-governmental organization
with whose standards and practices it is customary for reasonable and prudent
operators of LNG vessels to comply. In the event of a conflict between any of
the priorities noted above, the priority with the alphabetical priority noted
above shall prevail.

“Investment Company Act” means the United States Investment Company Act of 1940.

“Investment Grade” means two long-term unsecured credit ratings that are equal
to or better than (a) Baa3 by Moody’s, (b) BBB– by S&P, (c) BBB– by Fitch, or
(d) any comparable credit ratings by any other nationally recognized statistical
rating organizations.

“Investment Grade LNG Buyer” means an LNG Buyer that (a) is Investment Grade,
(b) has its obligations guaranteed by an Investment Grade entity or (c) for the
purposes of LNG SPAs in Section 8.1(a) (LNG SPA Maintenance), Section 8.2(a)(i)
(LNG SPA Mandatory Prepayment) or Section 11.1 (Conditions to Restricted
Payments) of the Common Terms Agreement, has all of its obligations under the
applicable LNG SPA supported by a letter of credit issued by an Acceptable Bank.

“Judgment Currency” has the meaning given in Section 12.3 (Judgment Currency) of
the Common Security and Account Agreement.

“Kinder Morgan” means Kinder Morgan Texas Pipeline LLC, a limited liability
company organized under the laws of the State of Delaware.

“Kinder Morgan Intrastate Firm Gas Transportation Agreement” means the firm gas
transportation agreement, dated September 19, 2014, between CCL, Kinder Morgan
and Kinder Morgan Tejas, pursuant to which Kinder Morgan Tejas will transport
certain quantities of Gas on its pipeline system within Texas.

 

40



--------------------------------------------------------------------------------

“Kinder Morgan Tejas” means Kinder Morgan Tejas Pipeline LLC, a limited
liability company organized under the laws of the State of Delaware.

“Knowledge” means, with respect to any of the Loan Parties, the actual knowledge
of any Person holding any of the positions (or successor position to any such
position) set forth in Schedule T (Knowledge Parties) to the Common Terms
Agreement; provided that each such Person shall be deemed to have knowledge of
all events, conditions and circumstances described in any notice delivered to
the Borrower pursuant to the terms of the Common Terms Agreement or any other
Finance Document. “Knowingly” shall have a corresponding meaning.

“La Quinta Ship Channel Franchise” means the La Quinta Ship Channel Franchise,
dated March 17, 2015, between Port of Corpus Christi Authority of Nueces County,
Texas and CCL.

“LC Costs” means (a) fees, expenses and interest associated with Working Capital
Debt and (b) any reimbursement by a Loan Party of amounts paid under a letter of
credit that is Working Capital Debt for expenditures that if paid by such Loan
Party directly would have constituted Operation and Maintenance Expenses.

“Lenders” has the meaning given in 23.21 (No Fiduciary Duty) of the Common Terms
Agreement.

“Lenders’ Reliability Test” means each operational test described below which in
each case demonstrates that the Project Facilities overall at that time can meet
the applicable minimum cumulative LNG production sales volumes without exceeding
a maximum amount of allowable downtime under test criteria as set forth in
Schedule O (Lenders’ Reliability Test Criteria) to the Common Terms Agreement:

 

  (i) an extended-term operational test with a duration of a minimum of 90 days
after Substantial Completion of Subproject 1 (as defined in the EPC Contract
(T1/T2));

 

  (ii) an extended-term operational test with a duration of a minimum of 90 days
after Substantial Completion of Subproject 2 (as defined in the EPC Contract
(T1/T2)) or an extended-term operational test with a duration of a minimum of 30
days with the first two Trains of the Development operating simultaneously; and

 

  (iii) in the event the Second Phase CP Date has occurred, an extended-term
operational test with a duration of a minimum of 90 days after Substantial
Completion of Subproject 3 (as defined in the EPC Contract (T3)) or an
extended-term operational test with a duration of a minimum of 30 days with
three Trains of the Development operating simultaneously.

 

41



--------------------------------------------------------------------------------

“LIBOR” means, in respect of any Loan, if applicable, and in relation to any
Relevant Interest Period, the percentage rate per annum as determined by the
applicable Facility Agent to be equal to:

 

  (a) the offered rate per annum for deposits in US Dollars which is quoted on
the Screen Rate for the purpose of displaying London interbank offered rates of
major banks for deposits in US Dollars as administered by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of that rate) in US Dollars, (before any correction, recalculation or
republication by the administration) for a period of six months or such other
period that corresponds to the Relevant Interest Period, at approximately 11:00
a.m. London time on the applicable quotation date; or

 

  (b) if no such quotation so appears, and no other page is so agreed between
the Borrower and the Intercreditor Agent at or about such time, the arithmetic
mean (rounded upwards, if necessary, to five decimal places) of the rates per
annum for deposits in US Dollars for a period of six months or such other period
that corresponds to the Relevant Interest Period (in each case as supplied to
the Intercreditor Agent at its request), at which rates at least three of the
Reference Banks were offering to leading banks in the London interbank market,
or as otherwise defined in the Facility Agreement; provided, in each case, that
if any such rate is below zero, LIBOR will be deemed to be zero.

“Lien” means any mortgage, pledge, lien, charge, assignment, assignment by way
of security, hypothecation or security interest securing any obligation of any
Person, any restrictive covenant or condition, right reservation, right to
occupy, encroachment, option, easement, servitude, right of way or other
imperfection of title or encumbrance (including matters that would be shown on
an accurate survey) burdening any real property or any other agreement or
arrangement having the effect of conferring security howsoever arising.

“Lien Waiver” means a Lien waiver contemplated by the Applicable EPC Contracts.

“LNG” means Gas in a liquid state at or below its boiling point at a pressure of
approximately one atmosphere.

“LNG Buyer” means the various buyers under the LNG SPAs entered into with CCL
from time to time.

“LNG SPA” means the sale and purchase agreements between CCL and various buyers
of LNG pursuant to which CCL will sell and the buyers will purchase LNG from
CCL.

“LNG SPA Force Majeure” means “Force Majeure” as defined in each Initial LNG
SPA.

 

42



--------------------------------------------------------------------------------

“LNG SPA Mandatory Prepayment” has the meaning given in Section 8.2(a) (LNG SPA
Mandatory Prepayment) of the Common Terms Agreement.

“LNG SPA Prepayment Event” has the meaning given in Section 8.2(a) (LNG SPA
Mandatory Prepayment) of the Common Terms Agreement.

“Loan Facility Declared Default” means a Loan Facility Event of Default that is
declared to be a default in accordance with Section 15.2 (Declaration of Loan
Facility Declared Default) of the Common Terms Agreement.

“Loan Facility Disbursement Accounts” are the Accounts described in
Section 4.3(a)(i) (Accounts) of the Common Security and Account Agreement.

“Loan Facility Event of Default” means any of the events set forth in
Section 15.1 (Loan Facility Events of Default) of the Common Terms Agreement or
any Loan Party events of default under any Facility Agreement.

“Loan Facility Permitted Payments” means, without duplication as to amounts
allowed to be distributed under any other provision of the Common Terms
Agreement the amount necessary for payment to an Affiliate of the Borrower to
enable it to pay its (or for such Affiliate to satisfy any contractual
obligation to distribute to its beneficial owners to enable them to pay their)
income tax liability with respect to income generated by the Loan Parties,
determined at the highest combined US federal and State of Texas tax rate
applicable to an entity taxable as a corporation in both jurisdictions for the
applicable period.

“Loan Parties” means, collectively, the Guarantors and the Borrower. The “Loan
Parties” are also referred to as “Securing Parties” in the Common Security and
Account Agreement.

“Loans” means the Senior Debt Obligations created under individual Facility
Agreements to be made available by the Facility Lenders.

“Major Subcontractor” has the meaning given in each Applicable EPC Contract.

“Major Sub-subcontractor” has the meaning given in each Applicable EPC Contract.

“Majority in Interest of the Senior Creditors” with respect to any Decision at
any time means Senior Creditors:

 

  (a) whose share in the outstanding principal amount of the Senior Debt
Obligations and whose undrawn Senior Debt Commitments are more than 50% of all
of the outstanding principal amount of the Senior Debt Obligations and all the
undrawn Senior Debt Commitments of all the Senior Creditors; or

 

43



--------------------------------------------------------------------------------

  (b) if there is no principal amount of Senior Debt Obligations then
outstanding, Senior Creditors whose Senior Debt Commitments are more than 50% of
the aggregate Senior Debt Commitments of all Senior Creditors.

“Management Services Agreements” mean the agreements between the Loan Parties
and the Manager for their respective Project Facilities.

“Manager” shall mean Cheniere Energy Shared Services, Inc.

“Mandatory Prepayment Senior Notes Account” has the meaning given in
Section 4.3(a)(x) (Accounts) of the Common Security and Account Agreement.

“Margin Stock” means margin stock as defined in Regulation U of the Federal
Reserve Board.

“Market Consultant” means Wood Mackenzie Limited or any independent replacement
marketing consulting firm to be selected in accordance with Section 13.2
(Replacement and Fees) of the Common Terms Agreement.

“Market Terms” means terms consistent with or more favorable to the applicable
Loan Party (as seller or buyer, as the case may be) than the terms a
non-Affiliated seller or buyer, as the case may be, of the relevant product
could receive in an arm’s-length transaction based on then-current market
conditions for transactions of a similar nature and duration and taking into
account such factors as the characteristics of the goods and services, the
market for such goods and services (including any applicable regulatory
conditions), tax effects of the transaction, the location of the Project
Facilities and the counterparties.

“Material Adverse Effect” means a material adverse effect on:

 

  (a) each Loan Party’s ability to perform and comply with its material
obligations under each Material Project Agreement then in effect and to which it
is a party;

 

  (b) the Loan Parties’ ability, taken as a whole, to perform their material
obligations under the Finance Documents;

 

  (c) the Borrower’s ability to pay its Senior Debt Obligations when due;

 

  (d) the Security Interests created by or under the relevant Security
Documents, taken as a whole in respect of the Loan Parties or the Development,
as relevant including the material impairment of the rights of or benefits or
remedies, taken as a whole, available to the Secured Parties; or

 

44



--------------------------------------------------------------------------------

  (e) the Loan Parties’ financial condition and results of operation, on a
consolidated basis;

provided, that in no event shall any action or failure to act with respect to
the Second Phase Development prior to the occurrence of the Second Phase CP
Date, including the abandonment, suspension or cessation of all or substantially
all of the activities related to the Second Phase Development, be in itself
deemed a Material Adverse Effect or to reasonably be expected to have a Material
Adverse Effect.

“Material Project Agreements” means:

 

  (a) the Initial LNG SPAs and, upon the occurrence of the Second Phase CP Date,
the Second Phase Qualifying LNG SPAs, in each case along with any related parent
guarantees;

 

  (b) the EPC Contract (T1/T2) and, upon the occurrence of the Second Phase CP
Date, the EPC Contract (T3), in each case together with any related guarantees
of the EPC Contractor’s obligations under each such EPC Contract provided by the
EPC Guarantors;

 

  (c) the Technology License Agreement (T1/T2) and, upon the occurrence of the
Second Phase CP Date, the Technology License Agreement (T3);

 

  (d) the Real Property Documents;

 

  (e) the Management Services Agreements;

 

  (f) the O&M Agreements;

 

  (g) the CCP Pipeline Precedent Agreement;

 

  (h) the CEI Equity Contribution Agreement;

 

  (i) the Gas and Power Supply Services Agreement;

 

  (j) the CMI Export Authorization Letter;

 

  (k) the Kinder Morgan Intrastate Firm Gas Transportation Agreement;

 

  (l) the TGP Precedent Agreement;

 

  (m) the La Quinta Ship Channel Franchise; and

 

  (n) any Subsequent Material Project Agreement (upon a Loan Party becoming a
party to such Subsequent Material Project Agreement).

With respect to any Indenture, Material Project Agreements will have the meaning
given in such Indenture.

 

45



--------------------------------------------------------------------------------

“Maximum Second Tier Pro Rata Equity Funding” has the meaning given in the CEI
Equity Contribution Agreement.

“Minimum Acceptance Criteria” has the meaning given in each Applicable EPC
Contract.

“Minimum Acceptance Criteria Correction Period” has the meaning given in each
Applicable EPC Contract.

“Minimum Insurance” means the insurance described in the Schedule of Minimum
Insurance and required to be procured and maintained pursuant to Section 12.28
(Insurance Covenant) of the Common Terms Agreement.

“MMBtu” means 1,000,000 Btus.

“Modification” means, with respect to any Finance Document, any amendment,
supplement, waiver or other modification of the terms and provisions thereof and
the term “Modify” shall have a corresponding meaning; provided, that with
respect to Sections 7.2(b)(ii)(A), (B) and (C) (Modification Approval Levels –
Modifications to Other Finance Documents) of the Common Security and Account
Agreement, the exercise of any option, right or entitlement expressly set forth
in the proviso to each such clause shall not be a Modification.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Mortgaged Property” has the meaning given in Section 4.1(w)(i) (Conditions to
Closing – Flood Insurance) of the Common Terms Agreement.

“mtpa” means million metric tonnes per annum.

“Multiemployer Plan” means a “multiemployer plan” as in Section 3(37) of ERISA
to which contributions have been made by any Loan Party or any ERISA Affiliate
in the past five years and which is covered by Title IV of ERISA.

“Natural Gas Act” means the Natural Gas Act of 1938 and the regulations of FERC
and DOE promulgated thereunder.

“Net Cash Proceeds” means in connection with any asset disposition, the
aggregate cash proceeds received by any Loan Party in respect of any asset
disposition (including any cash received upon the sale or other disposition of
any non-cash consideration received in any asset disposition), net of the direct
costs and expenses relating to such asset disposition and payments made to
retire Indebtedness (other than the Senior Debt Obligations) required to be
repaid in connection therewith, including legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of such asset disposition, taxes paid or payable as a result of such
asset disposition, in each case, after taking into account any available tax
credits or deductions and any tax sharing arrangements, and amounts reserved for
adjustment in respect of the sale price of such asset or assets established in
accordance with GAAP.

 

46



--------------------------------------------------------------------------------

“New Facility Agent Accession Agreement (Additional Senior Debt)” has the
meaning given in Section 19.4(b)(i) (Accession in the Event of Additional Senior
Debt Incurred Under the Common Terms Agreement) of the Common Terms Agreement.

“Non-Consenting Lender”, with respect to a Facility Agreement, has the meaning
given in such Facility Agreement.

“Non-Controlling Claimholders” means Senior Creditor Group Representatives who
were not included in the Majority in Interest of the Senior Creditors who make
up the Controlling Claimholders.

“Non-FTA Authorization” means the DOE/FE Order No. 3638, issued on May 12, 2015,
granting CMI and CCL long-term, multi-contract Export Authorization to export
LNG by vessel from the Corpus Christi Terminal Facility to nations with which
the United States has not entered into free trade agreements providing for
national treatment for trade in natural gas.

“Non-Recourse Persons” has the meaning given in Section 10.3(a) (Limitation on
Recourse) of the Common Security and Account Agreement.

“Notice of Security Enforcement Action” has the meaning given in Section 6.2(f)
(Initiation of Security Enforcement Action – Notice of Security Enforcement
Action) of the Common Security and Account Agreement.

“Notice to Proceed” has the meaning given in each Applicable EPC Contract.

“O&M Agreements” means the agreements between the Loan Parties and the Operator
for their respective Project Facilities.

“OFAC” means the Office of Foreign Assets Control of the US Department of the
Treasury.

“OFAC Laws” means any laws, regulations, and executive orders relating to the
economic sanctions programs administered by OFAC, including the International
Emergency Economic Powers Act, 50 U.S.C. sections 1701 et seq.; the Trading with
the Enemy Act, 50 App. U.S.C. sections 1 et seq.; and the Office of Foreign
Assets Control, Department of the Treasury Regulations, 31 C.F.R. Parts 500 et
seq. (implementing the economic sanctions programs administered by OFAC).

 

47



--------------------------------------------------------------------------------

“OFAC SDN List” means the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC.

“Operating Account” is the Account described in Section 4.3(a)(vi) (Accounts) of
the Common Security and Account Agreement.

“Operating Budget” has the meaning given in Section 10.5(a) (Operating Budget)
of the Common Terms Agreement, it being acknowledged and understood that the
“Operating Budget” will be comprised of a budget in respect of the Corpus
Christi Terminal Facility and a budget in respect of the Corpus Christi Pipeline
and that all references in the Finance Documents to the “Operating Budget” shall
be to such budgets collectively or to the budget applicable to the Project
Facilities that are the subject of the applicable provision, as the context may
require.

“Operating Manual” means the O&M Procedures Manual (as defined in the relevant
O&M Agreement).

“Operation and Maintenance Expenses” means, for any period, computed without
duplication, in each case, costs and expenses of the Loan Parties that are
contemplated by the then-effective Operating Budget or are incurred in
connection with any permitted excess thereunder pursuant to Section 12.3
(Project Construction; Maintenance of Properties) of the Common Terms Agreement
including:

 

  (a) fees and costs of the Manager pursuant to the Management Services
Agreements; plus

 

  (b) amounts payable by the Loan Parties under a Material Project Agreement
then in effect; plus

 

  (c) expenses for operating the Development and maintaining it in good repair
and operating condition payable during such period, including the ordinary
course fees and costs of the Operator payable pursuant to the O&M Agreements and
fees and costs payable pursuant to the Gas and Power Supply Services Agreement;
plus

 

  (d) LC Costs; plus

 

  (e) insurance costs payable during such period; plus

 

  (f) applicable sales and excise taxes (if any) payable or reimbursable by the
Loan Parties during such period; plus

 

  (g) franchise taxes payable by the Loan Parties during such period; plus

 

  (h) property taxes payable by the Loan Parties during such period; plus

 

48



--------------------------------------------------------------------------------

  (i) any other direct taxes (if any) payable by the Loan Parties to the taxing
authority (other than any taxes imposed on or measured by income or receipts)
during such period; plus

 

  (j) costs and fees attendant to the obtaining and maintaining in effect the
Permits payable during such period; plus

 

  (k) expenses for spares and other capital goods inventory, capital expenses
related to the construction and start-up of the Project Facilities, maintenance
capital expenditures, including those required to maintain the Project
Facilities’ capacity; plus

 

  (l) legal, accounting and other professional fees of the Loan Parties payable
during such period; plus

 

  (m) Required Capital Expenditures; plus

 

  (n) the cost of purchase, storage and transportation of Gas and electricity;
plus

 

  (o) all other cash expenses payable by the Loan Parties in the ordinary course
of business.

Operation and Maintenance Expenses shall exclude, to the extent included above:
(i) transfers from any Account into any other Account (other than the Operating
Account) during such period, (ii) payments of any kind with respect to
Restricted Payments during such period, (iii) depreciation for such period, and
(iv) except as provided in clauses (j), (k) and (m) above, any capital
expenditure.

To the extent amounts are advanced in accordance with the terms of the
applicable Senior Debt Instrument, secured Permitted Hedging Instrument or other
Indebtedness permitted under Section 12.14 (Limitation on Indebtedness) of the
Common Terms Agreement for the payment of such Operation and Maintenance
Expenses, the obligation to repay such advances shall itself constitute an
Operation and Maintenance Expense.

“Operator” means Cheniere LNG O&M Services, LLC, a limited liability company
organized under the laws of the State of Delaware.

“Optimized Cascade Process” has the meaning given in each Applicable EPC
Contract.

“Other Connection Taxes” means, with respect to any Finance Party, Taxes imposed
as a result of a present or former connection between such Finance Party and the
jurisdiction imposing such Tax (other than connections arising from such Finance
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
sold or assigned an interest in, or engaged in any other transaction pursuant to
or enforced any Finance Document).

 

49



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Finance Document (other than any Indenture or Senior
Notes), except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment of a Facility Lender’s interest in a Facility Agreement
(other than an assignment made pursuant to Section 19.5 (Mitigation Obligations;
Replacement of Lenders) of the Common Terms Agreement).

“Participant” means each Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person) to whom a Facility Lender may sell participations
from time to time.

“Participant Register” means a register on which each Facility Lender which
sells a participation, enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
relevant Facility Agreement or other obligations under the Finance Documents.
Each Facility Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a Participant
Register.

“Parties”, with respect to any agreement, means the signatories to such
agreement.

“Patent Licenses” means all agreements, licenses and covenants providing for the
granting of any right in or to any Patent or otherwise providing for a covenant
not to sue for infringement or other violation of any Patent (whether a Loan
Party is licensee or licensor thereunder) including each agreement required to
be listed in Schedule J (Intellectual Property) to the Common Security and
Account Agreement under the heading “Patent Licenses” (as such schedule may be
amended or supplemented from time to time).

“Patents” means all United States and foreign and multinational patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including:

 

  (a) each patent and patent application required to be listed in Schedule J
(Intellectual Property) to the Common Security and Account Agreement under the
heading “Patents” (as such schedule may be amended or supplemented from time to
time);

 

  (b) all reissues, substitutes, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof;

 

  (c) all inventions and improvements described and claimed therein;

 

  (d) all rights to sue or otherwise recover for any past, present and future
infringement or other violation thereof;

 

50



--------------------------------------------------------------------------------

  (e) all proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto; and

 

  (f) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Payment Date” means each CTA Payment Date and any other date for payment of
Senior Debt Obligations (including payment dates for the payment of interest)
under or pursuant to any Senior Debt Instrument, including any Indenture, or
Permitted Hedging Instrument.

“Payment Default” means any event of default under Section 15.1(a) (Loan
Facility Events of Default – Payment Default) of the Common Terms Agreement and
any comparable provision in any Senior Debt Instrument then in effect entered
into after the date of the Common Security and Account Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“PDE Senior Debt” has the meaning given in Section 6.4(a) (PDE Senior Debt) of
the Common Terms Agreement.

“Performance Guarantee” has the meaning given in each Applicable EPC Contract.

“Performance Liquidated Damages” means any liquidated damages resulting from the
Project Facilities’ performance that are required to be paid by the EPC
Contractor or any other counterparty to a Material Project Agreement for or on
account of any diminution to the performance of the Project Facilities.

“Performance Test” has the meaning given to such term in each Applicable EPC
Contract.

“Permit” means (a) any authorization, consent, approval, license, lease, ruling,
tariff, rate, certification, waiver, exemption, filing, variance, claim, order,
judgment or decree of, by or with, (b) any required notice to, (c) any
declaration of or with, or (d) any registration by or with, in the cases of the
foregoing clauses (a) through (d), any Governmental Authority and then required
for the development, construction and operation of the Project Facilities as
contemplated in the Finance Documents and the Material Project Agreements then
in effect.

“Permitted Completion Amount” means a sum equal to an amount certified by the
Borrower (and confirmed reasonable by the Independent Engineer) on the Project
Completion Date as necessary to pay 150% of the Permitted Completion Costs.

 

51



--------------------------------------------------------------------------------

“Permitted Completion Costs” means unpaid Project Costs (including Project Costs
not included in the Construction Budget and Schedule delivered on the Closing
Date) that the Borrower reasonably anticipates will be required for the Project
Facilities to pay all remaining costs associated with outstanding Punchlist (as
defined in each Applicable EPC Contract) work, retainage, fuel incentive
payments, disputed amounts (to the extent such disputed amounts have not been
escrowed pursuant to Section 18.4 (Escrow of Certain Disputed Amounts By Owner)
of an Applicable EPC Contract), and other costs required under the Applicable
EPC Contracts.

“Permitted Development Expenditures” means Development Expenditures that:

 

  (a) are required by applicable law or regulations, any consent from a
Governmental Authority, Industry Standards or Prudent Industry Practice
applicable to the Development; or

 

  (b) are otherwise used for the Development; and

are funded from (i) Equity Funding not otherwise committed to other expenditure
for the Development, (ii) Insurance Proceeds and Condemnation Proceeds to the
extent permitted by Article 5 (Insurance and Condemnation Proceeds and
Performance Liquidated Damages) of the Common Security and Account Agreement or
proceeds of dispositions to the extent permitted by Section 12.17 (Sale of
Project Property) of the Common Terms Agreement or any equivalent provision of
any other Senior Debt Instrument, (iii) Cash Flow permitted to be used for
Operation and Maintenance Expenses (pursuant to clauses (c) and (k) of the
definition thereof) or (iv) PDE Senior Debt in accordance with Section 6.4 (PDE
Senior Debt) of the Common Terms Agreement, Expansion Senior Debt in accordance
with Section 6.5 (Expansion Senior Debt) of the Common Terms Agreement or other
Indebtedness permitted to be incurred under Section 12.14 (Limitation on
Indebtedness) of the Common Terms Agreement, in the case of each of the
foregoing sub-clauses (i), (ii) and (iv), in each case as expressly permitted
under the other Finance Documents and which use for the contemplated development
could not reasonably be expected to have a Material Adverse Effect.

“Permitted Finance Costs” means, for any period, the sum of all amounts of
principal, interest, fees and other amounts payable in relation to Indebtedness
(other than Senior Debt and other than LC Costs and other amounts payable in
relation to Indebtedness that constitute Operation and Maintenance Expenses)
permitted by Section 12.14(b) (Limitation on Indebtedness) (including guarantees
thereof permitted under Section 12.15 (Guarantees) of the Common Terms Agreement
during such period) plus all amounts payable during such period pursuant to
Permitted Hedging Instruments that are not secured, plus any amounts required to
be deposited in margin accounts pursuant to Permitted Hedging Instruments;
provided that Permitted Finance Costs will not include funds categorized as
Operation and Maintenance Expenses under the last sentence of the definition
thereof.

 

52



--------------------------------------------------------------------------------

“Permitted Finance Costs Reserve Account” is the account described in
Section 4.3(a)(xiii) (Accounts) of the Common Security and Account Agreement.

“Permitted Hedging Instrument” means a Hedging Instrument entered into by a Loan
Party in the ordinary course of business and that (i) is with a Hedging Bank or
a Gas Hedge Provider, (ii) if secured, is of the type referred to in clause
(a) or (b) of the definition of Hedging Instrument and (iii) is entered for
non-speculative purposes and is on arm’s-length terms; provided that (a) if such
Hedging Instrument is a Gas hedging contract, it is for a period not to exceed
90 days and the aggregate quantum under all then outstanding gas hedging
contracts does not exceed, together with all other Gas hedges in the aggregate,
20 Bcf of gas and (b) if such Hedging Instrument is a power hedging contract,
the aggregate quantum under such Hedging Instrument does not exceed 100
megawatts and each such Hedging Instrument is for a period not to exceed one
year. “Permitted Hedging Instrument” includes any “Permitted Senior Debt Hedging
Instrument.”

“Permitted Hedging Liabilities” means all present and future liabilities (actual
or contingent) payable or owing by a Loan Party under Permitted Hedging
Instruments (including the obligation to pay a Hedging Termination Amount)
together with:

 

  (a) any novation, deferral or extension of any of those liabilities;

 

  (b) any claim for damages or restitution arising out of, by reference to or in
connection with any of those liabilities;

 

  (c) any claim flowing from any recovery by a Loan Party or a receiver or
liquidator thereof or any other Person of a payment or discharge in respect of
any of those liabilities on grounds of preference or otherwise; and

 

  (d) any amounts (such as post-insolvency interest) which could be included in
any of the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

“Permitted Liens” means:

 

  (a) Liens for taxes not delinquent or being contested in good faith and by
appropriate proceedings in relation to which appropriate reserves are maintained
and liens for customs duties that have been deferred in accordance with the laws
of any applicable jurisdiction;

 

  (b) deposits or pledges to secure obligations under workmen’s compensation,
old age pensions, social security or similar laws or under unemployment
insurance;

 

  (c)

deposits or other financial assurances to secure bids, tenders, contracts (other
than for borrowed money), leases, concessions, licenses, statutory obligations,
surety and appeal bonds (including any bonds permitted under an EPC Contract),

 

53



--------------------------------------------------------------------------------

  performance bonds and other obligations of like nature arising in the ordinary
course of business and cash deposits incurred in connection with natural gas
purchases;

 

  (d) mechanics’, workmen’s, materialmen’s, suppliers’, warehouse, Liens of
lessors and sublessors or other like Liens arising or created in the ordinary
course of business with respect to obligations that are not due or that are
being contested in good faith;

 

  (e) (i) servitudes, easements, rights of way, encroachments and other similar
encumbrances burdening the Development’s (and, unless included within the
Development, the Second Phase Development) land that are granted in the ordinary
course, imperfections of title on real property, and restrictive covenants,
zoning restrictions, licenses or conditions on the grant of real property (in
relation to such real property); provided that such servitudes, easements,
rights of way, encroachments and other similar encumbrances, imperfections,
restrictive covenants, restrictions, licenses or conditions do not materially
interfere with the Development as contemplated in the Finance Documents and the
Material Project Agreements or have a material adverse effect on the Security
Interests, and (ii) title exceptions disclosed by any title insurance commitment
or title insurance policy delivered in accordance with the terms of the Common
Terms Agreement;

 

  (f) Liens to secure indebtedness permitted by Sections 12.14(g) and
(o) (Limitation on Indebtedness) of the Common Terms Agreement;

 

  (g) the Security Interests;

 

  (h) Liens in the ordinary course of business arising from or created by
operation of applicable law or required in order to comply with any applicable
law and that could not reasonably be expected to cause a Material Adverse Effect
or materially impair the Development’s use of the encumbered assets;

 

  (i) Liens in the ordinary course of business over any assets (the aggregate
value of which assets at the time any such Lien is granted does not exceed $25
million) that could not reasonably be expected to cause a Material Adverse
Effect or materially impair the Development’s use of the encumbered assets;

 

  (j) contractual or statutory rights of set-off (including netting) granted to
the Loan Parties’ bankers, under any Permitted Hedging Instrument or any
Material Project Agreement and that could not reasonably be expected to cause a
Material Adverse Effect;

 

  (k) deposits or other financial assurances to secure reimbursement or
indemnification obligations in respect of letters of credit or in respect of
letters of credit put in place by a Loan Party and payable to suppliers, service
providers, insurers or landlords in the ordinary course of business;

 

54



--------------------------------------------------------------------------------

  (l) Liens that are scheduled exceptions to the coverage afforded by the Title
Policy on the Closing Date;

 

  (m) legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
being contested in good faith and by appropriate proceedings and an appropriate
reserve has been established in respect thereof in accordance with GAAP;

 

  (n) the Liens created pursuant to the Real Property Documents;

 

  (o) Liens by any Loan Party in favor of any other Loan Party; and

 

  (p) Liens arising out of judgments or awards not constituting an Event of
Default so long as an appeal or proceeding for review is being prosecuted in
good faith and for the payment of which adequate cash reserves, bonds or other
cash equivalent security have been provided or are fully covered by insurance
(other than any customary deductible).

“Permitted Payments” means Loan Facility Permitted Payments and Indenture
Permitted Payments.

“Permitted Senior Debt Hedging Instrument” means a Permitted Hedging Instrument
pursuant to sub-clause (ii) of the definition thereof that is secured by and
benefits from the Common Security and Account Agreement.

“Permitted Senior Debt Hedging Liabilities” means all present and future
liabilities (actual or contingent) payable or owing by a Loan Party under
Permitted Senior Debt Hedging Instruments (including the obligation to pay a
Senior Debt Hedging Termination Amount) together with:

 

  (a) any novation, deferral or extension of any of those liabilities;

 

  (b) any claim for damages or restitution arising out of, by reference to or in
connection with any of those liabilities;

 

  (c) any claim flowing from any recovery by a Loan Party or a receiver or
liquidator thereof or any other Person of a payment or discharge in respect of
any of those liabilities on grounds of preference or otherwise; and

 

  (d) any amounts (such as post-insolvency interest) which would be included in
any of the above but for any discharge, non-provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.

“Person” means any individual, firm, corporation, partnership, joint venture,
association, trust, unincorporated organization, government agency, government
or political subdivision thereof or other entity whether enjoying legal
personality or not, and includes its successors or permitted assignees.

 

55



--------------------------------------------------------------------------------

“Pertamina” means PT Pertamina (Persero), an Indonesian state-owned energy
company that is an Initial LNG Buyer.

“Phase Two First Tier Equity Funding Amount” has the meaning given in the CEI
Equity Contribution Agreement.

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA,
including any “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA) and/or any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), that is or was maintained or contributed to by any Loan Party or any
ERISA Affiliate.

“Pledged Collateral” has the meaning given in Section 3.2(a) (Security Interests
to be Granted by the Securing Parties – Pledge of Pledged Collateral) of the
Common Security and Account Agreement.

“Pledged Equity Interests” has the meaning given in Section 3.2(a)(i) (Security
Interests to be Granted by the Securing Parties – Pledge of Pledged Collateral)
of the Common Security and Account Agreement.

“Pledged Debt Securities” has the meaning given in Section 3.2(a)(vii) (Security
Interests to be Granted by the Securing Parties – Pledge of Pledged Collateral)
of the Common Security and Account Agreement.

“Pro Rata Payment” means, in respect of the Senior Debt Obligations, a payment
to a Senior Creditor on any date on which a payment of Senior Debt Obligations
is made in which:

 

  (a) the amount of interest paid to such Senior Creditor on such date bears the
same proportion to the total amount of interest payments made to all Senior
Creditors on such date as (i) the total amount of Senior Debt Obligations for
interest due to such Senior Creditor on such date bears to (ii) the total amount
of Senior Debt Obligations for interest due to all Senior Creditors on such
date;

 

  (b) the amount of principal paid to such Senior Creditor on such date bears
the same proportion to the total amount of principal payments made to all Senior
Creditors on such date as (i) the total amount of Senior Debt Obligations for
principal due to such Senior Creditor on such date bears to (ii) the total
amount of Senior Debt Obligations for principal due to all Senior Creditors on
such date, in each case not including any principal payable by way of an
acceleration of principal unless each Senior Debt Obligation has been
accelerated; and

 

  (c)

fees, commissions, indemnities and all amounts other than interest and principal
paid to such Senior Creditor on such date bears the same proportion to the total
fees, commissions, indemnities and such other amounts paid to all Senior
Creditors on such date as (i) the total Senior Debt Obligations for fees,

 

56



--------------------------------------------------------------------------------

  commissions, indemnities and such other amounts due to such Senior Creditor on
such date bears to (ii) the total Senior Debt Obligations for fees, commissions,
indemnities and such other amounts due to all Senior Creditors on such date.

If payments cannot be made exactly in such proportion due to minimum required
payment amounts and required integral multiples of payments under Senior Debt
Instruments, payments made in amounts as near such exactly proportionate amounts
as possible shall be deemed to be Pro Rata Payments.

“Project Completion Date” means the date upon which all of the conditions set
forth in Section 14.1 (Conditions to Occurrence of the Project Completion Date)
of the Common Terms Agreement have been either satisfied, or, in each case,
waived by the Requisite Intercreditor Parties.

“Project Costs” means all costs of acquiring, leasing, designing, engineering,
developing, permitting, insuring, financing (including closing costs, other fees
and expenses, commissions and discounts payable to any purchaser or underwriter
of Senior Notes (to the extent such costs are paid from the proceeds of such
Senior Notes), insurance costs (including premiums) and interest and interest
rate hedge expenses and Secured Party Fees), constructing, installing,
commissioning, testing and starting-up (including costs relating to all
equipment, materials, spare parts and labor for) the Project Facilities, funding
the Senior Debt Service Reserve Account and all other costs incurred with
respect to the Development in accordance with the Construction Budget and
Schedule, including working capital prior to the end of the Term Loan
Availability Period, gas purchase, transport and storage costs and pre-Project
Completion Date Operation and Maintenance Expenses; provided that Project Costs
will exclude any Operation and Maintenance Expenses (other than the portion
thereof that is Required Capital Expenditure) for any Train of the Development
if the LNG SPA related to such Train has achieved Date of First Commercial
Delivery pursuant to the terms of such LNG SPA. On any date on which a
determination is being made whether specific sources of funding available to the
Loan Parties are sufficient for the Development to achieve the Project
Completion Date by the Date Certain, the Project Costs against which the
applicable sources of funding are measured to make this determination will be
the remaining Project Costs required to be spent in order to achieve the Project
Completion Date as determined as of such determination date based on the
then-current Construction Budget and Schedule.

“Project Facilities” means the Corpus Christi Terminal Facility and the Corpus
Christi Pipeline, as such facilities may be repaired and replaced from time to
time or modified, changed or expanded as permitted in the Finance Documents.

“Project Property” means, at any point in time, all Project Facilities, material
licenses in respect of the Development, information, data, results (technical,
economic, business or otherwise) known and other information that was developed
or acquired as a result of Development operations.

 

57



--------------------------------------------------------------------------------

“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the LNG industry) that, at that time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
could reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Development’s
reliability, environmental compliance, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to International LNG
Terminal Standards and International LNG Vessel Standards.

“PUHCA” means the Public Utility Holding Company Act of 2005 and FERC’s
implementing regulations.

“Qualified ECP Party” means, in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10 million at the time the relevant guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Transporter” means any Person possessing the requisite FERC Permit or
requisite Texas Railroad Commission permit to transport Gas.

“Qualifying LNG SPA” has the meaning given in Section 8.1(b) (LNG SPA
Maintenance) of the Common Terms Agreement.

“Qualifying Term” means (a) with respect to the Initial LNG SPAs, a term at
least longer than the expected amortization term of the Initial Senior Debt
pursuant to the Base Case Forecast, (b) with respect to any LNG SPA replacing an
LNG SPA that was previously a Qualifying LNG SPA, a term at least as long as the
remaining term of the Initial LNG SPA it is replacing and (c) with respect to
any other Qualifying LNG SPA, the term of such LNG SPA used in the Base Case
Forecast when determining the quantum of Senior Debt that could be incurred
based on the revenues projected to be generated under such LNG SPA.

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31.

“Ready for Performance Testing” has the meaning given in each Applicable EPC
Contract.

“Ready for Start Up” has the meaning given in each Applicable EPC Contract.

 

58



--------------------------------------------------------------------------------

“Real Estate” means all real property leases and all land, together with the
buildings, structures, parking areas, and other improvements thereon, now or
hereafter owned by a Securing Party, including all easements, rights-of-way, and
similar rights relating thereto and all leases, tenancies, and occupancies
thereof.

“Real Property Documents” are the agreements relating to the real property set
forth in Schedule U (Real Property Documents) to the Common Terms Agreement, as
may be amended from time to time.

“Reasonable Commercial Terms” has the meaning given in Section 12.28(a)
(Insurance Covenant) of the Common Terms Agreement.

“Receivable” means all Accounts (as defined in the UCC) and any other right to
payment for goods or other property sold, leased, licensed or otherwise disposed
of or for services rendered, whether or not such right is evidenced by an
Instrument or Chattel Paper or classified as a Payment Intangible (each as
defined in the UCC) and whether or not it has been earned by performance.
References herein to Receivables shall include any Supporting Obligation (as
defined in the UCC) or collateral securing such Receivable.

“Receiver” means an administrator, a receiver or receiver and manager, or, where
permitted by law, an administrative receiver or equivalent officer or person in
a relevant jurisdiction of the whole or any part of the Collateral.

“Reference Banks” means the principal London offices of each of JPMorgan Chase
Bank, N.A. and Société Générale, or any other bank or financial institution as
shall be specified by the Intercreditor Agent and approved by the Borrower (such
approval not to be unreasonably withheld).

“Register” has the meaning given in Section 19.7 (Register) of the Common Terms
Agreement.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective shareholders, members, partners, directors,
officers, employees and agents of such Person and such Person’s Affiliates.

“Release” means, with respect to any Hazardous Material, any release, spill,
emission, leaking, pouring, emptying, escaping, dumping, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of such Hazardous
Material into the environment, including the movement of such Hazardous Material
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata.

“Relevant Interest Period” means, with respect to each Loan, the “Interest
Period” and/or “Interest Payment Period”, as applicable, as defined in the
relevant Facility Agreement.

 

59



--------------------------------------------------------------------------------

“Repeated Representations” means the representations and warranties described in
Section 5.2 (Repeated Representations and Warranties of the Loan Parties) of the
Common Terms Agreement.

“Replacement Debt Incremental Amounts” means the amount of Senior Debt
Obligations under Replacement Senior Debt related to the incurrence of such
Replacement Senior Debt that are incremental to the Senior Debt Obligations that
would have arisen under the replaced Senior Debt, including incremental interest
payable on such Replacement Senior Debt compared to the replaced Senior Debt and
the amount of Replacement Senior Debt incurred to pay fees, provisions, costs,
expenses and premiums associated with the incurrence of such Replacement Senior
Debt.

“Replacement Facility Agent Accession Agreement” has the meaning given in
Section 19.3(b)(ii) (Replacement of Facility Agents) of the Common Terms
Agreement.

“Replacement Senior Debt” has the meaning given in Section 6.3(a) (Replacement
Senior Debt) of the Common Terms Agreement.

“Required Capital Expenditures” means capital expenditures required to meet the
requirements of any applicable laws and regulations, Permits (or interpretations
thereof), or insurance policies, Industry Standards, and Prudent Industry
Practice with which the Loan Parties are obligated to comply under any Material
Project Agreement and any other material agreements of the Loan Parties relating
to the Development, including those relating to the environment.

“Required Export Authorization” means, with respect to a Qualifying LNG SPA at
any time, (a) the Non-FTA Authorization and (b) the FTA Authorization to the
extent that (i) at such time, the volumes permitted to be exported under the FTA
Authorization or the Non-FTA Authorization, as the case may be, are required in
order to enable the sale of such Qualifying LNG SPA’s share of the
then-applicable Base Committed Quantity of LNG in accordance with the terms of
such Qualifying LNG SPA and (ii) an objection has not been received in respect
of the identification of such Export Authorization as being (or not being) a
“Required Export Authorization” pursuant to Section 8.1(b)(iv) (LNG SPA
Maintenance) of the Common Terms Agreement. For the avoidance of doubt, the
Non-FTA Authorization is a Required Export Authorization for each of the Initial
LNG SPAs in effect on the Closing Date and until otherwise determined in
accordance with Section 8.2(a)(ii) (LNG SPA Mandatory Prepayment) of the Common
Terms Agreement.

“Required Intercreditor Parties” has the meaning given in Section 1.1
(Definitions) of the Intercreditor Agreement.

“Required LNG SPA” means, at any time, the Qualifying LNG SPAs required to be
maintained pursuant to Section 8.1(a) (LNG SPA Covenants – LNG SPA Maintenance)
of the Common Terms Agreement at such time.

 

60



--------------------------------------------------------------------------------

“Requisite Secured Parties” means the requisite percentage of Senior Creditors
required under the Common Security and Account Agreement with respect to a
specific Decision in order to make such Decision and provide the required
instruction to the Security Trustee.

“Requisite Intercreditor Parties” has the meaning given in Section 1.1
(Definitions) of the Intercreditor Agreement.

“Reservations” means the principle that equitable remedies are remedies which
may be granted or refused at the discretion of the court, the limitation of
enforcement by laws relating to bankruptcy, insolvency, liquidation,
re-organization, court schemes, moratorium, administration and other laws
generally affecting the rights of creditors, the time barring of claims under
any legislation relating to limitation of claims, the possibility that an
undertaking to assume liability for or to indemnify a Person against non-payment
of stamp duty may be void, defenses of set-off or counterclaim and similar
principles, in each case both under New York law and the laws of other
applicable jurisdictions and such other qualifications as to matters of law as
are contained in the legal opinions provided to the Senior Creditors pursuant to
Section 4.1 (Conditions to Closing) of the Common Terms Agreement.

“Reserve Amount” means as of any date on and after the Project Completion Date,
an amount necessary to pay Senior Debt Obligations projected to be due and
payable in the next two (in the case of quarterly Payment Dates) or one (in the
case of semi-annual Payment Dates) Payment Dates (which shall, if not already
included, include the Final Maturity Date under any Senior Debt) (assuming that
no Event of Default will occur during such period) taking into account, with
respect to interest, the amount of interest that would accrue on the aggregate
principal amount of Senior Debt outstanding for the covered six month period and
only such interest amount after giving effect to any Permitted Hedging
Instrument in respect of interest rates then in effect; provided that (a) the
Senior Debt Obligations projected to be due and payable for purposes of this
calculation shall not include (i) Working Capital Debt; (ii) any voluntary or
mandatory prepayment; (iii) commitment fees, front end fees and letter of credit
fees; or (iv) Hedging Termination Amounts; and (b) for purposes of the
calculation of the scheduled principal payments of the Senior Debt, any final
balloon payment of Senior Debt shall not be taken into account and instead only
the equivalent of the principal payment on the immediately preceding Payment
Date for payment of principal prior to such balloon payment shall be taken into
account.

“Restricted Document” has the meaning given in Section 12.6(c) (Confidentiality)
of the Common Security and Account Agreement.

“Restricted Operation and Maintenance Expenses” means Operation and Maintenance
Expenses that do not constitute capital expenditures other than Required Capital
Expenditures and those expenditures essential to construct the Project
Facilities or to maintain the Project Facilities’ capacity at, or to prevent a
material increase in operating expenses from, the operating levels then in
effect.

 

61



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution by the
Borrower (in cash, property of the Borrower, securities, obligations, or other
property) on, or other dividends or distributions on account of, or the setting
apart of money for a sinking or other analogous fund for, or the purchase,
redemption, retirement or other acquisition by the Borrower of, any portion of
any membership interest in the Borrower and (b) all payments (in cash, property
of the Borrower, securities, obligations, or other property) of principal of,
interest on and other amounts with respect to, or other payments on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition by the Borrower of, any
Indebtedness owed to Holdco or any other Person party to a pledge agreement or
any Affiliate thereof, including any Subordinated Debt. Restricted Payments
shall not include payments to the Manager for fees and costs pursuant to
Management Services Agreements and fees and costs payable pursuant to the Gas
and Power Supply Services Agreement and payments to the Operator pursuant to the
O&M Agreements (which shall be paid in accordance with Section 4.7 (Cash
Waterfall) of the Common Security and Account Agreement); Permitted Payments
(which shall be paid in accordance with Section 4.7 (Cash Waterfall) of the
Common Security and Account Agreement); and amounts paid in accordance with
Section 2.7 (Senior Debt/Equity Ratio at Project Completion Date) of the Common
Terms Agreement.

“Revenue Account” is the account described in Section 4.3(a)(v) (Accounts) of
the Common Security and Account Agreement.

“Rolling Stock” means any motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership and other rolling stock, including such property for which the
title thereto is evidenced by a certificate of title issued by the United States
or a state that permits or requires a lien thereon to be evidenced upon such
title.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc., or any successor thereto.

“Sanctions Violation” has the meaning given in Section 12.6(d) (Compliance with
Law) of the Common Terms Agreement.

“Schedule Bonus” has the meaning given in each Applicable EPC Contract.

“Schedule Bonus Date” has the meaning given in each Applicable EPC Contract.

“Schedule of Minimum Insurance” has the meaning given in Section 12.28(a)
(Insurance Covenant) of the Common Terms Agreement.

 

62



--------------------------------------------------------------------------------

“Screen Rate” means Reuters Page LIBOR01 (or if such page is not accessible or
ceases to display, such other page on the Reuters Screen or on the relevant
pages of such other service as may be selected by the Intercreditor Agent for
purposes of displaying comparable rates).

“Second Phase CP Date” means the date on which the conditions precedent in
Sections 4.2 (Conditions to Initial Advance), 4.3 (Conditions to Second Phase
Expansion) and 4.4 (Conditions to Each Advance) of the Common Terms Agreement
have been satisfied or waived in full, in accordance with the provisions in
Section 4.5 (Satisfaction of Conditions) of the Common Terms Agreement.

“Second Phase Development” means the development, acquisition, ownership,
occupation, construction, equipping, testing, repair, operation, maintenance and
use of the Second Phase Facilities and the purchase, storage and sale of Gas and
the storage and sale of LNG, the export of LNG from the Second Phase Facilities
(and, if the Borrower so elects, the import of LNG to the extent any Loan Party
has all necessary Permits therefor), the transportation of Gas to the Second
Phase Facilities by third parties, and the sale of other services or other
products or by-products of the Second Phase Facilities and all activities
incidental thereto, in each case in accordance with the Transaction Documents.

“Second Phase Facilities” means one liquefaction Train, with a nominal
production capacity of approximately 4.5 mtpa, one LNG storage tank, with a
working capacity of 160,000 cubic meters, one marine berth and certain onsite
and offsite utilities and supporting infrastructure, as such facilities may be
improved, replaced, modified, changed or expanded in accordance with the Finance
Documents.

“Second Phase Facility Debt Commitments” has the meaning given in Exhibit A
(Definitions) of the Term Loan Facility Agreement.

“Second Phase Qualifying LNG SPAs” means one or more LNG SPAs under which CCL
has received commitments for the purchase of LNG in an aggregate quantum of not
less than 148,802,500 MMBtu per annum and in respect of which the conditions to
becoming a Qualifying LNG SPA have been satisfied (or waived) in accordance with
the Finance Documents. It is agreed that the EDP LNG SPA in the form delivered
to the Intercreditor Agent prior to the Signing Date (with amendments that would
be permitted pursuant to Section 8.3 (Amendment of LNG SPAs) of the Common Terms
Agreement) is a Second Phase Qualifying LNG SPA.

“Second Tier Pro Rata Equity Funding” means Equity Funding irrevocably committed
or otherwise contributed to the Borrower after First Tier Equity Funding and as
contemplated by Section 2.2(a)(ii) (Sequence of Advances of Initial Senior Debt
– Second Tier Pro Rata Debt Advances) of the Common Terms Agreement.

 

63



--------------------------------------------------------------------------------

“Secured Accounts” means the Accounts and any escrow account established under
the EPC Contracts (and, in each case, all cash and Authorized Investments
therein) subject to a Security Interest in favor of the Security Trustee on
behalf of the Senior Creditors, excluding the Excluded Unsecured Accounts.

“Secured Parties” means the Senior Creditors, the Senior Creditor Group
Representatives, the Intercreditor Agent, the Security Trustee and the Account
Bank.

“Secured Party Fees” means any fees, costs, indemnities, charges, disbursements,
liabilities and expenses (including reasonably incurred legal fees and expenses)
and all other amounts payable to the Security Trustee, the Intercreditor Agent,
the Indenture Trustee or the Account Bank, as applicable, or any of their
respective agents and to any Senior Creditor Group Representative.

“Securing Parties” means, collectively, the Guarantors and the Borrower. The
“Securing Parties” are also referred to as “Loan Parties” in the Common Terms
Agreement and certain Finance Documents.

“Securities Act” means the Securities Act of 1933.

“Security Documents” means the Common Security and Account Agreement and any
other document, agreement, notice, mortgage, instrument or filing creating
and/or perfecting any Lien required to be created or perfected by the Common
Security and Account Agreement or any other Finance Document and shall include
the Holdco Pledge Agreement, any deed of trust or mortgage entered into pursuant
to Section 3.2(f) (Security Interests to be Granted by the Securing Parties –
Real Property) of the Common Security and Account Agreement and any Patent or
Trademark security agreement entered into pursuant to Section 3.5(g) (Perfection
and Maintenance of Security Interest – Intellectual Property Recording
Requirements) of the Common Security and Account Agreement.

“Security Enforcement Action” means the exercise by the Security Trustee (or at
its direction), following initiation of enforcement action in compliance with
Section 6.2 (Initiation of Security Enforcement Action) and Section 6.3 (Conduct
of Security Enforcement Action) of the Common Security and Account Agreement, of
enforcement rights with respect to the Collateral and any of the other
enforcement rights (including exercising step-in and other rights with respect
to the Direct Agreements entered into pursuant to Section 3.4 (Direct
Agreements) of the Common Security and Account Agreement) contemplated by the
Common Security and Account Agreement, the other Security Documents and the
Direct Agreements. For the avoidance of doubt, Security Enforcement Action shall
not include any action taken by the Security Trustee (or at its direction) in
accordance with Section 6.1 (Security Trustee Action Generally) of the Common
Security and Account Agreement.

 

64



--------------------------------------------------------------------------------

“Security Enforcement Action Initiation Request” has the meaning given in
Section 6.2(a) (Initiation of Security Enforcement Action) of the Common
Security and Account Agreement.

“Security Enforcement Action Representative” shall mean, at any time, a Senior
Creditor Group Representative, or a group of Senior Creditor Group
Representatives acting together, that represents a Majority in Interest of the
Senior Creditors (for purposes of this definition only, the “Majority
Representative”); provided that:

 

  (a) for so long as at least 20% of the outstanding principal amount of the
Senior Debt Obligations is held by Facility Lenders, the Security Enforcement
Action Representative shall be a Senior Creditor Group Representative, or a
group of Senior Creditor Group Representatives acting together, that represents
a Majority in Interest of the Senior Creditors which includes Facility Lenders
holding a majority of the outstanding principal amount of the Senior Debt
Obligations held by Facility Lenders;

 

  (b) if there is no principal amount of Senior Debt Obligations then
outstanding and at least 20% of the aggregate Senior Debt Commitments are held
by Facility Lenders, the Security Enforcement Action Representative shall be a
Senior Creditor Group Representative, or a group of Senior Creditor Group
Representatives acting together, that represents a Majority in Interest of the
Senior Creditors which includes Facility Lenders holding a majority of the
aggregate Senior Debt Commitments held by Facility Lenders; and

 

  (c) the Initiating Percentage shall be deemed to be the Security Enforcement
Action Representative if and only for so long as the Majority Representative (or
the Security Enforcement Action Representative as determined pursuant to clause
(a) or (b) above) is not diligently pursuing a Security Enforcement Action
unless stayed or otherwise precluded from doing so by law, regulation or order,
in which case the Majority Representative (or the Security Enforcement Action
Representative as determined pursuant to clause (a) or (b) above) shall remain
the Security Enforcement Action Representative until the Majority Representative
(or the Security Enforcement Action Representative as determined pursuant to
clause (a) or (b) above) is no longer stayed or otherwise precluded from
diligently pursuing a Security Enforcement Action and is nonetheless not
diligently pursuing such Security Enforcement Action.

“Security Interests” means the Liens created or purported to be created by or
pursuant to the Security Documents.

“Security Trustee” means the trustee named under the Common Security and Account
Agreement as security trustee for the Secured Parties.

 

65



--------------------------------------------------------------------------------

“Senior Creditor” means a provider of Senior Debt that benefits from the Common
Security and Account Agreement, including the Facility Lenders, any Senior
Noteholders and each Hedging Bank that is party to the Common Security and
Account Agreement.

“Senior Creditor Group” means, at any one time, the following, each of which
will constitute a separate Senior Creditor Group:

 

  (a) the Term Lenders under the Term Loan Facility Agreement;

 

  (b) the Facility Lenders (collectively) under any subsequent Facility
Agreement;

 

  (c) the Senior Noteholders (collectively) under any Indenture;

 

  (d) each Hedging Bank; and

 

  (e) any Senior Creditor or group of Senior Creditors, as the case may be, that
provides Additional Senior Debt pursuant to a single Senior Debt Instrument
entered into after the date of the Common Security and Account Agreement.

“Senior Creditor Group Representative” means, with respect to any Senior
Creditor Group, the representative of such Senior Creditor Group or the
incumbent replacement thereof duly appointed as provided in Section 2.4 (Initial
Senior Creditor Group Representative; Replacement or Appointment of Senior
Creditor Group Representative) of the Common Security and Account Agreement;
provided that, in the case of Hedging Banks acting in the capacity as a Senior
Creditor Group Representative, such Hedging Bank shall only be entitled to act
in such capacity in accordance with Section 7.3 (Hedging Banks) of the Common
Security and Account Agreement. Each Facility Agent shall at all times be the
Senior Creditor Group Representative for the relevant Senior Creditor Group and
each Indenture Trustee shall at all times be the Senior Creditor Group
Representative for the relevant Senior Noteholders.

“Senior Debt” means the Initial Senior Debt, permitted Additional Senior Debt
(including such as may be incurred under any Senior Notes, or any other Senior
Debt Instrument) and debt incurred under the Permitted Senior Debt Hedging
Instruments, in each case benefiting from the Security Interests created under
and pursuant to the Common Security and Account Agreement and incurred from time
to time as permitted by the Finance Documents.

“Senior Debt Commitments” means the aggregate principal amount any Senior
Creditor is committed to disburse to the Borrower under any Senior Debt
Instrument.

“Senior Debt Hedging Termination Amount” means any Permitted Senior Debt Hedging
Liability falling due as a result of the termination of a Permitted Senior Debt
Hedging Instrument or of any other transaction thereunder.

 

66



--------------------------------------------------------------------------------

“Senior Debt Instrument” means:

 

  (a) each Facility Agreement, including with respect to each Facility
Agreement, the Common Terms Agreement;

 

  (b) any Indenture and any Senior Notes issued pursuant to such Indenture; and

 

  (c) any credit agreement, indenture, trust deed, note or other instrument
pursuant to which the Borrower incurs permitted Additional Senior Debt from time
to time.

For the avoidance of doubt, the term “Senior Debt Instrument” shall not include
any Permitted Hedging Instrument (including, for the avoidance of doubt, any
Permitted Senior Debt Hedging Instrument).

“Senior Debt Obligations” means the Borrower’s obligations to pay:

 

  (a) all principal, interest and premiums on the disbursed Senior Debt;

 

  (b) all commissions, fees, reimbursements, indemnities, prepayment premiums
and other amounts payable to Senior Creditors under any Senior Debt Instrument;

 

  (c) all Permitted Senior Debt Hedging Liabilities under Permitted Hedging
Instruments that benefit from the Security Interests; and

 

  (d) all Secured Party Fees;

in each case whether such obligations are present, future, actual or contingent
and including the payment of amounts that would become due under the Senior Debt
Instruments but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code. For the avoidance of doubt, unless and until the Second
Phase CP Date has occurred, Senior Debt Obligations shall not include any of the
foregoing obligations that would have occurred or otherwise arisen only upon the
occurrence of the Second Phase CP Date and as a result of the disbursement and
incurrence of the Second Phase Facility Debt Commitments.

“Senior Debt Service Reserve Account” is the account described in
Section 4.3(a)(vii) (Accounts) of the Common Security and Account Agreement.

“Senior Debt/Equity Ratio” means, at any time, the ratio of (a) the sum of
principal amounts of Senior Debt (excluding any Working Capital Debt and
excluding Replacement Debt Incremental Amounts) previously disbursed and
outstanding to (b) (i) the aggregate amount of Equity Funding that at such time
has been applied towards Project Costs plus (ii) following the full funding to
the Borrower of the Second Tier Pro Rata Equity Funding, the amount of Equity
Funding constituting Cash Flow that is reasonably expected to be received by the
Loan Parties on or prior to the Project Completion Date under the Base Case
Forecast.

 

67



--------------------------------------------------------------------------------

“Senior Debt Reserve Shortfall” means, as of any date following the Project
Completion Date, the excess, if any, of the Reserve Amount over the balance in
the Senior Debt Service Reserve Account (including Acceptable Debt Service
Reserve LCs earmarked to such account), in each case as of such date.

“Senior Noteholder” means any holder of Senior Notes (or lenders in the case of
a “term loan B” financing that the Borrower has elected to be treated as an
Indenture).

“Senior Note Disbursement Accounts” has the meaning given in Section 4.3(a)(ii)
(Accounts) of the Common Security and Account Agreement.

“Senior Notes” means the notes to be issued (or facility agreement to be entered
into in the case of a “term loan B” financing that the Borrower has elected to
be treated as an Indenture) pursuant to any Indenture.

“SG Agency Fee Letter” means the fee letter, dated on or about the date of the
Common Security and Account Agreement, entered into between the Company and
Société Générale, in respect of the fees payable to Société Générale in its
capacity as (i) the Security Trustee for the services rendered by the Security
Trustee under the Common Security and Account Agreement and the other Security
Documents and the Direct Agreements, (ii) the Intercreditor Agent for the
services rendered by the Intercreditor Agent under the Common Terms Agreement
and the other Finance Documents and (iii) the Term Loan Facility Agent in
respect of its agency services to be performed under the Term Loan Facility
Agreement and the other Security Documents.

“Signing Date” means the date on which the Common Terms Agreement is executed in
full.

“SIGTTO” has the meaning given in this Section 1.3 of Schedule A (Common
Definitions and Rules of Interpretation – Definitions) within the definition of
International LNG Terminal Standards.

“Site” means, collectively, each parcel or tract of land upon which any portion
of the Project Facilities are or will be located.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date:

 

  (a) the fair valuation of the assets of such Person, on a consolidated basis,
is greater than the liabilities of such Person on a consolidated basis,
including, without limitation, contingent liabilities;

 

  (b) the present fair saleable value of the assets of such Person, on a
consolidated basis, is at least the amount that will be required to pay the
probable liability, on a consolidated basis, of such Person on its debts as they
become absolute and matured;

 

68



--------------------------------------------------------------------------------

  (c) such Person is able to pay its debts and other liabilities, contingent
obligations, and other commitments as they become absolute and matured in the
normal course of business; and

 

  (d) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s assets would
constitute unreasonably small capital after giving due consideration to current
and anticipated future business conduct.

In computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Sponsor” means Cheniere Energy, Inc. a corporation organized under the laws of
the State of Delaware.

“State of New York,” “New York” or “NY” means the State of New York in the
United States.

“Subordinated Debt” means any debt or obligation that ranks subordinate in right
of payment to the Senior Debt Obligations, on the basis set forth in a
subordination agreement in the form set forth in Schedule S – 1 (Form of General
Subordination Agreement) or Schedule S – 2 (Form of Loan Party Subordination
Agreement) to the Common Terms Agreement, as the case may be.

“Subproject” has the meaning given in each Applicable EPC Contract.

“Subsequent Material Project Agreements” means any contract, agreement, letter
agreement or other instrument to which a Loan Party becomes a party after the
Closing Date that:

 

  (a) replaces or substitutes for an existing Material Project Agreement;

 

  (b) with respect to any Gas supply contract between any Loan Party and any Gas
supplier or any Gas transportation contract between any Loan Party and any
Qualified Transporter, (i) contains obligations and liabilities that are in
excess of $20 million per year and (ii) is for a term that is greater than seven
years;

 

  (c) is a CCP Construction Contract;

 

69



--------------------------------------------------------------------------------

  (d) except as provided in clause (b) and (c) above, (i) contains obligations
and liabilities that are in excess of $50 million over its term (including after
taking into account all amendments, amendments and restatements, supplements, or
waivers to any such contract, agreement, letter agreement or other instrument)
and (ii) is for a term that is greater than seven years; provided that the
following shall not constitute Subsequent Material Project Agreements: (A) any
construction contracts entered into following the Closing Date (excluding the
CCP Construction Contracts covered under clause (c) above), until such time as
any Loan Party has entered into construction contracts following the Closing
Date that contain obligations and liabilities which in the aggregate are equal
to at least $100 million, (B) any LNG SPAs that are not Qualifying LNG SPAs,
(C) prior to the incurrence of any PDE Senior Debt, any contract, agreements,
letter agreement or other instrument containing obligations or liabilities of a
Loan Party which is not effective by its terms unless and until PDE Senior Debt
is incurred and (D) prior to the Second Phase CP Date, any contract, agreement,
letter agreement or other instrument containing obligations or liabilities which
is not effective by its terms unless and until the Second Phase Facility Debt
Commitments are available to be drawn; or  

 

  (e) is a guarantee provided in favor of any Loan Party by a guarantor or a
counterparty under a Subsequent Material Project Agreement.

For the purposes of this definition, any series of related transactions shall be
considered as one transaction, and all contracts, agreements, letter agreements
or other instruments in respect of such transactions shall be considered as one
contract, agreement, letter agreement or other instrument, as applicable.

“Subsidiary” means, for any Person, any corporation, partnership, joint venture,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or Controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person and “Subsidiaries” shall have a corresponding
meaning.

“Substantial Completion” has the meaning given in each Applicable EPC Contract.

“Summary Milestone Schedule” means a summary of selected CPM Schedule
milestones, extracted from the Level III CPM Schedule (each as defined in each
Applicable EPC Contract) substantially in the form acceptable to the Independent
Engineer, listing for each contained milestone: early start date, early finish
date, late start date, late finish date, and days of float.

 

70



--------------------------------------------------------------------------------

“Supplemental Quantity” means the portion of the Corpus Christi Terminal
Facility’s annual LNG production that is in excess of the volumes of LNG
committed under the Initial LNG SPAs and any other Qualifying LNG SPA
constituting the Base Committed Quantity.

“Supply Manager” means Cheniere Energy Shared Services, Inc.

“Supplies and Raw Materials” means all fuel, feedstock, materials, stores, spare
parts and supplies and other personal property which are consumable (otherwise
than by ordinary wear and tear) in the operation and maintenance of the Project
Facilities.

“Survey” means an American Land Title Association (“ALTA”) survey of the portion
of the Site comprising the Corpus Christi Terminal Facility showing a state of
facts reasonably acceptable to the Security Trustee prepared by an independent
surveyor licensed in the State of Texas in compliance with the 2011 ALTA/ACSM
Minimum Standard Detail Requirements for ALTA/ACSM Surveys and otherwise
sufficient for the Title Company to eliminate the standard survey exception from
the Title Policy.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

“Tax Sharing Agreements” means the Tax Sharing Agreement dated May 13, 2015
between the Sponsor and CCP, and the Tax Sharing Agreement dated May 13, 2015
between the Sponsor and CCL to allocate tax liabilities among the signing
entities.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges, including any interest,
additions to tax or penalties applicable thereto, imposed by any Governmental
Authority or the government of any foreign jurisdiction, or of any political
subdivision thereof, including any and all agencies, branches, departments and
administrative and other subdivisions thereof, and any payments in lieu of the
foregoing.

“Technology License Agreement (T1/T2)” means the license agreement between
ConocoPhillips and CCL relating to the Optimized Cascade Process for Subproject
1 and Subproject 2, as defined in the EPC Contract (T1/T2), to be used at the
Corpus Christi Terminal Facility.

“Technology License Agreement (T3)” means the license agreement between
ConocoPhillips and CCL relating to the Optimized Cascade Process for Subproject
3, as defined in the EPC Contract (T3), to be used at the Corpus Christi
Terminal Facility.

“Technology Licensor” means the provider of Technology License Agreement (T1/T2)
and Technology License Agreement (T3).

 

71



--------------------------------------------------------------------------------

“Texas Utilities Code” means Tex. Util. Code Ann. (Vernon 2015).

“TGP” means Tennessee Gas Pipeline Company, LLC, a limited liability company
organized under the laws of the State of Delaware.

“Term Lenders” has the meaning given in Exhibit A (Definitions) to the Term Loan
Facility Agreement.

“Term Loan Availability Period” has the meaning given in Section 2.02(a)
(Availability) of the Term Loan Facility Agreement.

“Term Loan Facility Agent” means the facility agent under the Term Loan Facility
Agreement.

“Term Loan Facility Agreement” is the Term Loan Facility Agreement entered into
on or about the date of the Common Terms Agreement.

“Term Loan Facility Debt Commitment” has the meaning given in Exhibit A
(Definitions) to the Term Loan Facility Agreement.

“Term Loans” has the meaning given in Section 2.02(a) (Availability) of the Term
Loan Facility Agreement.

“TGP Precedent Agreement” means the precedent agreement, dated October 8, 2014,
between CCL and TGP pursuant to which TGP will provide firm transportation
services.

“Title Company” means Fidelity National Title Insurance Company, First American
Title Insurance Company or Stewart Title Guaranty Company.

“Title Policy” means a fully paid Loan Policy of Title Insurance (Form T-2) of
title insurance as adopted for use in the State of Texas, or a pro forma policy
prepared prior to payment for, issuance and delivery of the policy, with
completed Schedules A and B, showing the proposed insured, the amount of
insurance, the exceptions that are proposed to be placed in the final policy to
be issued, and the name of the title insurance company and title insurance
agent, including all amendments and endorsements thereto, issued by the Title
Company in favor of the Security Trustee, with such coinsurers or reinsurers as
may be reasonably required by the Security Trustee, in an amount equal to the
lesser of the aggregate amount of the Loans or the maximum amount permitted to
be insured under Section 2551.301 of the Texas Insurance Code and in form
satisfactory to the Security Trustee in all respects, insuring as of the date of
the recording of each deed of trust required under Section 3.2(f) (Real
Property) of the Common Security and Account Agreement creating a Lien on the
estates and interests in the real property comprising the Corpus Christi
Terminal Facility, that such deed of trust is a first and prior Lien on the

 

72



--------------------------------------------------------------------------------

estates and interests in the real property comprising the Corpus Christi
Terminal Facility (to the extent the deed of trust property consists of
interests insurable under the terms of such form of title policy) free and clear
of all Liens on and defects of title other than Permitted Liens, and containing
or providing for, among other items:

 

  (a) no survey exceptions other than those approved by the Security Trustee;

 

  (b) the lien exception and pending disbursements clause added to Schedule B as
required by Procedural Rule P-8.b.1 of The Basic Manual of Rules, Rates and
Forms for the Writing of Title Insurance in the State of Texas; and

 

  (c) such endorsements and affirmative assurances as the Security Trustee shall
reasonably require and which the title insurers are permitted and willing to
issue as provided in The Basic Manual of Rules, Rates and Forms for the Writing
of Title Insurance in the State of Texas.

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether a Loan Party is licensee or
licensor thereunder) or otherwise providing for a covenant not to sue for
misappropriation or other violation of a Trade Secret.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information whether or
not the foregoing has been reduced to a writing or other tangible form,
including all documents and things embodying, incorporating, or referring in any
way to the foregoing, and with respect to any and all of the foregoing:

 

  (a) all rights to sue or otherwise recover for any past, present and future
misappropriation or other violation thereof;

 

  (b) all proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto; and

 

  (c) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Trademark Licenses” means any and all agreements, licenses and covenants
providing for the granting of any right in or to any Trademark or otherwise
providing for a covenant not to sue for infringement, dilution or other
violation of any Trademark or permitting co-existence with respect to a
Trademark (whether a Loan Party is licensee or licensor thereunder).

 

73



--------------------------------------------------------------------------------

“Trademarks” means all United States, foreign and multinational trademarks,
trade names, trade styles, trade dress, corporate names, company names, business
names, fictitious business names, Internet domain names, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, whether or not
registered, and with respect to any and all of the foregoing:

 

  (a) all registrations and applications therefor including the registrations
and applications required to be listed in Schedule J (Intellectual Property) to
the Common Security and Account Agreement under the heading “Trademarks” (as
such schedule may be amended from time to time);

 

  (b) all extensions and renewals of any of the foregoing and amendments
thereto;

 

  (c) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing;

 

  (d) all rights to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing or for any
injury to the related goodwill;

 

  (e) all proceeds of the foregoing, including license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto; and

 

  (f) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Train” means an LNG liquefaction train.

“Train One” means LNG Train 1 (as defined in the EPC Contract (T1/T2)).

“Train Three” means the LNG Train 3 (as defined in the EPC Contract (T3)).

“Train Two” means LNG Train 2 (as defined in the EPC Contract (T1/T2)).

“Tranche” has the meaning given in Exhibit A (Definitions) of the Term Loan
Facility Agreement.

“Transaction Documents” means, collectively, the Finance Documents and the
Material Project Agreements.

“Transfers” has the meaning given in the relevant Facility Agreement.

 

74



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“United States” or “US” means the United States of America.

“Unmatured Event of Default” means an Unmatured Loan Facility Event of Default,
Unmatured Indenture Event of Default or a comparable unmatured event of default
under any other Senior Debt Instrument entered into after the date of the Common
Security and Account Agreement.

“Unmatured Indenture Event of Default” means an event that, with the giving of
notice, lapse of time or making of a determination, would constitute an
Indenture Event of Default.

“Unmatured LNG SPA Prepayment Event” means an event that, with the giving of
notice or lapse of a cure period, would become an LNG SPA Prepayment Event.

“Unmatured Loan Facility Event of Default” means a misrepresentation, breach of
undertaking or other event or condition that has occurred and that, with the
giving of notice or lapse of time or making of a determination, would constitute
a Loan Facility Event of Default.

“US Dollars” and “$” means the currency of the United States.

“USPTO” means the United States Patent and Trademark Office.

“US Tax Compliance Certificate” has the meaning given in Section 21.5(b)(ii)(D)
(Status of Facility Lenders and Facility Agents) of the Common Terms Agreement.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Withdrawal and Transfer Certificate” means a certificate, in the form attached
as Schedule K (Form of Withdrawal and Transfer Certificate) to the Common
Security and Account Agreement.

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Sections 4203 and 4205 of ERISA.

“Woodside” means Woodside Energy Trading Singapore Pte. Ltd., a Singaporean
company that is an Initial LNG Buyer.

 

75



--------------------------------------------------------------------------------

“Work” has the meaning given in each Applicable EPC Contract.

“Working Capital Debt” means senior secured or unsecured Indebtedness not
exceeding (x) unless and until the Second Phase CP Date has occurred, $900
million and (y) on or following the Second Phase CP Date, $1.2 billion, in each
case outstanding in the aggregate at any one time under one or more working
capital facilities for working capital purposes (including the issuance of
letters of credit from time to time), as more fully described in Section 6.2
(Working Capital Debt) of the Common Terms Agreement (and any comparable
provisions in any other Senior Debt Instrument).

 

76